Exhibit 10.1

EXECUTION VERSION

FIRST INCREMENTAL AMENDMENT (this “Amendment”), dated as of November 27, 2018,
to the Fourth Amended & Restated Credit and Guaranty Agreement dated as of
June 1, 2018 (as further amended, restated, supplemented or otherwise modified
from time to time prior to the date hereof, the “Credit Agreement”) by and among
Bausch Health Companies Inc., a corporation continued under the laws of the
province of British Columbia (f/k/a/ Valeant Pharmaceuticals International,
Inc.), as Parent, Valeant Pharmaceuticals International, a Delaware corporation,
as a Borrower (“VPI” and collectively with the Parent, the “Borrowers”), certain
Subsidiaries of the Parent, as Subsidiary Guarantors, the Lenders from time to
time party thereto, and Barclays Bank PLC, as Administrative Agent and the other
parties thereto.

WHEREAS, pursuant to Section 2.22 of the Credit Agreement, VPI has requested
Incremental Term Loans in an aggregate principal amount not exceeding
$1,500,000,000 (the “New Term Facility” and the loans thereunder, “New Term
Loans”), the proceeds of which shall be used to refinance certain existing
indebtedness of Parent, pay fees and expenses in connection with the foregoing
and otherwise for general corporate purposes.

WHEREAS, the Persons holding New Term Commitments (as defined below) are
severally willing to make New Term Loans (the “New Term Lenders”) on the First
Amendment Effective Date (as defined below) in an aggregate amount equal to
their respective New Term Commitments, subject to the terms and conditions set
forth in this Amendment.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used and not otherwise defined
herein have the meanings assigned to them in the Credit Agreement as amended
hereby.

SECTION 2. New Term Loans.

(a)       Subject to the terms and conditions set forth herein, each New Term
Lender severally agrees to make New Term Loans to VPI on the First Amendment
Effective Date in an aggregate principal amount equal to its New Term
Commitment, which shall be made available to the Administrative Agent in
immediately available funds in accordance with the Credit Agreement. The “New
Term Commitment” of any New Term Lender will be the amount set forth opposite
such New Term Lender’s name on Schedule 1 hereto.

(b)       The New Term Loans shall comprise a new Class of Term Loans, and shall
otherwise be subject to the provisions of the Credit Agreement and the other
Loan Documents.

(c) On the First Amendment Effective Date, each New Term Lender party hereto
irrevocably consents to this Amendment and all modifications to the Credit
Agreement contemplated hereby.

(d)       Upon the occurrence of the First Amendment Effective Date, each New
Term Lender shall have the rights and obligations of a Lender under the Credit
Agreement and under any other applicable Loan Documents.

(e)       VPI and each other Loan Party acknowledges and agrees that (i) the New
Term Loans shall constitute Obligations and have all the benefits thereof and
VPI shall be liable for all Obligations with respect to all New Term Loans made
to VPI pursuant to this Amendment and (ii) all



--------------------------------------------------------------------------------

such Obligations shall constitute Guaranteed Obligations and shall be secured by
the Liens granted to the Administrative Agent for the benefit of the Secured
Parties and entitled to the benefits of the Collateral Documents and the
Guarantee.

SECTION 3. Amendments. In accordance with Sections 2.22 and 10.02 of the Credit
Agreement and effective as of the First Amendment Effective Date, the Credit
Agreement is hereby amended to delete the stricken text (indicated textually in
the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the conformed copy of the
Credit Agreement attached as Annex A hereto.

SECTION 4. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, VPI and each other Loan Party each represents and
warrants to the other parties hereto on the First Amendment Effective Date that:

(a)       (i)  the execution, delivery and performance by such Loan Party of
this Amendment (and the Credit Agreement, as amended hereby) is within such Loan
Party’s corporate or other organizational power and has been duly authorized by
all necessary corporate or other organizational action of each such Loan Party;
and (ii) this Amendment has been duly executed and delivered by such Loan Party
and is a legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject to the Legal Reservations; and

(b)       the execution and delivery of this Amendment (and the Credit
Agreement, as amended hereby) by each Loan Party and the performance by such
Loan Party thereof (i) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except
(A) such as have been obtained or made and are in full force and effect, (B) in
connection with the Perfection Requirements or (C) such consents, approvals,
registrations, filings, or other actions the failure to obtain or make which
would not be reasonably expected to have a Material Adverse Effect, (ii) will
not violate any (A) of such Loan Party’s Organizational Documents or
(B) Requirements of Law applicable to such Loan Party which, in the case of this
clause (ii), would reasonably be expected to have a Material Adverse Effect, and
(iii) will not violate or result in a default under (A) the Credit Agreement or
(B) any other material Contractual Obligation in respect of Indebtedness having
an aggregate principal amount exceeding the Threshold Amount to which such Loan
Party is a party which, in the case of this clause (B), would reasonably be
expected to result in a Material Adverse Effect.

SECTION 5. First Amendment Effective Date. This Amendment shall become effective
as of the first date (the “First Amendment Effective Date”) on which each of the
following conditions shall have been satisfied (or waived by the Administrative
Agent):

(a)       the Administrative Agent shall have received a counterpart signature
page of this Amendment duly executed by VPI and each Loan Party, the
Administrative Agent and each New Term Lender;

(b)       the Administrative Agent (or its counsel) shall have received a
certificate signed by a Responsible Officer of each Loan Party referred to in
clause (a), in substantially the form delivered on the Closing Date
(i) certifying that the articles of formation (or equivalent document) of such
Loan Party, certified by the appropriate Governmental Authority of the state of
formation of such Loan Party, and the operating agreement (or equivalent
document) of such Loan Party, either (A) has not been amended since the Closing
Date or (B) is attached as an exhibit to such certificate and that such
documents or agreements have not been amended (except as otherwise attached to
such certificate and

 

2



--------------------------------------------------------------------------------

certified therein as being the only amendments thereto as of such date) and
certified as true and complete as of a recent date by the appropriate
Governmental Authority of the state of formation of such Loan Party,
(ii) certifying that attached thereto are the resolutions of the board of
directors or other comparable managing body of such Loan Party approving the
Amendment, the transactions contemplated therein and authorizing execution and
delivery thereof, certified by a Responsible Officer of such Loan Party as of
the First Amendment Effective Date to be true and correct and in force and
effect as of such date, (iii) certifying as to the incumbency and genuineness of
the signatures of the officers or other authorized signatories of such Loan
Party executing this Amendment and (iv) attaching the good standing certificates
described in clause (d) of this Section 6;

(c)       to the extent requested by the Administrative Agent, the
Administrative Agent (or its counsel) shall have received, on behalf of itself
and the New Term Lenders on the First Amendment Effective Date, a customary
written opinion of (i) Davis Polk & Wardwell LLP, in its capacity as special New
York counsel for VPI and the other Loan Parties, (ii) Morris, Nichols, Arsht &
Tunnell LLP, in its capacity as special Delaware counsel for VPI and the other
Loan Parties and (iii) Norton Rose Fulbright, in its capacity as special Canada
counsel for VPI and the other Loan Parties;

(d)       to the extent requested by the Administrative Agent, the
Administrative Agent shall have received a certificate of good standing (to the
extent such concept exists in the relevant jurisdiction) with respect to such
Loan Parties referred to in clause (a) (above) certified as of a recent date by
the appropriate Governmental Authority of the state of formation;

(e)       to the extent requested by the Administrative Agent, the
Administrative Agent shall have received all documentation and other
information, at least two Business Days prior to the First Amendment Effective
Date, required by regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the PATRIOT Act (in
each case to the extent so requested no less than ten Business Days prior to the
First Amendment Effective Date);

(f)       all fees and expenses required to be paid by (or on behalf of) VPI to
the Administrative Agent (including pursuant to Section 10.03 of the Credit
Agreement and pursuant to Section 8 hereof) or any arranger pursuant to any
engagement letter with VPI on or before the First Amendment Effective Date shall
have been (or shall substantially contemporaneously be) paid in full in cash
(and in the case of expenses, to the extent invoiced at least three Business
Days prior to the First Amendment Effective Date);

(g)       the Administrative Agent shall have received a Borrowing Request in
respect of the New Term Loans to be made on the First Amendment Effective Date
in accordance with the requirements of the Credit Agreement;

(h)       no Specified Event of Default shall exist at the applicable time
referred to in Section 2.22(a)(xii) of the Credit Agreement; and

(i)       the Administrative Agent shall have received a customary officer’s
certificate of the Borrower.

For purposes of determining whether the conditions specified in this Section 5
have been satisfied on the date hereof, by funding the New Term Loans, the
Administrative Agent and each New Term Lender that has executed this Agreement
shall be deemed to have consented to, waived, approved or accepted, or to be
satisfied with, each document or other matter required hereunder.

 

3



--------------------------------------------------------------------------------

SECTION 6. Effect of Amendment.

(a)       It is the intention of each of the parties hereto that the Credit
Agreement be amended pursuant to this Amendment, so as to preserve the validity,
perfection and priority of all Liens securing the Obligations and that, after
giving effect to this Amendment all Obligations shall be secured by the
Collateral and Liens granted under the Collateral Documents and that this
Agreement does not constitute a novation or termination of the Credit Agreement
or the other Loan Documents. Further, for the avoidance of doubt, it is
intention of each of the parties hereto that all obligations subject to the
First Lien Intercreditor Agreement, dated as of March 21, 2017, among the
Collateral Agent and each of the Notes Collateral Agents (as defined therein)
party thereto, shall be deemed to be secured by a Lien ranking pari passu with
the Obligations.

(b) Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or Agents under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle VPI to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances.

(c)       From and after the First Amendment Effective Date, (i) each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or
words of like import, and each reference to the “Credit Agreement” in any other
Loan Document shall be deemed a reference to the Credit Agreement as amended
hereby and (ii) each reference in any Loan Document to the “Term Lenders”,
“Additional Loans”, “Additional Term Loans”, “Term Loans” or “Term Facility”
shall be deemed a reference to the New Term Lenders, the New Term Loans or the
New Term Facility.

(d)       This Amendment shall constitute a “Loan Document” for all purposes of
the Credit Agreement and the other Loan Documents and shall be deemed to be an
“Incremental Facility Amendment”, as defined in the Credit Agreement.

(e)       Each party hereto acknowledges that this Amendment constitutes all
notices or requests required under Section 2.22 of the Credit Agreement.

(f)       The Administrative Agent and each New Term Lender party hereto
consents to an Interest Period for the New Term Loans beginning on the First
Amendment Effective Date and ending on the last day of the Interest Period then
in effect with respect to the Initial Term Loans outstanding immediately prior
to the effectiveness of this Amendment.

(g)       The Administrative Agent and each New Term Lender party hereto agree
that amortization payments with respect to the First Incremental Term Loans
shall commence on the last Business Day of March, 2019.

(h)       Each Loan Party party hereto hereby expressly acknowledges the terms
of this Amendment and affirms or reaffirms, as applicable, as of the date
hereof, the covenants and agreements contained in each Loan Document to which it
(or the applicable Loan Party) is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby.

 

4



--------------------------------------------------------------------------------

(i)       Each Loan Party party hereto, by its signature below, hereby affirms
and confirms, subject to the execution of the documents listed on, and the
taking of actions required by, Annex B (within the time periods prescribed
therein) and applicable local law requirements, and notwithstanding anything to
the contrary in, the Loan Documents (including, for the avoidance of doubt, with
respect to the effectiveness of the Collateral Documents and validity and
perfection of Liens pending the execution of such documents and taking of such
actions), (i) its (or the applicable Loan Party’s) obligations under each of the
Loan Documents to which it (or the applicable Loan Party) is a party and
(ii) the pledge of and/or grant of a security interest in its (or the applicable
Loan Party’s) assets as Collateral to secure such Obligations, all as provided
in the Collateral Documents, and each party hereto acknowledges and agrees that
such guarantee, pledge and/or grant continue in full force and effect in respect
of, and to secure, or upon the effectiveness of any amendment or supplement
thereto entered into in connection with this Amendment, will continue in full
force and effect in respect of, and will secure, such Obligations under the
Credit Agreement and the other Loan Documents.

SECTION 7. Post-Closing Matters. VPI agrees to (or, if applicable, cause the
relevant Loan Party to) comply with post-closing obligations set forth on Annex
B hereto (and in any event within time periods specified in Annex B hereto,
which the Administrative Agent may extend in its reasonable discretion).

SECTION 8. Expenses. VPI agrees to reimburse the Administrative Agent for its
reasonable and documented out-of-pocket expenses incurred by it in connection
with this Amendment, including the reasonable and documented fees, charges and
disbursements of Cahill Gordon & Reindel LLP, counsel for the Administrative
Agent.

SECTION 9. Amendments; Severability. (a) Once effective, this Amendment may not
be amended nor may any provision hereof be waived except pursuant to
Section 10.02 of the Credit Agreement.

(b)        If any provision of this Amendment is held to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Amendment shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 10. GOVERNING LAW; Waiver of Jury Trial; Jurisdiction. THIS AMENDMENT
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK. The provisions of Sections 10.10 and 10.11 of the Credit Agreement, as
amended by this Amendment, are incorporated herein by reference, mutatis
mutandis.

SECTION 11. Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Amendment.

SECTION 12. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
other electronic imaging means of an executed counterpart of a signature page to
this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.

 

 

 

 

[Remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

SCHEDULE 1

 

New Term Lender

  

New Term Commitment

Barclays Bank PLC

  

$1,500,000,000



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BAUSCH HEALTH COMPANIES INC., as Parent

By:

 

/s/ William N. Woodfield

 

Name: William N. Woodfield

 

Title:    Vice President, Treasurer

VALEANT CANADA GP LIMITED

By:

 

/s/ William N. Woodfield

 

Name: William N. Woodfield

 

Title:    Vice President, Treasurer

VALEANT CANADA S.E.C./VALEANT CANADA LP

By:

 

Valeant Canada GP Limited, its general partner

By:

 

/s/ William N. Woodfield

 

Name: William N. Woodfield

 

Title:    Vice President, Treasurer

 

[Signature Page to First Incremental Amendment]



--------------------------------------------------------------------------------

VALEANT PHARMACEUTICALS INTERNATIONAL, as a Borrower

By:

 

/s/ D. Alexander Matheson

 

Name: D. Alexander Matheson

 

Title:   Vice President, Assistant General Counsel

COMMONWEALTH LABORATORIES, LLC

By:

 

/s/ D. Alexander Matheson

 

Name: D. Alexander Matheson

 

Title:   VP, Business and Legal Affairs, Secretary

INKINE PHARMACEUTICAL COMPANY, INC.

By:

 

/s/ D. Alexander Matheson

 

Name: D. Alexander Matheson

 

Title:   VP, Business and Legal Affairs, Secretary

BAUSCH & LOMB INCORPORATED

By:

 

/s/ D. Alexander Matheson

 

Name: D. Alexander Matheson

 

Title:   Vice President, Assistant General Counsel

VALEANT PHARMACEUTICALS NORTH AMERICA LLC

By:

 

/s/ D. Alexander Matheson

 

Name: D. Alexander Matheson

 

Title:   Vice President, Assistant General Counsel

 

[Signature Page to First Incremental Amendment]



--------------------------------------------------------------------------------

Executed by BAUSCH & LOMB U.K. LIMITED, acting by:

/s/ William N. Woodfield

Director

Name of director: William N. Woodfield

in the presence of:

/s/ Michelle Stypulkoski

Name of witness: Michelle Stypulkoski

 

[Signature Page to First Incremental Amendment]



--------------------------------------------------------------------------------

B.L.J. Company Limited

By:

 

/s/ William N. Woodfield

 

Name: William N. Woodfield

 

Title:   Director

 

[Signature Page to First Incremental Amendment]



--------------------------------------------------------------------------------

DR. LEWINN’S PRIVATE FORMULA INTERNATIONAL, INC. By:  

/s/ William D. Humphries

  Name: William D. Humphries   Title:    President PRINCETON PHARMA HOLDINGS,
LLC By:  

/s/ William D. Humphries

  Name: William D. Humphries   Title:    President PRIVATE FORMULA CORP. By:  

/s/ William D. Humphries

  Name: William D. Humphries   Title:    President RENAUD SKIN CARE
LABORATORIES, INC. By:  

/s/ William D. Humphries

  Name: William D. Humphries   Title:    President UCYCLYD PHARMA, INC. By:  

/s/ William D. Humphries

  Name: William D. Humphries   Title:    President

 

[Signature Page to First Incremental Amendment]



--------------------------------------------------------------------------------

SALIX PHARMACEUTICALS, INC.

By:

 

/s/ William N. Woodfield

 

Name: William N. Woodfield

 

Title:    Vice President and Treasurer

 

[Signature Page to First Incremental Amendment]



--------------------------------------------------------------------------------

BAUSCH & LOMB-IOM S.P.A.

By:

 

/s/ William N. Woodfield

 

Name: William N. Woodfield

 

Title:    Director

 

[Signature Page to First Incremental Amendment]



--------------------------------------------------------------------------------

TECHNOLAS PERFECT VISION, INC.

By:

 

/s/ William N. Woodfield

 

Name: William N. Woodfield

 

Title:    Vice President, Treasurer

RHC HOLDINGS, INC.

By:

 

/s/ William N. Woodfield

 

Name: William N. Woodfield

 

Title:    Vice President, Treasurer

 

[Signature Page to First Incremental Amendment]



--------------------------------------------------------------------------------

SIGNED for and on behalf

  

)

      of VALEANT PHARMACEUTICALS   

)

     

NEW ZEALAND LIMITED

  

)

   /s/ Avinesh Prasad   

/s/ William N. Woodfield            

     

 

     

Name: Avinesh Prasad

  

Name: William N. Woodfield

     

Title:   Director

  

Title:   Director

 

[Signature Page to First Incremental Amendment]



--------------------------------------------------------------------------------

BAUSCH & LOMB NORDIC AB

By:

 

/s/ William N. Woodfield

 

Name: William N. Woodfield

 

Title:    Board Member

 

[Signature Page to First Incremental Amendment]



--------------------------------------------------------------------------------

SALIX PHARMACEUTICALS, LTD.

By:

 

/s/ D. Alexander Matheson

 

Name: D. Alexander Matheson

 

Title:   VP, Assistant General Counsel Assistant

            Corporate Secretary

OCEANA THERAPEUTICS, INC.

By:

 

/s/ D. Alexander Matheson

 

Name: D. Alexander Matheson

 

Title:   VP, Business and Legal Affairs, Secretary

SANTARUS, INC.

By:

 

/s/ D. Alexander Matheson

 

Name: D. Alexander Matheson

 

Title:    VP, Business and Legal Affairs, Secretary

COVELLA PHARMACEUTICALS, INC.

By:

 

/s/ D. Alexander Matheson

 

Name: D. Alexander Matheson

 

Title:    VP, Business and Legal Affairs, Secretary

ECR PHARMACEUTICALS CO., INC.

By:

 

/s/ D. Alexander Matheson

 

Name: D. Alexander Matheson

 

Title:   Secretary

 

[Signature Page to First Incremental Amendment]



--------------------------------------------------------------------------------

0938638 B.C. ULC

By:

 

/s/ D. Alexander Matheson

 

Name: D. Alexander Matheson

 

Title:   Assistant Secretary

 

[Signature Page to First Incremental Amendment]



--------------------------------------------------------------------------------

V-BAC HOLDING CORP.

By:

 

/s/ Jeremy M. Lipshy

 

Name: Jeremy M. Lipshy

 

Title:   Senior Vice President, Tax

 

[Signature Page to First Incremental Amendment]



--------------------------------------------------------------------------------

BAUSCH & LOMB HOLDINGS INCORPORATED

By:

 

/s/ Jeremy M. Lipshy

 

Name: Jeremy M. Lipshy

 

Title:   Senior Vice President, Tax

SOLTA MEDICAL, INC.

By:

 

/s/ Jeremy M. Lipshy

 

Name: Jeremy M. Lipshy

 

Title:   Senior Vice President, Tax

ATON PHARMA, INC.

By:

 

/s/ Jeremy M. Lipshy

 

Name: Jeremy M. Lipshy

 

Title:   Senior Vice President, Tax

CORIA LABORATORIES, LTD.

By:

 

/s/ Jeremy M. Lipshy

 

Name: Jeremy M. Lipshy

 

Title:   Senior Vice President, Tax

DOW PHARMACEUTICAL SCIENCES, INC.

By:

 

/s/ Jeremy M. Lipshy

 

Name: Jeremy M. Lipshy

 

Title:   Senior Vice President, Tax

VRX HOLDCO, LLC

By:

 

/s/ Jeremy M. Lipshy

 

Name: Jeremy M. Lipshy

 

Title:   Senior Vice President, Tax

 

[Signature Page to First Incremental Amendment]



--------------------------------------------------------------------------------

VALEANT BIOMEDICALS, INC.

By:

 

/s/ Jeremy M. Lipshy

 

Name: Jeremy M. Lipshy

 

Title:   Senior Vice President, Tax

OCEANSIDE PHARMACEUTICALS, INC.

By:

 

/s/ Jeremy M. Lipshy

 

Name: Jeremy M. Lipshy

 

Title:   Senior Vice President, Tax

ORAPHARMA, INC.

By:

 

/s/ Jeremy M. Lipshy

 

Name: Jeremy M. Lipshy

 

Title:   Senior Vice President, Tax

ORAPHARMA TOPCO HOLDINGS, INC.

By:

 

/s/ Jeremy M. Lipshy

 

Name: Jeremy M. Lipshy

 

Title:   Senior Vice President, Tax

PRESTWICK PHARMACEUTICALS, INC.

By:

 

/s/ Jeremy M. Lipshy

 

Name: Jeremy M. Lipshy

 

Title:   Senior Vice President, Tax

PRECISION DERMATOLOGY, INC.

By:

 

/s/ Jeremy M. Lipshy

 

Name: Jeremy M. Lipshy

 

Title:   Senior Vice President, Tax

 

[Signature Page to First Incremental Amendment]



--------------------------------------------------------------------------------

SYNERGETICS USA, INC.

By:

 

/s/ Jeremy M. Lipshy

 

Name: Jeremy M. Lipshy

 

Title:   Senior Vice President, Tax

UNILENS VISION INC.

By:

 

/s/ Jeremy M. Lipshy

 

Name: Jeremy M. Lipshy

 

Title:   Senior Vice President, Tax

MEDICIS PHARMACEUTICAL CORPORATION

By:

 

/s/ Jeremy M. Lipshy

 

Name: Jeremy M. Lipshy

 

Title:   Senior Vice President, Tax

HYTHE PROPERTY INCORPORATED

By:

 

/s/ Jeremy M. Lipshy

 

Name: Jeremy M. Lipshy

 

Title:   Director

 

[Signature Page to First Incremental Amendment]



--------------------------------------------------------------------------------

ALDEN OPTICAL LABORATORIES, INC.

By:

 

/s/ John F. LaFave

 

Name: John F. LaFave

 

Title:   Secretary

BAUSCH & LOMB REALTY CORPORATION

By:

 

/s/ John F. LaFave

 

Name: John F. LaFave

 

Title:   Secretary

BAUSCH & LOMB PHARMA HOLDINGS CORP.

By:

 

/s/ John F. LaFave

 

Name: John F. LaFave

 

Title:   Secretary

BAUSCH & LOMB CHINA, INC.

By:

 

/s/ John F. LaFave

 

Name: John F. LaFave

 

Title:   Secretary

BAUSCH & LOMB SOUTH ASIA, INC.

By:

 

/s/ John F. LaFave

 

Name: John F. LaFave

 

Title:   Secretary

BAUSCH & LOMB TECHNOLOGY CORPORATION

By:

 

/s/ John F. LaFave

 

Name: John F. LaFave

 

Title:   Secretary

 

[Signature Page to First Incremental Amendment]



--------------------------------------------------------------------------------

SIGHT SAVERS, INC.

By:

 

/s/ John F. LaFave

 

Name: John F. LaFave

 

Title:   Secretary

ISTA PHARMACEUTICALS, LLC

By:

  Bausch & Lomb Pharma Holdings Corp., as sole member:  

/s/ John F. LaFave

 

Name: John F. LaFave

 

Title:   Secretary

 

[Signature Page to First Incremental Amendment]



--------------------------------------------------------------------------------

VALEANT PHARMACEUTICALS IRELAND LIMITED

By:

 

/s/ Michael Kennan

 

Name: Michael Kennan

 

Title:   Director

VALEANT HOLDINGS IRELAND

 

/s/ Michael Kennan

 

Name: Michael Kennan

 

Title:   Director

 

[Signature Page to First Incremental Amendment]



--------------------------------------------------------------------------------

   

LABORATOIRE CHAUVIN S.A.S.

   

By:

 

/s/ Pierre Guibourg

     

Name: Pierre Guibourg

     

Title:   President

SECTION 13.

         

BAUSCH & LOMB FRANCE S.A.S.

   

By:

 

/s/ Eberhard Kuehne

     

Name: Eberhard Kuehne

     

Title:   President

SECTION 14.

         

BCF S.A.S.

   

By:

 

/s/ Eberhard Kuehne

     

Name: Eberhard Kuehne

     

Title:   President

 

[Signature Page to First Incremental Amendment]



--------------------------------------------------------------------------------

BAUSCH+LOMB OPS B.V.

/s/ Patrick Gunther

Name: Patrick Gunther

Title:   Member of the Board, Director A

 

[Signature Page to First Incremental Amendment]



--------------------------------------------------------------------------------

VALEANT PHARMA HUNGARY LLC

/s/ Balász Tüske

Name: Balász Tüske

Title:   Managing Director

 

[Signature Page to First Incremental Amendment]



--------------------------------------------------------------------------------

VALEANT LLC

/s/ John Connolly

Name: John Connolly

Title:   General Director

 

[Signature Page to First Incremental Amendment]



--------------------------------------------------------------------------------

VALEANT DWC-LLC

By:

 

/s/ Eliane Nassour

 

Name: Eliane Nassour

 

Title:   General Manager

By:

 

/s/ Mahmoud Farhana

 

Name: Mahmoud Farhana

 

Title:   Manager

 

[Signature Page to First Incremental Amendment]



--------------------------------------------------------------------------------

BAUSCH & LOMB PHARMA S.A.

By:

 

/s/ Pierre Guibourg

 

Name: Pierre Guibourg

 

Title:   Director

 

[Signature Page to First Incremental Amendment]



--------------------------------------------------------------------------------

BAUSCH & LOMB MEXICO, S.A. DE C.V.

By:

 

/s/ Carlos E. Cruz

 

Name: Carlos E. Cruz

  Title:   Alternate Senior Vice President and Treasurer

 

[Signature Page to First Incremental Amendment]



--------------------------------------------------------------------------------

VALEANT PHARMACEUTICALS NOMINEE BERMUDA

/s/ Graham Jackson

Name: Graham Jackson

Title:   Director

 

[Signature Page to First Incremental Amendment]



--------------------------------------------------------------------------------

PHARMASWISS D.O.O., LJUBLJANA

/s/ John Connolly

Name: John Connolly

Title:   General Director

 

[Signature Page to First Incremental Amendment]



--------------------------------------------------------------------------------

BIOVAIL INTERNATIONAL S.À. R.L.

By:

 

/s/ Franck Deconinck

 

Name: Franck Deconinck

 

Title:   Authorized Signatory

VALEANT PHARMACEUTICALS LUXEMBOURG S.À. R.L.

By:

 

/s/ Franck Deconinck

 

Name: Franck Deconinck

 

Title:   Authorized Signatory

BAUSCH & LOMB LUXEMBOURG S.À. R.L.

By:

 

/s/ Franck Deconinck

 

Name: Franck Deconinck

 

Title:   Authorized Signatory

VALEANT FINANCE LUXEMBOURG S.À. R.L.

By:

 

/s/ Franck Deconinck

 

Name: Franck Deconinck

 

Title:   Authorized Signatory

VALEANT HOLDINGS LUXEMBOURG S.À. R.L.

By:

 

/s/ Franck Deconinck

 

Name: Franck Deconinck

 

Title:   Authorized Signatory

 

[Signature Page to First Incremental Amendment]



--------------------------------------------------------------------------------

PRZEDSIĘBIORSTWO FARMACEUTYCZNE JELFA S.A.

By:

 

/s/ Waldemar Stępień

 

Name: Waldemar Stępień

 

Title:   President of the Management Board

By:

 

/s/ Ryszard Bukowski

 

Name: Ryszard Bukowski

 

Title:   Member of the Management Board

VALEANT SP. Z.O.O.

By:

 

/s/ Cornelis Jan Heiman

 

Name: Cornelis Jan Heiman

 

Title:   Member of the Management Board

VP VALEANT SPÓLKA Z OGRANICZONĄ ODPOWIEDZIALNOŚCIĄ SP.J.

By: Valeant sp. z.o.o., in its capacity as General Partner

By:

 

/s/ Cornelis Jan Heiman

 

Name: Cornelis Jan Heiman

 

Title:   Member of the Management Board

VALEANT PHARMA POLAND SPÓLKA Z OGRANICZONĄ ODPOWIEDZIALNOŚCIĄ

By:

 

/s/ Cornelis Jan Heiman

 

Name: Cornelis Jan Heiman

 

Title:   Member of the Management Board

 

[Signature Page to First Incremental Amendment]



--------------------------------------------------------------------------------

AB SANITAS

/s/ Tomas Liesis

Name: Tomas Liesis

Title:   General Manager

 

[Signature Page to First Incremental Amendment]



--------------------------------------------------------------------------------

BAUSCH & LOMB INTERNATIONAL, INC.

By:

 

/s/ Sam A. Eldessouky

 

Name: Sam A. Eldessouky

 

Title:   Secretary

 

[Signature Page to First Incremental Amendment]



--------------------------------------------------------------------------------

PHARMASWISS SA

By:

 

/s/ Matthias Courvoisier

 

Name: Matthias Courvoisier

 

Title:   Director

BAUSCH & LOMB SWISS AG

By:

 

/s/ Matthias Courvoisier

 

Name: Matthias Courvoisier

 

Title:   Member of the Board of Directors

 

[Signature Page to First Incremental Amendment]



--------------------------------------------------------------------------------

BAUSCH & LOMB GMBH By:  

/s/ Eberhard Kuehne

  Name: Eberhard Kuehne   Title:   Managing Director B L E P HOLDING GMBH By:  

/s/ Eberhard Kuehne

  Name: Eberhard Kuehne   Title:   Managing Director DR. GERHARD MANN
CHEM.-PHARM. FABRIK GESELLSCHAFT MIT BESCHRÄNKTER HAFTUNG By:  

/s/ Eberhard Kuehne

  Name: Eberhard Kuehne   Title:   Managing Director TECHNOLAS PERFECT VISION
GMBH By:  

/s/ Eberhard Kuehne

  Name: Eberhard Kuehne   Title:   Executive Director

 

[Signature Page to First Incremental Amendment]



--------------------------------------------------------------------------------

HUMAX PHARMACEUTICAL S.A.

By:

 

/s/ Luis Alejandro Méndez Madriz

 

Name: Luis Alejandro Méndez Madriz

 

Title: Legal Representative

 

[Signature Page to First Incremental Amendment]



--------------------------------------------------------------------------------

Signed by

Valeant Holdco 2 Pty Ltd (ACN 154 341

367) in accordance with section 127 of the

Corporations Act 2001 by two directors:

   

/s/ Avinesh Prasad

   

/s/ William N. Woodfield

Signature of director

 

   

Signature of director

Avinesh Prasad

 

   

William N. Woodfield

 

Name of director (please print)

   

Name of director (please print)

 

Signed by

Wirra Holdings Pty Limited (ACN 122 216

577) in accordance with section 127 of the

Corporations Act 2001 by two directors:

   

/s/ Avinesh Prasad

   

/s/ William N. Woodfield

Signature of director

   

Signature of director

 

Avinesh Prasad

 

   

William N. Woodfield

 

Name of director (please print)

   

Name of director (please print)

 

Signed by

Wirra Operations Pty Limited (ACN 122

250 088) in accordance with section 127 of

the Corporations Act 2001 by two

directors:

   

/s/ Avinesh Prasad

   

/s/ William N. Woodfield

Signature of director

   

Signature of director

 

Avinesh Prasad

 

   

William N. Woodfield

 

Name of director (please print)

   

Name of director (please print)

 

[Signature Page to First Incremental Amendment]



--------------------------------------------------------------------------------

Signed by

Wirra IP Pty Limited (ACN 122 536 350)

in accordance with section 127 of the

Corporations Act 2001 by two directors:

   

/s/ Avinesh Prasad

   

/s/ William N. Woodfield

Signature of director

   

Signature of director

Avinesh Prasad

 

   

William N. Woodfield

 

Name of director (please print)

   

Name of director (please print)

Signed by

Bausch & Lomb (Australia) Pty Limited

(ACN 000 222 408) in accordance with

section 127 of the Corporations Act 2001

by two directors:

   

/s/ Avinesh Prasad

   

/s/ William N. Woodfield

Signature of director

   

Signature of director

Avinesh Prasad

 

   

William N. Woodfield

 

Name of director (please print)

   

Name of director (please print)

 

[Signature Page to First Incremental Amendment]



--------------------------------------------------------------------------------

Signed by

Valeant Pharmaceuticals Australasia Pty

Limited (ACN 001 083 352) in accordance

with section 127 of the Corporations Act

2001 by a director and secretary/director:

   

/s/ Avinesh Prasad

   

/s/ William N. Woodfield

Signature of director

   

Signature of director/secretary

Avinesh Prasad

 

   

William N. Woodfield

 

Name of director (please print)

   

Name of director/secretary (please print)

Signed by

DermaTech Pty Limited (ACN 003 982

161) in accordance with section 127 of the

Corporations Act 2001 by a director and

secretary/director:

   

/s/ Avinesh Prasad

   

/s/ William N. Woodfield

Signature of director

   

Signature of director/secretary

Avinesh Prasad

 

   

William N. Woodfield

 

Name of director (please print)

   

Name of director/secretary (please print)

Signed by

Private Formula International Holdings Pty

Ltd (ACN 095 450 918) in accordance with

section 127 of the Corporations Act 2001

by a director and secretary/director:

   

/s/ Avinesh Prasad

   

/s/ William N. Woodfield

Signature of director

   

Signature of director/secretary

Avinesh Prasad

 

   

William N. Woodfield

 

Name of director (please print)

   

Name of director/secretary (please print)

 

[Signature Page to First Incremental Amendment]



--------------------------------------------------------------------------------

Signed by

Private Formula International Pty Ltd

(ACN 095 451 442) in accordance with

section 127 of the Corporations Act 2001

by a director and secretary/ director:

   

/s/ Avinesh Prasad

   

/s/ William N. Woodfield

Signature of director

   

Signature of director/secretary

Avinesh Prasad

 

   

William N. Woodfield

 

Name of director (please print)

   

Name of director/secretary (please print)

Signed by

Ganehill Pty Ltd (ACN 065 261 538) in

accordance with section 127 of the

Corporations Act 2001 by a director and

secretary/director:

   

/s/ Avinesh Prasad

   

/s/ William N. Woodfield

Signature of director

   

Signature of director/secretary

Avinesh Prasad

 

   

William N. Woodfield

 

Name of director (please print)

   

Name of director/secretary (please print)

 

[Signature Page to First Incremental Amendment]



--------------------------------------------------------------------------------

Signed by

Valeant (Australia) Pty Limited (ACN 000

650 251) in accordance with section 127 of

the Corporations Act 2001 by a director

and secretary/director:

   

/s/ Avinesh Prasad

   

/s/ William N. Woodfield

Signature of director

   

Signature of director/secretary

Avinesh Prasad

 

   

William N. Woodfield

 

Name of director (please print)

   

Name of director/secretary (please print)

 

[Signature Page to First Incremental Amendment]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Administrative Agent and New Term Lender

By:

 

/s/ Craig J. Malloy

 

Name: Craig J. Malloy

 

Title:   Director

 

[Signature Page to First Incremental Amendment]



--------------------------------------------------------------------------------

ANNEX A

AMENDMENTS TO CREDIT AGREEMENT

[Attached]



--------------------------------------------------------------------------------

Execution Version

Conformed for the First Incremental Amendment dated November 27, 2018

 

 

FOURTH AMENDED & RESTATED CREDIT AND GUARANTY AGREEMENT

dated as of June 1, 2018

among

VALEANT PHARMACEUTICALS INTERNATIONAL, INC.,

as the Parent,

VALEANT PHARMACEUTICALS INTERNATIONAL,

as a Borrower,

CERTAIN SUBSIDIARIES OF VALEANT PHARMACEUTICALS

INTERNATIONAL, INC.,

as Subsidiary Guarantors,

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders and Issuing Banks,

BARCLAYS BANK PLC,

as Administrative Agent and Swingline Lender,

and

BARCLAYS BANK PLC,

GOLDMAN SACHS LENDING PARTNERS LLC,

JPMORGAN CHASE BANK, N.A.,

MORGAN STANLEY SENIOR FUNDING, INC.,

DNB MARKETS, INC.,

DEUTSCHE BANK SECURITIES INC.,

CITIGROUP GLOBAL MARKETS, INC.

and

RBC CAPITAL MARKETS,1

as Joint Lead Arrangers

and Joint Bookrunners,

HSBC BANKSECURITIES (CANADA) INC.,

as Senior Co-Manager

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Co-Manager

 

1 

RBC Capital Markets is a brand name for the capital markets activities of Royal
Bank of Canada

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

         PAGE   ARTICLE 1

 

DEFINITIONS

 

Section 1.01.

  Defined Terms      1   Section 1.02.   Classification of Loans and Borrowings
     7374   Section 1.03.   Terms Generally      7374   Section 1.04.  
Accounting Terms; GAAP      7576   Section 1.05.   Effectuation of Transactions
     7879   Section 1.06.   Timing of Payment and Performance      7879  
Section 1.07.   Times of Day      7879   Section 1.08.   Currency Equivalents
Generally      7879   Section 1.09.   Cashless Rollovers      80   Section 1.10.
  Additional Alternate Currencies      80   Section 1.11.   Security Principles
     81   Section 1.12.   Additional Borrowers      81   ARTICLE 2

 

THE CREDITS

 

Section 2.01.   Commitments      8283   Section 2.02.   Loans and Borrowings   
  8384   Section 2.03.   Requests for Borrowings      8485   Section 2.04.  
Swingline Loans      8586   Section 2.05.   Letters of Credit      87  
Section 2.06.   [Reserved]      9293   Section 2.07.   Funding of Borrowings   
  9293   Section 2.08.   Type; Interest Elections      9394   Section 2.09.  
Termination and Reduction of Commitments      9495   Section 2.10.   Repayment
of Loans; Evidence of Debt      95   Section 2.11.   Prepayment of Loans      97
  Section 2.12.   Fees      102103   Section 2.13.   Interest      104105  
Section 2.14.   Alternate Rate of Interest      105106   Section 2.15.  
Increased Costs      106107   Section 2.16.   Break Funding Payments      107108
  Section 2.17.   Taxes      107109   Section 2.18.   Payments Generally;
Allocation of Proceeds; Sharing of Payments      112113   Section 2.19.  
Mitigation Obligations; Replacement of Lenders      113115   Section 2.20.  
Illegality      115116   Section 2.21.   Defaulting Lenders      116117  
Section 2.22.   Incremental Credit Extensions      118119   Section 2.23.  
Extensions of Loans and Revolving Credit Commitments      123124   Section 2.24.
  LIBOR Replacement      125127   ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.01.   Organization; Powers      126127   Section 3.02.  
Authorization; Enforceability      126127   Section 3.03.   Governmental
Approvals; No Conflicts      126127  

 

i



--------------------------------------------------------------------------------

Section 3.04.   Financial Condition; No Material Adverse Effect      126128  
Section 3.05.   Properties      127128   Section 3.06.   Litigation and
Environmental Matters      127128   Section 3.07.   Compliance with Laws     
127129   Section 3.08.   Investment Company Status      128129   Section 3.09.  
Taxes      128129   Section 3.10.   ERISA      128129   Section 3.11.  
Disclosure      128129   Section 3.12.   Solvency      128130   Section 3.13.  
Capitalization and Subsidiaries      129130   Section 3.14.   Security Interest
in Collateral      129130   Section 3.15.   Labor Disputes      129131  
Section 3.16.   Federal Reserve Regulations      130131   Section 3.17.  
Sanctions and Anti-Corruption Laws      130131   Section 3.18.   Canadian
Employee Benefit Plans      130132   ARTICLE 4

 

CONDITIONS

 

Section 4.01.   Closing Date      131132   Section 4.02.   Each Credit Extension
     133134   ARTICLE 5

 

AFFIRMATIVE COVENANTS

 

Section 5.01.   Financial Statements and Other Reports      134135  
Section 5.02.   Existence      137138   Section 5.03.   Payment of Taxes     
137138   Section 5.04.   Maintenance of Properties      137138   Section 5.05.  
Insurance      137139   Section 5.06.   Inspections      138139   Section 5.07.
  Maintenance of Book and Records      138140   Section 5.08.   Compliance with
Laws      138140   Section 5.09.   Hazardous Materials Activity      139140  
Section 5.10.   Designation of Subsidiaries      139141   Section 5.11.   Use of
Proceeds      140141   Section 5.12.   Covenant to Guarantee Loan Document
Obligations and Give Security      140141   Section 5.13.   Maintenance of
Ratings      143144   Section 5.14.   [Reserved]      143144   Section 5.15.  
Further Assurances      143144   Section 5.16.   Conduct of Business      143144
  Section 5.17.   Post-Closing Actions      144145   Section 5.18.   Annual
Lender Call      144145   Section 5.19.   Canadian Employee Benefit Plan     
144145   ARTICLE 6

 

NEGATIVE COVENANTS

 

Section 6.01.   Indebtedness      144145   Section 6.02.   Liens      149151  
Section 6.03.   No Further Negative Pledges      155156   Section 6.04.  
Restricted Payments; Restricted Debt Payments      157158   Section 6.05.  
[Reserved]      161162   Section 6.06.   Investments      161162  

 

ii



--------------------------------------------------------------------------------

Section 6.07.   Fundamental Changes; Disposition of Assets      165166  
Section 6.08.   Sale and Lease-Back Transactions      169170   Section 6.09.  
Transactions with Affiliates      170171   Section 6.10.   Amendments or Waivers
of Organizational Documents      172173   Section 6.11.   Fiscal Year     
172173   Section 6.12.   Amendments of or Waivers with Respect to Restricted
Debt      172173   Section 6.13.   [Reserved]      172173   Section 6.14.  
[Reserved]      172173   Section 6.15.   First Lien Leverage Ratio      172173  
Section 6.16.   Establishment of Defined Benefit Plan      172173   ARTICLE 7

 

LOAN GUARANTEE

 

Section 7.01.   Guarantee of the Loan Document Obligations      173174  
Section 7.02.   Contribution by Guarantors; Indemnification; Subordination     
173174   Section 7.03.   Payment by Subsidiary Guarantors      173175  
Section 7.04.   Liability of Guarantors Absolute      174175   Section 7.05.  
Waivers by Guarantors      176177   Section 7.06.   Guarantors’ Rights of
Subrogation, Contribution, etc      176177   Section 7.07.   Subordination of
Other Obligations      177178   Section 7.08.   Continuing Guarantee      177178
  Section 7.09.   Authority of Subsidiary Guarantors or Borrowers      177178  
Section 7.10.   Financial Condition of Borrowers      177178   Section 7.11.  
Bankruptcy, etc      177178   Section 7.12.   Discharge of Loan Guarantee upon
Sale of Subsidiary Guarantor      178179   Section 7.13.   Guarantee Limitations
     178179   ARTICLE 8

 

EVENTS OF DEFAULT

 

Section 8.01.   Events of Default      178180   ARTICLE 9

 

THE ADMINISTRATIVE AGENT

 

Section 9.01.   Appointment      182183   Section 9.02.   Enforcement     
184185   Section 9.03.   Bankruptcy      185187   Section 9.04.   Reliance     
186187   Section 9.05.   Delegation      186188   Section 9.06.   Resignation   
  187188   Section 9.07.   Arrangers      188189   Section 9.08.   Release of
Loan Guarantees; Collateral      188189   Section 9.09.   Intercreditor
Agreements      189190   Section 9.10.   Indemnification by Lenders      189190
  Section 9.11.   Withholding Taxes      190191   Section 9.12.   Quebec     
190191   Section 9.13.   Certain Foreign Collateral Matters      191192  
ARTICLE 10

 

MISCELLANEOUS

 

Section 10.01.   Notices      191192   Section 10.02.   Waivers; Amendments     
193194  

 

iii



--------------------------------------------------------------------------------

Section 10.03.   Expenses; Indemnity      199200   Section 10.04.   Waiver of
Claim      201202   Section 10.05.   Successors and Assigns      201202  
Section 10.06.   Survival      207208   Section 10.07.   Counterparts;
Integration; Effectiveness      207208   Section 10.08.   Severability     
207208   Section 10.09.   Right of Setoff      207209   Section 10.10.  
Governing Law; Jurisdiction; Consent to Service of Process      208209  
Section 10.11.   Waiver of Jury Trial      209210   Section 10.12.   Headings   
  209210   Section 10.13.   Confidentiality      209210   Section 10.14.   No
Fiduciary Duty      210211   Section 10.15.   Several Obligations      211212  
Section 10.16.   USA PATRIOT Act      211212   Section 10.17.   Disclosure     
211212   Section 10.18.   Appointment for Perfection      211212  
Section 10.19.   Interest Rate Limitation      211212   Section 10.20.  
Judgment Currency      212213   Section 10.21.   Conflicts      212213  
Section 10.22.   Release of Guarantors      212213   Section 10.23.  
Acknowledgement and Consent to Bail-In of EEA Financial Institutions      213214
  Section 10.24.   Certain ERISA Matters      213214   Section 10.25.  
Amendment and Restatement      215216   ARTICLE 11

 

PARALLEL DEBT

 

Section 11.01.   Purpose; Governing Law      216217   Section 11.02.   Parallel
Debt (The Netherlands, Poland, Japan, Slovenia, Lithuania)      216217  
Section 11.03.   Parallel Debt (France)      216217   Section 11.04.   Parallel
Debt (Hungary)      217218   Section 11.05.   Parallel Debt (Germany)     
218219   Section 11.06.   Parallel Debt (Belarus)      218220   Section 11.07.  
Parallel Debt (Belgium)      220221   Section 11.08.   Parallel Debt
(Switzerland)      221222   Section 11.09.   Parallel Debt (United Arab
Emirates)      222223   Section 11.10.   Parallel Debt (Serbia)      223224  
Section 11.11.   Additional Parallel Debt Provisions      223224  

 

iv



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 1.01(a)(i)

  

–

  

Commitment Schedule

Schedule 1.01(a)(ii)

  

–

  

Letter of Credit Commitment Schedule

Schedule 1.01(b)

  

–

  

Existing Letters of Credit

Schedule 1.01(c)

  

–

  

Local Counsel

Schedule 1.01(d)

  

–

  

Agreed Security Principles

Schedule 1.01(e)

  

–

  

Immaterial Subsidiaries

Schedule 1.01(f)

  

–

  

Subsidiary Guarantors

Schedule 3.05

  

–

  

Fee Owned Real Estate Assets

Schedule 3.06

  

–

  

Litigation and Environmental Matters

Schedule 3.18

  

–

  

Canadian Employee Benefit Plans

Schedule 5.10

  

–

  

Unrestricted Subsidiaries

Schedule 5.17

  

–

  

Post-Closing Actions

Schedule 6.01

  

–

  

Existing Indebtedness

Schedule 6.02

  

–

  

Existing Liens

Schedule 6.03

  

–

  

Negative Pledges

Schedule 6.06

  

–

  

Existing Investments

Schedule 6.07

  

–

  

Certain Dispositions

Schedule 6.09

  

–

  

Affiliate Transactions

Schedule 7.13

  

–

  

Guarantee Limitations

Schedule 9.13

  

–

  

Certain Foreign Collateral Matters

EXHIBITS:

     

Exhibit A-1

  

–

  

Form of Assignment and Assumption

Exhibit A-2

  

–

  

Form of Affiliated Lender Assignment and Assumption

Exhibit B

  

–

  

Form of Borrowing Request

Exhibit C

  

–

  

Form of Compliance Certificate

Exhibit D

  

–

  

Form of Interest Election Request

Exhibit E

  

–

  

[reserved]

Exhibit F

  

–

  

Form of Intercompany Note

Exhibit G

  

–

  

Form of Promissory Note

Exhibit H-1

  

–

  

Form of Trademark Security Agreement

Exhibit H-2

  

–

  

Form of Patent Security Agreement

Exhibit H-3

  

–

  

Form of Copyright Security Agreement

Exhibit I

  

–

  

Form of Solvency Certificate

Exhibit J

  

–

  

Form of Canadian Guarantee

Exhibit K

  

–

  

Form of Letter of Credit Request

Exhibit L1-L4

  

–

  

Forms of U.S. Tax Compliance Certificate

Exhibit M

  

–

  

Form of Prepayment Notice

Exhibit N

  

–

  

Form of Counterpart Agreement

Exhibit O

  

–

  

Form of Substitute Affiliate Lender Nomination

 

 

v



--------------------------------------------------------------------------------

FOURTH AMENDED & RESTATED CREDIT AND GUARANTY AGREEMENT

FOURTH AMENDED & RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of June 1,
2018 (this “Agreement”), by and among VALEANT PHARMACEUTICALS INTERNATIONAL,
INC. a corporation continued under the laws of the province of British Columbia
(the “Parent”), VALEANT PHARMACEUTICALS INTERNATIONAL, a Delaware corporation,
(“VPI”), CERTAIN SUBSIDIARIES OF THE PARENT, as Subsidiary Guarantors, the
Lenders from time to time party hereto, and BARCLAYS BANK PLC (“Barclays”), in
its capacities as the Swingline Lender and as administrative agent and
collateral agent for the Lenders (in its capacities as administrative and
collateral agent, the “Administrative Agent”), with the persons listed on the
cover page hereof as joint lead arrangers and joint bookrunners (in such
capacities, collectively, the “Arrangers”).

RECITALS

A. The Parent, the Administrative Agent, certain Subsidiary Guarantors party
hereto and certain lenders are parties to that certain Third Amended and
Restated Credit and Guaranty Agreement, dated as of February 13, 2012 (the
“Original Closing Date”) (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Existing Credit
Agreement”).

B. The parties hereto wish to amend and restate the Existing Credit Agreement on
the terms and subject to the conditions set forth herein and in connection
therewith and to effectuate the refinancing of all loans and obligations
outstanding thereunder with the facilities provided for herein, including
through (a) the issuance to the Rolling Term Lenders of Initial Term Loans
concurrently with the discharge in full of the Rolling Term Loans outstanding
under the Existing Credit Agreement and the repayment in full of the Non-Rolling
Term Loans outstanding under the Existing Credit Agreement and (b) termination
of the Revolving Commitments under and as defined in the Existing Credit
Agreement and the repayment in full of any revolving loans incurred thereunder,
in each case as set forth in further detail in the Restatement Agreement
(collectively, the “Refinancing”).

C. To consummate the Transactions, including the Refinancing, it has been
requested that the Lenders extend credit in the form of (a) Initial Term Loans
to VPI in an original aggregate principal amount equal to $4,565,027,632.87 and
(b) a Revolving Facility to the Borrowers with an available amount of
$1,225,000,000, in each case, subject to increase as provided herein.

D. The Lenders are willing to extend such credit on the terms and subject to the
conditions set forth herein. Accordingly, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

“Acceptable Intercreditor Agreement” means the First Lien Intercreditor
Agreement, or another intercreditor agreement that is reasonably satisfactory to
the Administrative Agent and the Parent (which may, if applicable, consist of a
payment “waterfall”).

“ACH” means automated clearing house transfers.

“Additional Agreement” has the meaning assigned to such term in Section 9.09.

 

1



--------------------------------------------------------------------------------

“Additional Borrower” has the meaning assigned to such term in Section 1.12(a).

“Additional Commitment” means any commitment hereunder added pursuant to
Sections 2.22, 2.23 or 10.02(c).

“Additional Credit Facilities” means any credit facilities added pursuant to
Sections 2.22, 2.23 or 10.02(c).

“Additional Lender” has the meaning assigned to such term in Section 2.22(b).

“Additional Letter of Credit Facility” means any facility established by any
Borrower and/or any Restricted Subsidiary outside of this Agreement to obtain
letters of credit, bank guarantees, bankers acceptances or other similar
instruments required by customers, suppliers, landlords, regulators or
Governmental Authorities or otherwise required in the ordinary course of
business.

“Additional Loans” means any Additional Revolving Loans and any Additional Term
Loans.

“Additional Revolving Credit Commitment” means any revolving credit commitment
added pursuant to Sections 2.22, 2.23 or 10.02(c)(ii).

“Additional Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate Outstanding Amount at such time of all Additional Revolving
Loans of such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure and Swingline Exposure, in each case, attributable to its Additional
Revolving Credit Commitment.

“Additional Revolving Facility” means any revolving credit facility added
pursuant to Sections 2.22, 2.23 or 10.02(c)(ii).

“Additional Revolving Lender” means any Lender with an Additional Revolving
Credit Commitment or any Additional Revolving Credit Exposure.

“Additional Revolving Loans” means any revolving loan added pursuant to Sections
2.22, 2.23 or 10.02(c)(ii).

“Additional Term Loan Commitment” means any term loan commitment added pursuant
to Sections 2.22, 2.23 or 10.02(c)(i).

“Additional Term Loans” means any term loan added pursuant to Sections 2.22,
2.23 or 10.02(c)(i).

“Adjustment Date” means the date of delivery of financial statements required to
be delivered pursuant to Section 5.01(a) or Section 5.01(b), as applicable.

“Administrative Agent” has the meaning assigned to such term in the preamble to
this Agreement.

“Administrative Questionnaire” has the meaning assigned to such term in
Section 2.22(d).

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of the Parent or any of its Restricted Subsidiaries)
at law or in equity, or before or by any Governmental Authority, domestic or
foreign, whether pending or, to the knowledge of the Parent or any of its
Restricted Subsidiaries, threatened in writing, against or affecting the Parent
or any of its Restricted Subsidiaries or any property of the Parent or any of
its Restricted Subsidiaries.

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, that
Person. None of the Administrative Agent, any Arranger, any Lender (other than
any Affiliated Lender) or any of their respective Affiliates shall be considered
an Affiliate of the Parent or any subsidiary thereof.

“Affiliated Lender” means the Parent and/or any of its Subsidiaries.

“Affiliated Lender Assignment and Assumption” means an assignment and assumption
entered into by a Lender and an Affiliated Lender (with the consent of any party
whose consent is required by Section 10.05) and accepted by the Administrative
Agent in the form of Exhibit A-2 or any other form approved by the
Administrative Agent and the Parent.

 

2



--------------------------------------------------------------------------------

“Agents” means each of the Administrative Agent and any other Person appointed
under the Loan Documents to service in an agent or similar capacity.

“Agreed Security Principles” means the principles set forth in Schedule 1.01(d).

“Agreement” has the meaning assigned to such term in the preamble to this Fourth
Amended & Restated Credit and Guaranty Agreement.

“Aggregate Payments” means, with respect to a Contributing Guarantor as of any
date of determination, an amount equal to (1) the aggregate amount of all
payments and distributions made (including the greater of the book value or fair
market value of any assets sold) on or before such date by such Contributing
Guarantor in respect of the Loan Guarantee or its obligations under any other
Loan Document (including in respect of this Agreement), minus (2) the aggregate
amount of all payments received on or before such date by such Contributing
Guarantor from the other Contributing Guarantors as contributions under this
Agreement. The amounts payable as contributions hereunder shall be determined as
of the date on which the related payment or distribution is made by the
applicable Funding Guarantor.

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Federal Funds Effective Rate in effect on such day plus 0.50%, (b) to
the extent ascertainable, the Eurocurrency Rate (which rate shall be calculated
based upon an Interest Period of one month and shall be determined on a daily
basis based on the rate determined on such day for such Interest Period at 11:00
a.m. (London time)) plus 1.00%, (c) the Prime Rate and (d) solely with respect
to Initial Term Loans and First Incremental Term Loans, if the Eurocurrency Rate
is not ascertainable, 1.00%. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Eurocurrency
Rate, as the case may be, shall be effective from and including the effective
date of such change in the Prime Rate, the Federal Funds Effective Rate or the
Eurocurrency Rate, as the case may be.

“Alternate Currency” means in the case of Revolving Loans and Letters of Credit,
Canadian Dollars, Euros and each other currency that is approved in accordance
with Section 1.10.

“Applicable Charges” has the meaning assigned to such term in Section 10.19.

“Applicable Percentage” means (a) with respect to any Term Lender of any Class,
a percentage equal to a fraction the numerator of which is the aggregate
outstanding principal amount of the Term Loans and unused Additional Term Loan
Commitments of such Term Lender under such Class and the denominator of which is
the aggregate outstanding principal amount of the Term Loans and unused
Additional Term Loan Commitments of all Term Lenders under such Class and
(b) with respect to any Revolving Lender of any Class, the percentage of the
aggregate amount of the Revolving Credit Commitments of such Class represented
by such Lender’s Revolving Credit Commitment of such Class; provided that for
purposes of Section 2.21 and otherwise herein, when there is a Defaulting
Lender, such Defaulting Lender’s Revolving Credit Commitment shall be
disregarded for any relevant calculation. In the case of clause (b), in the
event that the Revolving Credit Commitments of any Class have expired or been
terminated, the Applicable Percentage of any Revolving Lender of such Class
shall be determined on the basis of the Revolving Credit Exposure of such
Revolving Lender with respect to such Class, giving effect to any assignments
and to any Revolving Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Price” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Applicable Rate” means, for any day, (a) for Initial Term Loans (i) in the case
of ABR Loans, 2.00% per annum and (ii) in the case of Eurocurrency Rate Loans,
3.00% per annum and, (b) for First Incremental Term Loans (i) in the case of ABR
Loans, 1.75% per annum and (ii) in the case of Eurocurrency Rate Loans,
2.75% per annum and (c) for Revolving Loans, the applicable rate per annum set
forth below under the caption “ABR and Canadian Prime Rate Spread” or
“Eurocurrency Rate and BA Rate Spread”, based upon the First Lien Leverage Ratio

 

3



--------------------------------------------------------------------------------

as of the last day of the most recently ended Test Period; provided that until
the first Adjustment Date following the completion of at least one full Fiscal
Quarter ended after the Closing Date, the “Applicable Rate” for any Revolving
Loans shall be the applicable rate per annum set forth below in Category 1.

 

   

First Lien

Leverage

Ratio

  

ABR

and
Canadian
Prime
Rate
Spread
for
Revolving
Loans

   

Eurocurrency
Rate

and BA

Rate

Spread

for

Revolving
Loans

    Category 1        Greater than 2.10 to 1.00      2.00%       3.00%    
Category 2        Less than or equal to 2.10 to 1.00 and greater than 1.60 to
1.00      1.75%       2.75%     Category 3        Less than or equal to 1.60 to
1.00      1.50%       2.50%  

The Applicable Rate for Revolving Loans shall be adjusted quarterly on a
prospective basis on each Adjustment Date based upon the First Lien Leverage
Ratio in accordance with the table above; provided that (a) if financial
statements are not delivered when required pursuant to Section 5.01(a) or (b),
as applicable, the “Applicable Rate” for Revolving Loans shall be the rate per
annum set forth above in Category 1 until such financial statements are
delivered in compliance with Section 5.01(a) or (b), as applicable and (b) the
“Applicable Rate” for Revolving Loans shall be the rate per annum set forth
above in Category 1 as of the first Business Day after an Event of Default shall
have occurred and be continuing, and shall continue to so apply to (but
excluding) the date on which such Event of Default is cured or waived (and
thereafter the Applicable Rate otherwise determined in accordance with this
definition shall apply).

In the event that Administrative Agent and Parent determine that any financial
statements previously delivered were incorrect or inaccurate (regardless of
whether this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Rate for any period (an “Applicable Period”)
than the Applicable Rate applied for such Applicable Period, then (i) Parent
shall as soon as practicable deliver to Administrative Agent the corrected
financial statements for such Applicable Period, (ii) the Applicable Rate shall
be determined as if the

 

4



--------------------------------------------------------------------------------

pricing level for such higher Applicable Rate were applicable for such
Applicable Period and (iii) the applicable Borrower shall within three
(3) Business Days thereof pay to the Administrative Agent the accrued additional
amount owing as a result of such increased Applicable Rate for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with this Agreement. This paragraph shall not limit the rights of
Administrative Agent and Lenders with respect to Section 2.13 and Article 8.

The Applicable Rate for any Class of Additional Revolving Loans or Additional
Term Loans shall be as set forth in the applicable Refinancing Amendment,
Incremental Facility Amendment or Extension Amendment.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural person) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities and is administered, advised or managed by (a) such
Lender, (b) any Affiliate of such Lender or (c) any entity or any Affiliate of
any entity that administers, advises or manages such Lender.

“Approved Jurisdiction” shall mean each of (i) the Grand Duchy of Luxembourg,
Ireland and the Netherlands, (ii) a jurisdiction of another approved or existing
Borrower and (iii) any other jurisdiction agreed to by the Parent and each
Revolving Lender.

“Arrangers” has the meaning assigned to such term in the preamble to this
Agreement.

“Assignment Agreement” means, collectively, each Assignment and Assumption and
each Affiliated Lender Assignment and Assumption.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.05), and accepted by the Administrative Agent in the form of
Exhibit A-1 or any other form approved by the Administrative Agent and the
Parent.

“Auction” has the meaning assigned to such term in the definition of “Dutch
Auction”.

“Auction Agent” means (a) the Administrative Agent or any of its Affiliates or
(b) any other financial institution or advisor engaged by the Parent (whether or
not an Affiliate of the Administrative Agent) to act as an arranger in
connection with any Auction pursuant to the definition of “Dutch Auction”.

“Auction Amount” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Auction Notice” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Auction Party” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Auction Response Date” has the meaning assigned to such term in the definition
of “Dutch Auction”.

“Availability Period” means the period from and including the Closing Date to
but excluding the earliest of (a) the date of termination of the Initial
Revolving Credit Commitments pursuant to Section 2.09, (b) the date of
termination of the Initial Revolving Credit Commitment of each Initial Revolving
Lender to make Initial Revolving Loans and the obligation of each Issuing Bank
to issue Letters of Credit pursuant to Section 7.01 and (c) the Initial
Revolving Credit Maturity Date.

“Available Amount” means, at any time, an amount equal to, without duplication:

  (a)

the sum of:

(i)    $1,000,000,000; plus

(ii)    the CNI Growth Amount; provided that such amount shall not be available
(A) for any Restricted Payment pursuant to Section 6.04(a)(iii)(A) if any Event

 

5



--------------------------------------------------------------------------------

of Default shall then exist or if the Total Leverage Ratio, calculated on a Pro
Forma Basis, exceeds 6.00:1.00 or (B) for any Restricted Debt Payment pursuant
to Section 6.04(b)(vi)(A) if any Event of Default shall then exist or if the
Total Leverage Ratio, calculated on a Pro Forma Basis, exceeds 6:00:1.00, in
each case at the time of determination pursuant to Section 1.04(e); plus

(iii)    the amount of any capital contributions or other proceeds of any
issuance of Capital Stock (other than any amounts (x) constituting an Available
Excluded Contribution Amount or proceeds of an issuance of Disqualified Capital
Stock, (y) received from the Parent or any Restricted Subsidiary or
(z) consisting of the proceeds of any loan or advance made pursuant to
Section 6.06(h)(ii)) received as Cash equity by the Parent or any of its
Restricted Subsidiaries, plus the fair market value, as determined by the Parent
in good faith, of Cash Equivalents, marketable securities or other property
received by the Parent or any Restricted Subsidiary as a capital contribution or
in return for any issuance of Capital Stock (other than any amounts
(x) constituting an Available Excluded Contribution Amount or proceeds of any
issuance of Disqualified Capital Stock or (y) received from the Parent or any
Restricted Subsidiary), in each case, during the period from and including the
day immediately following the Closing Date through and including such time; plus

(iv)    the aggregate principal amount of any Indebtedness or Disqualified
Capital Stock, in each case, of the Parent or any Restricted Subsidiary issued
after the Closing Date (other than Indebtedness or such Disqualified Capital
Stock issued to the Parent or any Restricted Subsidiary), which has been
converted into or exchanged for Capital Stock of the Parent or any Restricted
Subsidiary that does not constitute Disqualified Capital Stock, together with
the fair market value of any Cash or Cash Equivalents (as determined by the
Parent in good faith) and the fair market value (as determined by the Parent in
good faith) of any property or assets received by the Parent or such Restricted
Subsidiary upon such exchange or conversion, in each case, during the period
from and including the day immediately following the Closing Date through and
including such time; plus

(v)    the net proceeds received by the Parent or any Restricted Subsidiary
during the period from and including the day immediately following the Closing
Date through and including such time in connection with the Disposition to any
Person (other than the Parent or any Restricted Subsidiary) of any Investment
made pursuant to Section 6.06(r)(i); plus

(vi)    to the extent not already reflected as a return of capital with respect
to such Investment for purposes of determining the amount of such Investment,
the proceeds received by the Parent or any Restricted Subsidiary during the
period from and including the day immediately following the Closing Date through
and including such time in connection with cash returns, cash profits, cash
distributions and similar cash amounts, including cash principal repayments of
loans and interest payments on loans, in each case received in respect of any
Investment made after the Closing Date pursuant to Section 6.06(r)(i) or,
without duplication, otherwise received by the Parent or any Restricted
Subsidiary from an Unrestricted Subsidiary (including any proceeds received on
account of any issuance of Capital Stock by any Unrestricted Subsidiary (other
than solely on account of the issuance of Capital Stock to the Parent or any
Restricted Subsidiary)); plus

(vii)    an amount equal to the sum of (A) the amount of any Investments by the
Parent or any Restricted Subsidiary pursuant to Section 6.06(r)(i) in any
Unrestricted Subsidiary that has been re-designated as a Restricted Subsidiary,
(B) the amount of any Investments by the Parent or any Restricted Subsidiary
pursuant to Section 6.06(r)(i) in any Unrestricted Subsidiary or any Joint
Venture that is not a Restricted Subsidiary that

 

6



--------------------------------------------------------------------------------

has been merged, consolidated or amalgamated with or into, or is liquidated,
wound up or dissolved into, the Parent or any Restricted Subsidiary and (C) the
fair market value (as determined by the Parent in good faith) of the property or
assets of any Unrestricted Subsidiary or any Joint Venture that is not a
Restricted Subsidiary that have been transferred, conveyed or otherwise
distributed to the Parent or any Restricted Subsidiary, in each case, during the
period from and including the day immediately following the Closing Date through
and including such time; plus

(viii)    the amount of any Declined Proceeds; plus

(ix)    the amount of any Retained Asset Sale Proceeds; minus

(b) an amount equal to the sum of (i) Restricted Payments made pursuant to
Section 6.04(a)(iii)(A), plus (ii) Restricted Debt Payments made pursuant to
Section 6.04(b)(vi)(A), plus (iii) Investments made pursuant to
Section 6.06(r)(i), in each case, after the Closing Date and prior to such time
or contemporaneously therewith.

“Available Excluded Contribution Amount” means the aggregate amount of Cash or
Cash Equivalents or the fair market value of other assets or property (as
determined by the Parent in good faith, but excluding any amounts that are
applied to increase the Available Amount) received by the Parent or any of its
Restricted Subsidiaries after the Closing Date from:

(1)    contributions in respect of Qualified Capital Stock (other than any
amounts or other assets received from the Parent or any of its Restricted
Subsidiaries), and

(2)    the sale of Qualified Capital Stock of the Parent or any of its
Restricted Subsidiaries (other than (x) to the Parent or any Restricted
Subsidiary of the Parent, (y) pursuant to any management equity plan or stock
option plan or any other management or employee benefit plan or (z) with the
proceeds of any loan or advance made pursuant to Section 6.06(h)(ii)),

in each case, designated as an Available Excluded Contribution Amount pursuant
to a certificate of a Responsible Officer on or promptly after the date the
relevant capital contribution is made or the relevant proceeds are received, as
the case may be, and which are excluded from the calculation of the Available
Amount.

“BA Rate” means, for any date, a per annum rate of interest equal to the
Canadian Dollar bankers’ acceptances rate, or comparable or successor rate
approved by the Administrative Agent, determined by it at or about 10:00 a.m.
(Toronto, Ontario time) on the applicable day (or the preceding Business Day, if
the applicable day is not a Business Day) for a term comparable to the BA Rate
Loan, as published on the Reuters Screen CDOR Page (or, if such page is not
available, any other commercially available source designated by the
Administrative Agent from time to time); provided that in no event shall the BA
Rate be less than zero.

“BA Rate Loan” means a Loan denominated in Canadian Dollars and bearing interest
at a rate determined by reference to the BA Rate.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services: commercial
credit cards, stored value cards, debit cards, purchasing cards, treasury
management services, netting services, overdraft protections, check drawing
services, automated payment services (including depository, overdraft,
controlled disbursement, ACH transactions, return items and

 

7



--------------------------------------------------------------------------------

interstate depository network services), employee credit card programs, cash
pooling services, foreign exchange and currency management services and any
arrangements or services similar to any of the foregoing and/or otherwise in
connection with Cash management and Deposit Accounts.

“Banking Services Obligations” means any and all obligations of any Borrower or
any Restricted Subsidiary, whether absolute or contingent and however and
whenever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) (a) under any
arrangement that is in effect on the Closing Date between any Borrower or any
Restricted Subsidiary and a counterparty that is (or is an Affiliate of) the
Administrative Agent, any Lender or any Arranger as of the Closing Date or the
Third Restatement Date, Second Restatement Date, First Restatement Date or
Original Date (as each such term is defined in the Existing Credit Agreement) or
(b) under any arrangement that is entered into after the Closing Date by any
Borrower or any Restricted Subsidiary with any counterparty that is (or is an
Affiliate of) the Administrative Agent, any Lender or any Arranger at the time
such arrangement is entered into, in each case, in connection with Banking
Services, it being understood that each counterparty thereto shall be deemed
(A) to appoint the Administrative Agent as its agent under the applicable Loan
Documents and (B) to agree to be bound by the provisions of Article 9,
Section 10.03 and Section 10.10 and each Acceptable Intercreditor Agreement, in
each case as if it were a Lender.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.).

“Base ECF Prepayment Amount” has the meaning assigned to such term in
Section 2.11(b)(i)(A).

“Belarus Parallel Debt Claim” has the meaning assigned to such term in
Section 11.06(a)(i).

“Belgian Loan Party” has the meaning assigned to such term in Section 11.07(a).

“Belgian Parallel Debt” has the meaning assigned to such term in
Section 11.07(c).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“BIA” means the Bankruptcy and Insolvency Act (Canada).

“Board” means the Board of Governors of the Federal Reserve System of the U.S.

“Borrower” means, as the context may require, the Parent (including any
Successor Parent), VPI, any Successor Borrower and/or any Additional Borrower.

“Borrowing” means any Loans of the same Type and Class made, converted or
continued on the same date and, in the case of Eurocurrency Rate Loans and BA
Rate Loans, denominated in a single currency and as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03 and substantially in the form attached hereto as Exhibit B or
such other form that is reasonably acceptable to the Administrative Agent and
the Parent.

“Business Day” means (a) any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and (b) when used in connection with a Eurocurrency Rate Loan or
BA Rate Loan (i) denominated in Dollars, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in Dollar deposits in
the London interbank market, (ii) denominated in Canadian Dollars, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in Canadian Dollar deposits in the Toronto interbank market and
(iii) denominated in an

 

8



--------------------------------------------------------------------------------

Alternate Currency, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in such Alternate Currency in the
London interbank market.

“Canadian Dollars” or “C$” refers to the lawful money of Canada.

“Canadian Employee Benefit Plans” means all plans, arrangements, agreements,
programs, policies, practices or undertakings, whether oral or written, formal
or informal, funded or unfunded, insured or uninsured, registered or
unregistered to which a Canadian Loan Party is a party or bound or in which
their employees participate or under which a Canadian Loan Party has, or will
have, any liability or contingent liability, or pursuant to which payments are
made, or benefits are provided to, or an entitlement to payment or benefits may
arise with respect to any of their employees or former employees, directors or
officers, individuals working on contract with a Canadian Loan Party or other
individuals providing services to a Canadian Loan Party of a kind normally
provided by employees (or any spouses, dependents, survivors or beneficiaries of
any such person), but does not include the Canada Pension Plan that is
maintained by the Government of Canada or any Employee Benefit Plan.

“Canadian Guarantee” means the Canadian Guarantee, dated as of June 1, 2018, by
each Canadian Loan Party other than the Parent satisfying clause (i) of the
definition thereof substantially in the form of Exhibit J, as it may be amended,
restated, supplemented or otherwise modified from time to time.

“Canadian Loan Party” means the Parent and each other Loan Party that (i) is
organized under the laws of Canada or a province or territory thereof,
(ii) carries on business in Canada or (iii) has any title or interest in or to
material property in Canada.

“Canadian Pension Plan” means all Canadian Employee Benefit Plans that are
required to be registered under Canadian provincial or federal pension benefits
standards legislation.

“Canadian Pension Plan Termination Event” means an event which would entitle a
Person (without the consent of a Canadian Loan Party) to wind up or terminate a
Canadian Pension Plan in full or in part, or the institution of any steps by any
Person to withdraw from, terminate participation in, wind up or order the
termination or wind-up of, in full or in part, any Canadian Pension Plan, or the
receipt by a Canadian Loan Party of correspondence from a Governmental Authority
relating to a potential or actual, partial or full, termination or wind-up of
any Canadian Pension Plan, or an event respecting any Canadian Pension Plan
which would result in the revocation of the registration of such Canadian
Pension Plan or which could otherwise reasonably be expected to adversely affect
the tax status of any such Canadian Pension Plan.

“Canadian Pledge and Security Agreement” means the Amended and Restated Pledge
and Security Agreement, dated as of or about the date hereof, by each applicable
Canadian Loan Party, as same may be amended, restated, supplemented or otherwise
modified from time to time.

“Canadian Prime Rate” means, for any day, the greater of (a) the rate of
interest last quoted by The Wall Street Journal as the “Canadian Prime Rate” or,
if The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Bank of Canada as its prime rate and (b) the
annual rate of interest equal to the sum of (i) the one-month BA Rate in effect
on such day and (ii) 1.00%, with any such rate to be adjusted automatically,
without notice, as of the opening of business on the effective date of any
change in such rate, provided that in no event shall the Canadian Prime Rate be
less than zero.

“Canadian Prime Rate Loan” means a Loan denominated in Canadian Dollars and
bearing interest at a rate determined by reference to the Canadian Prime Rate.

“Capital Expenditures” means, as applied to any Person for any period, the
aggregate amount, without duplication, of all expenditures (whether paid in cash
or accrued as liabilities and including in all events all amounts expended or
capitalized under Capital Leases) that in accordance with GAAP, are, or are
required to be, included as capital expenditures on the consolidated statement
of cash flows for such Person for such period.

 

9



--------------------------------------------------------------------------------

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP (but subject to Section 1.04(c)), is or should be accounted for as a
capital lease on the balance sheet of that Person; provided, that for the
avoidance of doubt, the amount of obligations attributable to any Capital Lease
shall be the amount thereof accounted for as a liability on the balance sheet
(excluding the footnotes thereto) of such Person in accordance with GAAP.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing, but excluding for the avoidance of doubt any Indebtedness convertible
into or exchangeable for any of the foregoing (including Convertible
Indebtedness) and any Packaged Rights.

“Captive Insurance Subsidiary” means any Restricted Subsidiary of the Parent
that is subject to regulation as an insurance company (or any Restricted
Subsidiary thereof).

“Cash” or “cash” means money, currency or a credit balance in any Deposit
Account, in each case determined in accordance with GAAP.

“Cash Equivalents” means, as at any date of determination, (a) marketable
securities (i) issued or directly and unconditionally guaranteed or insured as
to interest and principal by the U.S., U.K., Canada, a member state of the
European Union or Japan or any political subdivision of any of the foregoing or
(ii) issued by any agency or instrumentality of the U.S., U.K., Canada, a member
state of the European Union or Japan or any political subdivision of any of the
foregoing, the obligations of which are backed by the full faith and credit of
the U.S., U.K., Canada, a member state of the European Union or Japan or any
political subdivision of any of the foregoing, in each case maturing within two
years after such date and, in each case, including repurchase agreements and
reverse repurchase agreements relating thereto; (b) marketable direct
obligations issued by any state of the U.S. or any province of Canada or any
political subdivision of any such state or province or any public
instrumentality thereof or by any foreign government, in each case maturing
within two years after such date and having, at the time of the acquisition
thereof, a rating of at least A-2 from S&P or at least P-2 from Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency)
and, in each case, repurchase agreements and reverse repurchase agreements
relating thereto; (c) commercial paper maturing no more than one year from the
date of creation thereof and having, at the time of the acquisition thereof, a
rating of at least A-2 from S&P or at least P-2 from Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency); (d) deposits,
money market deposits, time deposit accounts, certificates of deposit or
bankers’ acceptances (or similar instruments) issued or accepted by any Lender
or by any bank organized under, or authorized to operate as a bank under, the
laws of the U.S., any state thereof or the District of Columbia or any political
subdivision thereof or any foreign bank or its branches or agencies and that has
capital and surplus of not less than $75,000,000 and, in each case, repurchase
agreements and reverse repurchase agreements relating thereto; (e) securities
with maturities of six months or less from the date of acquisition backed by
standby letters of credit issued by any commercial bank having capital and
surplus of not less than $75,000,000; (f) Indebtedness or Preferred Capital
Stock issued by Persons with a rating of at least BBB- from S&P or at least Baa3
from Moody’s (or, if at the time, neither is issuing comparable ratings, then a
comparable rating of another nationally recognized statistical rating agency)
with maturities of 12 months or less from the date of acquisition; (g) bills of
exchange issued in the U.S., U.K., Canada, a member state of the European Union
or Japan eligible for rediscount at the relevant central bank and accepted by a
bank (or any dematerialized equivalent); (h) shares of any money market mutual
fund that has (i) substantially all of its assets

 

10



--------------------------------------------------------------------------------

invested in the types of investments referred to in clauses (a) through
(g) above, (ii) net assets of not less than $250,000,000 and (iii) a rating of
at least A-2 from S&P or at least P-2 from Moody’s (or, if at any time either
S&P or Moody’s are not rating such fund, an equivalent rating from another
nationally recognized statistical rating agency); (i) solely with respect to any
Captive Insurance Subsidiary, any investment that such Captive Insurance
Subsidiary is not prohibited to make in accordance with applicable law; (j) any
cash equivalents (as determined in accordance with GAAP); and (k) shares or
other interests of any investment company, money market mutual fund or other
money market or enhanced high yield fund that invests 95% or more of its assets
in instruments of the types specified in clauses (a) through (j) above (which
investment company or fund may also hold Cash pending investment or
distribution).

The term “Cash Equivalents” shall also include (x) credit card receivables,
(y) Investments of the type and maturity described in the definition of “Cash
Equivalents” of foreign obligors, which Investments or obligors (or the parent
companies thereof) have the ratings (if any) described in such clauses or
equivalent ratings from comparable foreign rating agencies and (z) other
short-term Investments utilized by Foreign Subsidiaries in accordance with
normal investment practices for cash management in Investments analogous to the
Investments described in the definition of “Cash Equivalents” and in this
paragraph.

“CBCA” means the Canada Business Corporations Act.

“CCAA” means the Companies’ Creditors Arrangement Act (Canada).

“CFC” means a controlled foreign corporation as defined in Section 957 of the
Code.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Closing Date, (b) any change in any law, rule or regulation or in the
interpretation, implementation or application thereof by any Governmental
Authority after the Closing Date or (c) compliance by any Lender or any Issuing
Bank (or, for purposes of Section 2.15(b), by any lending office of such Lender
or such Issuing Bank or by such Lender’s or such Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the Closing
Date (other than any such request, guideline or directive to comply with any
law, rule or regulation that was in effect on the Closing Date). For purposes of
this definition and Section 2.15, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder or issued in connection therewith or in implementation
thereof and (y) all requests, rules, guidelines, requirements or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or U.S. or
applicable foreign regulatory authorities, in each case pursuant to Basel III,
shall in each case described in clauses (a), (b) and (c) above, be deemed to be
a Change in Law, regardless of the date enacted, adopted, issued or implemented.

“Change of Control” means at any time, (i) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act or Part XX of the
Securities Act (Ontario)) (a) shall have acquired beneficial ownership of 35% or
more on a fully diluted basis of the voting and/or economic interest in the
Capital Stock of Parent or (b) shall have obtained the power (whether or not
exercised) to elect a majority of the members of the board of directors (or
similar governing body) of Parent, (ii) Parent shall cease, directly or
indirectly, to beneficially own and control 100% on a fully diluted basis of the
economic and voting interest in the Capital Stock of VPI or (iii) the majority
of the seats (other than vacant seats) on the board of directors (or similar
governing body) of Parent shall cease to be occupied by Persons who either
(a) were members of the board of directors (or similar governing body) of Parent
immediately following the Closing Date or (b) were nominated for election by the
board of directors (or similar governing body) of Parent, a majority of whom
were members of the board of directors (or similar governing body) of Parent
immediately following the Closing Date or whose election or nomination for
election was previously approved by a majority of such members.

“Charge” means any fee, loss, charge, expense, cost, accrual or reserve of any
kind.

 

11



--------------------------------------------------------------------------------

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Initial Term Loans,
Additional Term Loans of any series established as a separate “Class” pursuant
to Sections 2.22, 2.23 or 10.02(c)(i), Initial Revolving Loans or Additional
Revolving Loans of any series established as a separate “Class” pursuant to
Sections 2.22, 2.23 or 10.02(c)(ii) or Swingline Loans, (b) any Commitment,
refers to whether such Commitment is an Initial Term Loan Commitment, an
Additional Term Loan Commitment of any series established as a separate “Class”
pursuant to Sections 2.22, 2.23 or 10.02(c)(i), an Initial Revolving Credit
Commitment or an Additional Revolving Credit Commitment of any series
established as a separate “Class” pursuant to Sections 2.22, 2.23 or
10.02(c)(ii), (c) any Lender, refers to whether such Lender has a Loan or
Commitment of a particular Class and (d) any Revolving Credit Exposure, refers
to whether such Revolving Credit Exposure is attributable to a Revolving Credit
Commitment of a particular Class (or Revolving Loans incurred or Letters of
Credit issued under a Revolving Credit Commitment of a particular Class).

“Closing Date” has the meaning set forth in the Restatement Agreement, which is
June 1, 2018.

“Closing Date Collateral Document” means the U.S. Security Agreement, the
Canadian Pledge and Security Agreement, the Canadian Guarantee and the French
Collateral Documents.

“CNI Growth Amount” means, at any date of determination, an amount (which amount
shall not be less than zero) equal to 50% of Consolidated Net Income for the
cumulative period from the first day of the Fiscal Quarter of the Parent during
which the Closing Date occurs to and including the last day of the most recently
ended Fiscal Quarter of the Parent prior to such date for which consolidated
financial statements of the Parent are internally available (treated as one
accounting period).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all property of any Loan Party subject to a Lien
under any Collateral Document and any and all other property of any Loan Party,
now existing or hereafter acquired, that is or becomes subject to a Lien
pursuant to any Collateral Document to secure the Obligations. For the avoidance
of doubt, in no event shall “Collateral” include any Excluded Asset.

“Collateral and Guarantee Requirement” means, at any time, subject to (x) the
applicable limitations set forth in this Agreement and/or any other Loan
Document (including any Acceptable Intercreditor Agreement), (y) the time
periods (and extensions thereof) set forth in Section 5.12 or Section 5.17, as
applicable and (z) the Agreed Security Principles (with respect to Restricted
Subsidiaries organized in a jurisdiction other than Canada or the United
States), the requirement that:

(a)    in the case of any Person that becomes (or is required to become) a Loan
Party after the Closing Date, (i) the Administrative Agent shall have received
(A) a Counterpart Agreement or such other documents in form reasonably
acceptable to the Administrative Agent, in each case, to cause such person to
Guarantee the Obligations and become a Subsidiary Guarantor and (B) supplements
to the applicable Collateral Documents (or, at the option of the Loan Party, new
Collateral Documents in substantially similar form or such other form reasonably
satisfactory to the Administrative Agent), if applicable, in the form specified
therefor or otherwise reasonably acceptable to the Administrative Agent, (C) an
executed joinder to any Acceptable Intercreditor Agreement or the Canadian
Guarantee that is then applicable in substantially the form attached as an
exhibit thereto and (D) such other foreign law guarantees, Collateral Documents
and opinions as may be reasonably requested by the Administrative Agent with
respect to any Foreign Subsidiary which becomes (or is required to become) a
Loan Party (subject in all respects to the Agreed Security Principles) and
(ii) except as otherwise contemplated by this Agreement or any Collateral
Document, all original securities, instruments

 

12



--------------------------------------------------------------------------------

and chattel paper required to be delivered to the Administrative Agent pursuant
to the terms of the Collateral Documents, shall have been delivered to the
Administrative Agent (or its bailee pursuant to the terms of any Acceptable
Intercreditor Agreement) and all documents and instruments, including Uniform
Commercial Code financing statements (or equivalent filings in foreign
jurisdictions), and filings with the United States Copyright Office and the
United States Patent and Trademark Office covering United States issued patents
and registered trademarks and copyrights (and pending applications for the
foregoing) (or equivalent filings in foreign jurisdictions) and all other
actions reasonably requested by the Administrative Agent (including those
required by applicable Requirements of Law) or otherwise required pursuant to a
Collateral Document to be delivered, filed, registered or recorded to create the
Liens intended to be created by the Collateral Documents (in each case,
including any supplements thereto) and perfect such Liens to the extent required
by, and with the priority required by, the Collateral Documents, shall have been
delivered, filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or the recording concurrently with, or promptly
following, the execution and delivery of each such Collateral Document;

(b)    with respect to any Material Real Estate Asset acquired by a Loan Party
organized under the laws of the United States (or any state thereof) after the
Closing Date, the Administrative Agent shall have received with respect to any
Material Real Estate Asset (other than an Excluded Asset), a Mortgage and any
necessary UCC fixture filing in respect thereof, in each case together with, to
the extent customary and appropriate (as reasonably determined by the
Administrative Agent and the Parent):

(i)    evidence that (A) counterparts of such Mortgage have been duly executed,
acknowledged and delivered and such Mortgage and any corresponding UCC or
equivalent fixture filing are in form suitable for filing or recording in all
filing or recording offices that the Administrative Agent may deem reasonably
necessary in order to create a valid and subsisting Lien on such Material Real
Estate Asset in favor of the Administrative Agent for the benefit of the Secured
Parties, (B) such Mortgage and any corresponding UCC or equivalent fixture
filings have been duly recorded or filed, as applicable and (C) all filing and
recording taxes and fees have been paid or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent;

(ii)    a fully paid policy of lender’s title insurance (a “Mortgage Policy”) in
an amount reasonably acceptable to the Administrative Agent (not to exceed the
fair market value of such Material Real Estate Asset (as determined by the
Parent in good faith)) issued by a nationally recognized title insurance company
in the applicable jurisdiction that is reasonably acceptable to the
Administrative Agent, insuring the relevant Mortgage as having created a valid
subsisting Lien on the real property described therein with the ranking or the
priority which it is expressed to have in such Mortgage, subject only to
Permitted Liens and other Liens acceptable to the Administrative Agent, together
with such endorsements, coinsurance and reinsurance as the Administrative Agent
may reasonably request to the extent the same are available in the applicable
jurisdiction;

(iii)    a customary legal opinion of local counsel for the relevant Loan Party
in the jurisdiction in which such Material Real Estate Asset is located and, if
applicable, in the jurisdiction of formation of the relevant Loan Party, in each
case as the Administrative Agent may reasonably request; and

(iv)    (A) a new survey or a copy of any existing survey currently in the
possession of Parent or any of their respective Subsidiaries if such existing
survey is, together with a no-change affidavit, sufficient for the relevant
title insurance company to remove the standard survey exception and issue the
survey-related endorsements, (B) an appraisal (if required under the Financial
Institutions Reform Recovery and Enforcement Act of 1989, as amended) and (C) a
“Life-of-Loan” flood determination under Regulation

 

13



--------------------------------------------------------------------------------

H of the Board (together with evidence of flood insurance for any such Flood
Hazard Property).

Notwithstanding any provision of any Loan Document to the contrary, if any
mortgage tax or similar tax or charge is owed on the entire amount of the Loan
Document Obligations evidenced hereby in connection with the delivery of a
mortgage or UCC fixture filing pursuant to clause (b) above, then, to the extent
permitted by, and in accordance with, applicable Requirements of Law, the amount
of such mortgage tax or similar tax or charge shall be calculated based on the
lesser of (x) the amount of the Loan Document Obligations allocated to the
applicable Material Real Estate Asset and (y) the fair market value of the
applicable Material Real Estate Asset at the time the Mortgage is entered into
and determined in a manner reasonably acceptable to Administrative Agent and the
Parent.

Notwithstanding anything contained in this Agreement to the contrary, no
Mortgage shall be executed and delivered with respect to any real property
located in the United States unless and until each Revolving Lender has
received, at least twenty business days prior to such execution and delivery, a
life of loan flood zone determination and such other documents as it may
reasonably request to complete its flood insurance due diligence and has
confirmed to the Administrative Agent that flood insurance due diligence and
flood insurance compliance has been completed to its satisfaction.

“Collateral Documents” means, collectively, each document, agreement or
instrument pursuant to which a Lien securing any of the Obligations is granted
(or purported to be granted), and any supplement to any of the foregoing
delivered to the Administrative Agent pursuant to the definition of “Collateral
and Guarantee Requirement”.

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by any Borrower or any of its Restricted
Subsidiaries in the ordinary course of business of such Person.

“Commitment” means, with respect to each Lender, such Lender’s Initial Term Loan
Commitment, Initial Revolving Credit Commitment and Additional Commitment, as
applicable, in effect as of such time.

“Commitment Fee Rate” means, on any date (a) with respect to the Initial
Revolving Credit Commitment, subject to the provisions of the last paragraph
hereof, the applicable rate per annum set forth below based upon the First Lien
Leverage Ratio as of the last day of the most recently ended Test Period and
(b) with respect to Additional Revolving Credit Commitments of any Class, the
rate or rates per annum specified in the applicable Refinancing Amendment,
Incremental Facility Amendment or Extension Amendment.

        First Lien Leverage Ratio    Commitment Fee Rate  

Category 1

  

Greater than 2.10 to 1.00

     0.500%  

Category 2

  

Equal to or less than 2.10 to 1.00 but greater than 1.60 to 1.00

     0.375%  

Category 3

Equal to or less than 1.60 to 1.00

     0.250%  

The Commitment Fee Rate with respect to the Initial Revolving Credit Commitment
shall be adjusted quarterly on a prospective basis on each Adjustment Date based
upon the First Lien Leverage Ratio in accordance with the table set forth above;
provided that (a) until the first

 

14



--------------------------------------------------------------------------------

Adjustment Date following the completion of at least one full Fiscal Quarter
after the Closing Date, the Commitment Fee Rate shall be the applicable rate per
annum set forth above in Category 1, (b) if financial statements are not
delivered when required pursuant to Section 5.01(a) or (b), as applicable, the
Commitment Fee Rate shall be the rate per annum set forth above in Category 1
until such financial statements are delivered in compliance with Section 5.01(a)
or (b), as applicable and (c) the Commitment Fee Rate shall be the rate per
annum set forth above in Category 1 as of the first Business Day after an Event
of Default shall have occurred and be continuing, and shall continue to so apply
to but excluding the date on which such Event of Default is cured or waived (and
thereafter the Commitment Fee Rate otherwise determined in accordance with this
definition shall apply).

In the event that Administrative Agent and Parent determine that any financial
statements previously delivered were incorrect or inaccurate (regardless of
whether this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Commitment Fee Rate for any period (an “Applicable
Period”) than the Commitment Fee Rate applied for such Applicable Period, then
(i) Parent shall as soon as practicable deliver to Administrative Agent the
corrected financial statements for such Applicable Period, (ii) the Commitment
Fee Rate shall be determined as if the pricing level for such higher Commitment
Fee Rate were applicable for such Applicable Period and (iii) the applicable
Borrower shall within three (3) Business Days thereof pay to the Administrative
Agent the accrued additional amount owing as a result of such increased
Commitment Fee Rate for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent in accordance with this Agreement. This
paragraph shall not limit the rights of Administrative Agent and Lenders with
respect to Section 2.12 and Article 8.

“Commitment Schedule” means the Schedule attached hereto as Schedule 1.01(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Confidential Information” has the meaning assigned to such term in
Section 10.13(g).

“Connection Income Tax” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted EBITDA” means, as to any Person for any period, an amount
determined for such Person and its Restricted Subsidiaries on a consolidated
basis equal to the total of (a) Consolidated Net Income for such period plus
(b) the sum, without duplication, of (to the extent deducted in calculating
Consolidated Net Income, other than in respect of clauses (v), (x), (xii),
(xiv), (xix) and (xx) below) the amounts of:

(i)    Consolidated Interest Expense (including (A) fees and expenses paid to
the Administrative Agent in connection with its services hereunder, (B) other
bank, administrative agency (or trustee) and financing fees (including rating
agency fees), (C) costs of surety bonds in connection with financing activities
(whether amortized or immediately expensed) and (D) commissions, discounts and
other fees and charges owed with respect to revolving commitments, letters of
credit, bank guarantees, bankers’ acceptances or any similar facilities or
financing and hedging agreements);

(ii)    Taxes paid and any provision for Taxes, including income, profits,
capital, foreign, federal, state, local, Canadian federal and provincial, sales,
franchise and similar Taxes, property Taxes, foreign withholding Taxes and
foreign unreimbursed value added Taxes (including penalties and interest related
to any such Tax or arising from any Tax examination, and including pursuant to
any Tax sharing arrangement or as a result of any Tax distribution) of such
Person paid or accrued during the relevant period;

 

15



--------------------------------------------------------------------------------

(iii)    (A) depreciation, (B) amortization (including amortization of goodwill,
software and other intangible assets), (C) any impairment Charge (including any
bad debt expense) and (D) any asset write-off and/or write-down;

(iv)    any non-cash Charge, including the excess of rent expense over actual
Cash rent paid, including the benefit of lease incentives (in the case of a
charge) during such period due to the use of straight line rent for GAAP
purposes (provided that if any such non-Cash Charge represents an accrual or
reserve for potential Cash items in any future period, such Person may determine
not to add back such non-Cash Charge in the then-current period);

(v)    [reserved];

(vi)    [reserved];

(vii)    the amount of management, monitoring, consulting, transaction,
advisory, termination and similar fees and related indemnities and expenses
(including reimbursements) paid or accrued and payments to outside directors of
the Parent actually paid by or on behalf of, or accrued by, such Person or any
of its subsidiaries; provided that such payment is permitted under this
Agreement;

(viii)    [reserved];

(ix)    the amount of earn-out and other contingent consideration obligations
(including to the extent accounted for as bonuses, compensation or otherwise)
incurred in connection with (A) acquisitions and Investments completed prior to
the Closing Date and (B) any acquisition or other Investment permitted by this
Agreement, in each case, which is paid or accrued during the applicable period;

(x)    pro forma “run rate” cost savings, operating expense reductions,
operational improvements and cost synergies (collectively, “Expected Cost
Savings”) (net of actual amounts realized) that are reasonably identifiable,
factually supportable and projected by the Parent in good faith to result from
actions that have been taken or with respect to which substantial steps have
been taken or are expected to be taken (in the good faith determination of such
Person) related to any permitted asset sale, acquisition (including the
commencement of activities constituting a business line), combination,
Investment, Disposition (including the termination or discontinuance of
activities constituting a business line), operating improvement, restructuring,
cost savings initiative, any similar initiative (including the effect of
arrangements or efficiencies from the shifting of production of one or more
products from one manufacturing facility to another) and/or specified
transaction, in each case prior to, on or after the Closing Date (any such
operating improvement, restructuring, cost savings initiative or similar
initiative or specified transaction, a “Cost Saving Initiative”) (in each case,
calculated on a Pro Forma Basis as though such Expected Cost Savings and/or Cost
Saving Initiative had been realized in full on the first day of such period);
provided that the results of such Expected Cost Savings and/or Cost Saving
Initiatives are projected by the Parent in good faith to result from actions
that have been taken or with respect to which steps have been taken or are
expected to be taken (in the good faith determination of the Parent) within 24
months after the date of any such operating improvement, restructuring, cost
savings initiative or similar initiative or specified transaction; provided
further that the aggregate amount added to or included in Consolidated Adjusted
EBITDA pursuant to this clause (x) shall not, for any Test Period, exceed an
amount equal to 25% of Consolidated Adjusted EBITDA for such Test Period,
calculated after giving effect to any such add-backs or inclusion;

(xi)    Milestone Payments and Upfront Payments;

(xii)    any Charge with respect to any liability or casualty event, business
interruption or any product recall, (i) so long as such Person has submitted in
good faith, and reasonably expects to receive payment in connection with, a
claim for reimbursement

 

16



--------------------------------------------------------------------------------

of such amounts under its relevant insurance policy within the next four Fiscal
Quarters (with a deduction in the applicable future period for any amount so
added back to the extent not so reimbursed within the next four Fiscal Quarters)
or (ii) without duplication of amounts included in a prior period under the
preceding clause (i), to the extent such Charge is covered by insurance,
indemnification or otherwise reimbursable by a third party (whether or not then
realized so long as the Parent in good faith expects to receive proceeds arising
out of such insurance, indemnification or reimbursement obligation within the
next four Fiscal Quarters) (it being understood that if the amount received in
cash under any such agreement in any period exceeds the amount of expense paid
during such period, any excess amount received may be carried forward and
applied against any expense in any future period);

(xiii)    unrealized net losses in the fair market value of any arrangements
under Hedge Agreements;

(xiv)    the amount of any Cash actually received by such Person (or the amount
of the benefit of any netting arrangement resulting in reduced Cash
expenditures) during such period, and not included in Consolidated Net Income in
any period, to the extent that any non-Cash gain relating to such Cash receipt
or netting arrangement was deducted in the calculation of Consolidated Adjusted
EBITDA pursuant to clause (c)(i) below for any previous period and not added
back;

(xv)    [reserved];

(xvi)    any net Charge included in the Parent’s consolidated financial
statements due to the application of Accounting Standards Codification Topic 810
(“ASC 810”);

(xvii)    the amount of any non-controlling interest or minority interest Charge
consisting of income attributable to minority equity interests of third parties
in any non-Wholly-Owned Subsidiary;

(xviii)    [reserved];

(xix)    the amount of any earned or billed amounts or other revenue that is
attributable to services performed during such period but is not included in
Consolidated Net Income for such period; it being understood that if such
revenue is added back in calculating Consolidated Adjusted EBITDA for such
period, such revenue shall not be included in Consolidated Net Income in the
period in which it is actually recognized; and

(xx)    any other adjustments, exclusions and add-backs that are consistent with
Regulation S-X;

minus (c) without duplication, to the extent such amounts increase Consolidated
Net Income:

(i)    non-Cash gains or income; provided that if any non-Cash gain or income
represents an accrual or deferred income in respect of potential Cash items in
any future period, such Person may determine not to deduct such non-Cash gain or
income in the current period;

(ii)    unrealized net gains in the fair market value of any arrangements under
Hedge Agreements;

(iii)    [reserved];

(iv)    the amount added back to Consolidated Adjusted EBITDA pursuant to clause
(b)(xii) above (as described in such clause) to the extent the relevant business
interruption insurance proceeds were not received within the time period
required by such clause;

(v)    to the extent that such Person adds back the amount of any non-Cash
charge to Consolidated Adjusted EBITDA pursuant to clause (b)(iv) above, the
cash payment in respect thereof in the relevant future period;

(vi)    the excess of actual Cash rent paid over rent expense during such period
due to the use of straight line rent for GAAP purposes;

 

17



--------------------------------------------------------------------------------

(vii)     any Consolidated Net Income included in the Parent’s consolidated
financial statements due to the application of ASC 810; and

(viii)     the amount of any non-controlling interest or minority interest gains
from income attributable to minority equity interests of third parties in any
non-wholly owned Restricted Subsidiary;

(d)     increased or decreased (without duplication) by, as applicable, any
adjustments resulting from the application of Accounting Standards Codification
Topic 460 or any comparable regulation.

Notwithstanding anything to the contrary herein, it is agreed that for the
purpose of calculating the Total Leverage Ratio, the First Lien Leverage Ratio,
the Interest Coverage Ratio and the Secured Leverage Ratio and/or the amount of
any basket based on a percentage of Consolidated Adjusted EBITDA for any period
that includes the Fiscal Quarters ended June 30, 2017, September 30,
2017, December 31, 2017 and March 31, 2018, Consolidated Adjusted EBITDA for
such Fiscal Quarters shall be deemed to be $936,144,000, $963,313,000,
$881,088,000 and $822,676,000 (which amounts are agreed not to include
adjustments pursuant to clause (b)(x)), in each case, as adjusted (i) on a Pro
Forma Basis, as applicable and (ii) pursuant to clause (b)(x) above, as
applicable for each Test Period.

“Consolidated First Lien Debt” means, as to any Person at any date of
determination, the aggregate principal amount of Consolidated Total Debt
outstanding on such date that is secured by a first priority Lien on any asset
or property of such Person or its Restricted Subsidiaries that constitutes
Collateral.

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum of (a) consolidated total interest expense of such Person and
its Restricted Subsidiaries for such period, whether paid or accrued and whether
or not capitalized (including (without duplication), amortization of any debt
issuance cost and/or original issue discount, any premium paid to obtain
payment, financial assurance or similar bonds, any interest capitalized during
construction, any non-cash interest payment, the interest component of any
deferred payment obligation, the interest component of any payment under any
Capital Lease (regardless of whether accounted for as interest expense under
GAAP), any commission, discount and/or other fee or charge owed with respect to
any letter of credit, bank guarantee and/or bankers’ acceptance or any similar
facilities, any fee and/or expense paid to the Administrative Agent in
connection with its services hereunder, any other bank, administrative agency
(or trustee) and/or financing fee and any cost associated with any surety bond
in connection with financing activities (whether amortized or immediately
expensed)), plus (b) any cash dividend or distribution paid or payable in
respect of Disqualified Capital Stock during such period other than to such
Person or any Loan Party, plus (c) any net losses, obligations or payments
arising from or under any Hedge Agreement and/or other derivative financial
instrument issued by such Person for the benefit of such Person or its
subsidiaries, in each case determined on a consolidated basis for such period.
For purposes of this definition, interest in respect of any Capital Lease shall
be deemed to accrue at an interest rate reasonably determined by such Person to
be the rate of interest implicit in such Capital Lease in accordance with GAAP.

“Consolidated Net Income” means, as to any Person (the “Subject Person”) for any
period, the net income (or loss) of the Subject Person and its Restricted
Subsidiaries on a consolidated basis for such period taken as a single
accounting period determined in conformity with GAAP; provided that there shall
be excluded, without duplication,

(a)    (i) any net income (loss) of any Person if such Person is not a Borrower
or a Restricted Subsidiary, except that Consolidated Net Income will be
increased by the amount of dividends, distributions or other payments made in
Cash or Cash Equivalents (or converted into Cash or Cash Equivalents) or that
could have been made during such period (as determined in good faith by the
Parent) by such Person to the Parent or any other Restricted Subsidiary
(subject, in the case of any such Restricted Subsidiary that is not a Loan
Party, to the limitations contained

 

18



--------------------------------------------------------------------------------

in clause (ii) below) and (ii) solely for the purpose of determining the amount
available for Restricted Payments under Section 6.04(a)(iii)(A), any net income
(loss) of any Restricted Subsidiary (other than a Loan Party) if such Subsidiary
is subject to restrictions on the payment of dividends or the making of
distributions by such Restricted Subsidiary, directly or indirectly, to the
Parent or a Loan Party by operation of its Organizational Documents or any
agreement, instrument, judgment, decree, order, statute or governmental rule or
regulation applicable thereto (other than (x) any restriction that has been
waived or otherwise released and (y) any restriction set forth in the Loan
Documents, the documents related to any Incremental Loans and/or Incremental
Equivalent Debt and the documents relating to any Replacement Debt or
Refinancing Indebtedness in respect of any of the foregoing), except that
Consolidated Net Income will be increased by the amount of dividends,
distributions or other payments made in Cash or Cash Equivalents (or converted
into Cash or Cash Equivalents) or that could have been made in Cash or Cash
Equivalents during such period (as determined in good faith by the Parent) by
the Restricted Subsidiary (subject, in the case of a dividend, distribution or
other payment to another Restricted Subsidiary, to the limitations in this
clause (ii));

(b)     any gain or Charge attributable to any asset Disposition (including
asset retirement costs or sales or issuances of Capital Stock) or of returned or
surplus assets outside the ordinary course of business (as determined in good
faith by such Person);

(c)    (i) any gain or Charge from (A) any extraordinary item (as determined in
good faith by such Person) and/or (B) any non-recurring or unusual item (as
determined in good faith by such Person) and/or (ii) any Charge associated with
and/or payment of any actual or prospective legal settlement, fine, judgment or
order, including ordinary legal expenses related thereto (in the case of this
clause (ii) (other than with respect to ordinary legal expenses), not to exceed
(x) for the period beginning with the Closing Date and ending on December 31,
2018, $750,000,000 and (y) in any Fiscal Year (beginning with the Fiscal Year
commencing on January 1, 2019) thereafter, $500,000,000, with unused amounts in
clauses (x) and (y) each carried forward to the immediately succeeding Fiscal
Year, provided that such amount carried forward shall not exceed $500,000,000
and such carried over amounts shall be deemed first applied in such succeeding
Fiscal Year);

(d)    (i) any unrealized or realized net foreign currency transactional gains
or Charges impacting net income (including currency re-measurements of
Indebtedness, any net gains or Charges resulting from Hedge Agreements for
currency exchange risk associated with the above or any other currency related
risk, any transactional gains or Charges relating to assets and liabilities
denominated in a currency other than a functional currency and those resulting
from intercompany Indebtedness), (ii) any realized or unrealized gain or Charge
in respect of (x) any obligation under any Hedge Agreement as determined in
accordance with GAAP and/or (y) any other derivative instrument pursuant to, in
the case of this clause (y), Financial Accounting Standards Board’s Accounting
Standards Codification No. 815-Derivatives and Hedging and (iii) unrealized
gains or losses in respect of any Hedge Agreement and any ineffectiveness
recognized in earnings related to qualifying hedge transactions or the fair
value of changes therein recognized in earnings for derivatives that do not
qualify as hedge transactions, in respect of Hedge Agreements;

(e)     any net gain or Charge with respect to (i) any disposed, abandoned,
divested and/or discontinued asset, property or operation (other than, at the
option of the Parent, any asset, property or operation pending the disposal,
abandonment, divestiture and/or termination thereof), (ii) any disposal,
abandonment, divestiture and/or discontinuation of any asset, property or
operation (other than, at the option of the Parent, relating to assets or
properties held for sale or pending the divestiture or discontinuation thereof)
and/or (iii) any facility that has been closed during such period;

(f)     any net income or Charge (less all fees and expenses related thereto)
attributable to (i) the early extinguishment or cancellation of Indebtedness or
(ii) any Derivative Transaction;

 

19



--------------------------------------------------------------------------------

(g)    (i) any Charge incurred as a result of, in connection with or pursuant to
any management equity plan, profits interest or stock option plan or any other
management or employee benefit plan or agreement, any pension plan (including
any post-employment benefit scheme which has been agreed with the relevant
pension trustee), any stock subscription or shareholders agreement, any employee
benefit trust, any employee benefit scheme, any distributor equity plan or any
similar equity plan or agreement (including any deferred compensation
arrangement), (ii) any Charge incurred in connection with the rollover,
acceleration or payout of Capital Stock held by management of the Parent and/or
any of its subsidiaries, in each case under this clause (ii), to the extent that
any such cash Charge is funded with net Cash proceeds contributed to the Subject
Person as a capital contribution or as a result of the sale or issuance of
Qualified Capital Stock of the Subject Person and (iii) the amount of payments
made to optionholders of such Person in connection with, or as a result of, any
distribution being made to equityholders of such Person, which payments are
being made to compensate such optionholders as though they were equityholders at
the time of, and entitled to share in, such distribution, in each case to the
extent permitted hereunder;

(h)    any Charge that is established, adjusted and/or incurred, as applicable,
(i) within 12 months after the closing of any acquisition that is required to be
established, adjusted or incurred, as applicable, as a result of such
acquisition in accordance with GAAP or (ii) as a result of any change in, or the
adoption or modification of, accounting principles or policies;

(i)    any (A) write-off or amortization made in such period of deferred
financing costs and premiums paid or other expenses incurred directly in
connection with any early extinguishment of Indebtedness, (B) goodwill or other
asset impairment charges, write-offs or write-downs, (C) amortization of
intangible assets and (D) other amortization (including amortization of
goodwill, software, deferred or capitalized financing fees, debt issuance costs,
commissions and expenses and other intangible assets);

(j)    (A) the effects of adjustments (including the effects of such adjustments
pushed down to the Subject Person and its subsidiaries) in component amounts
required or permitted by GAAP (including, without limitation, in the inventory
(including any impact of changes to inventory valuation policy methods,
including changes in capitalization of variances), property and equipment,
lease, rights fee arrangements, software, goodwill, intangible asset (including
customer molds), in-process research and development, deferred revenue, advanced
billing and debt line items thereof), resulting from the application of
recapitalization accounting or acquisition or purchase accounting, as the case
may be, in relation to any consummated acquisition or similar Investment or the
amortization or write-off of any amounts thereof (including any write-off of in
process research and development) and/or (B) the cumulative effect of any change
in accounting principles or policies (effected by way of either a cumulative
effect adjustment or as a retroactive application, in each case, in accordance
with GAAP) (except that, if the Parent determines in good faith that the
cumulative effects thereof are not material to the interests of the Lenders, the
effects of any change in any such principles or policies may be included in any
subsequent period after the Fiscal Quarter in which such change, adoption or
modification was made);

(k)    the income or loss of any Person accrued prior to the date on which such
Person became a Restricted Subsidiary of such Subject Person or is merged into
or consolidated with such Subject Person or any Restricted Subsidiary of such
Subject Person or the date that such other Person’s assets are acquired by such
Subject Person or any Restricted Subsidiary of such Subject Person (except to
the extent required for any calculation of Consolidated Adjusted EBITDA on a Pro
Forma Basis in accordance with Section 1.04);

(l)    any deferred Tax expense associated with any tax deduction or net
operating loss arising as a result of the Transactions, or the release of any
valuation allowance related to any such item;

 

20



--------------------------------------------------------------------------------

(m)    (i) any non-cash deemed finance Charges in respect of any pension
liabilities or other provisions and (ii) income (loss) attributable to deferred
compensation plans or trusts;

(n)    earn-out, non-compete and contingent consideration obligations (including
to the extent accounted for as bonuses, compensation or otherwise) and
adjustments thereof and purchase price adjustments, including in connection with
any acquisition or Investment permitted hereunder or in respect of any
acquisition consummated prior to the Closing Date;

(o)    [reserved];

(p)    (A) Transaction Costs, (B) any Charges incurred (1) in connection with
any transaction (in each case, regardless of whether consummated), whether or
not permitted under this Agreement, including any issuance and/or incurrence of
Indebtedness and/or any issuance and/or offering of Capital Stock, any
Investment, any acquisition, any Disposition, any recapitalization, any merger,
consolidation or amalgamation, becoming a standalone company, any option buyout
or any repayment, redemption, refinancing, amendment or modification of
Indebtedness (including any amortization or write-off of debt issuance or
deferred financing costs, premiums and prepayment penalties) or any similar
transaction and/or (2) in connection with any public offering (whether or not
consummated), (C) the amount of any Charges that are actually reimbursed or
reimbursable by third parties pursuant to indemnification or reimbursement
provisions or similar agreements or insurance (it being understood that if the
amount received in cash under any such agreement in any period exceeds the
amount of expense paid during such period, any excess amount received may be
carried forward and applied against any expense in any future period); provided
that in respect of any reimbursable Charge that is added back in reliance on
clause (C) above, such relevant Person in good faith expects to receive
reimbursement for such Charge within the next four Fiscal Quarters (with a
deduction in the applicable future period for any amount so added back to the
extent not so reimbursed within the next four Fiscal Quarters) and/or (D) Public
Company Costs;

(q)    Charges incurred or accrued in connection with any single or one-time
event (as determined in good faith by such Person), including in connection with
(A) the Transactions and/or any acquisition consummated after the Closing Date
(including legal, accounting and other professional fees and expenses incurred
in connection with acquisitions and other Investments made prior to the Closing
Date), (B) the closing, consolidation or reconfiguration of any facility during
such period or (C) one-time consulting costs;

(r)    Charges attributable to the undertaking and/or implementation of new
initiatives, business optimization activities, cost savings initiatives
(including Cost Saving Initiatives), cost rationalization programs, operating
expense reductions and/or cost synergies and/or similar initiatives and/or
programs (including in connection with any integration, restructuring or
transition, any reconstruction, decommissioning, recommissioning or
reconfiguration of fixed assets for alternative uses, any office or facility
opening and/or pre-opening), including the following: any inventory optimization
program and/or any curtailment, any business optimization Charge, any
restructuring Charge (including any Charge relating to any tax restructuring),
any Charge relating to the closure or consolidation of any office or facility
(including but not limited to rent termination costs, moving costs and legal
costs), any systems implementation Charge, any severance Charge, any one time
compensation Charge, any Charge relating to rights fee arrangements (including
any early terminations thereof), any Charge relating to any strategic initiative
or contract, any signing Charge, any Charge relating to any entry into new
markets or contracts (including, without limitation, any renewals, extensions or
other modifications thereof) or new product introductions or exiting a market,
contract or product, any retention or completion Charge or bonus, any recruiting
Charge, any lease run-off Charge, any expansion and/or relocation Charge, any
Charge associated with any modification or curtailment to any pension and
post-retirement employee benefit plan (including any settlement of pension
liabilities), any software or other intellectual property development Charge,
any Charge associated with new systems design, any implementation Charge, any
transition Charge, any Charge associated with

 

21



--------------------------------------------------------------------------------

improvements to IT or accounting functions, losses related to temporary
decreases in work volume and expenses related to maintaining underutilized
personnel, any project startup Charge, any Charge in connection with new
operations, any Charge in connection with unused warehouse space, any Charge
relating to a new contract, any consulting Charge and/or any corporate
development Charge;

(s)    non-cash compensation Charges and/or any other non-cash Charges arising
from the granting of any stock, stock option or similar arrangement (including
any profits interest), the granting of any restricted stock, stock appreciation
right and/or similar arrangement (including any repricing, amendment,
modification, substitution or change of any such stock option, restricted stock,
stock appreciation right, profits interest or similar arrangement or the vesting
of any warrant); and

(t)    to the extent such amount would otherwise increase Consolidated Net
Income, Taxes paid (including pursuant to any Tax sharing arrangement) in cash
(including, to the extent paid in cash, Taxes arising out of any tax
examination).

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, Consolidated Net Income will
include the proceeds of business interruption insurance in an amount
representing the earnings for the applicable period that such proceeds are
intended to replace (whether or not received so long as the Parent in good faith
expects to receive such proceeds within the next four Fiscal Quarters (with a
deduction in the applicable future period for any amount so added back to the
extent not so received within the next four Fiscal Quarters)).

“Consolidated Secured Debt” means, as to any Person at any date of
determination, the aggregate principal amount of Consolidated Total Debt
outstanding on such date that is secured by a Lien on any asset or property of
such Person or its Restricted Subsidiaries.

“Consolidated Total Assets” means, as to any Person, at any date, all amounts
that would, in conformity with GAAP, be set forth opposite the caption “total
assets” (or any like caption) on a consolidated balance sheet of the applicable
Person at such date.

“Consolidated Total Debt” means, as to any Person at any date of determination,
the aggregate principal amount of all third party debt for borrowed money
(including LC Disbursements that have not been reimbursed within three Business
Days and the outstanding principal balance of all Indebtedness of such Person
represented by notes, bonds and similar instruments), Capital Leases and
purchase money Indebtedness (but excluding in each case, for the avoidance of
doubt, undrawn letters of credit), in each case of such Person; provided that
“Consolidated Total Debt”, “Consolidated First Lien Debt” and “Consolidated
Secured Debt” shall in each case (but without duplication) be calculated (for
all purposes hereunder, including as a component of the definitions of
Consolidated First Lien Debt, Consolidated Secured Debt and Total Leverage
Ratio, and any applications of such definitions) (i) net of the Unrestricted
Cash Amount, (ii) to exclude any obligation, liability or indebtedness of such
Person if, upon or prior to the maturity thereof, such Person has irrevocably
deposited with the proper Person in trust or escrow the necessary funds (or
evidences of indebtedness) for the payment, redemption or satisfaction of such
obligation, liability or indebtedness, and thereafter such funds and evidences
of such obligation, liability or indebtedness or other security so deposited are
not included in the calculation of the Unrestricted Cash Amount and (iii) to
exclude obligations under any Derivative Transaction, or under any Indebtedness
that is non-recourse to the Parent and its Restricted Subsidiaries. For the
avoidance of doubt, Consolidated Total Debt shall be calculated in accordance
with GAAP, pursuant to the terms of Section 1.04(a)(i).

“Consolidated Working Capital” means, as at any date of determination, the
excess of Current Assets over Current Liabilities.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the

 

22



--------------------------------------------------------------------------------

end of such period; provided that there shall be excluded (a) the effect of
reclassification during such period between current assets and long term assets
and current liabilities and long term liabilities (with a corresponding
restatement of the prior period to give effect to such reclassification),
(b) the effect of any Disposition of any Person, facility or line of business or
acquisition of any Person, facility or line of business during such period,
(c) the effect of any fluctuations in the amount of accrued and contingent
obligations under any Hedge Agreement and (d) the application of purchase or
recapitalization accounting.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contributing Guarantor” has the meaning assigned to such term in
Section 7.02(a).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convertible Indebtedness” means Indebtedness of the Parent or any Restricted
Subsidiary (which may be guaranteed by the Guarantors or any Restricted
Subsidiary) permitted to be incurred hereunder that is either (a) convertible
into or exchangeable for Capital Stock of the Parent (and cash in lieu of
fractional shares) or cash (in an amount determined by reference to the price of
such Capital Stock or a market measure of such Capital Stock), or a combination
thereof, or (b) sold as units with call options, warrants or rights to purchase
(or substantially equivalent derivative transactions) that are exercisable for
Qualified Capital Stock of the Parent or cash (in an amount determined by
reference to the price of such Qualified Capital Stock).

“Copyright” means all copyrights, rights and interests in copyrights, works
protectable by copyright, copyright registrations and copyright applications.

“Corresponding Debt” has the meaning assigned to such term in Section 11.03(b),
Section 11.05(b), Section 11.07(a) or Section 11.08(b), as applicable.

“Cost Saving Initiative” has the meaning assigned to such term in the definition
of “Consolidated Adjusted EBITDA”.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit N delivered by a Loan Party pursuant to Section 5.12 or a similar
agreement, in form and substance reasonably acceptable to the Administrative
Agent, pursuant to which any Loan Party becomes a Guarantor hereunder (or, as
the context may require, a Counterpart Agreement (as defined in the Existing
Credit Agreement)). Such Counterpart Agreement may, if reasonably requested by
the Parent, include limitations on guarantees applicable to such Restricted
Subsidiary and required or advisable under applicable Requirements of Law.

“Covered Agreement” has the meaning assigned to such term in Section 6.03(d).

“Credit Extension” means each of (i) the making of a Revolving Loan or Swingline
Loan or (ii) the issuance, amendment, modification, renewal or extension of any
Letter of Credit (other than any such amendment, modification, renewal or
extension that does not increase the Stated Amount of the relevant Letter of
Credit).

“Credit Facilities” means the Revolving Facility and the Term Facility.

“Current Assets” means, at any date, all assets of the Parent and its Restricted
Subsidiaries which under GAAP would be classified as current assets (excluding
any (i) cash or Cash Equivalents (including cash and Cash Equivalents held on
deposit for third parties by the Parent and/or any Restricted Subsidiary),
(ii) permitted loans to third parties, (iii) deferred bank fees and derivative
financial instruments related to Indebtedness, (iv) the current portion of
current and deferred Taxes and (v) assets held for sale or pension assets).

“Current Liabilities” means, at any date, all liabilities of the Parent and its
Restricted Subsidiaries which under GAAP would be classified as current
liabilities, other than (i) current

 

23



--------------------------------------------------------------------------------

maturities of long term debt, (ii) outstanding revolving loans and letter of
credit exposure, (iii) accruals of Consolidated Interest Expense (excluding
Consolidated Interest Expense that is due and unpaid), (iv) obligations in
respect of derivative financial instruments related to Indebtedness, (v) the
current portion of current and deferred Taxes, (vi) liabilities in respect of
unpaid earnouts, (vii) accruals relating to restructuring reserves,
(viii) liabilities in respect of funds of third parties on deposit with the
Parent and/or any Restricted Subsidiary, (ix) the current portion of any Capital
Lease, (x) any liabilities recorded in connection with stock based awards,
partnership interest based awards, awards of profits interests, deferred
compensation awards and similar initiative based compensation awards or
arrangements and (xi) the current portion of any other long term liability for
borrowed money.

“Debtor Relief Laws” means the Bankruptcy Code of the U.S., the BIA, the CCAA,
the WURA and the CBCA, and all other liquidation, conservatorship, bankruptcy,
general assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, statutory management administration, reorganization,
corporate arrangement or restructuring or similar debtor relief laws of the U.S.
or any other applicable jurisdiction from time to time in effect and affecting
the rights of creditors generally.

“Declined Proceeds” has the meaning assigned to such term in Section 2.11(b)(v).

“Default” means any event or condition which upon notice, lapse of time or both
would become an Event of Default.

“Defaulting Lender” means any Lender that has (a) defaulted in its obligations
under this Agreement, including without limitation, to make a Loan within two
Business Days of the date required to be made by it hereunder or to fund its
participation in a Letter of Credit or Swingline Loan required to be funded by
it hereunder within two Business Days of the date such obligation arose or such
Loan, Letter of Credit or Swingline Loan was required to be made or funded,
(b) notified the Administrative Agent, any Issuing Bank or the Swingline Lender
or any Loan Party in writing that it does not intend to satisfy any such
obligation or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under agreements
in which it commits to extend credit generally (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) failed, within two Business Days
after the request of the Administrative Agent or the Parent, to confirm in
writing that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans; provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent, (d) become (or any parent company
thereof has become) insolvent or been determined by any Governmental Authority
having regulatory authority over such Person or its assets, to be insolvent, or
the assets or management of which has been taken over by any Governmental
Authority, (e) become (or any parent company thereof has become) the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in, any such proceeding or appointment,
unless in the case of any Lender subject to this clause (e), the Parent and the
Administrative Agent shall each have determined that such Lender intends, and
has all approvals required to enable it (in form and substance satisfactory to
the Parent and the Administrative Agent), to continue to perform its obligations
as a Lender hereunder or (f) become (or any parent company thereof has become)
the subject of a Bail-In Action; provided that no Lender shall be deemed to be a
Defaulting Lender solely by virtue of the ownership or acquisition of any
Capital Stock in such Lender or its parent by any

 

24



--------------------------------------------------------------------------------

Governmental Authority; provided that such action does not result in or provide
such Lender with immunity from the jurisdiction of courts within the U.S. or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contract or agreement to which such Lender is a party.

“Defined Benefit Plan” means any Canadian Employee Benefit Plan which contains a
“defined benefit provision,” as defined in subsection 147.1(1) of the Income Tax
Act (Canada).

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization,
excluding, for the avoidance of doubt, any investment property (within the
meaning of the UCC) or any account evidenced by an instrument or negotiable
certificate of deposit (within the meaning of the UCC).

“Derivative Transaction” means (a) any interest-rate transaction, including any
interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap, collar or floor), and any other instrument linked to interest
rates that gives rise to similar credit risks (including when-issued securities
and forward deposits accepted), (b) any exchange-rate transaction, including any
cross-currency interest-rate swap, any forward foreign-exchange contract, any
currency option, and any other instrument linked to exchange rates that gives
rise to similar credit risks, (c) any equity derivative transaction, including
any equity-linked swap, any equity-linked option, any forward equity-linked
contract, and any other instrument linked to equities that gives rise to similar
credit risk and (d) any commodity (including precious metal) derivative
transaction, including any commodity-linked swap, any commodity-linked option,
any forward commodity-linked contract, and any other instrument linked to
commodities that gives rise to similar credit risks; provided, that (i) no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees, members of
management, managers or consultants of the Parent or its subsidiaries shall
constitute a Derivative Transaction and (ii) no Packaged Right, Permitted Bond
Hedge Transaction or Permitted Warrant Transaction shall, in each case,
constitute a Derivative Transaction.

“Designated Loans” has the meaning assigned to such term in Section 1.12(e).

“Designating Lender” has the meaning assigned to such term in Section 1.12(e).

“Designated Non-Cash Consideration” means the fair market value (as determined
by the Parent in good faith) of non-Cash consideration received by the Parent or
any Restricted Subsidiary in connection with any Disposition pursuant to
Section 6.07(h) and/or Section 6.08 that is designated as Designated Non-Cash
Consideration (which amount will be reduced by the amount of Cash or Cash
Equivalents received in connection with a subsequent sale or conversion of such
Designated Non-Cash Consideration to Cash or Cash Equivalents).

“Discount Range” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Disposition” or “Dispose” means the sale, lease, sublease, Exclusive License or
other disposition of any property of any Person. The fair market value of any
assets or other property Disposed of shall be determined by the Parent in good
faith and shall be measured at the time provided for in Section 1.04(e). For the
avoidance of doubt, no license (or sub-license) transaction that is not an
Exclusive License of property or assets of the Parent or a Restricted Subsidiary
to another Person shall constitute a Disposition.

“Disposition Consideration” means (a) for any Disposition (other than an
Exclusive License), the fair market value of any assets sold, leased, subleased
or otherwise disposed of and (b) for any Exclusive License, the aggregate cash
payment paid to the Parent or any Restricted Subsidiary on or prior to the
consummation of the Exclusive License (and which, for the avoidance of doubt,
shall not include any licensing royalty, earnout, milestone payment, contingent
payment or any other deferred payment that may be payable thereafter).

 

25



--------------------------------------------------------------------------------

“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than for Qualified Capital Stock), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than for Qualified Capital Stock), in whole or in part,
prior to 91 days following the Latest Maturity Date at the time such Capital
Stock is issued (it being understood that if any such redemption is in part,
only such part coming into effect prior to 91 days following the Latest Maturity
Date at the time such Capital Stock is issued shall constitute Disqualified
Capital Stock), (b) is or becomes convertible into or exchangeable (unless at
the sole option of the issuer thereof) for (i) debt securities or (ii) any
Capital Stock that would constitute Disqualified Capital Stock, in each case at
any time prior to 91 days following the Latest Maturity Date at the time such
Capital Stock is issued, (c) contains any mandatory repurchase obligation or any
other repurchase obligation at the option of the holder thereof (other than for
Qualified Capital Stock), in whole or in part, which may come into effect prior
to 91 days following the Latest Maturity Date at the time such Capital Stock is
issued (it being understood that if any such repurchase obligation is in part,
only such part coming into effect prior to 91 days following such Latest
Maturity Date at the time such Capital Stock is issued shall constitute
Disqualified Capital Stock) or (d) provides for the scheduled payments of
dividends in Cash prior to 91 days following the Latest Maturity Date at the
time such Capital Stock is issued; provided that any Capital Stock that would
not constitute Disqualified Capital Stock but for provisions thereof giving
holders thereof (or the holders of any security into or for which such Capital
Stock is convertible, exchangeable or exercisable) the right to require the
issuer thereof to redeem such Capital Stock upon the occurrence of any change of
control, public offering or any Disposition occurring prior to 91 days following
the Latest Maturity Date at the time such Capital Stock is issued shall not
constitute Disqualified Capital Stock if such Capital Stock provides that the
issuer thereof will not redeem any such Capital Stock pursuant to such
provisions prior to the Termination Date.

Notwithstanding the preceding sentence, (A) if such Capital Stock is issued
pursuant to any plan for the benefit of directors, officers, employees, members
of management, managers or consultants or by any such plan to such directors,
officers, employees, members of management, managers or consultants, in each
case in the ordinary course of business of the Parent or any Restricted
Subsidiary, such Capital Stock shall not constitute Disqualified Capital Stock
solely because it may be required to be repurchased by the issuer thereof in
order to satisfy applicable statutory or regulatory obligations and (B) no
Capital Stock held by any Permitted Payee shall be considered Disqualified
Capital Stock because such stock is redeemable or subject to repurchase pursuant
to any management equity subscription agreement, stock option, stock
appreciation right or other stock award agreement, stock ownership plan, put
agreement, stockholder agreement or similar agreement that may be in effect from
time to time.

“Disregarded U.S. Subsidiary” means any U.S. Subsidiary that has no material
assets other than the Capital Stock and/or Indebtedness of one or more Specified
Foreign Subsidiaries or other Disregarded U.S. Subsidiaries.

“Dollars” or “$” refers to lawful money of the U.S.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date or
other relevant date of determination) for the purchase of Dollars with such
other currency.

“Drug Acquisition” means any acquisition (including any license or any
acquisition of any license) solely or primarily of all or any portion of the
rights in respect of one or more drugs

 

26



--------------------------------------------------------------------------------

or pharmaceutical products, whether in development or on market (including
related IP Rights), but not of Capital Stock in any Person or any operating
business unit.

“Dutch Auction” means an auction (an “Auction”) conducted by any Affiliated
Lender (any such Person, the “Auction Party”) in order to purchase Initial Term
Loans (or any Additional Term Loans), in accordance with the following
procedures (as may be modified by such Affiliated Lender and the applicable
“auction agent” in connection with a particular Auction transaction); provided
that no Auction Party shall initiate any Auction unless (I) at least five
Business Days have passed since the consummation of the most recent purchase of
Term Loans pursuant to an Auction conducted hereunder; or (II) at least three
Business Days have passed since the date of the last Failed Auction (or
equivalent) which was withdrawn:

(a)     Notice Procedures. In connection with any Auction, the Auction Party
will provide notification to the Auction Agent (for distribution to the relevant
Lenders) of the Term Loans that will be the subject of the Auction (an “Auction
Notice”). Each Auction Notice shall be in a form reasonably acceptable to the
Auction Agent and shall (i) specify the maximum aggregate principal amount of
the Term Loans subject to the Auction, in a minimum amount of $10,000,000 and
whole increments of $1,000,000 in excess thereof (or, in any case, such lesser
amount of such Term Loans then outstanding or which is otherwise reasonably
acceptable to the Auction Agent and the Administrative Agent (if different from
the Auction Agent)) (the “Auction Amount”), (ii) specify the discount to par
(which may be a range (the “Discount Range”) of percentages of the par principal
amount of the Term Loans subject to such Auction), that represents the range of
purchase prices that the Auction Party would be willing to accept in the
Auction, (iii) be extended, at the sole discretion of the Auction Party, to
(x) each Lender and/or (y) each Lender with respect to any Term Loan on an
individual Class basis and (iv) remain outstanding through the Auction Response
Date. The Auction Agent will promptly provide each appropriate Lender with a
copy of the Auction Notice and a form of the Return Bid to be submitted by a
responding Lender to the Auction Agent (or its delegate) by no later than 5:00
p.m. on the date specified in the Auction Notice (or such later date as the
Auction Party may agree with the reasonable consent of the Auction Agent) (the
“Auction Response Date”).

(b)     Reply Procedures. In connection with any Auction, each Lender holding
the relevant Term Loans subject to such Auction may, in its sole discretion,
participate in such Auction and may provide the Auction Agent with a notice of
participation (the “Return Bid”) which shall be in a form reasonably acceptable
to the Auction Agent, and shall specify (i) a discount to par (that must be
expressed as a price at which it is willing to sell all or any portion of such
Term Loans) (the “Reply Price”), which (when expressed as a percentage of the
par principal amount of such Term Loans) must be within the Discount Range and
(ii) a principal amount of such Term Loans, which must be in whole increments of
$1,000,000 (or, in any case, such lesser amount of such Term Loans of such
Lender then outstanding or which is otherwise reasonably acceptable to the
Auction Agent) (the “Reply Amount”). Lenders may only submit one Return Bid per
Auction, but each Return Bid may contain up to three bids only one of which may
result in a Qualifying Bid. In addition to the Return Bid, the participating
Lender must execute and deliver, to be held in escrow by the Auction Agent, an
Assignment and Assumption with the dollar amount of the Term Loans to be
assigned to be left in blank, which amount shall be completed by the Auction
Agent in accordance with the final determination of such Lender’s Qualifying Bid
pursuant to clause (c) below. Any Lender whose Return Bid is not received by the
Auction Agent by the Auction Response Date shall be deemed to have declined to
participate in the relevant Auction with respect to all of its Term Loans.

(c)     Acceptance Procedures. Based on the Reply Prices and Reply Amounts
received by the Auction Agent prior to the applicable Auction Response Date, the
Auction Agent, in consultation with the Auction Party, will determine the
applicable price (the “Applicable Price”) for the Auction, which will be the
lowest Reply Price for which the Auction Party can complete the Auction at the
Auction Amount; provided that, in the event that the Reply Amounts are

 

27



--------------------------------------------------------------------------------

insufficient to allow the Auction Party to complete a purchase of the entire
Auction Amount (any such Auction, a “Failed Auction”), the Auction Party shall
either, at its election, (i) withdraw the Auction or (ii) complete the Auction
at an Applicable Price equal to the highest Reply Price. The Auction Party shall
purchase the relevant Term Loans (or the respective portions thereof) from each
Lender with a Reply Price that is equal to or lower than the Applicable Price
(“Qualifying Bids”) at the Applicable Price; provided that if the aggregate
proceeds required to purchase all Term Loans subject to Qualifying Bids would
exceed the Auction Amount for such Auction, the Auction Party shall purchase
such Term Loans at the Applicable Price ratably based on the principal amounts
of such Qualifying Bids (subject to rounding requirements specified by the
Auction Agent in its discretion). If a Lender has submitted a Return Bid
containing multiple bids at different Reply Prices, only the bid with the lowest
Reply Price that is equal to or less than the Applicable Price will be deemed to
be the Qualifying Bid of such Lender (e.g., a Reply Price of $100 with a
discount to par of 1%, when compared to an Applicable Price of $100 with a 2%
discount to par, will not be deemed to be a Qualifying Bid, while, however, a
Reply Price of $100 with a discount to par of 2.50% would be deemed to be a
Qualifying Bid). The Auction Agent shall promptly, and in any case within five
Business Days following the Auction Response Date with respect to an Auction,
notify (I) the Parent of the respective Lenders’ responses to such solicitation,
the effective date of the purchase of Term Loans pursuant to such Auction, the
Applicable Price, and the aggregate principal amount of the Term Loans and the
tranches thereof to be purchased pursuant to such Auction, (II) each
participating Lender of the effective date of the purchase of Term Loans
pursuant to such Auction, the Applicable Price, and the aggregate principal
amount and the tranches of Term Loans to be purchased at the Applicable Price on
such date, (III) each participating Lender of the aggregate principal amount and
the tranches of the Term Loans of such Lender to be purchased at the Applicable
Price on such date and (IV) if applicable, each participating Lender of any
rounding and/or proration pursuant to the second preceding sentence. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Parent and Lenders shall be conclusive and binding for all
purposes absent manifest error.

(d)     Additional Procedures.

(i)     Once initiated by an Auction Notice, the Auction Party may not withdraw
an Auction other than a Failed Auction. Furthermore, in connection with any
Auction, upon submission by a Lender of a Qualifying Bid, such Lender (each, a
“Qualifying Lender”) will be obligated to sell the entirety or its allocable
portion of the Reply Amount, as the case may be, at the Applicable Price.

(ii)     To the extent not expressly provided for herein, each purchase of Term
Loans pursuant to an Auction shall be consummated pursuant to procedures
consistent with the provisions in this definition, established by the Auction
Agent acting in its reasonable discretion and as reasonably agreed by the
Parent.

(iii)     In connection with any Auction, the Parent and the Lenders acknowledge
and agree that the Auction Agent may require as a condition to any Auction, the
payment of customary fees and expenses by the Auction Party in connection
therewith as agreed between the Auction Party and the Auction Agent.

(iv)     Notwithstanding anything in any Loan Document to the contrary, for
purposes of this definition, each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon the Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.

(v)     The Parent and the Lenders acknowledge and agree that the Auction Agent
may perform any and all of its duties under this definition by itself or through
any

 

28



--------------------------------------------------------------------------------

Affiliate of the Auction Agent and expressly consent to any such delegation of
duties by the Auction Agent to such Affiliate and the performance of such
delegated duties by such Affiliate. The exculpatory provisions pursuant to this
Agreement shall apply to each Affiliate of the Auction Agent and its respective
activities in connection with any purchase of Term Loans provided for in this
definition as well as activities of the Auction Agent.

“ECF Deductions” has the meaning assigned to such term in Section 2.11(b)(i)(B).

“ECF Prepayment Amount” has the meaning assigned to such term in
Section 2.11(b)(i).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” means, as to any Indebtedness, the effective yield applicable
thereto calculated by the Administrative Agent in consultation with the Parent
in a manner consistent with generally accepted financial practices, taking into
account (a) interest rate margins, (b) interest rate floors (subject to the
proviso set forth below), (c) any amendment to the relevant interest rate
margins and interest rate floors prior to the applicable date of determination
and (d) original issue discount and upfront or similar fees (based on an assumed
four-year average life to maturity or lesser remaining average life to
maturity), but excluding (i) any advisory, arrangement, commitment, consent,
structuring, success, underwriting, ticking, unused line fees, amendment fees
and/or any similar fees payable in connection therewith (regardless of whether
any such fees are paid to or shared in whole or in part with any lender) and
(ii) any other fee that is not paid directly by the Parent generally to all
relevant lenders ratably (or, if only one lender (or affiliated group of
lenders) is providing such Indebtedness, are fees of the type not customarily
shared with lenders generally); provided, that with respect to any Indebtedness
that includes a “LIBOR floor” or “Base Rate floor”, that (A) to the extent that
the Eurocurrency Rate (for an Interest Period of three months) or Alternate Base
Rate (in each case without giving effect to any floor specified in the
definitions thereof on the date on which the Effective Yield is being
calculated) is less than such floor, the amount of such difference will be
deemed added to the interest rate margin applicable to such Indebtedness for
purposes of calculating the Effective Yield and (B) to the extent that the
Eurocurrency Rate (for an Interest Period of three months) or Alternate Base
Rate (in each case, without giving effect to any floor specified in the
definitions thereof) is greater than such floor, the floor will be disregarded
in calculating the Effective Yield.

“Eligible Assignee” means (a) any Lender, (b) any commercial bank, insurance
company, finance company, financial institution, any fund that invests in loans
or any other “accredited investor” (as defined in Regulation D of the Securities
Act), (c) any Affiliate of any Lender, (d) any Approved Fund of any Lender or
(e) to the extent permitted under Section 10.05(g), any Affiliated Lender;
provided that in any event, “Eligible Assignee” shall not include (i) any
natural person, (ii) any Defaulting Lender or (iii) except as permitted under
Section 10.05(g), the Borrowers or any of their Affiliates.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA (regardless of whether such plan is subject to ERISA)
which is sponsored, maintained

 

29



--------------------------------------------------------------------------------

or contributed to by, or required to be contributed to by, the Parent or any of
its Restricted Subsidiaries.

“Environmental Claim” means any written investigation, notice, notice of
violation, claim, action, suit, proceeding, demand, abatement order or other
order, decree or directive (conditional or otherwise), by any Governmental
Authority or any other Person, arising (a) pursuant to or in connection with any
actual or alleged violation of any Environmental Law or (b) in connection with
any actual or alleged Release or threat of Release of any Hazardous Materials.

“Environmental Laws” means any and all applicable foreign or domestic, federal,
state or local (or any subdivision thereof), statutes, ordinances, orders,
decrees, rules, regulations, judgments, Governmental Authorizations, or any
other applicable binding requirements of Governmental Authorities or the common
law relating to (a) pollution or the protection of the environment or natural
resources, occupational safety and health and industrial hygiene (to the extent
relating to the exposure to hazardous materials) or other environmental matters
or (b) any Hazardous Materials Activity or any exposure to any hazardous
material.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is (a) a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code with the Parent or any of its Restricted Subsidiaries
or (b) a member of a group of trades or businesses under common control within
the meaning of Section 414(c) of the Code with the Parent or any of its
Restricted Subsidiaries or (c) for purposes of provisions relating to
Section 302 of ERISA or Section 412 of the Code, treated as a “single employer”
with the Parent or any of its Restricted Subsidiaries under Section 414(m) or
(o) of the Code.

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the 30-day notice period has been waived), (b) the
failure of any Pension Plan to satisfy a minimum funding standard under
Section 412 of the Code, (c) the filing of any request for, or receipt of, a
minimum funding waiver under Section 412 of the Code with respect to any Pension
Plan, (d) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) or Section 302 of ERISA of a notice of intent to terminate
such plan in a distress termination described in Section 4041(c) of ERISA,
(e) the withdrawal by the Parent, any of its Restricted Subsidiaries or any
ERISA Affiliate from any Pension Plan with two or more contributing sponsors or
the termination of any such Pension Plan resulting in liability to the Parent or
any of its Restricted Subsidiaries pursuant to Section 4063 or 4064 of ERISA,
(f) the institution by the PBGC of proceedings to terminate any Pension Plan,
(g) the imposition of liability on the Parent, any of its Restricted
Subsidiaries or any ERISA Affiliate pursuant to Section 4062(e) or 4069 of ERISA
or by reason of the application of Section 4212(c) of ERISA, (h) a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) of
the Parent, any of its Restricted Subsidiaries or any ERISA Affiliate from any
Multiemployer Plan if there is any potential liability under Title IV of ERISA
for Parent or any of its Restricted Subsidiaries, (i) the receipt by the Parent,
any of its Restricted Subsidiaries or any ERISA Affiliate of notice from any
Multiemployer Plan that it is insolvent pursuant to Section 4245 of ERISA, or
that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA or (j) the incurrence of liability or the imposition of a Lien pursuant to
Section 436 or 430(k) of the Code or pursuant to Title IV of ERISA with respect
to any Pension Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union.

 

30



--------------------------------------------------------------------------------

“Eurocurrency Rate” means for any Interest Period as to any Eurocurrency Rate
Loan, (i) the rate per annum determined by the Administrative Agent to be the
offered rate which appears on the page of the Reuters Screen which displays the
London interbank offered rate administered by ICE Benchmark Administration
Limited (such page currently being the LIBOR01 page) (the “LIBO Rate”) for
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in the applicable currency, determined as of
approximately 11:00 a.m. (London, England time), two Business Days prior to the
commencement of such Interest Period, or (ii) in the event the rate referenced
in the preceding clause (i) does not appear on such page or service or if such
page or service shall cease to be available, the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
which displays the LIBO Rate for deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period in the
applicable currency, determined as of approximately 11:00 a.m. (London, England
time) two Business Days prior to the commencement of such Interest Period;
provided that if LIBO Rates are quoted under either of the preceding clauses
(i) or (ii), but there is no such quotation for the Interest Period elected, the
LIBO Rate shall be equal to the Interpolated Rate; and provided, further, that
if any such rate determined pursuant to the preceding clauses (i) or (ii) is
less than zero, the Eurocurrency Rate will be deemed to be zero.

“Event of Default” has the meaning assigned to such term in Section 8.01.

“Excess Cash Flow” means, for any Excess Cash Flow Period, an amount (if
positive) equal to:

(a)       the sum, without duplication, of the amounts for such period of the
following:

(i)     Consolidated Adjusted EBITDA for such period without giving effect to
clause (b)(x) of the definition thereof, plus

(ii)     the Consolidated Working Capital Adjustment for such period, plus

(iii)     cash gains of the type described in clauses (b), (c), (d), (e) and
(f) of the definition of “Consolidated Net Income”, to the extent not otherwise
included in calculating Consolidated Adjusted EBITDA (except to the extent such
gains consist of proceeds utilized in calculating Net Proceeds falling under
paragraph (a) of the definition thereof or Net Insurance/Condemnation Proceeds
subject to Section 2.11(b)(ii)), plus

(iv)     to the extent not otherwise included in the calculation of Consolidated
Adjusted EBITDA for such period, cash payments received by the Parent or any of
its Restricted Subsidiaries with respect to amounts deducted from Excess Cash
Flow in a prior period pursuant to clause (b)(iv) below, minus

(b)       the sum, without duplication, of the amounts for such period (or, in
the case of clauses (b)(i), (b)(ii), (b)(iv), (b)(vi), (b)(vii), (b)(viii),
(b)(ix), (b)(x), (b)(xiii), (b)(xiv), (b)(xv), (b)(xvi), (b)(xvii) and
(b)(xviii), at the option of the Parent, amounts after such period to the extent
paid prior to the date of the applicable Excess Cash Flow payment) of the
following:

(i)     the aggregate principal amount of (A) all optional prepayments of
Indebtedness (other than any (1) optional prepayment of Indebtedness that is
deducted in calculating the amount of any Excess Cash Flow payment in accordance
with Section 2.11(b)(i) or (2) revolving Indebtedness except to the extent any
related commitment is permanently reduced in connection with such repayment),
(B) all mandatory prepayments and scheduled repayments of Indebtedness and
(C) the aggregate amount of any premiums, make-whole or penalty payments
actually paid in Cash by the Parent and/or any Restricted Subsidiary that are or
were required to be made in connection with any prepayment of Indebtedness, in
each case, except to the extent financed with long-term funded Indebtedness
(other than revolving Indebtedness), plus

(ii)     amounts added back under (A) clauses (b)(i) and (b)(ii) of the
definition of “Consolidated Adjusted EBITDA” to the extent paid or payable in
Cash or (B) clause (xvii) of the definition of “Consolidated Adjusted EBITDA”,
plus

 

31



--------------------------------------------------------------------------------

(iii)     any foreign transactional or translation losses paid or payable in
Cash (including any currency re-measurement of Indebtedness, any net gain or
loss resulting from Hedge Agreements for currency exchange risk resulting from
any intercompany Indebtedness, any foreign currency translation or transaction
or any other currency-related risk) to the extent included in calculating
Consolidated Adjusted EBITDA, plus

(iv)     amounts added back under (A) clauses (b)(x), (b)(xii), (b)(xiv),
(b)(xix) or (b)(xx) of the definition of “Consolidated Adjusted EBITDA” or
(B) the last paragraph of the definition of Consolidated Net Income with respect
to business interruption insurance, in each case to the extent such amounts have
not yet been received by the Parent or its Restricted Subsidiaries, plus

(v)     an amount equal to (A) all Charges either (1) excluded in calculating
Consolidated Net Income or (2) added back in calculating Consolidated Adjusted
EBITDA, in each case, to the extent paid or payable in Cash and (B) all non-Cash
credits included in calculating Consolidated Net Income or Consolidated Adjusted
EBITDA, plus

(vi)     to the extent not expensed (or exceeding the amount expensed) during
such period or not deducted (or exceeding the amount deducted) in calculating
Consolidated Net Income, the aggregate amount of Charges paid or payable in Cash
by the Parent and its Restricted Subsidiaries during such period, other than to
the extent financed with long-term funded Indebtedness (other than revolving
Indebtedness), plus

(vii)     Cash payments (other than in respect of Taxes, which are governed by
clause (ii) above) made during such period for any liability the accrual of
which in a prior period did not reduce Consolidated Adjusted EBITDA and
therefore increased Excess Cash Flow in such prior period (provided there was no
other deduction to Consolidated Adjusted EBITDA or Excess Cash Flow related to
such payment), except to the extent financed with long term funded Indebtedness
(other than revolving Indebtedness), plus

(viii)     amounts paid in Cash (except to the extent financed with long term
funded Indebtedness (other than revolving Indebtedness)) during such period on
account of (A) items that were accounted for as non-Cash reductions of
Consolidated Net Income or Consolidated Adjusted EBITDA in a prior period and
(B) reserves or amounts established in purchase accounting to the extent such
reserves or amounts are added back to, or not deducted from, Consolidated Net
Income, plus

(ix)     the amount of any payment of Cash to be amortized or expensed over a
future period and recorded as a long-term asset, plus

(x)     the amount of any Tax obligation of the Parent and/or any Restricted
Subsidiary that is estimated in good faith by the Parent as due and payable (but
is not currently due and payable) by the Parent and/or any Restricted Subsidiary
as a result of the repatriation of any dividend or similar distribution of net
income of any Foreign Subsidiary to the Parent and/or any Restricted Subsidiary,
plus

(xi)     [reserved], plus

(xii)     the aggregate amount of any extraordinary, unusual, special or
non-recurring cash Charges paid or payable during such period (whether or not
incurred in such Excess Cash Flow Period) that were excluded in calculating
Consolidated Adjusted EBITDA (including any component definition used therein)
for such period, plus

(xiii)     all Cash payments in respect of Capital Expenditures as would be
reported in the Parent’s consolidated statement of cash flows and all Cash
payments made to acquire IP Rights, plus

(xiv)     Cash payments by the Parent and its Restricted Subsidiaries made (or
committed or budgeted) in respect of long-term liabilities (including for
purposes of clarity, the current portion of such long-term liabilities) of the
Parent and its Restricted Subsidiaries other than Indebtedness, except to the
extent such Cash payments were

 

32



--------------------------------------------------------------------------------

deducted in the calculation of Consolidated Net Income or Consolidated Adjusted
EBITDA for such period, plus

(xv) Cash payments in respect of any Investment (including acquisitions)
permitted by Section 6.06 or otherwise consented to by the Required Lenders
(other than Investments (x) in Cash or Cash Equivalents or (y) in the Parent or
any Loan Party) and/or any Restricted Payment permitted by Section 6.04(a) or
otherwise consented to by the Required Lenders, plus

(xvi) the aggregate consideration (i) required to be paid in Cash by the Parent
or its Restricted Subsidiaries pursuant to binding contracts entered into prior
to or during such period relating to Capital Expenditures, acquisitions or other
Investments permitted by Section 6.06 or otherwise consented to by the Required
Lenders and/or Restricted Payments described in clause (xv) above and/or
(ii) otherwise committed or budgeted to be made in connection with Capital
Expenditures, acquisitions or other Investments and/or Restricted Payments
described in clause (xv) above (clauses (i) and (ii) of this clause (xvi), the
“Scheduled Consideration”) (other than Investments in (x) Cash and Cash
Equivalents or (y) the Parent or any Loan Party) to be consummated or made
during the period of four consecutive Fiscal Quarters of the Parent following
the end of such period; provided that to the extent the aggregate amount
actually utilized to finance such Capital Expenditures, acquisitions,
Investments or Restricted Payments during such subsequent period of four
consecutive Fiscal Quarters is less than the Scheduled Consideration, the amount
of the resulting shortfall shall be added to the calculation of Excess Cash Flow
at the end of such subsequent period of four consecutive Fiscal Quarters, plus

(xvii) Cash expenditures in respect of any Hedge Agreement to the extent not
otherwise deducted in the calculation of Consolidated Net Income or Consolidated
Adjusted EBITDA, plus

(xviii) the aggregate amount of expenditures actually made by the Parent and/or
any Restricted Subsidiary in Cash (including any expenditure for the payment of
fees or other Charges (or any amortization thereof for such period) in
connection with any Disposition, incurrence or repayment of Indebtedness,
issuance of Capital Stock, refinancing transaction, amendment or modification of
any debt instrument, including this Agreement, and including, in each case, any
such transaction consummated prior to, on or after the Closing Date, and Charges
incurred in connection therewith, whether or not such transaction was
successful), in each case to the extent that such expenditures were not
expensed;

in the case of each of clauses (xiii)-(xviii) (I) excluding any such payments
and expenditures made during such Fiscal Year that reduced Excess Cash Flow in
the prior Fiscal Year and (II) to the extent that such payments and expenditures
were not financed with the proceeds of other long-term funded Indebtedness
(other than revolving Indebtedness) of the Parent or its Restricted
Subsidiaries.

“Excess Cash Flow Period” means each full Fiscal Year of the Parent ending after
the Closing Date (commencing, for the avoidance of doubt, with the Fiscal Year
ending on December 31, 2018).

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations of the SEC promulgated thereunder.

“Excluded Account” shall be as defined in each applicable Collateral Document.

“Excluded Assets” shall mean certain property excluded from the Collateral,
including:

(1) any lease, license, contract or agreement to which any Loan Party is a
party, and any of its rights or interest thereunder (or, with respect to clause
(i), any other asset), if and to the extent that a security interest is
prohibited by or in violation of (or would result in a loss of material rights
under) (i) any law, rule or regulation applicable to such Loan Party, or (ii) a
term,

 

33



--------------------------------------------------------------------------------

provision or condition of any such lease, license, contract or agreement (unless
such law, rule, regulation, term, provision or condition would be rendered
ineffective with respect to the creation of the security interest hereunder
pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law (including the Bankruptcy Code, the PPSA or principles of equity); provided,
however, that the Collateral shall include (and such security interest shall
attach) immediately at such time as the contractual or legal prohibition (or
condition causing such violation, breach, termination or loss of right) shall no
longer be applicable and to the extent severable, shall attach immediately to
any portion of such lease, license, contract or agreement not subject to the
prohibitions specified in clause (i) or (ii) above; provided further that the
exclusions referred to in this clause (1) shall not include any proceeds of any
such lease, license, contract or agreement unless such proceeds result in the
consequences described in this clause (1) after giving effect to the first
proviso in this clause (1);

(2)     any Excluded Securities;

(3)     any “intent to use” (or similar) application for registration of a
trademark filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051,
prior to the filing of a “Statement of Use” pursuant to Section 1(d) of the
Lanham Act or an “Amendment to Allege Use” pursuant to Section 1 of the Lanham
Act with respect thereto (or similar notice or filing), to the extent, if any,
that, and solely during the period, if any, in which, the grant of a security
interest therein would impair the validity or enforceability of any registration
that issues from such intent to use application under applicable Federal law;

(4)     any motor vehicles and any other asset subject to certificates of title
to the extent that a Lien thereon cannot be perfected by the filing of “all
assets” financing statements or similar filings under the UCC or any other
equivalent law, including the PPSA or the Civil Code of Quebec in the applicable
Loan Party’s jurisdiction of organization or, if applicable, where such asset is
situated;

(5)     any Letter-of-Credit Rights (other than any Letter-of-Credit-Rights
constituting a Supporting Obligation (as defined in the UCC) for a receivable or
other Collateral in which any Administrative Agent has a valid and perfected
security interest);

(6)     Excluded Accounts;

(7)     any assets owned by any Loan Party on the date hereof or hereafter
acquired and any proceeds thereof (or related assets) that are subject to a Lien
securing Indebtedness incurred in connection with a Capital Lease, purchase
money Indebtedness or other Indebtedness incurred to finance the acquisition of
such assets permitted to be incurred pursuant to this Agreement to the extent
and for so long as the contract or other agreement in which such Lien is granted
(or the documentation providing for applicable purchase money Indebtedness)
validly prohibits the creation of any other Lien on such assets and proceeds in
a manner permitted by Section 6.03;

(8)     any property or assets in circumstances where the cost, burden or
consequences (including adverse tax consequences) of obtaining or perfecting a
security interest in such property or assets (including on account of any need
to obtain consents or approvals, and the effect of the ability of the relevant
Loan Party to conduct its operations and business in the ordinary course), as
determined in good faith by the Parent and the Administrative Agent, are
excessive in relation to the practical benefit afforded to the Secured Parties;

(9)     any property constituting or that is the proceeds of aircraft, aircraft
engines, satellites, ships or railroad rolling stock (unless any such property
or assets are pledged as collateral in respect of any First Lien Obligations (as
defined in the First Lien Intercreditor Agreement);

(10)     any real property or real property interest that is not a Material Real
Estate Asset;

(11)     any governmental or regulatory license or state, provincial, municipal
or local franchise, charter, consent, permit or authorization to the extent the
granting of a security interest therein is prohibited or restricted thereby or
by applicable Requirements of Law; provided,

 

34



--------------------------------------------------------------------------------

however, that any such asset will only constitute an Excluded Asset under this
clause (11) to the extent such prohibition or restriction would not be rendered
ineffective pursuant to applicable anti-assignment provisions of the UCC of any
relevant jurisdiction, the PPSA or other similar applicable law; and

(12)     any asset or property (including Capital Stock) the grant or perfection
of a security interest in which would result in material adverse tax or
regulatory consequences to any Loan Party or any of its subsidiaries as
determined by the Parent in good faith following consultation with the
Administrative Agent; provided that this clause (12), as related to material
adverse tax consequences, shall not apply to any asset or property that is owned
by the Parent or any of its Subsidiaries on the Closing Date and that is not an
Excluded Asset on the Closing Date (determined without regard to this clause
(12));

provided that for so long as any series of notes set forth on Schedule 6.02
shall remain outstanding, “Excluded Assets” shall not include any asset subject
to a Lien securing such notes (for the avoidance of doubt, after giving effect
to the exclusion of any asset from such Lien (or the Parent’s (or its
Subsidiary’s) entitlement to require the release of such Lien) by reference to
the terms of this Agreement).

“Excluded Proceeds” has the meaning assigned to such term in
Section 2.11(b)(ii).

“Excluded Security” shall mean (i) any Capital Stock or other security
representing voting Capital Stock in any Specified Foreign Subsidiary or
Disregarded U.S. Subsidiary, other than 65% of the issued and outstanding voting
Capital Stock of such Specified Foreign Subsidiary or Disregarded U.S.
Subsidiary (as applicable), (ii) any interest in a joint venture or non-wholly
owned Subsidiary to the extent and for so long as the attachment of the security
interest created hereby therein would violate any joint venture agreement,
organization document, shareholders agreement or equivalent agreement relating
to such joint venture or non-wholly owned Subsidiary; provided that Capital
Stock in Subsidiaries of the Parent the minority interest in which is held by
management, directors or employees of the Parent or its Subsidiaries or consists
of rolled-over equity shall not be considered Excluded Securities, (iii) any
Capital Stock the pledge of which in support of the Loan Document Obligations is
otherwise prohibited by applicable law, (iv) any Capital Stock in the entities
listed on a schedule to the Security Agreement solely to the extent that the
transfer or assignment of such Capital Stock is prohibited by contractual
requirements applicable to the grantor holding such Capital Stock, including the
requirements of the organizational documents of the issuer of such Capital
Stock; provided that the Capital Stock in any such entity shall no longer
constitute an Excluded Security for purposes of the indenture if at any time the
prohibitions on transfer or assignment of such Capital Stock are no longer
applicable to such Person, (v) the Capital Stock of any Captive Insurance
Subsidiary, Unrestricted Subsidiary, broker-dealer subsidiary, not-for-profit
subsidiary or special purpose entity used for any permitted securitization
facility, (vi) any Margin Stock and (vii) any Capital Stock that would otherwise
be an Excluded Asset.

“Excluded Subsidiary” means:

(a)     any Restricted Subsidiary that is not a Wholly-Owned Subsidiary,

(b)     any Immaterial Subsidiary,

(c)     any Restricted Subsidiary that is prohibited or restricted by law, rule
or regulation or contractual obligation existing on the Closing Date or at the
time such Restricted Subsidiary becomes a Subsidiary (in the case of contractual
obligations not existing on the Closing Date, pursuant to a contractual
obligation not entered into expressly in contemplation of such Restricted
Subsidiary becoming a Subsidiary) from providing a Loan Guarantee or that would
require a governmental (including regulatory) or third party consent, approval,
license or authorization (in the case of contractual obligations, pursuant to a
contractual obligation existing on the Closing Date or at the time such
Restricted Subsidiary becomes a Subsidiary and not entered into expressly in
contemplation of such Restricted Subsidiary becoming a Subsidiary) to provide a
Loan Guarantee (including under any financial assistance, corporate benefit,
thin

 

35



--------------------------------------------------------------------------------

capitalization, capital maintenance, liquidity maintenance or similar legal
principles) unless such consent has been received, it being understood that the
Parent and its subsidiaries shall have no obligation to obtain any such consent,
approval, license or authorization,

(d)     any not-for-profit subsidiary,

(e)     any Captive Insurance Subsidiary or any subsidiary that is a
broker-dealer,

(f)     any special purpose entity (including a special purpose entity used for
any permitted securitization or receivables facility or financing),

(g)     any Specified Foreign Subsidiary,

(h)    (i) any Disregarded U.S. Subsidiary and (ii) any Subsidiary that is a
subsidiary of any Specified Foreign Subsidiary,

(i)     any Unrestricted Subsidiary,

(j)     any subsidiary acquired pursuant to a Permitted Acquisition or other
Investment permitted by this Agreement that has assumed secured Indebtedness not
incurred in contemplation of such Permitted Acquisition or other Investment and
any Restricted Subsidiary thereof that guarantees such secured Indebtedness, in
each case to the extent the terms of such secured Indebtedness prohibit such
subsidiary from becoming a Guarantor,

(k)     any Restricted Subsidiary if the provision of a Loan Guarantee could
reasonably be expected to result in materially adverse tax or regulatory
consequences to any Loan Party or any of its subsidiaries as determined by the
Parent in good faith following consultation with the Administrative Agent,
provided that this clause (k) shall not apply to any Restricted Subsidiary that
is a Subsidiary of the Parent on the Closing Date and that is not an Excluded
Subsidiary on the Closing Date (determined without regard to this clause (k)),
and

(l)     any other Restricted Subsidiary with respect to which, in the good faith
judgment of the Administrative Agent and the Parent, the burden or cost of
providing a Loan Guarantee outweighs the benefits afforded thereby.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Loan Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any Loan Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder (determined after giving
effect to Section 3.20 of the Loan Guarantee and any other “keepwell”, support
or other agreement for the benefit of such Loan Party) at the time the Loan
Guarantee of such Loan Party or the grant of such security interest becomes
effective with respect to such Swap Obligation. If any Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Loan Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Administrative Agent, any Lender, any Issuing Bank or required to be held or
deducted from a payment to the Administrative Agent, any Lender or any Issuing
Bank, (a) Taxes imposed on (or measured by) its net income or, in the case of
Canada, capital (however denominated) and franchise Taxes (i) as a result of
such recipient being organized or having its principal office or, in the case of
any Lender, having its applicable lending office located in such jurisdiction
(or any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) any U.S. federal branch profits Taxes or any similar Taxes imposed by any
other jurisdiction described in clause (a) or that are Other Connection Taxes,
(c) in the case of a Lender, U.S. federal withholding Tax that is imposed on
amounts payable to such Lender at the time such Lender becomes a party to this
Agreement (or designates a new lending office), except (i) pursuant to an
assignment or designation of a new lending office under Section 2.19 and (ii) to
the extent that such Lender (or

 

36



--------------------------------------------------------------------------------

its assignor, if any) was entitled immediately prior to the time of designation
of a new lending office (or assignment), to receive additional amounts from any
Loan Party with respect to such withholding Tax pursuant to Section 2.17,
(d) any Taxes imposed as a result of a failure by such Administrative Agent,
Lender or Issuing Bank to comply with Section 2.17(f), (e) any withholding Taxes
imposed under FATCA and (f) any Canadian federal withholding taxes imposed as a
result of a Lender (i) not dealing at arm’s length (within the meaning of the
Income Tax Act (Canada)) with a Loan Party, (ii) being a “specified shareholder”
(within the meaning of Subsection 18(5) of the Income Tax Act (Canada)) of a
Loan Party (or the corporate partner or member of a Loan Party that is a
partnership), or (iii) not dealing at arm’s length with such “specified
shareholder” of a Loan Party (or the corporate partner or member of a Loan Party
that is a partnership) (other than where the non-arm’s length relationship
arises, or where the Lender becomes a “specified shareholder” or does not deal
at arm’s length with such “specified shareholder”, solely as a result of the
Lender having realized on any security granted under any Loan Document).

“Exclusive License” means any license to develop, commercialize, sell, market
and promote any drug or pharmaceutical, surgical, medical or aesthetic product
(the “Licensed Property”) with a term greater than five (5) years (unless
terminable prior to such time without material penalty or premium by the
licensor) and which provides for exclusive rights to develop, commercialize,
sell, market and promote such Licensed Property within the United States;
provided that an “Exclusive License” shall not include (a) any license to
import, export, distribute or sell any such Licensed Property (as applicable) on
an exclusive basis within any particular geographic region or territory, (b) any
licenses, which may be exclusive, to manufacture or package any such Licensed
Property (as applicable), (c) any license to manufacture, use, offer for sale or
sell any authorized generic version of such Licensed Product (as applicable) and
(d) any license in connection with any companion diagnostics.

“Exclusive License Investment Amount” means the aggregate cash paid by the
Parent or its Restricted Subsidiaries on or prior to the consummation of an
Exclusive License (and which, for the avoidance of doubt, shall not include any
purchase price adjustment, licensing payment, royalty, earnout, milestone
payment, contingent payment or any other deferred payment).

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals.

“Existing Letter of Credit” means each letter of credit set forth on Schedule
1.01(b).

“Expected Cost Savings” has the meaning assigned to such term in the definition
of “Consolidated Adjusted EBITDA”.

“Extended Revolving Credit Commitment” has the meaning assigned to such term in
Section 2.23(a).

“Extended Revolving Loans” has the meaning assigned to such term in
Section 2.23(a)(i).

“Extended Term Loans” has the meaning assigned to such term in
Section 2.23(a)(ii).

“Extension” has the meaning assigned to such term in Section 2.23(a).

“Extension Amendment” means an amendment to this Agreement that is reasonably
satisfactory to the Administrative Agent (to the extent required by
Section 2.23) and the Parent, executed by each of (a) the applicable
Borrower(s), (b) the Administrative Agent and (c) each Lender that has accepted
the applicable Extension Offer pursuant hereto and in accordance with
Section 2.23.

“Extension Offer” has the meaning assigned to such term in Section 2.23(a).

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or, except with respect to Articles
5 and 6, hereof owned, leased, operated or used by the Parent or any of its
Restricted Subsidiaries or any of their respective predecessors or Affiliates.

 

37



--------------------------------------------------------------------------------

“Failed Auction” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Fair Share” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (i) the ratio of (A) the Fair Share
Contribution Amount with respect to such Contributing Guarantor to (B) the
aggregate of the Fair Share Contribution Amounts with respect to all
Contributing Guarantors multiplied by (ii) the aggregate amount paid or
distributed on or before such date by all Funding Guarantors under the Loan
Guarantee or any other Loan Document in respect of the Guaranteed Obligations.

“Fair Share Contribution Amount” means, with respect to a Contributing Guarantor
as of any date of determination, the maximum aggregate amount of the obligations
of such Contributing Guarantor under the Loan Guarantee that would not render
its obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of any Requirement of Law; provided
that, solely for purposes of calculating the “Fair Share Contribution Amount”
with respect to any Contributing Guarantor for purposes of this Agreement, any
assets or liabilities of such Contributing Guarantor arising by virtue of any
rights to subrogation, reimbursement or indemnification or any rights to or
obligations of contribution hereunder shall not be considered as assets or
liabilities of such Contributing Guarantor.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code as of the date of this Agreement (or
any amended or successor version described above), any intergovernmental
agreement, treaty or convention among Governmental Authorities (and any related
legislation, rules or official administrative practice) implementing the
foregoing.

“Federal Assignment of Claims Act” means the Federal Assignment of Claims Act
(41 U.S.C. § 15).

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided, that if the Federal Funds
Effective Rate for any day is less than zero, the Federal Funds Rate for such
day will be deemed to be zero.

“Fee Letter” means that certain Agency Fee Letter, dated as of the Closing Date,
by and among, inter alios, the Parent and the Administrative Agent.

“Financial Covenant” means the covenant in Section 6.15.

“Financial Covenant Standstill” has the meaning assigned to such term in
Section 8.01(c).

“First Incremental Amendment” means that First Incremental Amendment, dated as
of the First Incremental Amendment Date, among VPI, the other Loan Parties party
thereto, the Lenders party thereto and the Administrative Agent.

“First Incremental Amendment Date” means November 27, 2018.

“First Incremental Loan Installment Date” has the meaning assigned to such term
in Section 2.10(a)(ii).

“First Incremental Term Lender” means any Person with a commitment to make First
Incremental Term Loans or an outstanding First Incremental Term Loan.

 

38



--------------------------------------------------------------------------------

“First Incremental Term Loans” means the Term Loans funded pursuant to the First
Incremental Amendment on the First Incremental Amendment Date, the proceeds of
which shall be used to consummate the First Incremental Transactions, to pay
fees and expenses in connection with the foregoing and for general corporate
purposes or other actions or purposes permitted hereunder.

“First Incremental Term Loan Maturity Date” means the date that is seven years
after the First Incremental Amendment Date.

“First Incremental Term Loan Soft Call Termination Date” has the meaning
assigned to such term in Section 2.12(f)(ii).

“First Incremental Transactions” means the entering into of the First
Incremental Amendment, the incurrence of the First Incremental Term Loans, the
repayment of Indebtedness in connection therewith, and the payment of all fees,
expenses and other costs incurred in connection with the foregoing.

“First Lien Intercreditor Agreement” means that certain Amended and Restated
First Lien Intercreditor Agreement dated as of March 21, 2017, among the Parent,
the grantors party thereto, Barclays Bank PLC, as collateral agent for the
Existing Credit Agreement secured parties and each collateral agent for the
Indenture Secured Parties (as defined therein) party thereto and each Additional
Agent (as defined therein) from time to time party thereto (as amended from time
to time).

“First Lien Leverage Ratio” means the ratio, as of any date of determination, of
(a) Consolidated First Lien Debt as of such date to (b) Consolidated Adjusted
EBITDA for the Test Period then most recently ended or the Test Period otherwise
specified where the term “First Lien Leverage Ratio” is used in this Agreement,
in each case for the Parent and its Restricted Subsidiaries.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that, subject to any Acceptable
Intercreditor Agreement, such Lien is senior in priority to any other Lien to
which such Collateral is subject, other than any Permitted Lien.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Parent ending December 31 of each
calendar year, as such fiscal year end may be adjusted in accordance with the
terms of this Agreement.

“Fixed Amounts” has the meaning assigned to such term in Section 1.04(g).

“Flood Hazard Property” means any Material Real Estate Asset subject to a
Mortgage if any building included in such Material Real Estate Asset is located
in an area designated by the Federal Emergency Management Agency as having
special flood hazards.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968, (ii) the Flood Disaster Protection Act of 1973, (iii) the National
Flood Insurance Reform Act of 1994, (iv) the Flood Insurance Reform Act of 2004
and (v) the Biggert-Waters Flood Insurance Reform Act of 2012, each as now or
hereafter in effect or any successor statute thereto, and in each case, together
with all statutory and regulatory provisions consolidating, amending, replacing,
supplementing, implementing or interpreting any of the foregoing, as amended or
modified from time to time.

“Foreign Subsidiary” means any Restricted Subsidiary that is not a U.S.
Subsidiary.

“French Collateral Documents” has the meaning assigned to such term in
Section 11.03.

“French Parallel Debt” has the meaning assigned to such term in
Section 11.03(a).

“Funding Account” has the meaning assigned to such term in Section 2.03(g).

“Funding Guarantor” has the meaning assigned to such term in Section 7.02(a).

“GAAP” means generally accepted accounting principles in the U.S. in effect and
applicable to the accounting period in respect of which reference to GAAP is
made.

“German Parallel Debt” has the meaning assigned to such term in
Section 11.05(b).

“German Security” has the meaning assigned to such term in Section 11.05.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive,

 

39



--------------------------------------------------------------------------------

legislative, judicial, regulatory or administrative functions of or pertaining
to any government or any court, in each case whether associated with the U.S.,
Canada, a province or territory of Canada, a foreign government or any political
subdivision of either thereof.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Granting Lender” has the meaning assigned to such term in Section 10.05(e).

“Guarantee” of or by any Person (solely for purposes of this definition, the
“Guarantor”) means any obligation, contingent or otherwise, of the Guarantor
guaranteeing or having the economic effect of guaranteeing any Indebtedness or
other monetary obligation of any other Person (the “Primary Obligor”) in any
manner and including any obligation of the Guarantor (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other monetary obligation or to purchase (or to advance or supply funds for the
purchase of) any security for the payment thereof, (b) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other monetary obligation of the payment thereof, (c) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the Primary Obligor so as to enable the Primary
Obligor to pay such Indebtedness or other monetary obligation, (d) as an account
party in respect of any letter of credit or letter of guarantee issued to
support such Indebtedness or monetary obligation, (e) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other monetary obligation of the payment or performance thereof
or to protect such obligee against loss in respect thereof (in whole or in part)
or (f) secured by any Lien on any assets of such Guarantor securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or monetary other obligation is assumed by such Guarantor (or
any right, contingent or otherwise, of any holder of such Indebtedness or other
monetary obligation to obtain any such Lien); provided that the term “Guarantee”
shall not include endorsements for collection or deposit in the ordinary course
of business, or customary and reasonable indemnity obligations in effect on the
Closing Date or entered into in connection with any acquisition, Disposition or
other transaction permitted under this Agreement (other than such obligations
with respect to Indebtedness). The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.

“Guaranteed Obligations” has the meaning assigned to such term in Section 7.01.

“Guarantor” means (i) each Borrower (other than with respect to its own
Obligations) and (ii) each Subsidiary Guarantor from time to time.

“Hazardous Materials” means any chemical, material, substance or waste, or any
constituent thereof, which is prohibited, limited or regulated by any
Environmental Law due to its hazardous, toxic or similar characteristics,
including any chemical, material, substance or waste defined or listed as
“hazardous” or “toxic” in any Environmental Law.

“Hazardous Materials Activity” means the use, manufacture, storage, Release,
threatened Release, discharge, generation, transportation, processing,
treatment, abatement, removal, investigation, remediation, disposal, disposition
or handling of any Hazardous Material, and any corrective action or response
action with respect to any of the foregoing.

“Hedge Agreement” means any agreement with respect to any Derivative Transaction
between any Loan Party or any Restricted Subsidiary and any other Person.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedge Agreement.

“Hungarian Civil Code” has the meaning assigned to such term in Section 11.04.

 

40



--------------------------------------------------------------------------------

“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002, as in effect from time to time (subject to the provisions
of Section 1.04), to the extent applicable to the relevant financial statements.

“Immaterial Subsidiary” means, as of any date, any Restricted Subsidiary of the
Parent (1) that does not have assets, when taken together with each other
Immaterial Subsidiary, in excess of 15.0% of Consolidated Total Assets of the
Parent and its Restricted Subsidiaries and (2) that does not contribute
Consolidated Adjusted EBITDA, when taken together with the Consolidated Adjusted
EBITDA contributed by each other Immaterial Subsidiary, in excess of 15.0% of
the Consolidated Adjusted EBITDA of the Parent and its Restricted Subsidiaries,
in each case, as of the last day of the most recently ended Test Period;
provided that Immaterial Subsidiaries organized under the laws of Canada or the
United States shall not (A) have assets, in the aggregate, in excess of 5% of
Consolidated Total Assets of the Parent and its Restricted Subsidiaries or
(B) contribute Consolidated Adjusted EBITDA, in the aggregate, in excess of 5%
of Consolidated Adjusted EBITDA of the Parent and its Restricted Subsidiaries;
provided further, that at all times prior to the first delivery of financial
statements pursuant to Section 5.01(a) or (b), this definition shall be applied
based on the equivalent pro forma consolidated financial statements of the
Parent delivered pursuant to the equivalent provisions of the Existing Credit
Agreement. For the avoidance of doubt, the Parent may elect for a Restricted
Subsidiary that is an Immaterial Subsidiary to provide a Loan Guarantee, but not
pledge any Collateral that would otherwise be required, in which case such
Immaterial Subsidiary shall continue to be counted as such for purposes of
determinations hereunder. The Restricted Subsidiaries on Schedule 1.01(e) are
designated Immaterial Subsidiaries as of the Closing Date.

“Incremental Cap” means:

(a)     the Shared Incremental Amount, plus

(b)     in the case of any Incremental Facility or Incremental Equivalent Debt
that effectively extends the Maturity Date with respect to any Class of Loans
and/or commitments hereunder, an amount equal to the portion of the relevant
Class of Loans or commitments that will be replaced by such Incremental Facility
or Incremental Equivalent Debt, plus

(c)     in the case of any Incremental Facility or Incremental Equivalent Debt
that effectively replaces any Revolving Credit Commitment terminated in
accordance with Section 2.19 hereof, an amount equal to the relevant terminated
Revolving Credit Commitment, plus

(d)    (i) the amount of any optional prepayment of any Loan (including any
Incremental Loan) in accordance with Section 2.11(a) and/or the amount of any
permanent reduction of any Revolving Credit Commitment, (ii) the amount of any
optional prepayment, redemption, repurchase or retirement of Incremental
Equivalent Debt incurred pursuant to the Shared Incremental Amount, (iii) the
amount of any optional prepayment, redemption, repurchase or retirement of any
Replacement Term Loans or Loans under any Replacement Revolving Facility (to the
extent accompanied by a permanent reduction in commitments) or any borrowing or
issuance of Replacement Debt previously applied to the permanent prepayment of
any Loan hereunder or of any Incremental Equivalent Debt, (iv) the aggregate
amount of any Indebtedness referred to in clauses (i) through (iii) repaid or
retired resulting from any assignment of such Indebtedness to (and/or assignment
and/or purchase of such Indebtedness by) the Parent and/or any Restricted
Subsidiary; provided that for each of clauses (i) through (iv), the relevant
prepayment, redemption, repurchase, retirement or assignment and/or purchase was
not funded with the proceeds of any long-term Indebtedness (other than revolving
Indebtedness), plus

(e)     an unlimited amount so long as, in the case of this clause (e), on a Pro
Forma Basis after giving effect to the incurrence of the Incremental Facility or
the Incremental Equivalent Debt, as applicable, and the application of the
proceeds thereof (without netting the cash proceeds thereof, but giving effect
to any related Subject Transaction) and to any relevant Subject Transaction
(and, in the case of any Incremental Revolving Facility then being established,
assuming a full drawing thereunder), (i) if such Indebtedness is secured by a
Lien on

 

41



--------------------------------------------------------------------------------

any asset or property of the Parent or any Restricted Subsidiary, the Secured
Leverage Ratio does not exceed 3.50:1.00 and (ii) if such Indebtedness is
unsecured, at the election of the Parent, either (A) the Total Leverage Ratio
does not exceed 6.50:1.00 or (B) the Interest Coverage Ratio is not less than
2.00:1.00;

provided that:

(1)     any Incremental Facility and/or Incremental Equivalent Debt may be
incurred under one or more of clauses (a) through (e) of this definition as
selected by the Parent in its sole discretion (provided that, in the case of
clause (e), an Incremental Facility may be incurred only under clause
(i) thereof),

(2)     if any Incremental Facility or Incremental Equivalent Debt is intended
to be incurred or implemented under clause (e) of this definition and any other
clause of this definition in a single transaction or series of related
transactions, (A) the incurrence of the portion of such Incremental Facility or
Incremental Equivalent Debt to be incurred or implemented under clause (e) of
this definition shall be calculated first without giving effect to any
Incremental Facilities or Incremental Equivalent Debt to be incurred or
implemented under any other clause of this definition, but giving full pro forma
effect to the use of proceeds of the entire amount of such Incremental Facility
or Incremental Equivalent Debt and the related transactions and (B) the
incurrence of the portion of such Incremental Facility or Incremental Equivalent
Debt to be incurred or implemented under the other applicable clauses of this
definition shall be calculated thereafter, and

(3)     any portion of any Incremental Facility or Incremental Equivalent Debt
that is incurred or implemented under clauses (a) through (d) of this
definition, unless otherwise elected by the Parent, shall automatically and
without need for action by any Person, be reclassified as having been incurred
under clause (e) of this definition if, at any time after the incurrence or
implementation thereof, when financial statements required pursuant to
Section 5.01(a) or (b) are delivered or, if earlier, become internally
available, such portion of such Incremental Facility or Incremental Equivalent
Debt would, using the figures reflected in such financial statements, be (or
have been) permitted under the First Lien Leverage Ratio, Secured Leverage
Ratio, Total Leverage Ratio or Interest Coverage Ratio test, as applicable, set
forth in clause (e) of this definition.

“Incremental Commitment” means any commitment made by a lender to provide all or
any portion of any Incremental Facility or Incremental Loans.

“Incremental Equivalent Debt” means any Indebtedness that satisfies the
following conditions:

(a)     the aggregate outstanding principal amount thereof does not exceed the
Incremental Cap as in effect at the time of determination (after giving effect
to any reclassification on or prior to such date of determination),

(b)     subject to the Permitted Earlier Maturity Indebtedness Exception, the
Weighted Average Life to Maturity of such Indebtedness is no shorter than the
remaining Weighted Average Life to Maturity of the Initial Term Loans and the
final maturity date of such Indebtedness is no earlier than the Initial Term
Loan Maturity Date, in each case as determined on the date of issuance or
incurrence, as applicable, thereof; provided, that the foregoing limitations
shall not apply to customary bridge loans with a maturity date not longer than
one year; provided, that any loans, notes, securities or other Indebtedness
(other than revolving loans) which are exchanged for or otherwise replace such
bridge loans shall be subject to the requirements of this clause (b),

(c)     subject to clause (b), such Indebtedness may otherwise have an
amortization schedule as determined by the Parent and the lenders providing such
Indebtedness,

 

42



--------------------------------------------------------------------------------

(d)     if such Indebtedness is secured by assets that constitute Collateral,
the holders of such Indebtedness (or a representative therefor) shall be party
to an Acceptable Intercreditor Agreement,

(e)     such Indebtedness may provide for the ability to participate (A) on a
pro rata basis or non-pro rata basis in any voluntary prepayment of Term Loans
made pursuant to Section 2.11(a) and (B) to the extent secured on a pari passu
basis with the Initial Term Loans, on a pro rata basis (but not on a greater
than pro rata basis other than in the case of a prepayment with proceeds of
Indebtedness refinancing such Incremental Equivalent Debt) in any mandatory
prepayment of Term Loans required pursuant to Section 2.11(b) or less than a pro
rata basis with the then-outstanding Term Facility, and

(f)     if any financial maintenance covenant is added to any such Indebtedness
and such financial maintenance covenant is more favorable to the lenders under
such Indebtedness than the Financial Covenant, either (x) such financial
maintenance covenant shall only be applicable after the Latest Revolving Loan
Maturity Date or (y) the Revolving Lenders shall also receive the benefit of
such more favorable financial maintenance covenant (together with, at the
election of the Parent, any applicable “equity cure” (or equivalent) provisions
with respect thereto).

“Incremental Facilities” has the meaning assigned to such term in
Section 2.22(a).

“Incremental Facility Amendment” means an amendment to this Agreement that is
reasonably satisfactory to the Administrative Agent (solely for purposes of
giving effect to Section 2.22) and the Parent executed by each of (a) the
applicable Borrowers, (b) the Administrative Agent and (c) each Lender that
agrees to provide all or any portion of the Incremental Facility being incurred
pursuant thereto and in accordance with Section 2.22.

“Incremental Loans” has the meaning assigned to such term in Section 2.22(a).

“Incremental Revolving Facility” has the meaning assigned to such term in
Section 2.22(a).

“Incremental Revolving Facility Lender” means, with respect to any Incremental
Revolving Facility, each Revolving Lender providing any portion of such
Incremental Revolving Facility.

“Incremental Revolving Loans” has the meaning assigned to such term in
Section 2.22(a).

“Incremental Term Facility” has the meaning assigned to such term in
Section 2.22(a).

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.22(a).

“Incurrence-Based Amounts” has the meaning assigned to such term in
Section 1.04(g).

“Indebtedness” as applied to any Person means, without duplication, (a) all
indebtedness of such Person for borrowed money; (b) that portion of obligations
with respect to Capital Leases of such Person to the extent recorded as a
liability on a balance sheet (excluding the footnotes thereto) of such Person
prepared in accordance with GAAP; (c) all obligations of such Person evidenced
by bonds, debentures, notes or similar instruments to the extent the same would
appear as a liability on a balance sheet (excluding the footnotes thereto) of
such Person prepared in accordance with GAAP; (d) any obligation of such Person
owed for all or any part of the deferred purchase price of property or services
(excluding (w) any earn out obligation or purchase price adjustment until such
obligation (A) becomes a liability on the balance sheet of such Person
(excluding the footnotes thereto) in accordance with GAAP and (B) has not been
paid within 60 days after becoming due and payable following expiration of any
dispute resolution mechanics set forth in the applicable agreement governing the
applicable transaction, (x) any such obligations incurred under ERISA or under
any employee consulting agreements, (y) accrued expenses, trade accounts
payable, accruals for payroll and other liabilities accrued in

 

43



--------------------------------------------------------------------------------

the ordinary course of business (including on an intercompany basis) and
(z) liabilities associated with customer prepayments and deposits), which
purchase price is (i) due more than twelve months from the date of incurrence of
the obligation in respect thereof or (ii) evidenced by a note or similar written
instrument; (e) all Indebtedness (excluding prepaid interest thereon) of others
secured by any Lien on any property or asset owned or held by such Person
regardless of whether the Indebtedness secured thereby has been assumed by such
Person or is non-recourse to the credit of such Person; (f) the face amount of
any letter of credit issued for the account of such Person or as to which such
Person is otherwise liable for reimbursement of drawings; (g) the Guarantee by
such Person of the Indebtedness of another; (h) all obligations of such Person
in respect of any Disqualified Capital Stock; and (i) all net obligations of
such Person in respect of any Derivative Transaction, including any Hedge
Agreement, whether or not entered into for hedging or speculative purposes;
provided that (i) in no event shall obligations under any Derivative Transaction
be deemed “Indebtedness” for any calculation of the Total Leverage Ratio, the
First Lien Leverage Ratio, the Secured Leverage Ratio, the Interest Coverage
Ratio or any other financial ratio under this Agreement and (ii) the amount of
Indebtedness of any Person for purposes of clause (e) shall be deemed to be
equal to the lesser of (A) the aggregate unpaid amount of such Indebtedness (or
such lower amount of maximum liability as is expressly provided for under the
documentation pursuant to which the respective Lien is granted) and (B) the fair
market value of the property encumbered thereby as determined by such Person in
good faith.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or any Joint Venture (other than any Joint
Venture that is itself a corporation or limited liability company) in which such
Person is a general partner or a joint venturer to the extent such Person would
be liable therefor under applicable Requirements of Law or any agreement or
instrument by virtue of such Person’s ownership interest in such partnership or
Joint Venture, except to the extent such Person’s liability for such
Indebtedness is otherwise limited and only to the extent such Indebtedness would
otherwise be included in the calculation of Consolidated Total Debt; provided
that notwithstanding anything herein to the contrary, the term “Indebtedness”
shall not include, and shall be calculated without giving effect to, (x) the
effects of Accounting Standards Codification Topic 815 and related
interpretations to the extent such effects would otherwise increase or decrease
an amount of Indebtedness for any purpose hereunder as a result of accounting
for any embedded derivatives created by the terms of such Indebtedness (it being
understood that any such amounts that would have constituted Indebtedness
hereunder but for the application of this proviso shall not be deemed an
incurrence of Indebtedness hereunder) and (y) the effects of Statement of
Financial Accounting Standards No. 133 and related interpretations to the extent
such effects would otherwise increase or decrease an amount of Indebtedness for
any purpose hereunder as a result of accounting for any embedded derivative
created by the terms of such Indebtedness (it being understood that any such
amounts that would have constituted Indebtedness hereunder but for the
application of this proviso shall not be deemed to be an incurrence of
Indebtedness hereunder).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 10.03(b).

“Information” has the meaning assigned to such term in Section 3.11.

“Initial Lenders” means the Arrangers and the affiliates of the Arrangers who
are party to this Agreement as Lenders on the Closing Date.

“Initial Loan Installment Date” has the meaning assigned to such term in Section
2.10(a)(i).

“Initial Revolving Credit Commitment” means, with respect to each Initial
Revolving Lender, the commitment of such Lender to make Initial Revolving Loans
(and acquire

 

44



--------------------------------------------------------------------------------

participations in Letters of Credit and Swingline Loans) hereunder as set forth
on the Commitment Schedule, or in the Assignment Agreement pursuant to which
such Lender assumed its Initial Revolving Credit Commitment, as applicable, as
the same may be (a) reduced from time to time pursuant to Section 2.09 or 2.19,
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.05 or (c) increased pursuant to Section 2.22. The
aggregate amount of the Initial Revolving Credit Commitments as of the Closing
Date is $1,225,000,000.

“Initial Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate Outstanding Amount at such time of all Initial Revolving
Loans of such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure and Swingline Exposure, in each case, attributable to its Initial
Revolving Credit Commitment.

“Initial Revolving Credit Maturity Date” means the earlier of (i) the date that
is five years after the Closing Date and (ii) the date that is 91 calendar days
prior to the scheduled maturity date of any Indebtedness for borrowed money of
the Borrowers in an aggregate principal amount exceeding $1,000,000,000.

“Initial Revolving Facility” means the Initial Revolving Credit Commitments and
the Initial Revolving Loans and other extensions of credit thereunder.

“Initial Revolving Lender” means any Lender with an Initial Revolving Credit
Commitment or any Initial Revolving Credit Exposure.

“Initial Revolving Loan” means any revolving loan made by the Initial Revolving
Lenders to the Borrowers pursuant to Section 2.01(a)(ii).

“Initial Term Lender” means any Lender with an Initial Term Loan Commitment or
an outstanding Initial Term Loan.

“Initial Term Loan Commitment” means, with respect to each Term Lender, the
commitment of such Term Lender to make Initial Term Loans hereunder in an
aggregate amount not to exceed the amount set forth opposite such Term Lender’s
name on the Commitment Schedule, as the same may be (a) reduced from time to
time pursuant to Section 2.09 or Section 2.19 and (b) reduced or increased from
time to time pursuant to (x) assignments by or to such Term Lender pursuant to
Section 10.05 or (y) an Additional Term Loan Commitment. The aggregate amount of
the Term Lenders’ Initial Term Loan Commitments on the Closing Date is
$4,565,027,632.87, minus the aggregate principal amount of Rolling Term Loans.

“Initial Term Loan Maturity Date” means the date that is seven years after the
Closing Date.

“Initial Term Loans” means the term loans made by the Initial Term Lenders to
VPI pursuant to Section 2.01(a)(i)(A), including, for the avoidance of doubt, an
Initial Term Loan issued to a Rolling Term Lender concurrently with discharge in
full of such Rolling Term Lender’s Rolling Term Loan.

“Initial Term Loan Soft Call Termination Date” has the meaning assigned to such
term in Section 2.12(f)(i).

“Intellectual Property Security Agreement” means any agreement executed on or
after the Closing Date confirming or effecting the grant of any Lien on IP
Rights owned by any Loan Party to the Administrative Agent, for the benefit of
the Secured Parties, in accordance with this Agreement, including any of the
following: (a) a Trademark Security Agreement substantially in the form of
Exhibit H-1 hereto, (b) a Patent Security Agreement substantially in the form of
Exhibit H-2 hereto or (c) a Copyright Security Agreement substantially in the
form of Exhibit H-3 hereto.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
F or any other form approved by the Administrative Agent and the Parent.

“Interest Coverage Ratio” means, as of any date of determination, the ratio for
the most recently ended Test Period of (a) Consolidated Adjusted EBITDA for such
Test Period to (b) Ratio Interest Expense for such Test Period.

 

45



--------------------------------------------------------------------------------

“Interest Election Request” means a request by a Borrower in the form of Exhibit
D hereto or another form reasonably acceptable to the Administrative Agent to
convert or continue a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan or Canadian Prime
Rate Loan, the last Business Day of each March, June, September and December
(commencing with June 29, 2018) or the maturity date applicable to such Loan and
(b) with respect to any Eurocurrency Rate Loan or BA Rate Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Rate Borrowing or BA Rate Borrowing with an
Interest Period of more than three months’ duration, each day that would have
been an Interest Payment Date had successive Interest Periods of three months’
duration been applicable to such Borrowing.

“Interest Period” means with respect to any Eurocurrency Rate Borrowing or BA
Rate Borrowing, the period commencing on the date of such Borrowing and ending
on the numerically corresponding day in the calendar month that is one, two,
three or six months (or, to the extent available to all relevant affected
Lenders, twelve months or, to the extent acceptable to all applicable Lenders, a
shorter period) thereafter, as a Borrower may elect; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate” means, in relation to the Eurocurrency Rate, the rate which
results from interpolating on a linear basis between:

(a)     the applicable LIBO Rate for the longest period (for which that LIBO
Rate is available) which is less than the Interest Period of that Loan; and

(b)     the applicable LIBO Rate for the shortest period (for which that LIBO
Rate is available) which exceeds the Interest Period of that Loan, each as of
approximately 11:00 a.m. (London, England time) two Business Days prior to the
commencement of such Interest Period of that Loan.

“Investment” means (a) any purchase or other acquisition by the Parent or any of
its Restricted Subsidiaries of any of the Securities of any other Person (other
than any Loan Party), (b) the acquisition by purchase or otherwise (other than
any purchase or other acquisition of inventory, materials, supplies and/or
equipment in the ordinary course of business) of all or a substantial portion of
the business, property or fixed assets of any other Person or any division, line
of business, business unit or Product Line of any Person, (c) any loan, advance
(other than any advance to any current or former employee, officer, director,
member of management, manager, consultant or independent contractor of the
Parent or any Restricted Subsidiary for moving, entertainment and travel
expenses, drawing accounts and similar expenditures or payroll expenses or
advances in the ordinary course of business) or capital contribution by the
Parent or any of its Restricted Subsidiaries to any other Person and (d) any
Exclusive License of a Product Line of a Person (other than the Parent or any
Restricted Subsidiary) by the Parent or any of its Restricted Subsidiaries from
such Person. Subject to Section 5.10, the amount of any Investment shall be the
original cost of such Investment, plus the cost of any addition thereto that
otherwise constitutes an Investment, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect
thereto, but giving effect to any repayments of principal in the case of any
Investment in the form of a loan and any return of capital or return on
Investment in the case of any equity Investment (whether as a distribution,
dividend, redemption

 

46



--------------------------------------------------------------------------------

or sale). The original cost of an Exclusive License shall be the Exclusive
License Investment Amount.

“IP Rights” has the meaning assigned to such term in Section 3.05(c).

“Issuing Bank” means, as the context may require, (a) each of the Revolving
Lenders with a Letter of Credit Commitment listed on Schedule 1.01(a)(ii) and
(b) any other Revolving Lender that is appointed as an Issuing Bank in
accordance with Section 2.05(i). Subject to the reasonable consent of the Parent
(subject to the standards set forth in Section 10.05(b)), each Issuing Bank may,
in its discretion, arrange for one or more Letters of Credit to be issued by any
Affiliate of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.

“Judgment Conversion Date” has the meaning assigned to such term in
Section 10.20(a).

“Judgment Currency” has the meaning assigned to such term in Section 10.20(a).

“Junior Indebtedness” means any Indebtedness for borrowed money of the Parent or
any of its Restricted Subsidiaries that is a Loan Party (other than Indebtedness
among the Parent and/or its subsidiaries) that is expressly subordinated in
right of payment to the Loan Document Obligations.

“Latest Maturity Date” means, as of any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time.

“Latest Revolving Loan Maturity Date” means, as of any date of determination,
the latest maturity or expiration date applicable to any revolving loan or
revolving credit commitment hereunder at such time.

“Latest Term Loan Maturity Date” means, as of any date of determination, the
latest maturity or expiration date applicable to any term loan or term
commitment hereunder at such time.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.05(j)(i).

“LC Disbursement” means a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

“LC Exposure” means, at any time, the Dollar Equivalent (if applicable) of the
sum of (a) the aggregate undrawn amount of all outstanding Letters of Credit at
such time and (b) the aggregate principal amount of all LC Disbursements that
have not yet been reimbursed at such time. The LC Exposure of any Revolving
Lender at any time shall equal its Applicable Percentage of the aggregate LC
Exposure at such time.

“Legal Reservations” means the application of relevant Debtor Relief Laws,
general principles of equity and/or principles of good faith and fair dealing.

“Lenders” means the Term Lenders, the Revolving Lenders, any lender with an
Additional Commitment or an outstanding Additional Loan and any other Person
that becomes a party hereto pursuant to an Assignment Agreement, other than any
such Person that ceases to be a party hereto pursuant to an Assignment Agreement
or as a result of the application of Section 10.05(g).

“Letter of Credit” means any Standby Letter of Credit or Commercial Letter of
Credit issued pursuant to this Agreement (and shall be deemed to include all
Existing Letters of Credit).

“Letter of Credit Commitment” means (i) with respect to any Issuing Bank listed
on Schedule 1.01(a)(ii), the amount set forth opposite such Issuing Bank’s name
on such Schedule and (ii) with respect to any other Issuing Bank, the amount
specified to be such Issuing Bank’s “Letter of Credit Commitment” at the time
such Issuing Bank becomes an Issuing Bank (as contemplated by Section 2.05(i)
all as separately increased pursuant to any written agreement between such
Issuing Bank and the Parent and notified to the Administrative Agent) in each
case, as the same may be reduced from time to time pursuant to the terms of this
Agreement;

 

47



--------------------------------------------------------------------------------

provided that with the consent of the Parent and the Administrative Agent not to
be unreasonably withheld or delayed, any Issuing Bank may assign in whole or
part a portion of its Letter of Credit Commitment to any other Revolving Lender
who consents to such assignment.

“Letter-of-Credit Right” has the meaning set forth in Article 9 of the UCC.

“Letter of Credit Sublimit” means the aggregate amount of Letter of Credit
Commitments, as adjusted from time to time in accordance with Section 2.05(i),
Section 2.10(c) or Section 2.22 hereof.

“LIBO Rate” has the meaning assigned to such term in the definition of
“Eurocurrency Rate”.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capital Lease having substantially the same economic effect as
any of the foregoing), in each case, in the nature of security; provided that in
no event shall an operating lease in and of itself be deemed to constitute a
Lien.

“Limited Condition Transaction” means any acquisition, Investment, Disposition,
Restricted Payment or Restricted Debt Payment permitted by this Agreement, in
each case whose consummation is not conditioned on the availability of, or on
obtaining, third party financing.

“Loan Document Obligations” means all unpaid principal of and accrued and unpaid
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, all LC Exposure, all
accrued and unpaid fees and all expenses, reimbursements, indemnities and all
other advances to, debts, liabilities and obligations of the Loan Parties to the
Lenders or to any Lender, the Administrative Agent, any Issuing Bank or any
indemnified party arising under the Loan Documents in respect of any Loan or
Letter of Credit, whether direct or indirect (including those acquired by
assumption), absolute, contingent, due or to become due, now existing or
hereafter arising.

“Loan Documents” means this Agreement, any Promissory Note, the Collateral
Documents, the Canadian Guarantee, any Acceptable Intercreditor Agreement and
any other document or instrument designated by the Parent and the Administrative
Agent as a “Loan Document”, including any Incremental Facility Amendment
(including the First Incremental Amendment), Refinancing Amendment or Extension
Amendment or any other amendment hereto or thereto. Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto.

“Loan Guarantee” means the guarantee set forth in Article 7 hereof including
pursuant to any Counterpart Agreement.

“Loan Installment Date” has the meaning assigned to such term in Section
2.10(a)(i)means the Initial Loan Installment Date and the First Incremental Loan
Installment Date.

“Loan Parties” means the Parent, each Borrower and each Subsidiary Guarantor.

“Loans” means any Initial Term Loan, any Additional Term Loan, any Revolving
Loan, any Swingline Loan and/or any Additional Revolving Loan.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Acquisition” means any Permitted Acquisition or other similar
Investment (including any Investment in a Similar Business) the aggregate
consideration for which exceeds $1,500,000,000.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or results of operations, in each case, of the Parent and
its Restricted Subsidiaries, taken as a whole or (b) the material rights and
remedies (taken as a whole) of the Administrative Agent and the Lenders under
the applicable Loan Documents.

 

48



--------------------------------------------------------------------------------

“Material Debt Instrument” means any physical instrument evidencing any
Indebtedness for borrowed money which is required to be pledged and delivered to
the Administrative Agent (or its bailee) pursuant to the Collateral Documents.

“Material Insurance/Condemnation Proceeds” means Net Insurance/Condemnation
Proceeds in excess of $10,000,000 in any single transaction or series of related
transactions.

“Material Real Estate Asset” means any “fee-owned” Real Estate Asset located in
the United States or Canada, and the improvements thereto, that (together with
such improvements) has a fair market value (as determined by the Parent in good
faith after taking into account any liabilities with respect thereto that impact
such fair market value) in excess of $50,000,000 (a) as of the Closing Date,
with respect to any Real Estate Asset owned by any Loan Party as of the Closing
Date, or (b) as of the date of acquisition thereof, with respect to any Real
Estate Asset acquired by any Loan Party after the Closing Date.

“Maturity Date” means (a) with respect to the Initial Revolving Facility, the
Initial Revolving Credit Maturity Date, (b) with respect to the Initial Term
Loans, the Initial Term Loan Maturity Date, (c) with respect to anythe First
Incremental Term Loans, the First Incremental Term Loan Maturity Date, (d) with
respect to any Replacement Term Loans or Replacement Revolving Facility, the
final maturity date for such Replacement Term Loans or Replacement Revolving
Facility, as the case may be, as set forth in the applicable Refinancing
Amendment, (de) with respect to any Incremental Facility, the final maturity
date set forth in the applicable Incremental Facility Amendment and (ef) with
respect to any Extended Revolving Credit Commitment or Extended Term Loans, the
final maturity date set forth in the applicable Extension Amendment.

“Maximum Rate” has the meaning assigned to such term in Section 10.19.

“MFN Provision” has the meaning assigned to such term in Section 2.22(a)(v).

“Milestone Payments” means payments made under contractual arrangements existing
during the period of twelve months ending on the Closing Date or contractual
arrangements arising thereafter, in each case in connection with any Permitted
Acquisition or similar Investment to sellers (or licensors) of the assets or
Capital Stock acquired (or licensed) therein based on the achievement of
specified revenue, profit or other performance targets (financial or otherwise).

“Minimum Extension Condition” has the meaning assigned to such term in
Section 2.23(b)(iii).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means any mortgage, hypothecation, deed of trust, deed to secure debt
or other agreement which conveys or evidences a Lien in favor of the
Administrative Agent, for the benefit of the Administrative Agent and the
relevant Secured Parties, on any Material Real Estate Asset constituting
Collateral.

“Mortgage Policy” has the meaning assigned to such term in the definition of
“Collateral and Guarantee Requirement”.

“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA, that is subject to the provisions of
Title IV of ERISA, and in respect of which the Parent, any of its Restricted
Subsidiaries or any ERISA Affiliate, makes or is obligated to make contributions
or with respect to which any of them has any ongoing obligation or liability.

“Narrative Report” means, with respect to the financial statements with respect
to which it is delivered, a management discussion and narrative report
describing the operations of the Parent and its Restricted Subsidiaries for the
applicable Fiscal Quarter or Fiscal Year and for the period from the beginning
of the then current Fiscal Year to the end of the period to which the relevant
financial statements relate.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (a) any Cash
payments or proceeds (including Cash Equivalents) received by the Parent or any
of its

 

49



--------------------------------------------------------------------------------

Restricted Subsidiaries (i) under any casualty insurance policy in respect of a
covered loss thereunder of any assets of the Parent or any of its Restricted
Subsidiaries or (ii) as a result of the taking of any assets of the Parent or
any of its Restricted Subsidiaries by any Person pursuant to the power of
eminent domain, condemnation, expropriation or otherwise, or pursuant to a sale
of any such assets to a purchaser with such power under threat of such a taking,
minus (b) in respect of the Loan Parties or any of their respective
subsidiaries, Affiliates or direct or indirect equityholders (i) any actual
out-of-pocket costs and expenses incurred in connection with the adjustment,
settlement or collection of any claims in respect thereof, (ii) payment of the
outstanding principal amount of, premium or penalty, if any, and interest and
other amounts on any Indebtedness (other than the Loans and any Indebtedness
secured by a Lien on the Collateral that is pari passu with or expressly
subordinated to the Lien on the Collateral securing the Obligations) that is
secured by a Lien on the assets in question and that is required to be repaid or
otherwise comes due or would be in default under the terms thereof as a result
of such loss, taking or sale, (iii) in the case of a taking, the reasonable
out-of-pocket costs of putting any affected property in a safe and secure
position, (iv) any selling costs and out-of-pocket expenses (including
reasonable broker’s fees or commissions, legal fees, accountants’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, deed or mortgage recording taxes, other expenses
and brokerage, consultant and other customary fees actually incurred in
connection therewith and transfer and similar Taxes and the Parent’s good faith
estimate of income Taxes paid or payable (including pursuant to Tax sharing
arrangements or that are or would be imposed on intercompany distributions of
such proceeds)) in connection with any sale or taking of such assets as
described in clause (a) of this definition, (v) any amounts provided as a
reserve in accordance with GAAP against any liabilities under any
indemnification obligation or purchase price adjustments associated with any
sale or taking of such assets as referred to in clause (a) of this definition
(provided that to the extent and at the time any such amounts are released from
such reserve, other than to make a payment for which such amount was reserved,
such amounts shall constitute Net Insurance/Condemnation Proceeds) and (vi) in
the case of any covered loss or taking from any non-Wholly-Owned Subsidiary, the
pro rata portion thereof (calculated without regard to this clause (vi))
attributable to minority interests and not available for distribution to or for
the account of the Parent or a Wholly-Owned Subsidiary as a result thereof.

“Net Proceeds” means (a) with respect to any Disposition (including any
Prepayment Asset Sale), the Cash proceeds (including Cash Equivalents and Cash
proceeds subsequently received (as and when received) in respect of non-cash
consideration initially received), net of (with respect to any Loan Party or its
subsidiaries, Affiliates or direct or indirect equity owners) (i) selling costs
and out-of-pocket expenses (including broker’s fees or commissions, legal fees,
accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, deed or mortgage recording
Taxes, other customary expenses and brokerage, consultant and other customary
fees actually incurred in connection therewith and transfer and similar Taxes
and the Parent’s good faith estimate of income Taxes paid or payable (including
pursuant to Tax sharing arrangements or that are or would be imposed on
intercompany distributions of such proceeds) in connection with such
Disposition), (ii) amounts provided as a reserve in accordance with GAAP against
any liabilities under any indemnification obligation or purchase price
adjustment associated with such Disposition (provided that to the extent and at
the time any such amounts are released from such reserve, other than to make a
payment for which such amount was reserved, such amounts shall constitute Net
Proceeds), (iii) the principal amount, premium or penalty, if any, interest and
other amounts on any Indebtedness (other than the Loans and any other
Indebtedness that is secured by a Lien on the Collateral that is pari passu with
or expressly subordinated to the Lien on the Collateral securing the
Obligations) which is secured by the asset sold in such Disposition and which is
required to be repaid or otherwise comes due or would be in default and is
repaid (other than any such

 

50



--------------------------------------------------------------------------------

Indebtedness that is assumed by the purchaser of such asset), (iv) Cash escrows
(until released from escrow to the applicable Borrower or any of its Restricted
Subsidiaries) from the sale price for such Disposition and (v) in the case of
any Disposition by any non-Wholly-Owned Subsidiary, the pro rata portion of the
Net Proceeds thereof (calculated without regard to this clause (v)) attributable
to any minority interest and not available for distribution to or for the
account of the applicable Borrower or a Wholly-Owned Subsidiary as a result
thereof; and (b) with respect to any issuance or incurrence of Indebtedness or
Capital Stock, the Cash proceeds thereof, net of all Taxes and fees,
commissions, costs, underwriting discounts and other fees and expenses incurred
in connection therewith.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 2.19(b)(iv).

“Non-Rolling Term Loans” means each Original Term Loan other than a Rolling Term
Loan.

“Obligation Currency” has the meaning assigned to such term in Section 10.20(a).

“Obligations” means all Loan Document Obligations, together with (a) all Banking
Services Obligations and (b) all Secured Hedging Obligations; provided that
Banking Services Obligations and Secured Hedging Obligations shall cease to
constitute Obligations on and after the Termination Date. For the avoidance of
doubt, “Obligations” shall include all Parallel Debt.

“Obligee Guarantor” has the meaning assigned to such term in Section 7.07.

“Organizational Documents” means (a) with respect to any corporation, its
certificate, memorandum or articles of incorporation, association, amalgamation
or organization and its by-laws, (b) with respect to any limited partnership,
its certificate of limited partnership and its partnership agreement, (c) with
respect to any general partnership, its partnership agreement, (d) with respect
to any limited liability company, its articles of organization or certificate of
formation, and its operating agreement or limited liability company agreement
and (e) with respect to any other form of entity, such other organizational
documents required by local Requirements of Law or customary under the
jurisdiction in which such entity is organized to document the formation and
governance principles of such type of entity. In the event that any term or
condition of this Agreement or any other Loan Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

“Original Term Lender” means a Lender that holds Original Term Loans immediately
prior to the Closing Date.

“Original Term Loan” means each “Series F Tranche B Term Loan” as defined in the
Existing Credit Agreement that is outstanding immediately prior to the Closing
Date.

“Other Applicable Indebtedness” has the meaning assigned to such term in
Section 2.11(b)(i).

“Other Connection Taxes” means, with respect to any Lender or Administrative
Agent, Taxes imposed as a result of a present or former connection between such
recipient and the jurisdiction imposing such Tax (other than connections arising
from such recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, any Loan Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.19). For the avoidance of doubt, Other Taxes do not
include any Excluded Taxes.

 

51



--------------------------------------------------------------------------------

“Outstanding Amount” means the Dollar Equivalent of (a) with respect to any
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Loans
occurring on such date, (b) with respect to any Letter of Credit, the aggregate
amount available to be drawn under such Letter of Credit after giving effect to
any changes in the aggregate amount available to be drawn under such Letter of
Credit or the issuance or expiry of such Letter of Credit, including as a result
of any LC Disbursement and (c) with respect to any LC Disbursement on any date,
the aggregate outstanding amount of such LC Disbursement on such date after
giving effect to any disbursements with respect to any Letter of Credit
occurring on such date and any other changes in the aggregate amount of such LC
Disbursement as of such date, including as a result of any reimbursements by the
applicable Borrower of such unreimbursed LC Disbursement.

“Packaged Rights” means warrants, options or other rights to acquire shares of
any class of the Capital Stock of the Parent or a Restricted Subsidiary (whether
settled in Capital Stock, cash or any combination thereof), regardless of the
issuer of such warrants, options or other rights, that are initially issued as a
unit with Indebtedness of the Parent or any Restricted Subsidiary (which may be
guaranteed by the Guarantors, the Parent or any Restricted Subsidiary) permitted
to be incurred hereunder, even if such Indebtedness is separable from such
warrants, options or other rights by a holder thereof.

“Parallel Debt” means in relation to an Underlying Debt an obligation to pay to
the Administrative Agent an amount equal to (and in the same currency as) the
amount of the Underlying Debt.

“Participant” has the meaning assigned to such term in Section 10.05(c).

“Participant Register” has the meaning assigned to such term in
Section 10.05(c).

“Patent” means patents and patent applications, together with all inventions,
designs or improvement described or claimed therein, and all reissues,
reexaminations, divisions, continuations, renewals, extensions and continuations
in part thereof.

“Payable Amount” has the meaning assigned to such term in Section 11.08(a).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any employee pension benefit plan, as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan), that is subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and that the Parent, any of its Restricted Subsidiaries or any ERISA
Affiliate, maintains or contributes to or has an obligation to contribute to, or
otherwise has any liability for.

“Perfection Certificate” means the Perfection Certificate in the form agreed
between the Parent and the Administrative Agent and delivered on the Closing
Date.

“Perfection Requirements” means (a) with respect to any Loan Party organized
within the United States (i) the filing of appropriate financing statements with
the office of the Secretary of State or other appropriate office in the state of
organization of each Loan Party, (ii) the filing of Intellectual Property
Security Agreements or other appropriate assignments or notices with the U.S.
Patent and Trademark Office and/or the U.S. Copyright Office, as applicable,
(iii) the proper recording or filing, as applicable, of Mortgages and fixture
filings with respect to any Material Real Estate Asset constituting Collateral,
in each case in favor of the Administrative Agent for the benefit of the Secured
Parties, (iv) the delivery to the Administrative Agent of any stock certificate
or promissory note to the extent required to be delivered by the applicable Loan
Documents, (v) the filing of Intellectual Property Security Agreements with the
Canadian Intellectual Property Office and (vi) other filings, recordings and
registrations necessary to perfect the Liens on the Collateral granted by the
Loan Parties in favor of the Administrative Agent or to enforce the rights of
the Administrative Agent and the Secured Parties under the Loan Documents,
(b) with respect to any Loan Party organized within Canada (i) the filing of
appropriate PPSA financing statements in all applicable jurisdictions and
applications for registration at the applicable Quebec Registers, (ii) the
filing of Intellectual Property Security

 

52



--------------------------------------------------------------------------------

Agreements with the Canadian Intellectual Property Office, (iii) the proper
recording or filing, as applicable, of Mortgages and fixture filings with
respect to any Material Real Estate Asset located in Canada constituting
Collateral, in each case in favor of the Administrative Agent for the benefit of
the Secured Parties, (iv) the delivery to the Administrative Agent of any stock
certificate or promissory note to the extent required to be delivered by the
applicable Loan Documents, (v) the filing of Intellectual Property Security
Agreements or other appropriate assignments or notices with the U.S. Patent and
Trademark Office and/or the U.S. Copyright Office, as applicable and (vi) other
filings, recordings and registrations necessary to perfect the Liens on the
Collateral granted by the Loan Parties in favor of the Administrative Agent or
to enforce the rights of the Administrative Agent and the Secured Parties under
the Loan Documents and (c) subject to the Agreed Security Principles and the
other provisions of the Loan Documents, with respect to any Loan Party that is
not organized within the United States or Canada, (i) the filing of Intellectual
Property Security Agreements or other appropriate assignments or notices with
the U.S. Patent and Trademark Office and/or the U.S. Copyright Office, as
applicable, (ii) the filing of Intellectual Property Security Agreements with
the Canadian Intellectual Property Office and (iii) the taking of any actions
required under applicable foreign Requirements of Law to validly create or
perfect the Liens on the Collateral granted by such Loan Party in favor of the
Administrative Agent.

“Permitted Acquisition” means (a) any acquisition by the Parent or any of its
Restricted Subsidiaries, whether by purchase, merger, amalgamation or otherwise,
of all or a substantial portion of the assets of, or any division, line of
business, business unit or Product Line (including research and development and
related assets in respect of any Product Line, product or facility) of, any
Person or of a majority of the outstanding Capital Stock of any Person (and, in
any event, including any Investment in (x) any Restricted Subsidiary which
serves to increase the Parent’s or any Restricted Subsidiary’s respective equity
ownership in such Restricted Subsidiary or (y) any Joint Venture for the purpose
of increasing the Parent’s or its relevant Restricted Subsidiary’s ownership
interest in such Joint Venture) or (b) any Exclusive License of a Product Line
of a Person, in each case if (1) such Person is or becomes a Restricted
Subsidiary or (2) such Person, in one transaction or a series of related
transactions, is amalgamated, merged or consolidated with or into, or transfers,
conveys or Exclusive Licenses all or a substantial portion of its assets (or
such division, line of business, business unit, Product Line or facility) to, or
is liquidated into, the Parent and/or any Restricted Subsidiary as a result of
such transaction; provided that (i) the target Person, assets, business or
division in respect of such acquisition is a business permitted under
Section 5.16 and (ii) at the applicable time elected by the Parent in accordance
with Section 1.04(e), with respect to such acquisition, no Specified Event of
Default shall be continuing.

“Permitted Bond Hedge Transaction” means any bond hedge or call or capped call
option (or similar transaction) on the Parent’s Capital Stock in connection with
the issuance of any Convertible Indebtedness; provided that the purchase price
for such Permitted Bond Hedge Transaction, less the proceeds received from the
sale of any related Permitted Warrant Transaction, does not exceed the net
proceeds received from the sale of such Convertible Indebtedness.

“Permitted Earlier Maturity Indebtedness Exception” means, with respect to any
Incremental Term Facility, Incremental Equivalent Debt, Refinancing Indebtedness
or Replacement Term Loan permitted to be incurred hereunder, that up to the
greater of $750,000,000 and 21.5% of Consolidated Adjusted of EBITDA as of the
last day of the most recently ended Test Period in aggregate principal amount of
such Indebtedness outstanding at such time (the “Specified Debt”) may have a
final maturity date that is earlier than, and a Weighted Average Life to
Maturity that is shorter than the remaining Weighted Average Life to Maturity
of, the Indebtedness with respect to which the Specified Debt is otherwise
required to have a later final maturity date or Weighted Average Life.

 

53



--------------------------------------------------------------------------------

“Permitted Liens” means Liens permitted pursuant to Section 6.02.

“Permitted Payee” means any future, current or former director, officer, member
of management, manager, employee, independent contractor or consultant (or any
Affiliate or transferee of any of the foregoing) of the Parent (or any
Restricted Subsidiary).

“Permitted Reorganization” means any transaction or undertaking, including
Investments, in connection with internal reorganizations and or restructurings
(including in connection with tax planning and corporate reorganizations), so
long as, after giving effect thereto, (a) the Loan Parties shall comply with the
Collateral and Guarantee Requirements and Section 5.12 and (b) the security
interest of the Secured Parties in the Collateral, taken as a whole, is not
materially impaired (including by a material portion of the assets that
constitute Collateral immediately prior to such Permitted Reorganization no
longer constituting Collateral) as a result of such Permitted Reorganization;
provided that the Parent shall have delivered to the Administrate Agent an
officer’s certificate executed by a Responsible Officer of the Parent certifying
as to the best of such officer’s knowledge compliance with the requirements set
forth in clauses (a) and (b) above.

“Permitted Treasury Arrangements” means Banking Services entered into in the
ordinary course of business and any transactions between or among the Parent and
its Subsidiaries that are entered into in the ordinary course of business in
connection with such Banking Services.

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or similar transaction), on the Parent’s or a Restricted Subsidiary’s
Capital Stock, regardless of the issuer or seller thereof, issued substantially
concurrently with any purchase of a related Permitted Bond Hedge Transaction.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or any other entity.

“PPSA” means the Personal Property Security Act (Ontario); provided, however, if
the validity, attachment, perfection (or opposability), effect of perfection or
of non-perfection or priority of the Administrative Agent’s security interest in
any Collateral are governed by the personal property security laws or laws
relating to personal or movable property of any jurisdiction other than Ontario,
“PPSA” shall also include those personal property security laws or laws relating
to movable property in such other jurisdiction for the purpose of the provisions
hereof relating to such validity, attachment, perfection (or opposability),
effect of perfection or of non-perfection or priority and for the definitions
related to such provisions.

“Preferred Capital Stock” means any Capital Stock with preferential rights of
payment of dividends or upon liquidation, dissolution or winding up.

“Prepayment Asset Sale” means any Disposition by the Parent or its Restricted
Subsidiaries made pursuant to Section 6.07(h).

“Primary Obligor” has the meaning assigned to such term in the definition of
“Guarantee”.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).

“Pro Forma Basis” or “pro forma effect” means, with respect to any determination
of the Total Leverage Ratio, the First Lien Leverage Ratio, the Secured Leverage
Ratio, the Interest Coverage Ratio, Consolidated Adjusted EBITDA, Consolidated
Net Income or Consolidated Total Assets (including component definitions
thereof), that each Subject Transaction shall be deemed to have occurred as of
the first day of the applicable Test Period (or, in the case of

 

54



--------------------------------------------------------------------------------

Consolidated Total Assets (or with respect to any determination pertaining to
the balance sheet, including the acquisition of Cash and Cash Equivalents in
connection with an acquisition of a Person, business line, unit, division or
Product Line), as of the last day of such Test Period) with respect to any test
or covenant for which such calculation is being made and that:

(a)    (i) in the case of (A) any Disposition of all or substantially all of the
Capital Stock of any Restricted Subsidiary or any division and/or Product Line
of the Parent or any Restricted Subsidiary or (B) any designation of a
Restricted Subsidiary as an Unrestricted Subsidiary, income statement items
(whether positive or negative) attributable to the property or Person subject to
such Subject Transaction, shall be excluded as of the first day of the
applicable Test Period with respect to any test or covenant for which the
relevant determination is being made and (ii) in the case of any Permitted
Acquisition, Investment and/or designation of an Unrestricted Subsidiary as a
Restricted Subsidiary described in the definition of the term “Subject
Transaction”, income statement items (whether positive or negative) attributable
to the property or Person subject to such Subject Transaction shall be included
as of the first day of the applicable Test Period with respect to any test or
covenant for which the relevant determination is being made; provided that any
pro forma adjustment may be applied to any such test or covenant solely to the
extent that such adjustment is consistent with, subject to the limitations set
forth in and without duplication with respect to the application of, the
definition of “Consolidated Adjusted EBITDA”,

(b)     any Expected Cost Savings as a result of any Cost Saving Initiative
shall be calculated on a pro forma basis as though such Expected Cost Savings
had been realized on the first day of the applicable Test Period and as if such
Expected Cost Savings were realized in full during the entirety of such period;
provided that any pro forma adjustment may be applied to any such test or
covenant solely to the extent that such adjustment is consistent with, subject
to the limitations set forth in and without duplication with respect to the
application of, the definition of “Consolidated Adjusted EBITDA”,

(c)     any retirement or repayment of Indebtedness (other than normal
fluctuations in revolving Indebtedness incurred for working capital purposes)
shall be deemed to have occurred as of the first day of the applicable Test
Period with respect to any test or covenant for which the relevant determination
is being made,

(d)     any Indebtedness incurred by the Parent or any of its Restricted
Subsidiaries in connection therewith shall be deemed to have occurred as of the
first day of the applicable Test Period with respect to any test or covenant for
which the relevant determination is being made; provided that (x) if such
Indebtedness has a floating or formula rate, such Indebtedness shall have an
implied rate of interest for the applicable Test Period for purposes of this
definition determined by utilizing the rate that is or would be in effect with
respect to such Indebtedness at the relevant date of determination (taking into
account any interest hedging arrangements applicable to such Indebtedness),
(y) interest on any obligation with respect to any Capital Lease shall be deemed
to accrue at an interest rate determined by a Responsible Officer of the Parent
in good faith to be the rate of interest implicit in such obligation in
accordance with GAAP and (z) interest on any Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
Eurocurrency interbank offered rate or other rate shall be determined to have
been based upon the rate actually chosen, or if none, then based upon such
optional rate chosen by the Parent, and

(e)     the acquisition of any assets (including Cash and Cash Equivalents)
included in calculating Consolidated Total Assets, whether pursuant to any
Subject Transaction or any Person becoming a subsidiary or merging, amalgamating
or consolidating with or into the Parent or any of its subsidiaries, or the
Disposition of any assets (including Cash and Cash Equivalents) included in
calculating Consolidated Total Assets described in the definition of “Subject
Transaction” shall be deemed to have occurred as of the last day of the
applicable Test Period with respect to any test or covenant for which such
calculation is being made.

 

55



--------------------------------------------------------------------------------

For purposes of determining pro forma compliance with Section 6.13 prior to the
last day of the first Fiscal Quarter after the Closing Date, the applicable
level shall be the level cited in Section 6.15. Notwithstanding anything to the
contrary set forth in the immediately preceding paragraph, for the avoidance of
doubt, when calculating the First Lien Leverage Ratio for purposes of the
definitions of “Applicable Rate”, “Commitment Fee Rate”, “Required Excess Cash
Flow Percentage” and “Required Net Proceeds Percentage” and for purposes of
Section 6.15 (other than for the purpose of determining pro forma compliance
with Section 6.15 as a condition to taking any action under this Agreement), the
events described in the immediately preceding paragraph that occurred subsequent
to the end of the applicable Test Period shall not be given pro forma effect.

“Product Line” means any product line (including rights in respect of any drug
or pharmaceutical, surgical or aesthetic product) of any Person.

“Projections” means the projections of the Parent and its Subsidiaries provided
to the Arrangers on or about May 14, 2018.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Promissory Note” means a promissory note of the applicable Borrower payable to
any Lender or its registered assigns, in substantially the form of Exhibit G
hereto, evidencing the aggregate outstanding principal amount of Loans of such
Borrower owed to such Lender resulting from the Loans made by such Lender.

“Public Company Costs” means Charges associated with, or in anticipation of, or
preparation for, compliance with the requirements of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith and
Charges relating to compliance with the provisions of the Securities Act and the
Exchange Act (and, in each case, any similar Requirement of Law under any other
applicable jurisdiction), as applicable to companies with equity or debt
securities held by the public, the rules of national securities exchange
companies with listed equity or debt securities, directors’ or managers’
compensation, fees and expense reimbursement, Charges relating to investor
relations, shareholder meetings and reports to shareholders or debtholders,
directors’ and officers’ insurance, listing fees and all executive, legal and
professional fees and costs related to the foregoing.

“Qualified Capital Stock” of any Person means any Capital Stock of such Person
that is not Disqualified Capital Stock.

“Qualifying Bid” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Qualifying Lender” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Quebec Registers” means the Register of Personal and Movable Real Rights and
the Land Registry Office of Quebec.

“Ratio Interest Expense” means, with respect to any Person for any period,
(a) consolidated total cash interest expense of such Person and its Restricted
Subsidiaries for such period, (i) including the interest component of any
payment under any Capital Lease (regardless of whether accounted for as interest
expense under GAAP) and (ii) excluding (A) amortization, accretion or accrual of
deferred financing fees, original issue discount, debt issuance costs,
discounted liabilities, commissions, fees and expenses, (B) any expense arising
from any bridge, commitment, structuring and/or other financing fee (including
fees and expenses associated with the Transactions and agency and trustee fees),
(C) any expense resulting from the discounting of Indebtedness in connection
with the application of recapitalization accounting or, if applicable,
acquisition accounting, (D) fees and expenses associated with any Dispositions,
acquisitions, Investments, issuances of Capital Stock or Indebtedness (in each
case, whether or not consummated), (E) costs associated with obtaining, or
breakage costs in respect of, any Hedge Agreement or any other derivative
instrument other than any interest rate Hedge Agreement or

 

56



--------------------------------------------------------------------------------

interest rate derivative instrument with respect to Indebtedness, (F) penalties
and interest relating to Taxes, (G) any “additional interest” or “liquidated
damages” for failure to timely comply with registration rights obligations,
(H) [reserved], (I) any payments with respect to make-whole, prepayment or
repayment premiums or other breakage costs of any Indebtedness, (J) any interest
expense attributable to the exercise of appraisal rights or other rights of
dissenting shareholders and the settlement of any claims or actions (whether
actual, contingent or potential) with respect thereto in connection with any
acquisition or Investment permitted hereunder and (K) for the avoidance of
doubt, any non-cash interest expense attributable to any movement in the mark to
market valuation of any obligation under any Hedge Agreement or any other
derivative instrument and/or any payment obligation arising under any Hedge
Agreement or derivative instrument other than any interest rate Hedge Agreement
or interest rate derivative instrument with respect to Indebtedness minus
(b) cash interest income for such period. For purposes of this definition,
(x) interest in respect of any Capital Lease shall be deemed to accrue at an
interest rate determined by such Person in good faith to be the rate of interest
implicit in such Capital Lease in accordance with GAAP and (y) interest expense
shall be calculated after giving effect to any payments made or received under
any Hedge Agreement or any other derivative instrument with respect to
Indebtedness.

“Real Estate Asset” means, at any time of determination, all right, title and
interest of any Loan Party in and to all real property owned by such Loan Party
and all real property leased or subleased by such Loan Party (in each case
including, but not limited to, land, improvements and fixtures thereon).

“Reclassifiable Item” has the meaning assigned to such term in Section 1.03(b).

“Refinancing” has the meaning assigned to such term in the recitals.

“Refinancing Amendment” means an amendment to this Agreement that is reasonably
satisfactory to the Administrative Agent and the Parent executed by (a) the
applicable Borrowers, (b) the Administrative Agent and (c) each Lender that
agrees to provide all or any portion of the Replacement Term Loans or the
Replacement Revolving Facility, as applicable, being incurred pursuant thereto
and in accordance with Section 10.02(c).

“Refinancing Indebtedness” has the meaning assigned to such term in
Section 6.01(p).

“Refunding Capital Stock” has the meaning assigned to such term in
Section 6.04(a)(viii).

“Register” has the meaning assigned to such term in Section 10.05(b).

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Reinvestment Period” has the meaning assigned to such term in
Section 2.11(b)(ii)(A).

“Related Funds” means with respect to any Lender that is an Approved Fund, any
other Approved Fund that is managed by the same investment advisor as such
Lender or by an Affiliate of such investment advisor.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, managers, officers, trustees,
employees, partners, agents, advisors and other representatives of such Person
and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment.

“relevant transaction” has the meaning assigned to such term in Section 1.08(a).

“Replaced Revolving Facility” has the meaning assigned to such term in
Section 10.02(c)(ii).

“Replaced Term Loans” has the meaning assigned to such term in Section 10.02(c).

 

57



--------------------------------------------------------------------------------

“Replacement Debt” means any Refinancing Indebtedness (whether borrowed in the
form of secured or unsecured loans, issued in a public offering, Rule 144A under
the Securities Act or other private placement or bridge financing in lieu of the
foregoing or otherwise) incurred in respect of Indebtedness permitted under
Section 6.01(a) (and any subsequent refinancing of such Replacement Debt).

“Replacement Revolving Facility” has the meaning assigned to such term in
Section 10.02(c).

“Replacement Term Loans” has the meaning assigned to such term in
Section 10.02(c).

“Reply Amount” has the meaning assigned to such term in the definition of “Dutch
Auction”.

“Reply Price” has the meaning assigned to such term in the definition of “Dutch
Auction”.

“Representatives” has the meaning assigned to such term in Section 10.13.

“Repricing Transaction” means each of (a) the optional prepayment (or mandatory
prepayment pursuant to Section 2.11(b)(iii)), repayment, refinancing,
substitution or replacement of all or a portion of the Initial Term Loans or
First Incremental Term Loans, as applicable, substantially concurrently with the
incurrence by any Loan Party of any broadly syndicated term “B” loans secured on
a pari passu basis with the Initial Term Loans and the First Incremental Term
Loans (including any first-lien secured Replacement Term Loans) having an
Effective Yield that is less than the Effective Yield applicable to the Initial
Term Loans or First Incremental Term Loans, as applicable, so prepaid, repaid,
refinanced, substituted or replaced and (b) any amendment, waiver or other
modification to this Agreement that would have the effect of reducing the
Effective Yield applicable to the Initial Term Loans or the First Incremental
Term Loans, as applicable; provided that the primary purpose (as determined by
the Parent in good faith) of such prepayment, repayment, refinancing,
substitution, replacement, amendment, waiver or other modification was to reduce
the Effective Yield applicable to the Initial Term Loans; or the First
Incremental Term Loans, as applicable; provided, further, that in no event shall
any such prepayment, repayment, refinancing, substitution, replacement,
amendment, waiver or other modification in connection with a Change of Control
or Material Acquisition constitute a Repricing Transaction. Any determination by
the Administrative Agent of the Effective Yield for purposes of the definition
shall be conclusive and binding on all Lenders, and the Administrative Agent
shall have no liability to any Person with respect to such determination absent
bad faith, gross negligence or willful misconduct.

“Required Excess Cash Flow Percentage” means, as of any date of determination,
(a) if the First Lien Leverage Ratio is greater than 2.10:1.00, 50%, (b) if the
First Lien Leverage Ratio is less than or equal to 2.10:1.00 and greater than
1.60:1.00, 25% and (c) if the First Lien Leverage Ratio is less than or equal to
1.60:1.00, 0%.

“Required Lenders” means, at any time, Lenders having Loans or unused
Commitments representing more than 50% of the sum of the total Loans and such
unused Commitments at such time.

“Required Net Proceeds Percentage” means, as of any date of determination,
(a) if the First Lien Leverage Ratio is greater than 2.10:1.00, 100%, (b) if the
First Lien Leverage Ratio is less than or equal to 2.10:1.00 and greater than
1.60:1.00, 50% and (c) if the First Lien Leverage Ratio is less than or equal to
1.60:1.00, 0%.

“Required Revolving Lenders” means, at any time, Lenders having Revolving Loans
and unused Revolving Credit Commitments representing more than 50% of the sum of
the total Revolving Loans and such unused Revolving Credit Commitments at such
time.

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, Canadian federal, provincial or
municipal or other foreign, multinational or international laws, statutes,
codes, treaties, standards, rules and regulations, guidelines, ordinances,
orders, judgments, writs, injunctions, decrees (including administrative or

 

58



--------------------------------------------------------------------------------

judicial precedents or authorities) and the interpretation or administration
thereof by, and other determinations, directives, requirements or requests of
any Governmental Authority, in each case whether or not having the force of law
and that are applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.

“Responsible Officer” of any Person means the chief executive officer, the
president, the chief financial officer, the treasurer, any assistant treasurer,
any executive vice president, any senior vice president, any vice president or
the chief operating officer of such Person and any other individual or similar
official thereof responsible for the administration of the obligations of such
Person in respect of this Agreement, and, as to any document delivered on the
Closing Date, shall include any secretary or assistant secretary or any other
individual or similar official thereof with substantially equivalent
responsibilities of a Loan Party and, solely for purposes of notices given
pursuant to Article 2, any other officer of the applicable Loan Party so
designated by any of the foregoing officers in a written notice to the
Administrative Agent (including, for the avoidance of doubt, by electronic
means). Any document delivered hereunder that is signed by a Responsible Officer
of any Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party, and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Responsible Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of a
Responsible Officer of the Parent that such financial statements fairly present,
in all material respects, in accordance with GAAP, the consolidated financial
condition of the Persons covered by such financial statements as at the dates
indicated and their consolidated income and cash flows for the periods
indicated, subject to changes resulting from audit and normal year-end
adjustments and, in the case of quarterly financial statements, the absence of
footnotes.

“Restatement Agreement” means the Restatement Agreement to the Existing Credit
Agreement dated June 1, 2018, by and among the Parent, the other Loan Parties,
the Administrative Agent, the Lenders party thereto and the other parties
thereto.

“Restricted Amount” has the meaning assigned to such term in
Section 2.11(b)(iv).

“Restricted Debt” means any Junior Indebtedness to the extent the outstanding
principal amount thereof is equal to or greater than the Threshold Amount.

“Restricted Debt Payments” has the meaning assigned to such term in
Section 6.04(b).

“Restricted Payment” means (a) any dividend or other distribution on account of
any shares of any class of the Capital Stock of the Parent (or any direct or
indirect parent of the Parent), except a dividend payable solely in shares of
Qualified Capital Stock (or in options, warrants or other rights to purchase
such Qualified Capital Stock) to the holders of such class, (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value of any shares of any class of the Capital Stock of the Parent and (c) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of the Capital Stock of
the Parent now or hereafter outstanding. The amount of any Restricted Payment
(other than Cash) shall be the fair market value, as determined in good faith by
the Parent on the applicable date set forth in Section 1.04(e), of the assets or
securities proposed to be transferred or issued by the Parent pursuant to such
Restricted Payment.

“Restricted Subsidiary” means, as to any Person, any subsidiary of such Person
that is not an Unrestricted Subsidiary. Unless otherwise specified, “Restricted
Subsidiary” shall mean any Restricted Subsidiary of the Parent (including, for
the avoidance of doubt, each other Borrower).

“Retained Asset Sale Proceeds” means, at any date of determination, an amount
determined on a cumulative basis, that is equal to the aggregate cumulative sum
of (a) all Net Proceeds and Net Insurance/Condemnation Proceeds received by the
Parent or any of its Restricted Subsidiaries that, pursuant to application of
the Required Net Proceeds Percentage, are

 

59



--------------------------------------------------------------------------------

or were not required to be applied to prepay Term Loans pursuant to
Section 2.11(b)(ii) and (b) all Excluded Proceeds (as defined in
Section 2.11(b)(ii)).

“Return Bid” has the meaning assigned to such term in the definition of “Dutch
Auction”.

“Revaluation Date” means (a) with respect to any Revolving Loan denominated in
an Alternate Currency, each of the following: (i) each date of any Borrowing of
such Revolving Loan, (ii) each date of any conversion or continuation of such
Revolving Loan pursuant to the terms of this Agreement, (iii) the last day of
each Fiscal Quarter and (iv) the date of any voluntary reduction of a Revolving
Credit Commitment pursuant to Section 2.09(b); (b) with respect to any Letter of
Credit denominated in any Alternate Currency, each of the following: (i) each
date of issuance of such a Letter of Credit, (ii) each date of an amendment of
such a Letter of Credit that would have the effect of increasing the face amount
thereof and (iii) the last day of each Fiscal Quarter; (c) with respect to the
unused Revolving Credit Commitment of any Lender pursuant to Section 2.12(a),
such additional dates as the Administrative Agent or the Required Revolving
Lenders shall reasonably require and (d) any additional date as the
Administrative Agent shall determine or the Required Revolving Lenders shall
require, in each case under this clause (d), at any time when an Event of
Default has occurred and is continuing.

“Revolving Credit Commitment” means any Initial Revolving Credit Commitment and
any Additional Revolving Credit Commitment.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
aggregate Outstanding Amount at such time of such Lender’s Initial Revolving
Credit Exposure and Additional Revolving Credit Exposure.

“Revolving Facility” means the Initial Revolving Facility, any Incremental
Revolving Facility, any facility governing any Extended Revolving Credit
Commitment or Extended Revolving Loans and any Replacement Revolving Facility.

“Revolving Lender” means any Initial Revolving Lender and any Additional
Revolving Lender. Unless the context otherwise requires, the term “Revolving
Lenders” shall include the Swingline Lender.

“Revolving Loans” means any Initial Revolving Loans and any Additional Revolving
Loans.

“Rolling Term Lender” has the meaning assigned to such term in the Restatement
Agreement.

“Rolling Term Loans” means each Original Term Loan held by a Lender that is a
Rolling Term Lender (or, if less, the amount notified to such Rolling Term
Lender by the Administrative Agent prior to the Closing Date).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of the
McGraw-Hill Companies, Inc.

“Sale and Lease-Back Transaction” has the meaning assigned to such term in
Section 6.08(b).

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of comprehensive Sanctions (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or Global Affairs Canada, (b) any Person located, organized or resident
in a Sanctioned Country or (c) any Person owned or controlled by any such Person
or Persons described in the foregoing clause (a).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the Office of Foreign
Assets Control of the U.S.

 

60



--------------------------------------------------------------------------------

Department of the Treasury, the U.S. Department of State, the United Nations
Security Council, the European Union, Her Majesty’s Treasury or the Government
of Canada.

“Scheduled Consideration” has the meaning assigned to such term in the
definition of “Excess Cash Flow”.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.

“Secured Hedging Obligations” means all Hedging Obligations (other than any
Excluded Swap Obligations) under each Hedge Agreement that (a) is in effect on
the Closing Date between any Borrower or any Restricted Subsidiary of the Parent
and a counterparty that is the Administrative Agent, a Lender, an Arranger or
any Affiliate of the Administrative Agent, a Lender or an Arranger as of the
Closing Date or the Third Restatement Date, Second Restatement Date, First
Restatement Date or Original Date (as each such term is defined in the Existing
Credit Agreement) or (b) is entered into after the Closing Date between any
Borrower or any Restricted Subsidiary of the Parent and any counterparty that is
(or is an Affiliate of) the Administrative Agent, any Lender or any Arranger at
the time such Hedge Agreement is entered into, for which such Loan Party agrees
to provide security, it being understood that each counterparty thereto shall be
deemed (A) to appoint the Administrative Agent as its agent under the applicable
Loan Documents and (B) to agree to be bound by the provisions of Article 9,
Sections 10.03 and 10.10 and each Acceptable Intercreditor Agreement as if it
were a Lender.

“Secured Leverage Ratio” means the ratio, as of any date of determination, of
(a) Consolidated Secured Debt as of such date to (b) Consolidated Adjusted
EBITDA for the Test Period then most recently ended or the Test Period otherwise
specified where the term “Secured Leverage Ratio” is used in this Agreement, in
each case for the Parent and its Restricted Subsidiaries.

“Secured Parties” means (i) the Lenders, the Swingline Lender and each Issuing
Bank, (ii) the Administrative Agent, (iii) each counterparty to a Hedge
Agreement the obligations under which constitute Secured Hedging Obligations,
(iv) each provider of Banking Services the obligations under which constitute
Banking Services Obligations, (v) the Agent and the Arrangers and (vi) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document.

“Secured Party Claim” means any amount which any Borrower or any other Loan
Party owes to a Secured Party under or in connection with the Loan Documents.

“Securities” means any stock, shares, units, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing; provided that the term “Securities”
shall not include any earn-out agreement or obligation or any employee bonus or
other incentive compensation plan or agreement.

“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the SEC promulgated thereunder.

“Shared Incremental Amount” means, as of any date of determination, (a) the
greater of $1,000,000,000 and 28.5% of Consolidated Adjusted EBITDA as of the
last day of the most recently ended Test Period calculated on a Pro Forma Basis
minus (b) the aggregate principal amount of all Incremental Facilities and/or
Incremental Equivalent Debt originally incurred or issued in reliance on the
Shared Incremental Amount outstanding on such date, in each case after giving
effect to any reclassification of any such Indebtedness as having been incurred
under clause (e) of the definition of “Incremental Cap” hereunder.

 

61



--------------------------------------------------------------------------------

“Shared RP Amount” means the amount of Restricted Payments that may be made at
the time of determination pursuant to Sections 6.04(a)(ii)(A), (a)(vii) and
(a)(x) minus the aggregate amount of the Shared RP Amount utilized by the Parent
or any Restricted Subsidiary to (a) make Investments pursuant to
Section 6.06(q)(ii) or (b) make Restricted Debt Payments pursuant to
Section 6.04(b)(iv).

“Similar Business” means any Person the majority of the revenues of which are
derived from a business that would be permitted by Section 5.16 if the
references to “Restricted Subsidiaries” in Section 5.16 were read to refer to
such Person.

“Soft Call Termination Date” has the meaning assigned to such term in Section
2.12(f).

“SPC” has the meaning assigned to such term in Section 10.05(e).

“Specified Collateral Document” has the meaning assigned to such term in
Section 11.02.

“Specified Event of Default” means an Event of Default pursuant to
Section 8.01(a) or, with respect to the Parent, Section 8.01(f) or (g).

“Specified Foreign Subsidiary” means a Foreign Subsidiary that is a CFC with
respect to which a U.S. Subsidiary that is a corporation for U.S. federal income
tax purposes owns (within the meaning of section 958(a) of the Code) more than
50% of the equity by vote or value.

“Specified Person” has the meaning assigned to such term in Section 8.01(f).

“Spot Rate” means, for any currency, on any Revaluation Date or other relevant
date of determination, the rate determined by the Administrative Agent to be the
rate quoted by the Administrative Agent as the spot rate for the purchase by the
Administrative Agent of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date that is two Business Days prior to the date as of which the foreign
exchange computation is made (or on such other day and time as may be mutually
agreed by the Parent and the Administrative Agent); provided that the
Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Administrative Agent
does not have as of the date of determination a spot buying rate for any such
currency.

“Standby Letter of Credit” means any Letter of Credit other than any Commercial
Letter of Credit.

“Stated Amount” means, with respect to any Letter of Credit, at any time, the
maximum amount available to be drawn thereunder, in each case determined (x) as
if any future automatic increases in the maximum available amount provided for
in any such Letter of Credit had in fact occurred at such time and (y) without
regard to whether any conditions to drawing could then be met but after giving
effect to all previous drawings made thereunder.

“Subject Loans” means, as of any date of determination, (a) Initial Term Loans
and (b) any Additional Term Loans that are subject to ratable prepayment
requirements in accordance with Section 2.11(b) on such date.

“Subject Person” has the meaning assigned to such term in the definition of
“Consolidated Net Income”.

“Subject Proceeds” has the meaning assigned to such term in Section 2.11(b)(ii).

“Subject Transaction” means, with respect to any Test Period, (a) the
Transactions, (b) any Permitted Acquisition or any other acquisition, whether by
purchase, merger, amalgamation or otherwise, of all or substantially all of the
assets of, or any business line, unit or division of, any Person or any
facility, or of a majority of the outstanding Capital Stock of any Person (but
in any event including any Investment in (x) any Restricted Subsidiary which
serves to increase a Borrower’s or any Restricted Subsidiary’s respective equity
ownership in such Restricted Subsidiary or (y) any Joint Venture for the purpose
of increasing a Borrower’s or its relevant Restricted Subsidiary’s ownership
interest in such Joint Venture), in each case that is permitted

 

62



--------------------------------------------------------------------------------

by this Agreement, (c) any Disposition of all or substantially all of the assets
or Capital Stock of a subsidiary (or any business unit, line of business or
division of the Parent or a Restricted Subsidiary) not prohibited by this
Agreement, (d) the designation of a Restricted Subsidiary as an Unrestricted
Subsidiary or an Unrestricted Subsidiary as a Restricted Subsidiary in
accordance with Section 5.10 hereof, (e) any incurrence or repayment of
Indebtedness (other than revolving Indebtedness), (f) any Cost Saving Initiative
and/or (g) any other event that by the terms of the Loan Documents requires pro
forma compliance with a test or covenant hereunder or requires such test or
covenant to be calculated on a pro forma basis.

“Subsidiary” or “subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of stock or
other ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, trustees or other Persons performing similar functions) having the
power to direct or cause the direction of the management and policies thereof is
at the time owned or controlled, directly or indirectly, by such Person or one
or more of the other subsidiaries of such Person or a combination thereof;
provided that in determining the percentage of ownership interests of any Person
controlled by another Person, no ownership interests in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
Unless otherwise specified, “subsidiary” shall mean any subsidiary of the
Parent.

“Subsidiary Guarantor” means (x) on the Closing Date, each subsidiary of the
Parent (other than any subsidiary that is an Excluded Subsidiary on the Closing
Date) listed on Schedule 1.01(f) as of the Closing Date and (y) thereafter, each
subsidiary of the Parent that becomes a guarantor of the Obligations pursuant to
the terms of this Agreement, in each case, until such time as the relevant
subsidiary is released from its obligations under the Loan Guarantee in
accordance with the terms and provisions hereof. Notwithstanding the foregoing,
the Parent may from time to time, upon notice to the Administrative Agent, elect
to cause any subsidiary that would otherwise be an Excluded Subsidiary to become
a Subsidiary Guarantor hereunder (but shall have no obligation to do so),
subject to the satisfaction of guarantee and collateral requirements consistent
with the Collateral and Guarantee Requirements or otherwise reasonably
acceptable to the Parent and the Administrative Agent (which shall include, in
the case of a Foreign Subsidiary, guarantee and collateral requirements
customary under local law, including customary local limitations). For the
avoidance of doubt, in no event shall an Excluded Subsidiary be a Subsidiary
Guarantor unless the Parent makes such an election with respect to the Excluded
Subsidiary.

“Substitute Affiliate Lender” has the meaning assigned to such term in
Section 1.12(e).

“Substitute Facility Office” has the meaning assigned to such term in
Section 1.12(e).

“Successor Borrower” has the meaning assigned to such term in
Section 6.07(a)(i)(B).

“Successor Parent” has the meaning assigned to such term in
Section 6.07(a)(i)(B).

“Swap Obligations” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Exposure” means, at any time, the aggregate principal amount of
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be equal to its Applicable Percentage of the
aggregate Swingline Exposure at such time.

“Swingline Lender” means Barclays, in its capacity as lender of Swingline Loans
hereunder, or any successor lender of Swingline Loans hereunder.

“Swingline Loan” means any Loan made pursuant to Section 2.04.

“Swiss Collateral Documents” has the meaning assigned to such term in
Section 11.08.

“Swiss Federal Tax Administration” means the Swiss authority responsible for
levying Swiss Federal Withholding Tax.

 

63



--------------------------------------------------------------------------------

“Swiss Federal Withholding Tax” means taxes imposed under the Swiss Withholding
Tax Act.

“Swiss Parallel Debt” has the meaning assigned to such term in Section 11.08(a).

“Swiss Withholding Tax Act” means the Swiss Federal Act on Withholding Tax of
13 October 1965 (Bundesgesetz über die Verrechnungssteuer), together with the
related ordinances, regulations and guidelines, all as amended and applicable
from time to time.

“Swiss Guarantor” means any Subsidiary Guarantor that is organized under the
laws of Switzerland.

“Taxes” means any and all present and future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax and penalties applicable thereto.

“Term Commitment” means any Initial Term Loan Commitment and, if applicable, any
Additional Term Loan Commitment.

“Term Facility” means the Term Loans provided to or for the benefit of the
applicable Borrowers pursuant to the terms of this Agreement.

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.

“Term Loan” means the Initial Term Loans and, if applicable, any Additional Term
Loans.

“Termination Date” has the meaning assigned to such term in the lead-in to
Article 5.

“Test Period” means, as of any date, (a) for purposes of determining actual
compliance with Section 6.15, the period of four consecutive Fiscal Quarters
then most recently ended for which financial statements under Section 5.01(a) or
Section 5.01(b), as applicable, have been delivered (or are required to have
been delivered) and (b) for any other purpose, the period of four consecutive
Fiscal Quarters then most recently ended for which financial statements under
Section 5.01(a) or Section 5.01(b), as applicable, have been delivered (or are
required to have been delivered) or, if earlier, are internally available; it
being understood and agreed that prior to the first delivery (or required
delivery) of financial statements under Section 5.01(a) or Section 5.01(b),
“Test Period” means the period of four consecutive Fiscal Quarters most recently
ended for which financial statements of the Parent and its consolidated
subsidiaries are available.

“Threshold Amount” means the greater of $200,000,000 and 5.7% of Consolidated
Adjusted EBITDA as of the last day of the most recently ended Test Period.

“Total Leverage Ratio” means the ratio, as of any date of determination, of
(a) Consolidated Total Debt outstanding as of such date to (b) Consolidated
Adjusted EBITDA for the Test Period then most recently ended or the Test Period
otherwise specified where the term “Total Leverage Ratio” is used in this
Agreement in each case for the Parent and its Restricted Subsidiaries.

“Total Revolving Credit Commitment” means, at any time, the aggregate amount of
the Revolving Credit Commitments as in effect at such time. The Total Revolving
Credit Commitment as of the Closing Date is $1,225,000,000.

“Trademark” means all trademarks, trade names, trade dress and logos, the
registrations and applications for registration thereof and the goodwill of the
business symbolized by the foregoing; (b) all renewals of the foregoing.

“Transaction Costs” means fees, premiums, expenses and other transaction costs
(including original issue discount or upfront fees) payable or otherwise borne
by the Parent and/or its subsidiaries in connection with the Transactions and
the transactions contemplated thereby.

“Transactions” means, collectively, (a) the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party and the
Borrowing of Loans hereunder, (b) the Refinancing and (c) the payment of the
Transaction Costs.

 

64



--------------------------------------------------------------------------------

“Treasury Capital Stock” has the meaning assigned to such term in
Section 6.04(a)(viii).

“Treasury Regulations” means the U.S. federal income tax regulations promulgated
under the Code.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency Rate, the Alternate Base Rate, the
Canadian Prime Rate or the BA Rate.

“UAE Parallel Debt Claim” has the meaning assigned to such term in
Section 11.09(a).

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the creation or perfection of security interests.

“Underlying Debt” means in relation to any Borrower or any other Loan Party and
at any time, each obligation (whether present or future, actual or contingent)
owing by such Borrower or such Loan Party to a Secured Party under this
Agreement or the other Loan Documents (including for the avoidance of doubt any
change or increase in those obligations pursuant to or in connection with any
amendment or supplement or restatement or novation of this Agreement or any
other Loan Document, in each case whether or not anticipated as of the date of
this Agreement) excluding such Borrower’s or such Loan Party’s parallel debt
obligations under Article 11 hereof.

“Unrestricted Cash Amount” means, as to any Person on any date of determination,
the amount of (a) unrestricted Cash and Cash Equivalents of such Person and its
Restricted Subsidiaries and (b) Cash and Cash Equivalents of such Person and its
Restricted Subsidiaries that are restricted in favor of the Credit Facilities
and/or other permitted pari passu, senior or junior secured Indebtedness (which
may also include Cash and Cash Equivalents securing other Indebtedness that is
secured by a Lien on Collateral along with the Credit Facilities and/or any
other permitted pari passu, senior or junior secured Indebtedness), in each case
as determined in accordance with GAAP.

“Unrestricted Subsidiary” means any subsidiary of the Parent designated by the
Parent as an Unrestricted Subsidiary on the Closing Date and listed on Schedule
5.10 hereto or after the Closing Date pursuant to Section 5.10.

“Unused Revolving Credit Commitment” of any Lender, at any time, means the
remainder of the Revolving Credit Commitment of such Lender at such time, if
any, less the sum of (a) the aggregate Outstanding Amount of Revolving Loans
made by such Lender, (b) such Lender’s LC Exposure at such time and (c) except
for purposes of Section 2.12(a), such Lender’s Applicable Percentage of the
aggregate Outstanding Amount of Swingline Loans.

“Upfront Payments” means any upfront or similar payments made during the period
of twelve months ending on the Closing Date or arising thereafter in connection
with any drug or pharmaceutical product research and development or
collaboration arrangements or the closing of any Drug Acquisition.

“U.S.” or “United States” means the United States of America.

“U.S. Security Agreement” means the Third Amended and Restated Pledge and
Security Agreement, dated as of or about the date hereof, among the
Administrative Agent and the Loan Parties party thereto, as same may be amended,
restated, supplemented or otherwise modified from time to time.

“U.S. Subsidiary” means any Restricted Subsidiary incorporated or organized
under the laws of the U.S., any state thereof or the District of Columbia.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(iii)(B)(3).

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

65



--------------------------------------------------------------------------------

“VPI” means Valeant Pharmaceuticals International, a Delaware corporation.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required scheduled payments of principal,
including payment at final maturity, in respect thereof by (ii) the number of
years (calculated to the nearest one-twelfth) that will elapse between such date
and the making of such payment; by (b) the then outstanding principal amount of
such Indebtedness; provided that the effect of any prepayment made in respect of
such Indebtedness shall be disregarded in making such calculation.

“Wholly-Owned Subsidiary” of any Person means a subsidiary of such Person 100%
of the Capital Stock of which (other than directors’ qualifying shares or shares
required by Requirements of Law to be owned by a resident of the relevant
jurisdiction) are owned by such Person or by one or more Wholly-Owned
Subsidiaries of such Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“WURA” means the Winding-Up and Restructuring Act (Canada).

Section 1.02.      Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Term
Loan”) or by Type (e.g., a “Eurocurrency Rate Loan”) or by Class and Type (e.g.,
a “Eurocurrency Rate Term Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Term Loan Borrowing”) or by Type (e.g., a “Eurocurrency
Rate Borrowing”) or by Class and Type (e.g., a “Eurocurrency Rate Term Loan
Borrowing”).

Section 1.03.      Terms Generally. (a) The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.” The
words “ordinary course of business” or “ordinary course” shall, with respect to
any Person, be deemed to refer to items or actions that are consistent with
industry practice or norms of such Person’s industry or such Person’s past
practice (it being understood that the sale of accounts receivable (and related
assets) pursuant to supply-chain, factoring or reverse factoring arrangements
entered into by the Parent and its Restricted Subsidiaries shall be deemed to be
in the ordinary course of business so long as such accounts receivable (and
related assets) are sold for Cash in an amount not less than 95% of the face
amount thereof). Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein or in any Loan
Document (including any Loan Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
amended and restated, supplemented or otherwise modified or extended, replaced
or refinanced (subject to any restrictions or qualifications on such amendments,
restatements, amendment and restatements, supplements or modifications or
extensions, replacements or refinancings set forth herein), (ii) any reference
to any Requirement of Law in any Loan Document shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing,
superseding or interpreting such Requirement of Law, (iii) any reference herein
or in any Loan Document to any Person shall be construed to include such
Person’s successors and permitted assigns, (iv) the words “herein,” “hereof” and
“hereunder,” and words of similar import, when

 

66



--------------------------------------------------------------------------------

used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision hereof, (v) all references
herein or in any Loan Document to Articles, Sections, clauses, paragraphs,
Exhibits and Schedules shall be construed to refer to Articles, Sections,
clauses and paragraphs of, and Exhibits and Schedules to, such Loan Document,
(vi) in the computation of periods of time in any Loan Document from a specified
date to a later specified date, the word “from” means “from and including”, the
words “to” and “until” mean “to but excluding” and the word “through” means “to
and including” and (vii) the words “asset” and “property”, when used in any Loan
Document, shall be construed to have the same meaning and effect and to refer to
any and all tangible and intangible assets and properties, including Cash,
securities, accounts and contract rights.

(b)      For purposes of determining compliance at any time with Sections 6.01,
6.02 and 6.06, in the event that any Indebtedness, Lien, or Investment or
portion thereof, as applicable, at any time meets the criteria of more than one
of the categories of transactions or items permitted pursuant to any clause of
such Sections 6.01 (other than Section 6.01(a) (in the case of Indebtedness
incurred on the Closing Date)), 6.02 (other than Sections 6.02(a) and (t)) and
6.06 (each of the foregoing, a “Reclassifiable Item”), the Parent, in its sole
discretion, may, from time to time, divide, classify or reclassify such
Reclassifiable Item (or portion thereof) under one or more clauses of each such
Section and will only be required to include such Reclassifiable Item (or
portion thereof) in any one category; provided that, upon delivery of any
financial statements pursuant to Section 5.01(a) or (b) following the initial
incurrence or making of any such Reclassifiable Item, if such Reclassifiable
Item could, based on such financial statements, have been incurred or made in
reliance on Section 6.01(z) (in the case of Indebtedness and Liens) or any
“ratio-based” basket or exception (in the case of all other Reclassifiable
Items), such Reclassifiable Item shall automatically be reclassified as having
been incurred or made under the applicable provisions of Section 6.01(z) or such
“ratio-based” basket or exception, as applicable (in each case, subject to any
other applicable provision of Section 6.01(z) or such “ratio-based” basket or
exception, as applicable). It is understood and agreed that any Indebtedness,
Lien, Restricted Payment, Restricted Debt Payment, Investment, Disposition
and/or Affiliate transaction need not be permitted solely by reference to one
category of permitted Indebtedness, Lien, Restricted Payment, Restricted Debt
Payment, Investment, Disposition and/or Affiliate transaction under Sections
6.01, 6.02, 6.04, 6.06, 6.07 or 6.09, respectively, but may instead be permitted
in part under any combination thereof or under any other available exception.

(c)      For purposes of any Collateral located in the Province of Quebec or
charged by any deed of hypothec (or any other Loan Document) and for all other
purposes pursuant to which the interpretation or construction of a Loan Document
may be subject to the laws of the Province of Quebec or a court or tribunal
exercising jurisdiction in the Province of Quebec, (a) “personal property” shall
be deemed to include “movable property”, (b) “real property” shall be deemed to
include “immovable property”, (c) “tangible property” shall be deemed to include
“corporeal property”, (d) “intangible property” shall be deemed to include
“incorporeal property”, (e) “security interest”, “mortgage” and “lien” shall be
deemed to include a “hypothec”, “prior claim” and a “resolutory clause,” (f) all
references to filing, registering or recording under the Code or the PPSA shall
be deemed to include publication under the Civil Code of Quebec, (g) all
references to “perfection” of or “perfected” Liens shall be deemed to include a
reference to an “opposable” or “set up” Liens as against third parties, (h) any
“right of offset”, “right of setoff” or similar expression shall be deemed to
include a “right of compensation”, (i) “goods” shall be deemed to include
“corporeal movable property” other than chattel paper, documents of title,
instruments, money and securities, (j) an “agent” shall be deemed to include a
“mandatary,” (k) “construction liens” shall be

 

67



--------------------------------------------------------------------------------

deemed to include “legal hypothecs”, (l) “joint and several” shall be deemed to
include “solidary” and “jointly and severally” shall be deemed to include
“solidarily” (m) “gross negligence or willful misconduct” shall be deemed to be
“intentional or gross fault”, (n) “beneficial ownership” shall be deemed to
include “ownership”, (o) “easement” shall be deemed to include “servitude”,
(p) “priority” shall be deemed to include “rank” or “prior claim”, as
applicable, (q) “survey” shall be deemed to include “certificate of location and
plan”, (r) “fee simple title” shall be deemed to include “absolute ownership”,
(s) “leasehold interest” shall be deemed to include “rights resulting from a
lease” and (t) “lease” shall be deemed to include a “contract of leasing
(crédit-bail)”. The parties hereto confirm that it is their wish that this
Agreement and any other document executed in connection with the transactions
contemplated herein be drawn up in the English language only (except if another
language is required under any applicable law) and that all other documents
contemplated thereunder or relating thereto, including notices, may also be
drawn up in the English language only. Les parties aux présentes confirment que
c’est leur volonté que cette convention et les autres documents de crédit soient
rédigés en langue anglaise seulement et que tous les documents, y compris tous
avis, envisagés par cette convention et les autres documents peuvent être
rédigés en langue anglaise seulement (sauf si une autre langue est requise en
vertu d’une loi applicable).

Section 1.04.      Accounting Terms; GAAP.

(a)      (i)      All financial statements to be delivered pursuant to this
Agreement shall be prepared in accordance with GAAP as in effect from time to
time and, except as otherwise expressly provided herein, all terms of an
accounting or financial nature that are used in calculating the Total Leverage
Ratio, the First Lien Leverage Ratio, the Secured Leverage Ratio, the Interest
Coverage Ratio, Consolidated Adjusted EBITDA, Consolidated Net Income or
Consolidated Total Assets shall be construed and interpreted in accordance with
GAAP, as in effect from time to time; provided that (A) if any change to GAAP or
in the application thereof (including the conversion to IFRS as described below)
is implemented after the date of delivery of the financial statements described
in Section 3.04(a) and/or there is any change in the functional currency
reflected in the financial statements or (B) if the Parent elects or is required
to report under IFRS, the Parent or the Required Lenders may request to amend
the relevant affected provisions hereof (whether or not the request for such
amendment is delivered before or after the relevant change or election) to
eliminate the effect of such change or election, as the case may be, on the
operation of such provisions and (x) the Parent and the Administrative Agent
shall negotiate in good faith to enter into an amendment of the relevant
affected provisions (it being understood that no amendment or similar fee shall
be payable to the Administrative Agent or any Lender in connection therewith) to
preserve the original intent thereof in light of the applicable change or
election, as the case may be and (y) the relevant affected provisions shall be
interpreted on the basis of GAAP and the currency, in each case, as in effect
and applied immediately prior to the applicable change or election, as the case
may be, until the request for amendment has been withdrawn by the Parent or the
Required Lenders, as applicable, or this Agreement has been amended as
contemplated hereby. Any consent required from the Administrative Agent or any
Required Lender with respect to the foregoing shall not be unreasonably
withheld, conditioned or delayed.

(ii)      All terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to (i) any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification,
International Accounting Standard or Financial Accounting Standard

 

68



--------------------------------------------------------------------------------

having a similar result or effect) to value any Indebtedness or other
liabilities of the Parent or any subsidiary at “fair value,” as defined therein,
(ii) any treatment of Indebtedness in respect of convertible debt instruments
under Accounting Standards Codification 470-20 (or any other Accounting
Standards Codification, International Accounting Standard or Financial
Accounting Standard having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof and (iii) the application of Accounting Standards Codification 480, 815,
805 and 718 (to the extent these pronouncements under Accounting Standards
Codification 718 result in recording an equity award as a liability on the
consolidated balance sheet of the Parent and its Restricted Subsidiaries in the
circumstance where, but for the application of the pronouncements, such award
would have been classified as equity). If the Parent notifies the Administrative
Agent that the Parent is required to report under IFRS or has elected to do so
through an early adoption policy, “GAAP” shall mean international financial
reporting standards pursuant to IFRS (provided thereafter, the Parent cannot
elect to report under GAAP).

(b)      Notwithstanding anything to the contrary herein, but subject to
Sections 1.04(d), (e) and (g), all financial ratios and tests (including the
Total Leverage Ratio, the First Lien Leverage Ratio, the Secured Leverage Ratio,
the Interest Coverage Ratio and the amount of Consolidated Total Assets,
Consolidated Net Income and Consolidated Adjusted EBITDA) contained in this
Agreement that are calculated with respect to any Test Period during which any
Subject Transaction occurs shall be calculated with respect to such Test Period
and such Subject Transaction on a Pro Forma Basis. Further, if since the
beginning of any such Test Period and on or prior to the date of any required
calculation of any financial ratio or test (x) any Subject Transaction has
occurred or (y) any Person that subsequently became a Restricted Subsidiary or
was merged, amalgamated or consolidated with or into any Borrower or any of the
Parent’s Restricted Subsidiaries since the beginning of such Test Period has
consummated any Subject Transaction, then, in each case, any applicable
financial ratio or test shall be calculated on a Pro Forma Basis for such Test
Period as if such Subject Transaction had occurred at the beginning of the
applicable Test Period (or, in the case of Consolidated Total Assets (or with
respect to any determination pertaining to the balance sheet, including the
acquisition of Cash and Cash Equivalents), as of the last day of such Test
Period), it being understood, for the avoidance of doubt, that solely for
purposes of (x) calculating quarterly compliance with Section 6.15 and
(y) calculating the First Lien Leverage Ratio for purposes of the definitions of
“Applicable Rate” and “Commitment Fee Rate”, in each case, the date of the
required calculation shall be the last day of the Test Period, and no Subject
Transaction occurring thereafter shall be taken into account.

(c)      Notwithstanding anything to the contrary contained in paragraph
(a) above or in the definition of “Capital Lease”, in the event of an accounting
change or a change in the application of GAAP requiring all or certain leases to
be capitalized or otherwise accounted for as liabilities on the balance sheet of
the applicable Person, unless the Parent elects otherwise, only those leases
(assuming for purposes hereof that such leases were in existence on the date
hereof) that would constitute Capital Leases (including leases that are
classified as “Financing Leases” for purposes of GAAP) in conformity with GAAP
on the date hereof shall be considered Capital Leases, and all calculations and
deliverables under this Agreement or any other Loan Document shall be made or
delivered, as applicable, in accordance therewith.

(d)       For purposes of determining the permissibility of any action, change,
transaction or event that by the terms of the Loan Documents requires a
calculation of any financial ratio or

 

69



--------------------------------------------------------------------------------

financial test (including the Total Leverage Ratio, the First Lien Leverage
Ratio, the Secured Leverage Ratio, the Interest Coverage Ratio and the amount of
Consolidated Adjusted EBITDA, Consolidated Net Income or Consolidated Total
Assets), subject to the succeeding clause (e), such financial ratio or test
shall be calculated at the time such action is taken, such change is made, such
transaction is consummated or such event occurs, as the case may be, and no
Default or Event of Default shall be deemed to have occurred solely as a result
of a change in such financial ratio or financial test occurring after the time
such action is taken, such change is made, such transaction is consummated or
such event occurs, as the case may be.

(e)      Notwithstanding anything to the contrary herein (including in
connection with any calculation made on a Pro Forma Basis), if the terms of this
Agreement require (i) compliance with any financial ratio or financial test
(including, without limitation, Section 6.15 hereof, any First Lien Leverage
Ratio test, any Secured Leverage Ratio test, any Total Leverage Ratio test
and/or any Interest Coverage Ratio test) and/or any cap expressed as a
percentage of Consolidated Total Assets or Consolidated Adjusted EBITDA,
(ii) accuracy of any representation or warranty and/or the absence of a Default
or Event of Default (or any type of default or event of default) or
(iii) compliance with any basket or other condition, as a condition to (A) the
consummation of any transaction (including in connection with any acquisition or
similar Investment or the assumption or incurrence of Indebtedness), (B) the
making of any Restricted Payment and/or (C) the making of any Restricted Debt
Payment, the determination of whether the relevant condition is satisfied may be
made, at the election of the Parent, (1) in the case of any acquisition or
similar Investment or any Disposition and any transaction related thereto, at
the time of (or on the basis of the financial statements for the most recently
ended Test Period at the time of) either (x) the execution of the definitive
agreement with respect to such acquisition, Investment or Disposition (or,
solely in connection with an acquisition to which the United Kingdom City Code
on Takeovers and Mergers applies, the date on which a “Rule 2.7 Announcement” of
a firm intention to make an offer) or (y) the consummation of such acquisition,
Investment or Disposition, (2) in the case of any Restricted Payment, at the
time of (or on the basis of the financial statements for the most recently ended
Test Period at the time of) (x) the declaration of such Restricted Payment or
(y) the making of such Restricted Payment and (3) in the case of any Restricted
Debt Payment, at the time of (or on the basis of the financial statements for
the most recently ended Test Period at the time of) (x) delivery of notice with
respect to such Restricted Debt Payment or (y) the making of such Restricted
Debt Payment, in each case, after giving effect to the relevant acquisition or
similar Investment, Restricted Payment and/or Restricted Debt Payment or other
transaction on a Pro Forma Basis (including, in each case, giving effect to the
relevant transaction, any relevant Indebtedness (including the intended use of
proceeds thereof) and, at the election of the Parent, giving pro forma effect to
other prospective “limited conditionality” acquisitions or similar Investments
for which definitive agreements have been executed, and no Default or Event of
Default shall be deemed to have occurred solely as a result of an adverse change
in such financial ratio or test occurring after the time such election is made
(but any subsequent improvement in the applicable financial ratio or test may be
utilized by the Parent or any Restricted Subsidiary). For the avoidance of
doubt, if the Parent shall have elected the option set forth in clause (x) of
any of the preceding clauses (1), (2) or (3) in respect of any transaction, then
the Parent or its applicable Restricted Subsidiary shall be permitted to
consummate such transaction even if any applicable test or condition shall cease
to be satisfied subsequent to the Parent’s election of such option. The
provisions of this paragraph (e) shall also apply in respect of the incurrence
of any Incremental Facility.

(f)      [Reserved].

 

70



--------------------------------------------------------------------------------

(g)      Notwithstanding anything to the contrary herein, unless the Parent
otherwise notifies the Administrative Agent, with respect to any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement (other than a borrowing under the Revolving
Facility) that does not require compliance with a financial ratio or financial
test (including any First Lien Leverage Ratio test, any Secured Leverage Ratio
test, any Total Leverage Ratio test and/or any Interest Coverage Ratio test)
(any such amounts, the “Fixed Amounts”) substantially concurrently with any
amounts incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that requires compliance with a financial ratio or
financial test (including any First Lien Leverage Ratio test, any Secured
Leverage Ratio test, any Total Leverage Ratio test and/or any Interest Coverage
Ratio test) (any such amounts, the “Incurrence-Based Amounts”), it is understood
and agreed that (A) the incurrence of the Incurrence-Based Amount shall be
calculated first without giving effect to any Fixed Amount but giving full pro
forma effect to the use of proceeds of such Fixed Amount and the related
transactions and (B) the incurrence of the Fixed Amount shall be calculated
thereafter. Unless the Parent elects otherwise, the Borrowers shall be deemed to
have used amounts under an Incurrence-Based Amount then available to the
Borrowers prior to utilization of any amount under a Fixed Amount then available
to the Borrowers.

(h)      The principal amount of any non-interest bearing Indebtedness or other
discount security constituting Indebtedness at any date shall be the principal
amount thereof that would be shown on a balance sheet of the Parent dated such
date prepared in accordance with GAAP.

(i)      The increase in any amount secured by any Lien by virtue of the accrual
of interest, the accretion of accreted value, the payment of interest or a
dividend in the form of additional Indebtedness, amortization of original issue
discount and/or any increase in the amount of Indebtedness outstanding solely as
a result of any fluctuation in the exchange rate of any applicable currency and
will not be deemed not to be the granting of a Lien for purposes of
Section 6.02.

(j)      For purposes of determining compliance with Section 6.01 or
Section 6.02, if any Indebtedness or Lien is incurred in reliance on a basket
measured by reference to a percentage of Consolidated Adjusted EBITDA, and any
refinancing or replacement thereof would cause the percentage of Consolidated
Adjusted EBITDA to be exceeded if calculated based on the Consolidated Adjusted
EBITDA on the date of such refinancing or replacement, such percentage of
Consolidated Adjusted EBITDA will be deemed not to be exceeded so long as the
principal amount of such refinancing or replacement Indebtedness or other
obligation does not exceed an amount sufficient to repay the principal amount of
such Indebtedness or other obligation being refinanced or replaced, except by an
amount equal to (x) unpaid accrued interest, penalties and premiums (including
tender, prepayment or repayment premiums) thereon plus underwriting discounts
and other customary fees, commissions and expenses (including upfront fees,
original issue discount or initial yield payment) incurred in connection with
such refinancing or replacement, (y) any existing commitments unutilized
thereunder and (z) additional amounts permitted to be incurred under Section
6.01.

(k)      Any financial ratios required to be maintained by the Parent pursuant
to this Agreement (or required to be satisfied in order for a specific action to
be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

71



--------------------------------------------------------------------------------

Section 1.05.      Effectuation of Transactions. Each of the representations and
warranties contained in this Agreement (and all corresponding definitions) is
made after giving effect to the Transactions, unless the context otherwise
requires.

Section 1.06.      Timing of Payment and Performance. When payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of “Interest Period”) or
performance shall extend to the immediately succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension.

Section 1.07.      Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to New York City time (daylight or
standard, as applicable).

Section 1.08.       Currency Equivalents Generally.

(a)      Notwithstanding anything to the contrary in clause (b) below, for
purposes of any determination under Article 5, Article 6 (other than
Section 6.15 and the calculation of compliance with any financial ratio for
purposes of taking any action hereunder) or Article 7 with respect to the amount
of any Indebtedness, Lien, Restricted Payment, Restricted Debt Payment,
Investment, Disposition, Sale and Lease-Back Transaction, affiliate transaction
or other transaction, event or circumstance, or any determination under any
other provision of this Agreement (any of the foregoing, a “relevant
transaction”), in a currency other than Dollars, (i) the Dollar equivalent
amount of a relevant transaction in a currency other than Dollars shall be
calculated based on the rate of exchange quoted by the Bloomberg Foreign
Exchange Rates & World Currencies Page (or any successor page thereto, or in the
event such rate does not appear on any Bloomberg Page, by reference to such
other publicly available service for displaying exchange rates as may be agreed
upon by the Administrative Agent and the Parent) for such foreign currency, as
in effect at 11:00 a.m. (London time) on the date of such relevant transaction
(which, in the case of any Restricted Payment, Restricted Debt Payment,
Investment, Disposition or incurrence of Indebtedness, shall be determined as
set forth in Section 1.04(e)); provided, that if any Indebtedness is incurred
(and, if applicable, associated Lien granted) to refinance or replace other
Indebtedness denominated in a currency other than Dollars, and the relevant
refinancing or replacement would cause the applicable Dollar-denominated
restriction to be exceeded if calculated at the relevant currency exchange rate
in effect on the date of such refinancing or replacement, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing or replacement Indebtedness (and, if
applicable, associated Lien granted) does not exceed an amount sufficient to
repay the principal amount of such Indebtedness being refinanced or replaced,
except by an amount equal to (x) unpaid accrued interest, penalties and premiums
(including tender premiums) thereon plus underwriting discounts and other
customary fees, commissions and expenses (including upfront fees, original issue
discount or initial yield payment) incurred in connection with such refinancing
or replacement, (y) any existing commitments unutilized thereunder and
(z) additional amounts permitted to be incurred under Section 6.01 and (ii) for
the avoidance of doubt, no Default or Event of Default shall be deemed to have
occurred solely as a result of a change in the rate of currency exchange
occurring after the time of any relevant transaction so long as such relevant
transaction was permitted at the time incurred, made, acquired, committed,
entered or declared as set forth in clause (i). For purposes of Section 6.15 and
the calculation of compliance with any financial ratio for purposes of taking
any action hereunder (including for purposes of calculating compliance

 

72



--------------------------------------------------------------------------------

with the Incremental Cap) on any relevant date of determination, amounts
denominated in currencies other than Dollars shall be translated into Dollars at
the applicable currency exchange rate used in preparing the financial statements
delivered pursuant to Sections 5.01(a) or (b) (or, prior to the first such
delivery, the financial statements referred to in Section 3.04), as applicable,
for the relevant Test Period. Notwithstanding the foregoing or anything to the
contrary herein, to the extent that the Parent would not be in compliance with
Section 6.15 if any Indebtedness denominated in a currency other than Dollars
were to be translated into Dollars on the basis of the applicable currency
exchange rate used in preparing the financial statements delivered pursuant to
Section 5.01(a) or (b), as applicable, for the relevant Test Period, but would
be in compliance with Section 6.15 if such Indebtedness that is denominated in a
currency other than in Dollars were instead translated into Dollars on the basis
of the average relevant currency exchange rates over such Test Period (taking
into account the currency translation effects, determined in accordance with
GAAP, of any Hedge Agreement permitted hereunder in respect of currency exchange
risks with respect to the applicable currency in effect on the date of
determination for the Dollar equivalent amount of such Indebtedness), then,
solely for purposes of compliance with Section 6.15, the First Lien Leverage
Ratio as of the last day of such Test Period shall be calculated on the basis of
such average relevant currency exchange rates.

(b)      Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify with the Parent’s consent to appropriately reflect a change in currency
of any country and any relevant market convention or practice relating to such
change in currency.

(c)      The Administrative Agent shall determine the Spot Rate as of each
Revaluation Date to be used for calculating the Dollar Equivalent amount of any
Revolving Loan and/or Letter of Credit that is denominated in any Alternate
Currency. The Spot Rate shall become effective as of such Revaluation Date and
shall be the Spot Rate employed in converting any amount between any Alternate
Currency and Dollars until the next occurring Revaluation Date.

Section 1.09.      Cashless Rollovers. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans with Incremental Loans, Replacement Term Loans, Loans
in connection with any Replacement Revolving Facility, Extended Term Loans,
Extended Revolving Loans or loans incurred under a new credit facility, in each
case, to the extent such extension, replacement, renewal or refinancing is
effected by means of a “cashless roll” by such Lender, such extension,
replacement, renewal or refinancing shall be deemed to comply with any
requirement hereunder or any other Loan Document that such payment be made “in
Dollars”, “in immediately available funds”, “in Cash” or any other similar
requirement.

Section 1.10.      Additional Alternate Currencies.

(a)      The Parent may from time to time request that Eurocurrency Rate
Revolving Loans be made to the Borrowers and/or Letters of Credit be issued to
the Borrowers in a currency that is not Dollars or an Alternate Currency;
provided that such requested currency is a lawful currency (other than Dollars)
that is readily available and freely transferable and convertible into Dollars.
In the case of any such request with respect to the making of Eurocurrency Rate
Revolving Loans, such request shall be subject to the approval of the
Administrative Agent and the Revolving Lenders of the applicable Class that will
provide such Loans, and in the case of any such request with respect to the

 

73



--------------------------------------------------------------------------------

issuance of Letters of Credit, such request shall be subject to the approval of
the Administrative Agent and the applicable Issuing Banks, in each case as set
forth in Section 10.02(b)(ii)(E).

(b)      Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., ten Business Days prior to the requested date of the making of
such Revolving Loan or issuance of such Letter of Credit (or such other time or
date as may be agreed by the Administrative Agent and, in the case of any such
request pertaining to Letters of Credit, the applicable Issuing Banks, in its or
their sole discretion). In the case of any such request pertaining to
Eurocurrency Rate Revolving Loans, the Administrative Agent shall promptly
notify each Revolving Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the applicable Issuing Bank thereof. Each applicable Revolving Lender (in the
case of any such request pertaining to Eurocurrency Rate Revolving Loans) or
each applicable Issuing Bank (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m., five
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Rate Revolving Loans or the issuance
of Letters of Credit, as the case may be, in such requested currency.

(c)      Any failure by a Revolving Lender or Issuing Bank, as the case may be,
to respond to such request within the time period specified in the preceding
paragraph shall be deemed to be a refusal by such Revolving Lender or Issuing
Bank, as the case may be, to permit Eurocurrency Rate Revolving Loans to be made
or Letters of Credit to be issued in such requested currency. If the
Administrative Agent and all the applicable Revolving Lenders consent to making
Eurocurrency Rate Revolving Loans or issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Parent, and
such currency shall thereupon be deemed for all purposes to be an Alternate
Currency hereunder for purposes of any Borrowing of Revolving Loans or issuance
of Letters of Credit in such currency, as applicable, in which case the Parent
and the Revolving Lenders shall be permitted (but not required) to amend this
Agreement and the other Loan Documents as necessary to accommodate such
Borrowings and/or Letters of Credit (as applicable), in accordance with
Section 10.02(b)(ii)(E). If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.10, the
Administrative Agent shall promptly so notify the Parent. Notwithstanding
anything to the contrary herein, to the extent that the Eurocurrency Rate and/or
the Alternate Base Rate is not applicable to or available with respect to any
Revolving Loan denominated in any Alternate Currency, the components of the
interest rate applicable to such Revolving Loan shall be separately agreed by
the Parent and the Administrative Agent.

Section 1.11.      Security Principles. The Collateral Documents, guarantee
provisions hereof (including as applied to any Counterpart Agreement), and each
other guaranty and security document delivered or to be delivered under this
Agreement and any obligation to enter into such document or obligation in each
case by any Subsidiary shall be granted in accordance with the Agreed Security
Principles set forth in Schedule 1.01(d).

Section 1.12.      Additional Borrowers.

(a)      From time to time on or after the Closing Date, and with three Business
Days’ notice to the Administrative Agent (or such shorter period as the
Administrative Agent may agree), subject to completion of customary “know your
customer” procedures and delivery of related information, the Parent may
designate any Subsidiary Guarantor as an additional Borrower (each such person,
an “Additional Borrower”) under the Revolving Facility, an Incremental Revolving
Facility, an Additional Revolving Facility or a Replacement Revolving Facility,
provided that such person prior

 

74



--------------------------------------------------------------------------------

to or contemporaneously with becoming an Additional Borrower (i) is incorporated
in an Approved Jurisdiction and (ii) in the case of an Additional Borrower under
any Incremental Revolving Facility or Additional Revolving Facility, is approved
by the relevant Incremental Revolving Facility Lenders or Additional Revolving
Lenders, as applicable.

(b)      Once a person has become an Additional Borrower in accordance with
clause (a) above, it (i) shall be a “Borrower” in respect of the applicable
Facility and will have the right to request Revolving Loans or Letters of
Credit, as the case may be, in accordance with Article 2 hereof until the
earlier to occur of the applicable Maturity Date or the date on which such
Additional Borrower resigns as an Additional Borrower in accordance with clause
(c) below.

(c)      An Additional Borrower may elect to resign as an Additional Borrower;
provided that: (i) no Default or Event of Default is continuing or would result
from the resignation of such Additional Borrower, (ii) such resigning Additional
Borrower has delivered to the Administrative Agent a written notice of
resignation and (iii) its obligations in its capacity as Guarantor continue to
be legal, valid, binding and enforceable and in full force and effect. Upon
satisfaction of the requirements in sub-clauses (i), (ii) and (iii) of this
clause (c), the relevant Additional Borrower shall cease to be an Additional
Borrower and a Borrower.

(d)      Each Borrower hereby designates the Parent as its agent and
representative. The Parent may act as the agent of any Borrower for the purposes
of (i) delivering Borrowing Requests, continuation or conversion notices and
other notices pursuant to Article 2 hereof (and for the purpose of giving
instructions with respect to the disbursement of the proceeds of any such Loans
or the issuance of any Letters of Credit), (ii) delivering and receiving all
other notices, consents, certificates and similar instruments contemplated
hereunder or under any of the other Loan Documents and (iii) taking all other
actions (including in respect of compliance with covenants and certifications)
on behalf of any Borrower under any Loan Document. The Parent hereby accepts
such appointment.

(e)      In respect of a Loan or Loans to a particular Additional Borrower
(“Designated Loans”), any Lender (a “Designating Lender”) may at any time and
from time to time designate (by written notice to the Administrative Agent and
the Parent): (i) a substitute lending office from which it will make Designated
Loans (a “Substitute Facility Office”) or (ii) nominate an Affiliate to act as
the Lender of Designated Loans (a “Substitute Affiliate Lender”). A notice to
nominate a Substitute Affiliate Lender must be in the form set out in Exhibit O
and be countersigned by the relevant Substitute Affiliate Lender confirming it
will be bound as a Lender under this Agreement in respect of the Designated
Loans in respect of which it acts as Substitute Affiliate Lender. The
Designating Lender will act as the representative of any Substitute Affiliate
Lender it nominates for all administrative purposes under this Agreement. The
Borrowers, the Administrative Agent and the other Loan Parties will be entitled
to deal only with the Designating Lender, except that payments will be made in
respect of Designated Loans to the lending office of the Substitute Affiliate
Lender. In particular the Loans, Commitments, LC Exposure and Swingline Exposure
of the Designating Lender will not be treated as reduced by the introduction of
the Substitute Affiliate Lender for voting purposes under this Agreement or the
other Loan Documents and the Substitute Affiliate Lender will be treated as
having no Loans, Commitments, LC Exposure or Swingline Exposure for such voting
purposes. Save as mentioned in the immediately preceding sentence, a Substitute
Affiliate Lender will be treated as a Lender for all purposes under the Loan
Documents and having a Loan, Commitment, LC Exposure or Swingline Exposure equal
to the principal amount of all Designated Loans in which it is participating if
and for so long as it continues to be a Substitute Affiliate Lender under this
Agreement. A Designating Lender may revoke its designation of an Affiliate as a

 

75



--------------------------------------------------------------------------------

Substitute Affiliate Lender by notice in writing to the Administrative Agent and
provided that such notice may only take effect when there are no Designated
Loans outstanding to the Substitute Affiliate Lender. Upon such Substitute
Affiliate Lender ceasing to be a Substitute Affiliate Lender the Designating
Lender will automatically assume (and be deemed to assume without further action
by any party) all rights and obligations previously vested in the Substitute
Affiliate Lender. If a Designating Lender designates a Substitute Facility
Office or Substitute Affiliate Lender in accordance with this clause (e):
(i) any Substitute Affiliate Lender shall be treated for the purposes of
Section 2.17 as having become a Lender on the date of this Agreement and
(ii) the provisions of Section 10.05 shall not apply to or in respect of any
Substitute Facility Office or Substitute Affiliate Lender.

ARTICLE 2

THE CREDITS

Section 2.01.      Commitments.

(a)      Subject to the terms and conditions set forth herein:

(i)      on the Closing Date (A)(1) each Rolling Term Loan of each Rolling Term
Lender is repaid and discharged in full concurrently with the issuance to such
Rolling Term Lender by VPI of Initial Term Loans in a corresponding principal
amount and (2) all accrued and unpaid interest on the Rolling Term Loans to, but
not including, the Closing Date shall be payable, but no amounts under
Section 2.18(c) of the Existing Credit Agreement shall be payable in connection
with such conversion; and

(B)      (1) each Initial Term Lender severally, and not jointly, agrees to make
Initial Term Loans denominated in Dollars to VPI in an aggregate amount equal to
the amount of such Initial Term Lender’s Initial Term Loan Commitment, (2) the
Parent shall prepay the aggregate principal amount of the Non-Rolling Term Loans
substantially concurrently with the receipt by VPI of the proceeds of the
Initial Term Loans. All accrued and unpaid interest on the Non-Rolling Term
Loans to, but not including, the Closing Date shall be payable on the Closing
Date, and the Parent will make any payments required under Section 2.18(c) of
the Existing Credit Agreement with respect to the Non-Rolling Term Loans in
accordance therewith and (3) upon the repayment of the Non-Rolling Term Loans of
such Original Lender, accrued and unpaid interest thereon and any other amounts
due and owing thereto pursuant to the Existing Credit Agreement, such Original
Term Lender shall cease to be a Lender hereunder for all purposes; and

(ii)      each Revolving Lender severally, and not jointly, agrees to make
Revolving Loans to any Borrower in Dollars or any Alternate Currency at any time
and from time to time on and after the Closing Date, and until the earlier of
the Initial Revolving Credit Maturity Date and the termination of the Initial
Revolving Credit Commitment of such Revolving Lender in accordance with the
terms hereof; provided

 

76



--------------------------------------------------------------------------------

that, after giving effect to any Borrowing of Initial Revolving Loans, the
Outstanding Amount of such Revolving Lender’s Initial Revolving Credit Exposure
shall not exceed such Revolving Lender’s Initial Revolving Credit Commitment.
Within the foregoing limits and subject to the terms, conditions and limitations
set forth herein, the applicable Borrower may borrow, pay or prepay and reborrow
Revolving Loans. Amounts paid or prepaid in respect of the Initial Term Loans
may not be reborrowed; provided further that amounts in respect of Revolving
Loans and Letters of Credit outstanding under the Existing Credit Agreement on
the Closing Date shall be adjusted as set forth in the Restatement Agreement.

(b)      Subject to the terms and conditions of this Agreement and any
applicable Refinancing Amendment, Extension Amendment or Incremental Facility
Amendment, each Lender with an Additional Commitment of a given Class, severally
and not jointly, agrees to make Additional Loans of such Class to the applicable
Borrower or Borrowers, which Loans shall not exceed for any such Lender at the
time of any incurrence thereof the Additional Commitment of such Class of such
Lender as set forth in the applicable Refinancing Amendment, Extension Amendment
or Incremental Facility Amendment.

Section 2.02.      Loans and Borrowings.

(a)      Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
Each Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.04.

(b)      Subject to Section 2.01 and Section 2.14, (i) each Borrowing
denominated in Dollars shall be comprised entirely of ABR Loans or Eurocurrency
Rate Loans as the applicable Borrower may request in accordance herewith,
(ii) each Borrowing denominated in Canadian Dollars shall be comprised entirely
of Canadian Prime Rate Loans or BA Rate Loans as the applicable Borrower may
request in accordance herewith and (iii) each Borrowing denominated in an
Alternate Currency other than Canadian Dollars shall be comprised of
Eurocurrency Rate Loans; provided that each Swingline Loan shall be an ABR Loan
denominated in Dollars. Each Lender at its option may make any Eurocurrency Rate
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that (i) any exercise of such option shall not affect
the obligation of the applicable Borrower to repay such Loan in accordance with
the terms of this Agreement, (ii) such Eurocurrency Rate Loan shall be deemed to
have been made and held by such Lender, and the obligation of the applicable
Borrower to repay such Eurocurrency Rate Loan shall nevertheless be to such
Lender for the account of such domestic or foreign branch or Affiliate of such
Lender and (iii) in exercising such option, such Lender shall use reasonable
efforts to minimize increased costs to the applicable Borrower resulting
therefrom (which obligation of such Lender shall not require it to take, or
refrain from taking, actions that it determines would result in increased costs
for which it will not be compensated hereunder or that it otherwise determines
would be disadvantageous to it and in the event of such request for costs for
which compensation is provided under this Agreement, the provisions of
Section 2.15 shall apply); provided, further, that any such domestic or foreign
branch or Affiliate of such Lender shall not be entitled to any greater
indemnification under Section 2.17 with respect to such Eurocurrency Rate Loan
than that to which the applicable Lender was entitled on the date on which such
Loan was made (except in connection with any indemnification entitlement arising
as a result of a Change in Law after the date on which such Loan was made).

 

77



--------------------------------------------------------------------------------

(c)      At the commencement of each Interest Period for any Eurocurrency Rate
Borrowing, such Borrowing shall comprise an aggregate principal amount that is
an integral multiple of $100,000 and not less than $500,000 (or the Dollar
Equivalent thereof). Each ABR Borrowing when made shall be in a minimum
principal amount of $100,000; provided that an ABR Revolving Loan Borrowing may
be made in a lesser aggregate amount that is (x) equal to the entire aggregate
Unused Revolving Credit Commitments or (y) required to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.05(e). At the commencement of
each Interest Period for any BA Rate Borrowing, such Borrowing shall comprise an
aggregate principal amount that is an integral multiple of C$100,000 and not
less than C$500,000. Each Canadian Prime Rate Borrowing when made shall be in a
minimum principal amount of C$100,000; provided that a Canadian Prime Rate
Revolving Borrowing may be made in a lesser aggregate amount that is (x) equal
to the entire aggregate Unused Revolving Credit Commitments or (y) required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e). Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of ten (10) different Interest Periods in effect for Eurocurrency Rate
Borrowings and BA Rate Borrowings at any time outstanding (or such greater
number of different Interest Periods as the Administrative Agent may agree from
time to time).

(d)      Notwithstanding any other provision of this Agreement, no Borrower
shall, nor shall any Borrower be entitled to, request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date applicable to such Loans.

Section 2.03.      Requests for Borrowings. Each Borrowing, each conversion of
Loans from one Type to the other, and each continuation of Eurocurrency Rate
Loans or BA Rate Loans shall be made upon irrevocable notice by the applicable
Borrower to the Administrative Agent (provided that notices in respect of any
Borrowings to be made in connection with any acquisition, Investment or
irrevocable repayment, redemption or refinancing of Indebtedness may be
conditioned on the closing of such acquisition, Investment or irrevocable
repayment, redemption or refinancing of such Indebtedness). Each such notice
must be in writing and must be received by the Administrative Agent (by hand
delivery, fax or other electronic transmission (including “.pdf” or “.tif”)) not
later than 1:00 p.m. (i) three Business Days prior to the requested day of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or BA
Rate Loans (or one Business Day in the case of any Borrowing of Eurocurrency
Rate Loans or BA Rate Loans to be made on the Closing Date) and (ii) on the
requested date of any Borrowing of or conversion to ABR Loans (other than
Swingline Loans) or Canadian Prime Rate Loans (or, in each case, such later time
as shall be reasonably acceptable to the Administrative Agent); provided,
however, that if the applicable Borrower wishes to request Eurocurrency Rate
Loans or BA Rate Loans having an Interest Period of other than one, two, three
or six months in duration as provided in the definition of “Interest Period,”
(A) the applicable notice from the applicable Borrower must be received by the
Administrative Agent not later than 1:00 p.m. four Business Days prior to the
requested date of such Borrowing, conversion or continuation (or such later time
as is reasonably acceptable to the Administrative Agent), whereupon the
Administrative Agent shall give prompt notice to the appropriate Lenders of such
request and determine whether the requested Interest Period is available to them
and (B) not later than 10:00 a.m. three Business Days before the requested date
of such Borrowing, conversion or continuation, the Administrative Agent shall
notify the applicable Borrower whether or not the requested Interest Period is
available to the appropriate Lenders. Each written notice with respect to a
Borrowing by the applicable Borrower pursuant to this Section 2.03 shall be
delivered to the Administrative

 

78



--------------------------------------------------------------------------------

Agent in the form of a written Borrowing Request, appropriately completed and
signed by a Responsible Officer of the applicable Borrower. Each such Borrowing
Request shall specify the following information in compliance with Section 2.02:

(a)      the Borrower requesting such Borrowing;

(b)      the Class of such Borrowing;

(c)      the aggregate amount of the requested Borrowing;

(d)      the date of such Borrowing, which shall be a Business Day;

(e)      whether such Borrowing is to be an ABR Borrowing, a Eurocurrency Rate
Borrowing, a Canadian Prime Rate Borrowing or a BA Rate Borrowing;

(f)      in the case of a Eurocurrency Rate Borrowing or a BA Rate Borrowing,
the initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

(g)      the location and number of the applicable Borrower’s account or any
other designated account(s) to which funds are to be disbursed (the “Funding
Account”).

If, with respect to a Borrowing denominated in Dollars, no election as to the
Type of Borrowing is specified, then the requested Borrowing shall be an ABR
Borrowing. If, with respect to a Borrowing denominated in Canadian Dollars, no
election as to the Type of Borrowing is specified, then the requested Borrowing
shall be a Canadian Prime Rate Borrowing. If no Interest Period is specified
with respect to any requested Eurocurrency Rate Borrowing or BA Rate Borrowing,
then the applicable Borrower shall be deemed to have selected an Interest Period
of one month’s duration. The Administrative Agent shall advise each Lender of
the details thereof and of the amount of the Loan to be made as part of the
requested Borrowing (x) in the case of any ABR Borrowing or Canadian Prime Rate
Borrowing, on the same Business Day of receipt of a Borrowing Request in
accordance with this Section or (y) in the case of any Eurocurrency Rate
Borrowing or BA Rate Borrowing, no later than one Business Day following receipt
of a Borrowing Request in accordance with this Section.

Section 2.04.      Swingline Loans.

(a)      Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans in Dollars to any Borrower from time to
time during the Availability Period, in an aggregate principal amount at any
time outstanding not to exceed $50,000,000; provided that (x) the Swingline
Lender shall not be required to make any Swingline Loan to refinance an
outstanding Swingline Loan and (y) after giving effect to any Swingline Loan,
the aggregate Outstanding Amount of all Revolving Loans, Swingline Loans and LC
Exposure shall not exceed the Total Revolving Credit Commitment. Each Swingline
Loan shall be in a minimum principal amount of not less than $100,000 or such
lesser amount as may be agreed by the Swingline Lender; provided that,
notwithstanding the foregoing, a Swingline Loan may be in an aggregate amount
that is (x) equal to the entire unused balance of the aggregate Unused Revolving
Credit Commitments or (y) required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e). Within the foregoing limits and
subject to the terms and conditions set forth herein, Swingline Loans

 

79



--------------------------------------------------------------------------------

may be borrowed, prepaid and reborrowed. To request a Swingline Loan, the
applicable Borrower shall notify the Swingline Lender (with a copy to the
Administrative Agent) of such request in writing, not later than 2:00 p.m. on
the day of a proposed Swingline Loan. Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day) and amount of
the requested Swingline Loan. The Swingline Lender shall make each Swingline
Loan available to the applicable Borrower on the same Business Day by means of a
credit to the Funding Account or otherwise in accordance with the instructions
of the applicable Borrower (including, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(e),
by remittance to the applicable Issuing Bank).

(b)      The Swingline Lender may by written notice given to the Administrative
Agent not later than 12:00 p.m. on any Business Day require the Revolving
Lenders to acquire participations on the second Business Day following receipt
of such notice in all or a portion of the Swingline Loans outstanding. Such
notice shall specify the aggregate amount of Swingline Loans in which Revolving
Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Revolving Lender’s Applicable Percentage of such
Swingline Loan or Swingline Loans. Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Swingline Loans. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or any reduction or termination of the Revolving
Credit Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Revolving Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.07 with respect to
Revolving Loans made by such Revolving Lender (and Section 2.07 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Lenders pursuant
to this Section 2.04(b)), and the Administrative Agent shall promptly remit to
the Swingline Lender the amounts so received by it from the Revolving Lenders.
The Administrative Agent shall notify the applicable Borrower of any
participation in any Swingline Loan acquired pursuant to this Section 2.04(b),
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the applicable Borrower (or other Person on behalf of
the applicable Borrower) in respect of any Swingline Loan after receipt by the
Swingline Lender of the proceeds of any sale of participations therein shall be
promptly remitted by the Swingline Lender to the Administrative Agent and any
such amounts received by the Administrative Agent shall be promptly remitted by
the Administrative Agent to the Revolving Lenders that have made their payments
pursuant to this Section 2.04(b) and to the Swingline Lender, as their interests
may appear; provided that any such payment so remitted shall be repaid to the
Swingline Lender or the Administrative Agent, as the case may be, and thereafter
to the applicable Borrower, if and to the extent such payment is required to be
refunded to the applicable Borrower for any reason. The purchase of
participations in any Swingline Loan pursuant to this Section 2.04(b) shall not
relieve the applicable Borrower of any default in the payment thereof.

(c)      If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swingline Lender any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this Section 2.04
by the time specified in Section 2.04(b), the Swingline Lender shall be entitled
to recover from such Revolving Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date

 

80



--------------------------------------------------------------------------------

such payment is required to the date on which such payment is immediately
available to the Swingline Lender at a rate per annum equal to the greater of
the Federal Funds Effective Rate from time to time in effect and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation. A certificate of the Swingline Lender submitted to
any Revolving Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (c) shall be conclusive absent manifest error.

Section 2.05.      Letters of Credit.

(a)      General. Subject to the terms and conditions set forth herein, (i) each
Issuing Bank agrees, in each case in reliance upon the agreements of the other
Revolving Lenders set forth in this Section 2.05, (A) from time to time on any
Business Day during the period from the Closing Date to the fifth Business Day
prior to the Latest Revolving Loan Maturity Date, upon the request of the
applicable Borrower, to issue Letters of Credit denominated in Dollars or any
Alternate Currency issued on sight basis only for the account of the applicable
Borrower (or any Restricted Subsidiary; provided that a Borrower will be the
applicant) and to amend or renew Letters of Credit previously issued by it, in
accordance with Section 2.05(b) and (B) to honor drafts under the Letters of
Credit and (ii) the Revolving Lenders severally agree to participate in the
Letters of Credit issued pursuant to Section 2.05(d); provided, further, that
after giving effect to the issuance, amendment, renewal or extension of any
Letter of Credit, (w) the aggregate LC Exposure shall not exceed the Total
Revolving Credit Commitments, (x) the LC Exposure of each Revolving Lender shall
not exceed such Revolving Lender’s Revolving Credit Commitment, (y) the
Outstanding Amount of the LC Exposure shall not exceed the Letter of Credit
Sublimit and (z) the Outstanding Amount of the Letters of Credit issued by any
Issuing Bank shall not exceed such Issuing Bank’s Letter of Credit Commitment.
Notwithstanding anything to the contrary contained in this Agreement, no Issuing
Bank shall be required to issue Commercial Letters of Credit without its
consent.

(ii)      No Issuing Bank shall have an obligation to issue any Letter of Credit
if (x) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, (y) customary “know your customer” requirements of such
Issuing Bank with respect to the beneficiary of such Letter of Credit would be
violated or (z) any law applicable to such Issuing Bank or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Bank shall prohibit, or direct that such Issuing
Bank refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular.

(b)      Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit, the applicable Borrower shall
deliver to the applicable Issuing Bank and the Administrative Agent, at least
three Business Days in advance of the requested date of issuance (or such
shorter period as is acceptable to the applicable Issuing Bank or, in the case
of any issuance to be made on the Closing Date, one Business Day prior to the
Closing Date), a request to issue a Letter of Credit, which shall specify that
it is being issued under this Agreement, in the form of Exhibit K attached
hereto. To request an amendment, extension or renewal of a Letter of Credit
(other than any automatic extension of a Letter of Credit permitted under
Section 2.05(c)), the applicable Borrower shall submit such a request to the
applicable Issuing Bank selected by the applicable Borrower (with a copy to the
Administrative Agent) at least three Business Days in advance of the requested
date of amendment, extension or renewal (or such shorter period as is

 

81



--------------------------------------------------------------------------------

acceptable to the applicable Issuing Bank), identifying the Letter of Credit to
be amended, extended or renewed, and specifying the proposed date (which shall
be a Business Day) and other details of the amendment, extension or renewal.
Requests for the issuance, amendment, extension or renewal of any Letter of
Credit must be accompanied by such other information required by the applicable
Issuing Bank as shall be necessary to issue, amend, extend or renew such Letter
of Credit. If requested by the applicable Issuing Bank, the applicable Borrower
also shall submit a letter of credit application on such Issuing Bank’s standard
form in connection with any request for a Letter of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the applicable Borrower to, or entered into by the applicable
Borrower with, the applicable Issuing Bank relating to any Letter of Credit, the
terms and conditions of this Agreement shall control. No Letter of Credit,
letter of credit application or other document entered into by the applicable
Borrower with any Issuing Bank relating to any Letter of Credit shall contain
any representations or warranties, covenants or events of default not set forth
in this Agreement (and to the extent inconsistent herewith shall be rendered
null and void or reformed automatically without further action by any Person to
conform to the terms of this Agreement), and all representations and warranties,
covenants and events of default set forth therein shall contain standards,
qualifications, thresholds and exceptions for materiality or otherwise
consistent with those set forth in this Agreement (and, to the extent
inconsistent herewith, shall be deemed to automatically incorporate the
applicable standards, qualifications, thresholds and exceptions set forth herein
without action by any Person). A Letter of Credit may be issued, amended,
extended or renewed only if (and on the issuance, amendment, extension or
renewal of each Letter of Credit the applicable Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
extension or renewal, the Initial Revolving Credit Exposure would not exceed the
Initial Revolving Credit Commitment. In addition, no Issuing Bank shall be
required to issue, amend, extend or renew any Letter of Credit if the expiration
date of such Letter of Credit extends beyond the Maturity Date applicable to the
Revolving Credit Commitments of any Class unless (1) the aggregate amount of the
LC Exposure attributable to Letters of Credit expiring after such Maturity Date
does not exceed the aggregate amount of the Revolving Credit Commitments then in
effect that are scheduled to remain in effect after such Maturity Date, (2) all
Revolving Lenders and such Issuing Bank shall have consented to such expiry
date, (3) the applicable Borrower shall have caused such Letter of Credit to be
backstopped by a “back to back” letter of credit reasonably satisfactory to such
Issuing Bank or (4) the applicable Borrower shall have caused such Letter of
Credit to be Cash collateralized in accordance with Section 2.05(j), in the case
of clause (3) or (4) on or before the date that such Letter of Credit is issued,
amended, extended or renewed beyond such date. Promptly after the delivery of
any Letter of Credit or any amendment to a Letter of Credit to an advising bank
with respect thereto or to the beneficiary thereof, the applicable Issuing Bank
will also deliver to the applicable Borrower and the Administrative Agent a true
and complete copy of such Letter of Credit or amendment. Upon receipt of such
Letter of Credit or amendment, the Administrative Agent shall notify the
Revolving Lenders, in writing, of such Letter of Credit or amendment, and if so
requested by a Revolving Lender, the Administrative Agent will provide such
Revolving Lender with copies of such Letter of Credit or amendment.

(c)      Expiration Date.

(i)      Except as set forth in Section 2.05(b), no Standby Letter of Credit
shall expire later than the earlier of (A) the date that is one year after the
date of the issuance of such Standby Letter of Credit (or such later date to
which the relevant Issuing Bank may agree) and (B) five (5) Business Days prior
to the Latest Revolving Loan Maturity Date;

 

82



--------------------------------------------------------------------------------

provided that, any Standby Letter of Credit may provide for the automatic
extension thereof for any number of additional periods each of up to one year in
duration (none of which, in any event, shall extend beyond the date referred to
in the preceding clause (B) unless 100% of the then-available face amount
thereof is Cash collateralized or backstopped on or before the date that such
Letter of Credit is extended beyond the date referred to in clause (B) above
pursuant to arrangements reasonably satisfactory to the relevant Issuing Bank).

(ii)      Except as set forth in Section 2.05(b), no Commercial Letter of Credit
shall expire later than the earlier to occur of (A) one year after the issuance
thereof (or such later date to which the relevant Issuing Bank may agree) and
(B) five (5) Business Days prior to the Latest Revolving Loan Maturity Date;
provided that any Commercial Letter of Credit may provide for the automatic
extension thereof for any number of additional periods each of up to one year in
duration (none of which, in any event, shall extend beyond the date referred to
in the preceding clause (B) unless 100% of the then-available face amount
thereof is Cash collateralized or backstopped on or before the date that such
Letter of Credit is extended beyond the date referred to in clause (B) above
pursuant to arrangements reasonably satisfactory to the relevant Issuing Bank).

(d)      Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the applicable Issuing Bank or the Revolving Lenders, the
applicable Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit (in respect
of any Letter of Credit issued in any Alternate Currency, expressed in the
Dollar Equivalent thereof). In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the applicable Issuing Bank,
such Lender’s Applicable Percentage of each LC Disbursement made by such Issuing
Bank and not reimbursed by the applicable Borrower on the date due as provided
in paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the applicable Borrower for any reason. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or Event of Default or reduction or termination of the
Revolving Credit Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e)      Reimbursement.

(i)      If the applicable Issuing Bank makes any LC Disbursement in respect of
a Letter of Credit, the applicable Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent (or, in the case of Commercial Letters of
Credit, the applicable Issuing Bank) an amount equal to such LC Disbursement not
later than 1:00 p.m. on the Business Day immediately following the date on which
the applicable Borrower receives notice under paragraph (g) of this Section of
such LC Disbursement (or, if such notice is received less than two hours prior
to the deadline for requesting ABR Borrowings pursuant to Section 2.03, on the
second Business Day immediately

 

83



--------------------------------------------------------------------------------

following the date on which the applicable Borrower receives such notice);
provided that the applicable Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.04 that
such payment be financed with an ABR Revolving Loan or a Swingline Loan and, to
the extent so financed, the applicable Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting Revolving Loan
Borrowing or Swingline Loan. If the applicable Borrower fails to make such
payment when due, the Administrative Agent shall notify each Revolving Lender of
the applicable LC Disbursement, the payment then due from the applicable
Borrower in respect thereof and such Revolving Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the applicable Borrower, in the same manner as provided in Section 2.07
with respect to Loans made by such Revolving Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the applicable Issuing Bank
the amounts so received by it from the Revolving Lenders. Promptly following
receipt by the Administrative Agent of any payment from the applicable Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent that Revolving Lenders
have made payments pursuant to this paragraph to reimburse such Issuing Bank,
then to such Revolving Lenders and such Issuing Bank as their interests may
appear.

(ii)      If any Revolving Lender fails to make available to the Administrative
Agent for the account of the applicable Issuing Bank any amount required to be
paid by such Revolving Lender pursuant to the foregoing provisions of this
Section 2.05(e) by the time specified therein, such Issuing Bank shall be
entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Issuing Bank at a rate per annum equal to the
greater of the Federal Funds Effective Rate (or, in the case of any Letter of
Credit denominated in any Alternate Currency, the Administrative Agent’s
customary rate for interbank advances in such Alternate Currency) from time to
time in effect and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation. A certificate of the
applicable Issuing Bank submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(ii) shall be conclusive absent manifest error.

(f)      Obligations Absolute. The applicable Borrower’s obligation to reimburse
LC Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under any Letter of Credit proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the applicable Issuing
Bank under any Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this

 

84



--------------------------------------------------------------------------------

Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the applicable Borrower’s obligations hereunder. Neither the
Administrative Agent, the Revolving Lenders nor any Issuing Bank, nor any of
their respective Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of such Issuing Bank; provided that the foregoing shall not be
construed to excuse such Issuing Bank from liability to the applicable Borrower
to the extent of any direct damages (as opposed to special, indirect,
consequential or punitive damages, claims in respect of which are hereby waived
by the applicable Borrower to the extent permitted by applicable law) suffered
by the applicable Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence, bad faith or willful
misconduct on the part of applicable Issuing Bank (as finally determined by a
court of competent jurisdiction), such Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g)      Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the applicable Borrower in writing of such
demand for payment and whether such Issuing Bank has made or will make an LC
Disbursement thereunder; provided that no failure to give or delay in giving
such notice shall relieve the applicable Borrower of its obligation to reimburse
such Issuing Bank and the Revolving Lenders with respect to any such LC
Disbursement.

(h)      Interim Interest. If any Issuing Bank makes any LC Disbursement, then,
unless the applicable Borrower reimburses such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the applicable Borrower reimburses such LC
Disbursement (or the date on which such LC Disbursement is reimbursed with the
proceeds of Loans, as applicable), at the rate per annum then applicable to
(x) in the case of any Letter of Credit denominated in Dollars, Revolving Loans
that are ABR Loans, (y) in the case of any Letter of Credit denominated in
Canadian Dollars, Revolving Loans that are Canadian Prime Rate Loans and (z) in
the case of any Letter of Credit denominated in any other Alternate Currency,
Revolving Loans that are Eurocurrency Rate Loans with an Interest Period of one
month; provided that if the applicable Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(d) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Bank, except that interest accrued
on and after the date of payment by any Revolving Lender pursuant to paragraph
(e) of this Section to reimburse such Issuing Bank shall be for the account of
such Revolving Lender to the extent of such payment.

 

85



--------------------------------------------------------------------------------

(i)      Replacement of an Issuing Bank or Addition of New Issuing Banks. Any
Issuing Bank may be replaced with the consent of the Administrative Agent (not
to be unreasonably withheld or delayed), the Parent and the successor Issuing
Bank at any time by written agreement among the Parent, the Administrative Agent
and the successor Issuing Bank. The Administrative Agent shall notify the
Revolving Lenders of any such replacement of an Issuing Bank. At the time any
such replacement becomes effective, the applicable Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b)(ii). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of any Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit after such replacement. The Parent may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld or delayed) and the relevant Revolving Lender,
designate one or more additional Revolving Lenders to act as an issuing bank
under the terms of this Agreement. Any Revolving Lender designated as an issuing
bank pursuant to this paragraph (i) shall be deemed to be an “Issuing Bank” (in
addition to being a Revolving Lender) in respect of Letters of Credit issued or
to be issued by such Revolving Lender, and, with respect to such Letters of
Credit, such term shall thereafter apply to the other Issuing Bank and such
Revolving Lender.

(j)      Cash Collateralization.

(i)      If any Event of Default exists and the Revolving Loans have been
declared due and payable in accordance with Article 7 hereof, then on the
Business Day that the Parent receives notice from the Administrative Agent at
the direction of the Required Lenders demanding the deposit of Cash collateral
pursuant to this paragraph (j), upon such demand, the applicable Borrower shall
deposit, in an interest-bearing account with the Administrative Agent, in the
name of the Administrative Agent and for the benefit of the Revolving Lenders
(the “LC Collateral Account”), an amount in Cash equal to 100% of the LC
Exposure as of such date (minus the amount then on deposit in the LC Collateral
Account); provided that the obligation to deposit such Cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Parent described in Section 8.01(f) or (g).

(ii)      Any such deposit under clause (i) above shall be held by the
Administrative Agent as collateral for the payment and performance of the
Obligations in accordance with the provisions of this paragraph (j). The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account, and the applicable Borrower
hereby grants the Administrative Agent, for the benefit of the Secured Parties,
a First Priority security interest in the LC Collateral Account. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
applicable Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement

 

86



--------------------------------------------------------------------------------

obligations of the applicable Borrower for the LC Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
the Required Revolving Lenders) be applied to satisfy other Obligations. If the
applicable Borrower is required to provide an amount of Cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount
(together with all interest and other earnings with respect thereto, to the
extent not applied as aforesaid) shall be returned to the applicable Borrower
promptly but in no event later than three Business Days after such Event of
Default has been cured or waived.

(k)      Existing Letters of Credit. Each Existing Letter of Credit shall be
deemed a Letter of Credit issued hereunder for all purposes under this Agreement
without need for any further action by the Borrowers or any other Person (but
giving effect to the reallocation of applicant status as set forth in the
Restatement Agreement).

(l)      Reporting. Not later than the third Business Day following the last day
of each month and on the date of any issuance of any Letter of Credit (or at
such other intervals as the Administrative Agent and the applicable Issuing Bank
shall agree), each Issuing Bank shall provide to the Administrative Agent a
schedule of the Letters of Credit issued by it, in form and substance reasonably
satisfactory to the Administrative Agent, showing the date of issuance of each
Letter of Credit, the account party, the original face amount (if any), the
expiration date, and the reference number of any Letter of Credit outstanding at
any time during such month, and showing the aggregate amount (if any) payable by
each Borrower to such Issuing Bank during such month.

Section 2.06.      [Reserved].

Section 2.07.      Funding of Borrowings.

(a)      Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 1:00
p.m. to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders in an amount equal to such Lender’s
respective Applicable Percentage; provided that Swingline Loans shall be made as
provided in Section 2.04. The Administrative Agent will make such Loans
available to the applicable Borrower by promptly crediting the amounts so
received, in like funds, to the Funding Account or as otherwise directed by the
applicable Borrower or the Parent; provided that Revolving Loans made to finance
the reimbursement of any LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.

(b)      Unless the Administrative Agent has received notice from any Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if any Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand (without duplication) such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the applicable Borrower to but excluding
the date of payment to the Administrative Agent, at (i) in the case of such
Lender, the greater of the Federal Funds Effective Rate (or, with respect to any
amount denominated in any Alternate Currency, the rate of

 

87



--------------------------------------------------------------------------------

interest per annum at which overnight deposits in the applicable Alternate
Currency, in an amount that is approximately equal to the amount with respect to
which such rate is being determined, would be offered for such day by the
Administrative Agent in the applicable offshore interbank market for such
currency) and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or (ii) in the case of a
Borrower, the interest rate applicable to the Loans comprising such Borrowing at
such time. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing and
the applicable Borrower’s obligation to repay the Administrative Agent such
corresponding amount pursuant to this Section 2.07(b) shall cease. If the
applicable Borrower pays such amount to the Administrative Agent, the amount so
paid shall constitute a repayment of such Borrowing by such amount. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
applicable Borrower or any other Loan Party may have against any Lender as a
result of any default by such Lender hereunder.

Section 2.08.      Type; Interest Elections.

(a)      Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurocurrency Rate Borrowing
or BA Rate Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the applicable Borrower may elect to convert any
Borrowing to a Borrowing of a different Type available in such currency or to
continue any Borrowing and, in the case of a Eurocurrency Rate Borrowing or BA
Rate Borrowing, may elect Interest Periods therefor, all as provided in this
Section. The applicable Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders based upon their Applicable
Percentages and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Loans, which may
not be converted or continued.

(b)      To make an election pursuant to this Section, the applicable Borrower
shall deliver an Interest Election Request (by hand delivery, fax or other
electronic transmission (including “.pdf” or “.tif”)), appropriately completed
and signed by a Responsible Officer of the applicable Borrower, of the
applicable election to the Administrative Agent by the time that a Borrowing
Request would be required under Section 2.03 if the applicable Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. If any such Interest Election Request
requests a Eurocurrency Rate Borrowing or a BA Rate Borrowing but does not
specify an Interest Period, then the applicable Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(c)      Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

(d)      If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Rate Borrowing or BA Rate Borrowing prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, such Borrowing shall be converted at the
end of such Interest Period to a Eurocurrency Rate Borrowing or BA Rate
Borrowing, as applicable, with an Interest Period of one month. Notwithstanding
any contrary provision hereof, if an Event of Default exists and the
Administrative Agent, at the request of the

 

88



--------------------------------------------------------------------------------

Required Lenders, so notifies the applicable Borrower, then, so long as such
Event of Default exists (i) no outstanding Borrowing denominated in Dollars may
be converted to or continued as a Eurocurrency Rate Borrowing and (ii) unless
repaid, each Eurocurrency Rate Borrowing denominated in Dollars shall be
converted to an ABR Borrowing at the end of the then-current Interest Period
applicable thereto.

(e)      It is understood and agreed that (i) only a Borrowing denominated in
Dollars may be made as, or converted to, an ABR Loan, (ii) only a Borrowing
denominated in Canadian Dollars may be made as, or converted to, a Canadian
Prime Rate Loan or a BA Rate Loan and (iii) a Borrowing denominated in an
Alternate Currency other than Canadian Dollars may only be made as, or converted
to, or continued as, a Eurocurrency Rate Loan (or such other type of Revolving
Loan as may be agreed by the Administrative Agent and the applicable Borrower
pursuant to Section 1.10).

Section 2.09.      Termination and Reduction of Commitments.

(a)      Unless previously terminated, (i) the Initial Term Loan Commitments on
the Closing Date shall automatically terminate upon the making of the Initial
Term Loans on the Closing Date, (ii) the Initial Revolving Credit Commitments
shall automatically terminate on the Initial Revolving Credit Maturity Date,
(iii) the Additional Term Loan Commitments of any Class shall automatically
terminate upon the making of the Additional Term Loans of such Class and, if any
such Additional Term Loan Commitment is not drawn on the date that such
Additional Term Loan Commitment is required to be drawn pursuant to the
applicable Refinancing Amendment, Extension Amendment or Incremental Facility
Amendment, the undrawn amount thereof shall terminate unless otherwise provided
in the applicable Refinancing Amendment, Extension Amendment or Incremental
Facility Amendment and (iv) the Additional Revolving Credit Commitments of any
Class shall automatically terminate on the Maturity Date specified therefor in
the applicable Refinancing Amendment, Extension Amendment or Incremental
Facility Amendment.

(b)      Upon delivering the notice required by Section 2.09(c), the Parent may
at any time terminate or from time to time reduce the Revolving Credit
Commitments of any Class; provided that (i) each reduction of the Revolving
Credit Commitments of any Class shall be in an amount that is an integral
multiple of $1,000,000 and not less than $1,000,000 and (ii) the Parent shall
not terminate or reduce the Revolving Credit Commitments of any Class if, after
giving effect to such termination or reduction, as applicable, and any
concurrent prepayment of Revolving Loans and Swingline Loans, the aggregate
amount of the Revolving Credit Exposure attributable to the Revolving Credit
Commitments of such Class would exceed the aggregate amount of the Revolving
Credit Commitments of such Class; provided that, after the establishment of any
Additional Revolving Credit Commitment, any such termination or reduction of the
Revolving Credit Commitments of any Class shall be subject to the provisions set
forth in Section 2.22, 2.23 and/or 10.02, as applicable.

(c)      The Parent shall notify the Administrative Agent of any election to
terminate or reduce any Class or Classes of Revolving Credit Commitments under
paragraph (b) of this Section (as selected by the Parent) not later than 1:00
p.m. on or prior to the effective date of such termination or reduction (or not
later than 1:00 p.m., three Business Days prior to the effective date of such
termination or reduction, in the case of a termination or reduction involving a
prepayment of Eurocurrency Rate Borrowings or BA Rate Borrowings (or such later
date to which the Administrative Agent may agree)), specifying such election and
the effective date thereof. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Revolving Lenders of each applicable Class
or Classes of the contents thereof. Each notice delivered by the Parent pursuant

 

89



--------------------------------------------------------------------------------

to this Section shall be irrevocable; provided that any such notice may state
that such notice is conditioned upon the effectiveness of other transactions, in
which case such notice may be revoked by the Parent (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of any Revolving Credit
Commitment pursuant to this Section 2.09 shall be permanent. Upon any reduction
of any Revolving Credit Commitment, the Revolving Credit Commitment of each
Revolving Lender of the relevant Class shall be reduced by such Revolving
Lender’s Applicable Percentage of such reduction amount.

Section 2.10.      Repayment of Loans; Evidence of Debt.

(a)      VPI hereby unconditionally promises to repay the outstanding principal
amount of the Initial Term Loans to the Administrative Agent for the account of
each applicable Term Lender (i) commencing on September 28, 2018, on the last
Business Day of each March, June, September and December prior to the Initial
Term Loan Maturity Date (each such date being referred to as aan “Initial Loan
Installment Date”), in each case in an amount equal to 1.25% of the original
principal amount of the Initial Term Loans (as such payments may be reduced from
time to time as a result of the application of prepayments in accordance with
Section 2.11 and purchases or assignments in accordance with Section 10.05(g) or
increased as a result of any increase in the amount of such Initial Term Loans
pursuant to Section 2.22(a)) and, (ii) commencing on the last Business Day of
March, 2019, on the last Business Day of each March, June, September and
December prior to the First Incremental Term Loan Maturity Date (each such date
being referred to as a “First Incremental Loan Installment Date” and together
with the Initial Loan Installment Date, a “Loan Installment Date”), in each case
in an amount equal to 1.25% of the original principal amount of the First
Incremental Term Loans (as such payments may be reduced from time to time as a
result of the application of prepayments in accordance with Section 2.11 and
purchases or assignments in accordance with Section 10.05(g) or increased as a
result of any increase in the amount of such First Incremental Term Loans
pursuant to Section 2.22(a)), (iii) on the Initial Term Loan Maturity Date, in
an amount equal to the remainder of the principal amount of the Initial Term
Loans outstanding on such date, together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment and (iv) on the First Incremental Term Loan Maturity Date, in an amount
equal to the remainder of the principal amount of the First Incremental Term
Loans outstanding on such date, together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment. The applicable Borrower shall repay the Additional Term Loans of any
Class in such scheduled amortization installments and on such date or dates as
shall be specified therefor in the applicable Refinancing Amendment, Extension
Amendment or Incremental Facility Amendment (as such payments may be reduced
from time to time as a result of the application of prepayments in accordance
with Section 2.11 and purchases or assignments in accordance with
Section 10.05(g) or increased as a result of any increase in the amount of such
Additional Term Loans pursuant to Section 2.22(a)).

(b)      Each Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Initial Revolving Lender, the
then-unpaid principal amount of the Initial Revolving Loans of such Lender made
to such Borrower on the Initial Revolving Credit Maturity Date, (ii) to the
Administrative Agent for the account of each Additional Revolving Lender, the
then-unpaid principal amount of each Additional Revolving Loan of such
Additional Revolving Lender made to such Borrower on the Maturity Date
applicable thereto and (iii) to the Swingline Lender the then unpaid principal
amount of each Swingline Loan made to such Borrower on the earlier of (x) the
10th Business Day following the incurrence of such Swingline Loan and (y) the

 

90



--------------------------------------------------------------------------------

Latest Revolving Loan Maturity Date. On the Initial Revolving Credit Maturity
Date, each Borrower shall make payment in full in Cash of all accrued and unpaid
fees and all reimbursable expenses and other Loan Document Obligations with
respect to the Initial Revolving Facility then due, together with accrued and
unpaid interest (if any) thereon attributable to such Borrower.

(c)      If the Maturity Date in respect of any Class of Revolving Credit
Commitments occurs prior to the expiry date of any Letter of Credit, then (i) if
one or more other Classes of Revolving Credit Commitments in respect of which
the Maturity Date shall not have so occurred are then in effect (or will
automatically be in effect upon the occurrence of such Maturity Date), such
Letters of Credit shall automatically be deemed to have been issued (including
for purposes of the obligations of the Revolving Lenders to purchase
participations therein and to make Revolving Loans and payments in respect
thereof pursuant to Section 2.05(d) and Section 2.05(e)) under (and ratably
participated in by Revolving Lenders pursuant to) the non-terminating or new
Classes of Revolving Credit Commitments up to an aggregate amount not to exceed
the aggregate principal amount of the unutilized Revolving Credit Commitments
continuing at such time (it being understood that no partial face amount of any
Letter of Credit may be so reallocated) (in each case, after giving effect to
any repayments of Revolving Loans) and (ii) to the extent not reallocated
pursuant to immediately preceding clause (i) and unless provisions reasonably
satisfactory to the applicable Issuing Bank for the treatment of such Letter of
Credit as a letter of credit under a successor credit facility have been agreed
upon, the applicable Borrower shall, on or prior to the applicable Maturity
Date, (x) cause such Letter of Credit to be replaced and returned to the
applicable Issuing Bank undrawn and marked “cancelled”, (y) cause such Letter of
Credit to be backstopped by a “back to back” letter of credit reasonably
satisfactory to the applicable Issuing Bank or (z) Cash collateralize such
Letter of Credit in accordance with Section 2.05(j). Commencing with the
Maturity Date of any Class of Revolving Credit Commitments, the Letter of Credit
Sublimit shall be in an amount agreed solely with the applicable Issuing Bank;
provided that, at the request of the Parent, the Letter of Credit Sublimit
immediately following such Maturity Date shall be no less than the Letter of
Credit Sublimit immediately prior to such Maturity Date multiplied by a
fraction, the numerator of which is the aggregate amount of the Revolving Credit
Commitments immediately following such Maturity Date and the denominator of
which is the aggregate amount of the Revolving Credit Commitments immediately
prior to such Maturity Date.

(d)      Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(e)      The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders or the Issuing
Banks and each Lender’s or the Issuing Bank’s share thereof.

(f)      The entries made in the accounts maintained pursuant to paragraph
(d) or (e) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein (absent manifest error); provided
that the failure of any Lender or the Administrative Agent to maintain such
accounts or any manifest error therein shall not in any manner affect the
obligation of the applicable Borrowers to repay the Loans in accordance with the
terms of this Agreement;

 

91



--------------------------------------------------------------------------------

provided, further, that in the event of any inconsistency between the accounts
maintained by the Administrative Agent pursuant to paragraph (e) of this Section
and any Lender’s records, the accounts of the Administrative Agent shall govern.

(g)      Any Lender may request that Loans made by it be evidenced by a
Promissory Note. In such event, the applicable Borrower shall prepare, execute
and deliver to such Lender a Promissory Note payable to such Lender and its
registered permitted assigns; it being understood and agreed that such Lender
(and/or its applicable permitted assign) shall be required to return such
Promissory Note to the applicable Borrower in accordance with
Section 10.05(b)(iii) and upon the occurrence of the Termination Date (or as
promptly thereafter as practicable). If any Lender loses the original copy of
its Promissory Note, it shall execute an affidavit of loss containing a
customary indemnification provision that is reasonably satisfactory to the
applicable Borrower. The obligation of each Lender to execute an affidavit of
loss containing a customary indemnification provision that is reasonably
satisfactory to the applicable Borrower shall survive the Termination Date.

Section 2.11.      Prepayment of Loans.

(a)      Optional Prepayments.

(i)      Upon prior notice in accordance with paragraph (a)(iii) of this
Section, the applicable Borrower shall have the right at any time and from time
to time to prepay any Borrowing of Term Loans of one or more Classes (such Class
or Classes to be selected by the applicable Borrower in its sole discretion) in
whole or in part without premium or penalty (but subject to (A) in the case of
Initial Term Loans only, Section 2.12(f)(i), (B) in the case of First
Incremental Term Loans only, Section 2.12(f)(ii) and (B) (C) if applicable,
Section 2.16). Each such prepayment shall be paid to the Lenders in accordance
with their respective Applicable Percentages of the relevant Class.

(ii)      Upon prior notice in accordance with paragraph (a)(iii) of this
Section, the applicable Borrower shall have the right at any time and from time
to time to prepay any Borrowing of Revolving Loans of any Class or any Borrowing
of Swingline Loans, including any Additional Revolving Loans, in whole or in
part without premium or penalty (but subject to Section 2.16). Prepayments made
pursuant to this Section 2.11(a)(ii), first, shall be applied ratably to the
Swingline Loans and to outstanding LC Disbursements and second, shall be applied
ratably to the outstanding Revolving Loans, including any Additional Revolving
Loans of the relevant Class.

(iii)      The applicable Borrower shall notify the Administrative Agent (and,
in the case of a prepayment of a Swingline Loan, the Swingline Lender) in
writing of any prepayment under this Section 2.11(a) (A) in the case of a
prepayment of a Eurocurrency Rate Borrowing or a BA Rate Borrowing, not later
than 1:00 p.m. three Business Days before the date of prepayment, (B) in the
case of a prepayment of an ABR Borrowing or a Canadian Prime Rate Borrowing, not
later than 1:00 p.m. on the date of prepayment or (C) in the case of a
prepayment of a Swingline Loan, not later than 1:00 p.m. on the date of
prepayment (or, in each case, such later date or time to which the
Administrative Agent may reasonably agree). Each such notice shall be
irrevocable (except as set forth in the proviso to this sentence) and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that a notice of

 

92



--------------------------------------------------------------------------------

prepayment delivered by the applicable Borrower may state that such notice is
conditioned upon the effectiveness of other transactions or other conditional
events, in which case such notice may be revoked by the applicable Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied and/or the applicable Borrower may delay or
rescind such notice until such condition is satisfied. Promptly following
receipt of any such notice relating to any Borrowing, the Administrative Agent
shall advise the relevant Lenders of the contents thereof. Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of a Borrowing of the same Type and Class as provided in Section 2.02(c) or
such lesser amount that is then outstanding with respect to such Borrowing being
repaid. Each prepayment of Term Loans shall be applied to the Class or Classes
of Term Loans specified by the applicable Borrower in the applicable prepayment
notice, and each prepayment of Term Loans of such Class or Classes made pursuant
to this Section 2.11(a) shall be applied against the remaining scheduled
installments of principal due in respect of the Term Loans of such Class or
Classes in the manner specified by the applicable Borrower or, if not so
specified on or prior to the date of such optional prepayment, in direct order
of maturity.

(b)      Mandatory Prepayments.

(i)      No later than the fifth Business Day after the date on which the
financial statements with respect to each Fiscal Year of the Parent are
delivered pursuant to Section 5.01(b), commencing with the Fiscal Year ending
December 31, 2018, the applicable Borrowers shall prepay Subject Loans in
accordance with clause (vi) below in an aggregate principal amount (the “ECF
Prepayment Amount”) equal to (A) the Required Excess Cash Flow Percentage of
Excess Cash Flow of the Parent and its Restricted Subsidiaries for the Excess
Cash Flow Period then most recently ended (this clause (A), the “Base ECF
Prepayment Amount”) minus (B) at the option of the Parent, to the extent
occurring during such Excess Cash Flow Period (or occurring after such Excess
Cash Flow Period and prior to the date of the applicable Excess Cash Flow
payment), and without duplication (including duplication of any amounts deducted
in any prior Excess Cash Flow Period), the following (collectively, the “ECF
Deductions”):

(1)      the aggregate principal amount of any Term Loans and Revolving Loans
prepaid pursuant to Section 2.11(a);

(2)      the aggregate principal amount of any Incremental Equivalent Debt,
Replacement Debt and/or any other Indebtedness permitted to be incurred pursuant
to Section 6.01 to the extent secured by Liens on the Collateral that are pari
passu with the Liens on the Collateral securing the Credit Facilities,
voluntarily prepaid, repurchased, redeemed or otherwise retired (or
contractually committed to be prepaid, repurchased, redeemed or otherwise
retired); and

(3)      the amount of any reduction in the outstanding amount of any Term
Loans, Incremental Equivalent Debt, Replacement Debt and/or any other
Indebtedness permitted to be incurred pursuant to Section 6.01 to the extent
secured by Liens on the Collateral that are pari

 

93



--------------------------------------------------------------------------------

passu with the Liens on the Collateral securing the Credit Facilities, resulting
from any purchase or assignment made in accordance with Section 10.05(g) of this
Agreement (including in connection with any Dutch Auction) (with respect to Term
Loans) and any equivalent provisions with respect to any Incremental Equivalent
Debt, Replacement Debt and/or such other Indebtedness;

in the case of each of clauses (1)-(3), (I) excluding any such payments,
prepayments and expenditures made during such Fiscal Year that reduced the
amount required to be prepaid pursuant to this Section 2.11(b)(i) in the prior
Fiscal Year, (II) in the case of any prepayment of revolving Indebtedness, to
the extent accompanied by a permanent reduction in the relevant commitment,
(III) to the extent that such payments, prepayments and expenditures were not
financed with the proceeds of other long-term funded Indebtedness (other than
revolving Indebtedness) of the Parent or its Restricted Subsidiaries and (IV) in
each case under clause (3) above, based upon the actual amount of cash paid in
connection with any relevant purchase or assignment; provided that no prepayment
under this Section 2.11(b)(i) shall be required unless the principal amount of
Subject Loans required to be prepaid exceeds $50,000,000 (and, in such case,
only such amount in excess of $50,000,000 shall be required to be prepaid);
provided, further, that if at the time that any such prepayment would be
required, the Parent (or any Restricted Subsidiary) is also required to prepay,
repurchase or offer to prepay or repurchase any Indebtedness that is secured on
a pari passu basis (without regard to the control of remedies) with any Secured
Obligation pursuant to the terms of the documentation governing such
Indebtedness (such Indebtedness required to be so prepaid or repurchased or
offered to be so prepaid or repurchased, “Other Applicable Indebtedness”) with
any portion of the ECF Prepayment Amount, then the applicable Borrowers may
apply such portion of the ECF Prepayment Amount on a pro rata basis (determined
on the basis of the aggregate outstanding principal amount of the Subject Loans
and the relevant Other Applicable Indebtedness (or accreted amount if such Other
Applicable Indebtedness is issued with original issue discount) at such time) to
the prepayment of the Subject Loans and to the prepayment of the relevant Other
Applicable Indebtedness, and the amount of prepayment of the Subject Loans that
would have otherwise been required pursuant to this Section 2.11(b)(i) shall be
reduced accordingly; it being understood that (1) the portion of such ECF
Prepayment Amount allocated to the Other Applicable Indebtedness shall not
exceed the portion of such ECF Prepayment Amount required to be allocated to the
Other Applicable Indebtedness pursuant to the terms thereof, and the remaining
amount, if any, of such ECF Prepayment Amount shall be allocated to the Subject
Loans in accordance with the terms hereof and (2) to the extent the holders of
the Other Applicable Indebtedness decline to have such Indebtedness prepaid or
repurchased, the declined amount shall promptly (and in any event within ten
Business Days after the date of such rejection) be applied to prepay the Subject
Loans in accordance with the terms hereof.

(ii)      No later than the fifth Business Day following the receipt of Net
Proceeds in respect of any Prepayment Asset Sale or Net Insurance/Condemnation
Proceeds that are Material Insurance/Condemnation Proceeds, in each case, in
excess of $200,000,000 in any Fiscal Year (disregarding Net Proceeds of up to
$75,000,000 received in respect of

 

94



--------------------------------------------------------------------------------

Exclusive Licenses in such Fiscal Year), the applicable Borrowers shall apply an
amount equal to the Required Net Proceeds Percentage of such Net Proceeds or Net
Insurance/Condemnation Proceeds received with respect thereto in excess of such
thresholds (collectively, the “Subject Proceeds”; and any Net Proceeds in
respect of any Prepayment Asset Sale or Net Insurance/Condemnation Proceeds that
do not constitute Subject Proceeds, the “Excluded Proceeds”) to prepay the
outstanding principal amount of Subject Loans in accordance with clause
(vi) below; provided that (A) the Borrowers shall not be required to make a
mandatory prepayment under this clause (ii) in respect of the Subject Proceeds
that are reinvested in assets used or useful in the business of any Borrower or
its Subsidiaries (including acquisitions and Investments) to the extent (x) the
Subject Proceeds are so reinvested within 12 months following receipt thereof
(the “Reinvestment Period”) or (y) the Parent or any of its subsidiaries has
contractually committed to so reinvest the Subject Proceeds during such
Reinvestment Period and the Subject Proceeds are so reinvested within six months
after the expiration of such Reinvestment Period; provided, however, that if the
Subject Proceeds have not been so reinvested prior to the expiration of the
applicable period, the applicable Borrowers shall promptly prepay the
outstanding principal amount of Subject Loans with the Subject Proceeds not so
reinvested as set forth above (without regard to the immediately preceding
proviso) (provided that the Parent may elect to deem certain expenditures that
would otherwise be permissible reinvestments but that occurred prior to the
receipt of the applicable Net Proceeds or Net Insurance/Condemnation Proceeds
(as applicable) as having been reinvested in accordance with the provisions of
this Section 2.11(b)(ii), but only to the extent such deemed expenditure shall
have been made no earlier than (x) in the case of Net Proceeds, the earlier of
the execution of a definitive agreement with respect to such Prepayment Asset
Sale or the consummation of the applicable Disposition and (y) in the case of
Net Insurance/Condemnation Proceeds, the occurrence of the event in respect of
which such Net Insurance/Condemnation Proceeds were received) and (B) if, at the
time that any such prepayment would be required hereunder, the Parent or any of
its Restricted Subsidiaries is required to repay or repurchase (or offer to
repay or repurchase) any Other Applicable Indebtedness, then the relevant Person
may apply the Subject Proceeds on a pro rata basis to the prepayment of the
Subject Loans and to the repurchase or repayment of the Other Applicable
Indebtedness (determined on the basis of the aggregate outstanding principal
amount of the Subject Loans and the Other Applicable Indebtedness (or accreted
amount if such Other Applicable Indebtedness is issued with original issue
discount) at such time); it being understood that (1) the portion of the Subject
Proceeds allocated to the Other Applicable Indebtedness shall not exceed the
amount of the Subject Proceeds required to be allocated to the Other Applicable
Indebtedness pursuant to the terms thereof (and the remaining amount, if any, of
the Subject Proceeds shall be allocated to the Subject Loans in accordance with
the terms hereof), and the amount of the prepayment of the Subject Loans that
would have otherwise been required pursuant to this Section 2.11(b)(ii) shall be
reduced accordingly and (2) to the extent the holders of the Other Applicable
Indebtedness decline to have such Indebtedness prepaid or repurchased, the
declined amount shall promptly (and in any event within ten Business Days after
the date of such rejection) be applied to prepay the Subject Loans in accordance
with the terms hereof.

 

95



--------------------------------------------------------------------------------

(iii)      In the event that the Parent or any of its Restricted Subsidiaries
receives Net Proceeds from the issuance or incurrence of Indebtedness by the
Parent or any of its Restricted Subsidiaries (other than with respect to
Indebtedness permitted under Section 6.01, except to the extent the relevant
Indebtedness constitutes Refinancing Indebtedness incurred to refinance all or a
portion of the Initial Term Loans pursuant to Section 6.01(p) or Replacement
Term Loans incurred to refinance Initial Term Loans in accordance with the
requirements of Section 10.02(c)), the applicable Borrowers shall, substantially
simultaneously with (and in any event not later than two Business Days
thereafter) the receipt of such Net Proceeds by the Parent or its applicable
Restricted Subsidiary, apply an amount equal to 100% of such Net Proceeds to
prepay the outstanding principal amount of the relevant Initial Term Loans in
accordance with clause (vi) below;

(iv)      Notwithstanding anything in this Section 2.11(b) to the contrary,
(A) the Borrowers shall not be required to prepay any amount that would
otherwise be required to be paid pursuant to Sections 2.11(b)(i) or (ii) above
to the extent that the relevant Excess Cash Flow is generated by any Foreign
Subsidiary, the relevant Prepayment Asset Sale is consummated by any Foreign
Subsidiary or the relevant Net Insurance/Condemnation Proceeds are received by
any Foreign Subsidiary, as the case may be, for so long as the Parent determines
in good faith that the repatriation to the applicable Borrower of any such
amount would be prohibited or delayed (beyond the time period during which such
prepayment is otherwise required to be made pursuant to Section 2.11(b)(i) or
(ii) above) under any Requirement of Law or conflict with the fiduciary duties
of such Foreign Subsidiary’s directors, or result in, or could reasonably be
expected to result in, a material risk of personal or criminal liability for any
officer, director, employee, manager, member of management or consultant of such
Foreign Subsidiary (including on account of financial assistance, corporate
benefit, thin capitalization, capital maintenance or similar considerations); it
being understood and agreed that (i) solely within 365 days following the end of
the applicable Excess Cash Flow Period or the event giving rise to the relevant
Subject Proceeds, the applicable Borrower shall take all commercially reasonable
actions required by applicable Requirements of Law to permit such repatriation
and (ii) if the repatriation of the relevant affected Excess Cash Flow or
Subject Proceeds, as the case may be, is permitted under the applicable
Requirement of Law and, to the extent applicable, would no longer conflict with
the fiduciary duties of such director, or result in, or be reasonably expected
to result in, a material risk of personal or criminal liability for the Persons
described above, in either case, within 365 days following the end of the
applicable Excess Cash Flow Period or the event giving rise to the relevant
Subject Proceeds, the relevant Foreign Subsidiary will promptly repatriate the
relevant Excess Cash Flow or Subject Proceeds, as the case may be, and the
repatriated Excess Cash Flow or Subject Proceeds, as the case may be, will be
promptly (and in any event not later than two Business Days after such
repatriation) applied (net of additional Taxes payable or reserved against such
Excess Cash Flow or such Subject Proceeds, as a result thereof, in each case by
any Loan Party, such Loan Party’s subsidiaries, and any Affiliates or indirect
or direct equity owners of the foregoing) to the repayment of Subject Loans
pursuant to this Section 2.11(b) to the extent required herein (without regard
to this clause (iv)), (B) the Borrowers shall not be required to prepay any
amount that would otherwise be required to be paid pursuant to Sections
2.11(b)(i) or (ii) to the extent that the relevant Excess Cash Flow is generated

 

96



--------------------------------------------------------------------------------

by any Joint Venture or the relevant Subject Proceeds are received by any Joint
Venture for so long as the Parent determines in good faith that the distribution
to the applicable Borrowers of such Excess Cash Flow or Subject Proceeds would
be prohibited under the Organizational Documents (or any relevant shareholders’
or similar agreement) governing such Joint Venture; it being understood that if
the relevant prohibition ceases to exist within the 365-day period following the
end of the applicable Excess Cash Flow Period, the event giving rise to the
relevant Subject Proceeds, the relevant Joint Venture will promptly distribute
the relevant Excess Cash Flow or the relevant Subject Proceeds, as the case may
be, and the distributed Excess Cash Flow or Subject Proceeds, as the case may
be, will be promptly (and in any event not later than ten Business Days after
such distribution) applied (net of additional Taxes payable or reserved against
as a result thereof) to the repayment of Subject Loans pursuant to this
Section 2.11(b) to the extent required herein (without regard to this clause
(iv)) and (C) if the Parent determines in good faith that the repatriation (or
other intercompany distribution) to the applicable Borrower of any amounts
required to mandatorily prepay the Subject Loans pursuant to Section 2.11(b)(i)
or (ii) above would result in material and adverse tax consequences for any Loan
Party or any of such Loan Party’s subsidiaries, Affiliates or indirect or direct
equity owners, taking into account any foreign tax credit or benefit actually
realized in connection with such repatriation (such amount, a “Restricted
Amount”), as determined by the Parent in good faith, the amount the applicable
Borrower shall be required to mandatorily prepay pursuant to Section 2.11(b)(i)
or (ii) above, as applicable, shall be reduced by the Restricted Amount;
provided that to the extent that the repatriation (or other intercompany
distribution) of any Subject Proceeds or Excess Cash Flow from the relevant
Foreign Subsidiary would no longer have a material and adverse tax consequence
within the 365-day period following the event giving rise to the relevant
Subject Proceeds or the end of the applicable Excess Cash Flow Period, as the
case may be, an amount equal to the Subject Proceeds or Excess Cash Flow, as
applicable, not previously applied pursuant to this clause (C), shall be
promptly applied to the repayment of Subject Loans pursuant to Section 2.11(b)
as otherwise required above (without regard to this clause (iv));

(v)      Each Lender may elect, by notice to the Administrative Agent at or
prior to the time and in the manner specified by the Administrative Agent, prior
to any prepayment of Initial Term Loans and Additional Term Loans required to be
made by a Borrower pursuant to this Section 2.11(b), to decline all (but not a
portion) of its Applicable Percentage of such prepayment (such declined amounts,
the “Declined Proceeds”), which Declined Proceeds may be retained by the
applicable Borrower and used for any legal purpose permitted (or not prohibited)
hereunder, including to increase the Available Amount; provided further that,
for the avoidance of doubt, no Lender may reject any prepayment made under
Section 2.11(b)(iii) above to the extent that such prepayment is made with the
Net Proceeds of (w) Refinancing Indebtedness (including Replacement Debt)
incurred to refinance all or a portion of the Initial Term Loans or Additional
Term Loans pursuant to Section 6.01(p), (x) Incremental Term Loans incurred to
refinance all or a portion of the Term Loans pursuant to Section 2.22,
(y) Replacement Term Loans incurred to refinance all or a portion of the Term
Loans in accordance with the requirements of Section 10.02(c) and/or
(z) Incremental Equivalent Debt incurred to refinance all or a portion of the
Term Loans in accordance with the requirements of

 

97



--------------------------------------------------------------------------------

Section 6.01(z). If any Lender fails to deliver a notice to the Administrative
Agent of its election to decline receipt of its Applicable Percentage of any
mandatory prepayment within the time frame specified by the Administrative
Agent, such failure will be deemed to constitute an acceptance of such Lender’s
Applicable Percentage of the total amount of such mandatory prepayment of
Initial Term Loans and Additional Term Loans.

(vi)      Except as may otherwise be set forth in any amendment to this
Agreement in connection with any Additional Term Loan, (A) each prepayment of
Initial Term Loans and Additional Term Loans pursuant to this Section 2.11(b)
shall be applied ratably to each Class of Term Loans (based upon the then
outstanding principal amounts of the respective Classes of Term Loans) (provided
that any prepayment constituting (w) Refinancing Indebtedness (including
Replacement Debt) incurred to refinance all or a portion of the Initial Term
Loans or Additional Term Loans pursuant to Section 6.01(p), (x) Incremental
Loans incurred to refinance all or a portion of the Term Loans pursuant to
Section 2.22, (y) Replacement Term Loans incurred to refinance all or a portion
of the Term Loans in accordance with the requirements of Section 10.02(c) and/or
(z) Incremental Equivalent Debt incurred to refinance all or a portion of the
Term Loans in accordance with the requirements of Section 6.01(z) shall, in each
case be applied solely to each applicable Class of refinanced or replaced Term
Loans), (B) with respect to each Class of Initial Term Loans and Additional Term
Loans, all accepted prepayments under Section 2.11(b)(i), (ii) or (iii) shall be
applied against the remaining scheduled installments of principal due in respect
of the Initial Term Loans and Additional Term Loans as directed by the Parent
(or, in the absence of direction from the Parent, to the remaining scheduled
amortization payments in respect of the Initial Term Loans and Additional Term
Loans in direct order of maturity) and (C) each such prepayment shall be paid to
the Term Lenders in accordance with their respective Applicable Percentages. The
amount of such mandatory prepayments shall be applied on a pro rata basis to the
then outstanding Initial Term Loans and Additional Term Loans being prepaid
irrespective of whether such outstanding Loans are ABR Loans, Eurocurrency Rate
Loans or Loans of any other Type. Any prepayment of Initial Term Loans made on
or prior to the Soft Call Termination Date pursuant to Section 2.11(b)(iii) as
part of a Repricing Transaction shall be accompanied by the fee set forth in
Section 2.12(f).

(vii)      In the event that on any Revaluation Date (after giving effect to the
determination of the Outstanding Amount of each Revolving Loan, Letter of Credit
and LC Disbursement) the Revolving Credit Exposure of any Class exceeds the
amount of the Revolving Credit Commitment of such Class then in effect, the
applicable Borrowers shall, within five Business Days of receipt of notice from
the Administrative Agent, prepay the Revolving Loans or Swingline Loans and/or
reduce LC Exposure in an aggregate amount sufficient to reduce such Revolving
Credit Exposure as of the date of such payment to an amount not to exceed the
Revolving Credit Commitment of such Class then in effect by taking any of the
following actions as it shall determine at its sole discretion: (A) prepaying
Revolving Loans or Swingline Loans or (B) with respect to any excess LC
Exposure, depositing Cash in the LC Collateral Account or “backstopping” or
replacing the relevant Letters of Credit, in each case, in an amount equal to
100% of such excess LC Exposure (minus any amount then on deposit in the LC
Collateral Account).

 

98



--------------------------------------------------------------------------------

(viii)      At the time of each prepayment required under Section 2.11(b)(i),
(ii) or (iii), the Parent shall deliver to the Administrative Agent a
certificate signed by a Responsible Officer of the Parent setting forth in
reasonable detail the calculation of the amount of such prepayment in the form
attached as Exhibit M hereto. Each such certificate shall specify the Borrowings
being prepaid and the principal amount of each Borrowing (or portion thereof) to
be prepaid. Prepayments shall be accompanied by accrued interest as required by
Section 2.13. All prepayments of Borrowings under this Section 2.11(b) shall be
subject to Section 2.16 and, except as set forth in the last sentence of clause
(vi) above, shall otherwise be without premium or penalty.

Section 2.12.      Fees.

(a)      The Borrowers agree to pay to the Administrative Agent for the account
of each Revolving Lender of any Class (other than any Defaulting Lender) a
commitment fee, which shall accrue at a rate equal to the Commitment Fee Rate
per annum applicable to the Revolving Credit Commitment of such Class on the
average daily amount of the Unused Revolving Credit Commitment of such Class of
such Revolving Lender during the period from and including the Closing Date to
the date on which such Lender’s Revolving Credit Commitment of such Class
terminates. Accrued commitment fees shall be payable in arrears on the last
Business Day of each March, June, September and December for the quarterly
period then ended (commencing on June 29, 2018) but in the case of the payment
made on such date, for the period from the Closing Date to such date) and on the
date on which the Revolving Credit Commitments of the applicable Class
terminate. For purposes of calculating the commitment fees only, no portion of
the Revolving Credit Commitments shall be deemed utilized as a result of
outstanding Swingline Loans.

(b)      The Borrowers agree to pay (i) to the Administrative Agent for the
account of each Revolving Lender of any Class (other than any Defaulting Lender)
a participation fee with respect to its participation in each Letter of Credit,
which shall accrue at the Applicable Rate used to determine the interest rate
applicable to Eurocurrency Rate Revolving Loans on the daily face amount of such
Lender’s LC Exposure attributable to its Revolving Credit Commitment of such
Class in respect of such Letter of Credit (excluding any portion thereof
attributable to unreimbursed LC Disbursements), during the period from and
including the Closing Date to the later of the date on which such Revolving
Lender’s Revolving Credit Commitment of such Class terminates and the date on
which such Revolving Lender ceases to have any LC Exposure related to its
Revolving Credit Commitment of such Class in respect of such Letter of Credit
(including any such LC Exposure that may exist following the termination of such
Revolving Credit Commitments) and (ii) to each Issuing Bank, for its own
account, a fronting fee, in respect of each Letter of Credit issued by such
Issuing Bank for the period from the date of issuance of such Letter of Credit
to the expiration date of such Letter of Credit (or if terminated on an earlier
date, to the termination date of such Letter of Credit), computed at a rate
equal to the rate agreed by such Issuing Bank and the Parent (but in any event
not to exceed 0.125% per annum) of the daily face amount of such Letter of
Credit, as well as such Issuing Bank’s reasonable and customary fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued to but excluding the last Business Day of each March, June, September
and December shall be payable in arrears for the quarterly period then ended
(or, in the case of the payment made on June 29, 2018, for the period from the
Closing Date to such date) on the last Business Day of such calendar quarter;
provided that all such fees shall be payable on the date on which the Revolving
Credit Commitments of the applicable Class terminate, and any such fees accruing
after the date on which the Revolving

 

99



--------------------------------------------------------------------------------

Credit Commitments of the applicable Class terminate shall be payable on demand.
Any other fees payable to any Issuing Bank pursuant to this paragraph shall be
payable within 30 days after receipt of a written demand (accompanied by
reasonable back-up documentation) therefor.

(c)      [Reserved].

(d)      The Parent agrees to pay to the Administrative Agent, for its own
account, the fees in the amounts and at the times separately agreed upon by the
Parent and the Administrative Agent in writing.

(e)      All fees payable hereunder shall be paid on the dates due, in Dollars
and in immediately available funds, to the Administrative Agent (or to the
applicable Issuing Bank, in the case of fees payable to it) for distribution, in
the case of commitment fees and participation fees, to the Revolving Lenders.
Fees paid shall not be refundable under any circumstances except as otherwise
provided in the Fee Letter. Fees payable hereunder shall accrue through and
including the last day of the month immediately preceding the applicable fee
payment date.

(f)      (i) In the event that, on or prior to the date that is six months after
the Closing Date (the “Initial Term Loan Soft Call Termination Date”), VPI
(x) prepays, repays, refinances, substitutes or replaces any Initial Term Loans
in connection with a Repricing Transaction (including, for the avoidance of
doubt, any prepayment made pursuant to Section 2.11(b)(iii) that constitutes a
Repricing Transaction) or (y) effects any amendment, modification or waiver of,
or consent under, this Agreement resulting in a Repricing Transaction with
respect to the Initial Term Loans, VPI shall pay to the Administrative Agent,
for the ratable account of each of the applicable Initial Term Lenders, (I) in
the case of clause (x), a premium of 1.00% of the aggregate principal amount of
the Initial Term Loans so prepaid, repaid, refinanced, substituted or replaced
and (II) in the case of clause (y), a fee equal to 1.00% of the aggregate
principal amount of the Initial Term Loans that are the subject of such
Repricing Transaction outstanding immediately prior to such amendment. If, on or
prior to the Initial Term Loan Soft Call Termination Date, all or any portion of
the Initial Term Loans held by any Term Lender are prepaid, repaid, refinanced,
substituted or replaced pursuant to Section 2.19(b)(iv) as a result of, or in
connection with, such Term Lender not agreeing or otherwise consenting to any
waiver, consent, modification or amendment referred to in clause (y) above (or
otherwise in connection with a Repricing Transaction), such prepayment,
repayment, refinancing, substitution or replacement will be made at 101% of the
principal amount so prepaid, repaid, refinanced, substituted or replaced. All
such amounts shall be due and payable on the date of effectiveness of such
Repricing Transaction.

(ii) In the event that, on or prior to the date that is twelve months after the
First Incremental Amendment Date (the “First Incremental Term Loan Soft Call
Termination Date”), VPI (x) prepays, repays, refinances, substitutes or replaces
any First Incremental Term Loans in connection with a Repricing Transaction with
respect to First Incremental Term Loans (including, for the avoidance of doubt,
any prepayment made pursuant to Section 2.11(b)(iii) that constitutes such a
Repricing Transaction) or (y) effects any amendment, modification or waiver of,
or consent under, this Agreement resulting in a Repricing Transaction with
respect to the First Incremental Term Loans, VPI shall pay to the Administrative
Agent, for the ratable account of each of the applicable First Incremental Term
Lenders, (I) in the case of clause (x), a premium of 1.00% of the aggregate
principal amount of the First Incremental Term Loans so prepaid, repaid,
refinanced, substituted or replaced and (II) in the case of clause (y), a fee
equal to 1.00% of the

 

100



--------------------------------------------------------------------------------

aggregate principal amount of the First Incremental Term Loans that are the
subject of such Repricing Transaction outstanding immediately prior to such
amendment. If, on or prior to the First Incremental Term Loan Soft Call
Termination Date, all or any portion of the First Incremental Term Loans held by
any Term Lender are prepaid, repaid, refinanced, substituted or replaced
pursuant to Section 2.19(b)(iv) as a result of, or in connection with, such Term
Lender not agreeing or otherwise consenting to any waiver, consent, modification
or amendment referred to in clause (y) above (or otherwise in connection with a
Repricing Transaction with respect to First Incremental Term Loans), such
prepayment, repayment, refinancing, substitution or replacement will be made at
101% of the principal amount so prepaid, repaid, refinanced, substituted or
replaced. All such amounts shall be due and payable on the date of effectiveness
of such Repricing Transaction.

(g)      Unless otherwise indicated herein, all computations of fees shall be
made on the basis of a 360-day year and shall be payable for the actual days
elapsed (including the first day but excluding the last day). Each determination
by the Administrative Agent of the amount of any fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

Section 2.13.      Interest.

(a)      The Loans comprising each ABR Borrowing (including Swingline Loans)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

(b)      The Loans comprising each Eurocurrency Rate Borrowing shall bear
interest at the Eurocurrency Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

(c)      The Loans comprising (i) each Canadian Prime Rate Borrowing shall bear
interest at the Canadian Prime Rate plus the Applicable Rate and (ii) each BA
Rate Borrowing shall bear interest at the BA Rate for the Interest Period in
effect for such Borrowing plus the Applicable Rate.

(d)      Notwithstanding the foregoing, during the existence and continuance of
any Event of Default under Section 8.01(a), if any principal of or interest on
any Loan or any LC Disbursement or any fee payable by a Borrower hereunder is
not, in each case, paid or reimbursed when due, whether at stated maturity, upon
acceleration or otherwise, the relevant overdue amount shall bear interest, to
the fullest extent permitted by applicable Requirements of Law, after as well as
before judgment, at a rate per annum equal to (i) in the case of overdue
principal or interest of any Loan or unreimbursed LC Disbursement, 2.00% plus
the rate otherwise applicable to such Loan or LC Disbursement as provided in the
preceding paragraphs of this Section or Section 2.05(h) or (ii) in the case of
any other amount, 2.00% plus the rate applicable to Revolving Loans that are ABR
Loans as provided in paragraph (a) of this Section; provided that no amount
shall be payable pursuant to this Section 2.13(d) to any Defaulting Lender so
long as such Lender is a Defaulting Lender; provided further that no amounts
shall accrue pursuant to this Section 2.13(d) on any overdue amount,
reimbursement obligation in respect of any LC Disbursement or other amount
payable to a Defaulting Lender so long as such Lender is a Defaulting Lender.

(e)      Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and on the Maturity Date applicable to such
Loan or, in the case of any Revolving Loan, upon the termination of the
Revolving Credit Commitments of the applicable Class, as applicable; provided
that (i) interest accrued pursuant to paragraph (d) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a

 

101



--------------------------------------------------------------------------------

prepayment of an ABR Revolving Loan or Canadian Prime Rate Revolving Loan prior
to the termination of the relevant revolving Commitments), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Rate Loan or BA Rate Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion. Accrued interest for any Class of Additional Loans
shall be payable as set forth in the applicable Refinancing Amendment,
Incremental Facility Amendment or Extension Amendment.

(f)      All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed for ABR Loans based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year) and
interest computed for Canadian Prime Rate Revolving Loans and BA Rate Revolving
Loans shall be computed on the basis of a year of 365 days, and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Alternate Base Rate, Eurocurrency
Rate, Canadian Prime Rate or BA Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.
Interest shall accrue on each Loan from the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall bear interest for one day.

Section 2.14.      Alternate Rate of Interest. If at least two Business Days
prior to the commencement of any Interest Period for a Eurocurrency Rate
Borrowing or for a BA Rate Borrowing:

(a)      the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurocurrency Rate or the BA Rate, as applicable, for
such Interest Period; or

(b)      the Administrative Agent is advised by the Required Lenders that the
Eurocurrency Rate or the BA Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

in each case in circumstances to which Section 2.24 does not apply, then the
Administrative Agent shall promptly give notice thereof to the Parent and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Parent and the Lenders that the
circumstances giving rise to such notice no longer exist, which the
Administrative Agent agrees promptly to do, (i) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurocurrency Rate Borrowing or a BA Rate Borrowing, as
applicable, shall be ineffective and such Borrowing shall be converted to an ABR
Borrowing or a Canadian Prime Rate Borrowing, as applicable (or, in the case of
a pending request for conversion or continuation of a Borrowing denominated in
an Alternate Currency other than Canadian Dollars, the Parent, the
Administrative Agent and the Revolving Lenders shall establish a mutually
acceptable alternative rate) on the last day of the Interest Period applicable
thereto and (ii) if any Borrowing Request requests a Eurocurrency Rate Borrowing
or a BA Rate Borrowing, as applicable, such Borrowing shall be made as an ABR
Borrowing or a Canadian Prime Rate Borrowing, as applicable (or, in the case of
a pending request for a Borrowing denominated in an Alternate Currency other
than Canadian Dollars, the

 

102



--------------------------------------------------------------------------------

Parent, the Administrative Agent and the Revolving Lenders shall establish a
mutually acceptable alternative rate).

Section 2.15.      Increased Costs.

(a)      If any Change in Law:

(i)      imposes, modifies or deems applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Eurocurrency Rate or the BA Rate) or Issuing Bank;

(ii)      subjects any Lender or Issuing Bank or the Administrative Agent to any
Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and (C) Connection Income
Taxes) in respect of its loans, letters of credit, commitments or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(iii)      imposes on any Lender or Issuing Bank or the London interbank market
any other condition (other than Taxes) affecting this Agreement or Eurocurrency
Rate Loans or BA Rate Loans made by any Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing is to increase the cost to the relevant
Lender of making or maintaining any Eurocurrency Rate Loan or BA Rate Loan (or
of maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or Issuing Bank hereunder (whether of principal, interest or
otherwise) in respect of any Eurocurrency Rate Loan, BA Rate Loan or Letter of
Credit in an amount deemed by such Lender or Issuing Bank to be material, then,
within 30 days after the Parent’s receipt of the certificate contemplated by
paragraph (c) of this Section, the applicable Borrower will pay to such Lender
or Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as applicable, for such additional costs
incurred or reduction suffered; provided that no Borrower shall be liable for
such compensation if (x) the relevant Change in Law occurs on a date prior to
the date such Lender becomes a party hereto, (y) such Lender invokes
Section 2.20 or (z) in the case of requests for reimbursement under clause
(iii) above resulting from a market disruption, (A) the relevant circumstances
do not generally affect the banking market or (B) the applicable request has not
been made by Lenders constituting Required Lenders.

(b)      If any Lender or Issuing Bank determines that any Change in Law
regarding liquidity or capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company could have achieved but for such
Change in Law other than due to Taxes (taking into consideration such Lender’s
or Issuing Bank’s policies and the policies of such Lender’s or such Issuing
Bank’s

 

103



--------------------------------------------------------------------------------

holding company with respect to capital adequacy), then within 30 days of
receipt by the Parent of the certificate contemplated by paragraph (c) of this
Section the applicable Borrower will pay to such Lender or such Issuing Bank, as
applicable, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

(c)      Any Lender or Issuing Bank requesting compensation under this
Section 2.15 shall be required to deliver a certificate to the Parent that
(i) sets forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or its holding company, as applicable, as specified in paragraph
(a) or (b) of this Section, (ii) sets forth in reasonable detail the manner in
which such amount or amounts were determined and (iii) certifies that such
Lender or Issuing Bank is generally charging such amounts to similarly situated
borrowers, which certificate shall be conclusive absent manifest error.

(d)      Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that no
Borrower shall be required to compensate a Lender or an Issuing Bank pursuant to
this Section for any increased costs or reductions incurred more than 180 days
prior to the date that such Lender or Issuing Bank notifies the Parent of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or Issuing Bank’s intention to claim compensation therefor; provided,
further, that if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

Section 2.16.      Break Funding Payments. In the event of (a) the conversion or
prepayment of any principal of any Eurocurrency Rate Loan or BA Rate Loan other
than on the last day of an Interest Period applicable thereto (whether
voluntary, mandatory, automatic, by reason of acceleration or otherwise),
(b) the failure to borrow, convert, continue or prepay any Eurocurrency Rate
Loan or BA Rate Loan on the date or in the amount specified in any notice
delivered pursuant hereto or (c) the assignment of any Eurocurrency Rate Loan or
BA Rate Loan of any Lender other than on the last day of the Interest Period
applicable thereto as a result of a request by the applicable Parent pursuant to
Section 2.19, then, in any such event, the applicable Borrower shall compensate
each Lender for the loss, cost and expense incurred by such Lender that is
attributable to such event (other than loss of profit). In the case of a
Eurocurrency Rate Loan or BA Rate Loan, the loss, cost or expense of any Lender
shall be the amount reasonably determined by such Lender to be the excess, if
any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Eurocurrency Rate or BA
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan) over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in the applicable currency of a comparable amount and
period from other banks in the Eurodollar or applicable interbank market; it
being understood that such loss, cost or expense shall in any case exclude any
interest rate floor and all administrative, processing or similar fees. Any
Lender requesting compensation under this Section 2.16 shall be required to
deliver a certificate to the Parent (i) setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section, the basis therefor
and, in

 

104



--------------------------------------------------------------------------------

reasonable detail, the manner in which such amount or amounts were determined
and (ii) certifying that such Lender is generally charging the relevant amounts
to similarly situated borrowers, which certificate shall be conclusive absent
manifest error. The applicable Borrower shall pay such Lender the amount shown
as due on any such certificate within 30 days after receipt thereof.

Section 2.17.      Taxes.

(a)      Any and all payments by or on account of any obligation of any Loan
Party hereunder or under any other Loan Document shall be made free and clear of
and without deduction or withholding for any Taxes, except as required by
applicable Requirements of Law. If any applicable Requirement of Law requires
the deduction or withholding of any Tax from any such payment by any applicable
withholding agent, then (i) if such Tax is an Indemnified Tax, the amount
payable by the applicable Loan Party shall be increased as necessary so that
after required deductions (including deductions applicable to additional sums
payable under this Section 2.17) having been made by the applicable withholding
agent, each Lender and each Issuing Bank (as applicable) (or, where the
Administrative Agent receives a payment for its own account, the Administrative
Agent), receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable withholding agent shall make such
deductions and (iii) such withholding agent shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
Requirements of Law.

(b)      In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Requirements of Law.

(c)      Each Loan Party shall indemnify the Administrative Agent, each Lender
and each Issuing Bank within 30 days after receipt of the certificate described
in the succeeding sentence, for the full amount of any Indemnified Taxes payable
or paid by the Administrative Agent, such Lender or Issuing Bank (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section), as applicable, and any reasonable expenses arising
therefrom or with respect thereto; provided that if such Loan Party reasonably
believes that such Taxes were not correctly or legally asserted, the
Administrative Agent or such Lender or Issuing Bank, as applicable, will use
reasonable efforts to cooperate with such Loan Party to obtain a refund of such
Taxes (which shall be repaid to such Loan Party in accordance with
Section 2.17(g)) so long as such efforts would not, in the sole determination of
the Administrative Agent or such Lender or Issuing Bank, result in any
additional out-of-pocket costs or expenses not reimbursed by such Loan Party or
be otherwise materially disadvantageous to the Administrative Agent or such
Lender or Issuing Bank, as applicable. In connection with any request for
reimbursement under this Section 2.17(c), the relevant Lender, Issuing Bank or
the Administrative Agent, as applicable, shall deliver a certificate to the
Parent setting forth, in reasonable detail, the basis and calculation of the
amount of the relevant payment or liability. Notwithstanding anything to the
contrary contained in this Section 2.17(c), no Borrower shall be required to
indemnify the Administrative Agent, any Lender or any Issuing Bank pursuant to
this Section 2.17(c) for any incremental interest or penalties resulting from a
failure of such Administrative Agent, such Lender or Issuing Bank, as
applicable, to notify the Parent of the relevant possible indemnification claim
within 180 days after the Administrative Agent or such Lender or Issuing Bank
receives written notice from the applicable taxing authority of the specific tax
assessment giving rise to such indemnification claim.

(d)      [reserved]

 

105



--------------------------------------------------------------------------------

(e)      As soon as practicable after any payment of Indemnified Taxes by any
Loan Party to a Governmental Authority, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment that is reasonably
satisfactory to the Administrative Agent.

(f)      Status of Lenders and Issuing Banks.

(i)      Any Lender and any Issuing Bank that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Parent and the Administrative Agent, at the time
or times reasonably requested by the Parent or the Administrative Agent, such
properly completed and executed documentation as the Parent or the
Administrative Agent may reasonably request to permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any Lender
and any Issuing Bank, if reasonably requested by the Parent or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Requirements of Law or reasonably requested by the Parent or the
Administrative Agent as will enable the Parent or the Administrative Agent to
determine whether or not such Lender or Issuing Bank is subject to backup
withholding or information reporting requirements. Each Lender and each Issuing
Bank hereby authorizes the Administrative Agent to deliver to the Parent and to
any successor Administrative Agent any documentation provided to the
Administrative Agent pursuant to this Section 2.17(f).

(ii)      Each Lender and each Issuing Bank agrees that if any documentation it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such documentation or promptly notify the Parent and the
Administrative Agent in writing of its legal ineligibility to do so.

(iii)      Without limiting the generality of the foregoing,

(A)      any Lender or Issuing Bank that is a United States person within the
meaning of Section 7701(a)(30) of the Code (a “U.S. Lender/Issuing Bank”) shall
deliver to the Parent and the Administrative Agent on or about the date on which
such U.S. Lender/Issuing Bank becomes a Lender or the Issuing Bank under this
Agreement (and from time to time thereafter upon the reasonable request of the
Parent or the Administrative Agent), executed copies of IRS Form W-9 certifying
that such Lender is exempt from U.S. federal backup withholding tax;

(B)      any Lender that is not a U.S. Lender/Issuing Bank (a “Non-U.S.
Lender/Issuing Bank”) shall, to the extent it is legally eligible to do so,
deliver to the Parent and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or about the date on which such Non-U.S.
Lender/Issuing Bank becomes a Lender or Issuing Bank under this Agreement (and
from time to time thereafter

 

106



--------------------------------------------------------------------------------

upon the reasonable request of the Parent or the Administrative Agent),
whichever of the following is applicable:

(1)      in the case of a Non-U.S. Lender/Issuing Bank claiming the benefits of
an income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form W-8BEN
or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

(2)      executed copies of IRS Form W-8ECI;

(3)      in the case of a Non-U.S. Lender/Issuing Bank claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit L-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the applicable U.S. Borrower within the
meaning of Section 871(h)(3)(B) of the Code, or a “controlled foreign
corporation” related to the applicable U.S. Borrower as described in
Section 881(c)(3)(C) of the Code and no payments in connection with the
Agreement are effectively connected with such Non-U.S. Lender/Issuing Bank’s
conduct of a U.S. trade or business (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or

(4)      to the extent a Non-U.S. Lender/Issuing Bank is not the beneficial
owner, executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit L-2 or Exhibit L-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Non-U.S. Lender/Issuing Bank is a partnership (and not a participating
Lender) and one or more direct or indirect partners of such Non-U.S.
Lender/Issuing Bank are claiming the portfolio interest exemption, such Non-U.S.
Lender/Issuing Bank may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit L-4 on behalf of each such direct and indirect partner;

(C)      any Lender or Issuing Bank shall, to the extent it is legally eligible
to do so, deliver to the Parent and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or about the date on which
such Lender or Issuing Bank becomes a Lender or Issuing Bank under this
Agreement (and from time to time thereafter upon the reasonable request of the
Parent or the Administrative Agent), executed copies of any other form
prescribed by applicable Requirements

 

107



--------------------------------------------------------------------------------

of Law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable Requirements of Law to permit the Parent or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D)      if a payment made to a Lender or Issuing Bank under any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
or Issuing Bank were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender or Issuing Bank shall deliver to the
applicable Borrower and the Administrative Agent at the time or times prescribed
by law and at such time or times reasonably requested by the applicable Borrower
or the Administrative Agent such documentation prescribed by applicable
Requirements of Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the applicable
Borrower or the Administrative Agent as may be necessary for the applicable
Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine whether such Lender or Issuing Bank has complied with
such Lender’s or Issuing Bank’s obligations under FATCA or to determine the
amount, if any, to deduct and withhold from such payment. Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(iv)      Notwithstanding anything to the contrary, a Lender or Issuing Bank
shall not be required to deliver any documentation under this Section 2.17(e) to
the extent it is legally ineligible to deliver.

(g)      If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Indemnified Taxes (whether received
in cash or applied by the taxing authority granting the refund to offset other
Taxes otherwise owed) as to which it has been indemnified pursuant to this
Section 2.17 (including by the payment of additional amounts pursuant to this
Section 2.17), it shall pay the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by such indemnifying party under this Section 2.17 with respect to the
Indemnified Taxes giving rise to such refund), net of all out-of-pocket expenses
(including any Taxes imposed with respect to such refund) of such indemnified
party, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that such
indemnifying party, upon the request of the indemnified party, agrees to repay
to such indemnified party the amount paid over pursuant to this paragraph
(g) (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event the indemnified party is required to repay
such refund to such Governmental Authority. Notwithstanding anything to the
contrary in this paragraph (g), in no event will the indemnified party be
required to pay any amount to any indemnifying party pursuant to this paragraph
(g) to the extent that the payment thereof would place the indemnified party in
a less

 

108



--------------------------------------------------------------------------------

favorable net after-Tax position than the position that the indemnified party
would have been in if the Tax subject to indemnification had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts giving rise to such refund had never been paid. This paragraph shall not
be construed to require the indemnified party to make available its Tax returns
(or any other information relating to its Taxes which it deems confidential) to
the indemnifying party or any other Person.

(h)      Minimum Interest. As part of entering into this Agreement, the parties
hereto have assumed that the interest payable at the rates set forth in this
Agreement is not and will not become subject to Swiss Federal Withholding Tax.
Notwithstanding the foregoing, the parties hereto agree that in the event that
(A) Swiss Federal Withholding Tax is due on interest payments or other payments
by any Loan Party under this Agreement and (B) Section 2.17(a) is unenforceable
for any reason, where payment of an additional amount would otherwise be
required by the terms of Section 2.17(a):

(x)      the applicable interest rate in relation to that interest payment shall
be (i) the interest rate which would have applied to that interest payment
divided by (ii) 1 minus the rate at which the relevant Swiss Federal Withholding
Tax deduction is required to be made under Swiss domestic tax law and/or
applicable double taxation treaties (where the rate at which the relevant Swiss
Federal Withholding Tax deduction is required to be made is for this purpose
expressed as a fraction of 1); and

(y)      the Loan Party shall (i) pay the relevant interest at the adjusted rate
in accordance with paragraph (x) above, (ii) make the Swiss Federal Withholding
Tax deduction on the interest so recalculated and (iii) all references to a rate
of interest under the Agreement shall be construed accordingly.

To the extent that interest payable by any Loan Party under this Agreement
becomes subject to Swiss Federal Withholding Tax, the parties shall promptly
cooperate in completing any procedural formalities (including submitting forms
and documents required by the Swiss or foreign tax authorities) to the extent
possible and necessary (i) for the Loan Party to obtain the authorization from
the Swiss Federal Tax Administration to make interest payments without them
being subject to Swiss Federal Withholding Tax or being subject to Swiss Federal
Withholding Tax at a reduced rate under applicable double taxation treaties and
(ii) to ensure that any person entitled to a full or partial refund under any
applicable double taxation treaty is so refunded.

Section 2.17(g) equally applies to this Section 2.17(h).

(i)      Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, any Lender or Issuing Bank, the termination of
the Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

(j)      For purposes of this Section 2.17, the term “Requirements of Law”
includes FATCA.

 

109



--------------------------------------------------------------------------------

Section 2.18.      Payments Generally; Allocation of Proceeds; Sharing of
Payments.

(a)      Unless otherwise specified, each Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements or of amounts payable under Section 2.15, 2.16
or 2.17 or otherwise) prior to the time expressed hereunder or under such Loan
Document (or, if no time is expressly required, by 2:00 p.m.) on the date when
due, in immediately available funds, without set-off (except as otherwise
provided in Section 2.17) or counterclaim. Any amounts received after such time
on any date may, in the discretion of the Administrative Agent, be deemed to
have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent to the applicable account designated to the Parent by the
Administrative Agent, except payments to be made directly to the applicable
Issuing Bank or the Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.15, 2.16, 2.17 and 10.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. Each Lender
agrees that in computing such Lender’s portion of any Borrowing to be made
hereunder, the Administrative Agent may, in its discretion, round such Lender’s
percentage of such Borrowing to the next higher or lower whole dollar amount.
Except as set forth in any amendment entered into pursuant to
Section 10.02(b)(ii)(E) with respect to the making of Revolving Loans or Letters
of Credit denominated in a currency other than Dollars, all payments (including
accrued interest) hereunder shall be made in Dollars. Any payment required to be
made by the Administrative Agent hereunder shall be deemed to have been made by
the time required if the Administrative Agent shall, at or before such time,
have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.

(b)      Subject in all respects to the provisions of any applicable Acceptable
Intercreditor Agreement, all proceeds of Collateral received by the
Administrative Agent at any time when an Event of Default exists and all or any
portion of the Loans have been accelerated hereunder pursuant to Section 8.01,
shall, upon election by the Administrative Agent or at the direction of the
Required Lenders, be applied, first, on a pro rata basis, to pay any fees,
indemnities or expense reimbursements then due to the Administrative Agent or
any Issuing Bank from the Borrowers constituting Loan Document Obligations,
second, on a pro rata basis, to pay any fees or expense reimbursements then due
to the Lenders from the Borrowers constituting Loan Document Obligations, third,
to pay interest due and payable in respect of any Loans, on a pro rata basis,
fourth, to prepay principal on the Loans and unreimbursed LC Disbursements, all
Banking Services Obligations and all Secured Hedging Obligations on a pro rata
basis among the Secured Parties, fifth, to pay an amount to the Administrative
Agent equal to 100% of the LC Exposure (minus the amount then on deposit in the
LC Collateral Account) on such date, to be held in the LC Collateral Account as
Cash collateral for such Loan Document Obligations, on a pro rata basis;
provided that if any Letter of Credit expires undrawn, then any Cash collateral
held to secure the related LC Exposure shall be applied in accordance with this
Section 2.18(b), beginning with clause first above, sixth, to the payment of any
other Secured Obligation due to the Administrative Agent, any Lender or any
other Secured Party by the Borrowers on a pro rata basis, seventh, as provided
for under any applicable Acceptable Intercreditor Agreement and eighth, to the
Parent or as the Parent shall direct.

(c)      If any Lender obtains payment (whether voluntary, involuntary, through
the exercise of any right of set-off or otherwise) in respect of any principal
of or interest on any of its Loans of any Class or participations in LC
Disbursements or Swingline Loans held by it resulting in such

 

110



--------------------------------------------------------------------------------

Lender receiving payment of a greater proportion of the aggregate amount of its
Loans of such Class and participations in LC Disbursements or Swingline Loans
and accrued interest thereon than the proportion received by any other Lender
with Loans of such Class and participations in LC Disbursements or Swingline
Loans, then the Lender receiving such greater proportion shall purchase (for
Cash at face value) participations in the Loans and sub-participations in LC
Disbursements or Swingline Loans of other Lenders of such Class at such time
outstanding to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders of such Class ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
of such Class and participations in LC Disbursements or Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
apply to (x) any payment made by a Borrower pursuant to and in accordance with
the express terms of this Agreement or (y) any payment obtained by any Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any permitted assignee or participant, including any payment made or
deemed made in connection with Sections 2.22, 2.23, 10.02(c) and/or
Section 10.05. Each Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the applicable Borrower rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.18(c) and will, in each case,
notify the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.18(c) shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Loan Document Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Loan Document Obligations purchased.

(d)      Unless the Administrative Agent has received notice from a Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of any Lender or any Issuing Bank hereunder that such Borrower will
not make such payment, the Administrative Agent may assume that such Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the applicable Lender or Issuing Bank the
amount due. In such event, if such Borrower has not in fact made such payment,
then each Lender or the applicable Issuing Bank severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
(or, with respect to any such amounts denominated in an Alternate Currency, the
Administrative Agent’s customary rate for interbank advances in such Alternate
Currency) and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

(e)      If any Lender fails to make any payment required to be made by it
pursuant to Section 2.07(b) or Section 2.18(d), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

 

111



--------------------------------------------------------------------------------

Section 2.19.      Mitigation Obligations; Replacement of Lenders.

(a)      If any Lender requests compensation under Section 2.15 or such Lender
determines it can no longer make or maintain Eurocurrency Rate Loans or BA Rate
Loans pursuant to Section 2.20, or any Loan Party is required to pay any
additional amount to or indemnify any Lender, Issuing Bank or any Governmental
Authority for the account of any Lender or Issuing Bank pursuant to
Section 2.17, then such Lender or Issuing Bank shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or its participation in any Letter of Credit affected by such event, or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the reasonable judgment of such Lender or Issuing Bank,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 2.15 or 2.17, as applicable, in the future or mitigate the
impact of Section 2.20, as the case may be, and (ii) would not subject such
Lender or Issuing Bank to any material unreimbursed out-of-pocket cost or
expense and would not otherwise be disadvantageous to such Lender or Issuing
Bank in any material respect. Each Borrower hereby agrees to pay all reasonable
out-of-pocket costs and expenses incurred by any Lender or Issuing Bank in
connection with any such designation or assignment.

(b)      If (i) any Lender requests compensation under Section 2.15 or such
Lender determines it can no longer make or maintain Eurocurrency Rate Loans or
BA Rate Loans pursuant to Section 2.20, (ii) any Loan Party is required to pay
any additional amount to or indemnify any Lender or any Governmental Authority
for the account of any Lender pursuant to Section 2.17, (iii) any Lender is a
Defaulting Lender or (iv) in connection with any proposed amendment, waiver or
consent requiring the consent of “each Lender”, “each Revolving Lender” or “each
Lender directly affected thereby” (or any other Class or group of Lenders other
than the Required Lenders) with respect to which Required Lender or Required
Revolving Lender consent (or the consent of Lenders holding loans or commitments
of such Class or lesser group representing more than 50% of the sum of the total
loans and unused commitments of such Class or lesser group at such time) has
been obtained, as applicable, any Lender is a non-consenting Lender (each such
Lender, a “Non-Consenting Lender”), then the Parent may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, (x) terminate
the applicable Commitments and/or Additional Commitments of such Lender, and
procure the repayment of all Loan Document Obligations of the applicable
Borrowers owing to such Lender relating to the applicable Loans and
participations held by such Lender as of such termination date under one or more
Credit Facilities or Additional Credit Facilities as the Parent may elect or
(y) replace such Lender by requiring such Lender to assign and delegate (and
such Lender shall be obligated to assign and delegate), without recourse (in
accordance with and subject to the restrictions contained in Section 10.05), all
of its interests, rights and obligations under this Agreement to an Eligible
Assignee that shall assume such obligations (which Eligible Assignee may be
another Lender, if any Lender accepts such assignment); provided that (A) such
Lender shall have received payment of an amount equal to the outstanding
principal amount of its Loans and, if applicable, participations in LC
Disbursements and Swingline Loans, in each case of such Class of Loans,
Commitments and/or Additional Commitments, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder with respect to such Class of
Loans, Commitments and/or Additional Commitments, (B) in the case of any
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments and (C) such assignment
does not conflict with applicable law. No action by or consent of a Defaulting
Lender or a Non-Consenting Lender shall be necessary in connection with such
assignment, which shall be immediately and automatically effective upon payment
of the amounts described in clause (A) of the immediately preceding sentence. No
Lender (other than a Defaulting Lender) shall be required to

 

112



--------------------------------------------------------------------------------

make any such assignment and delegation, and the applicable Borrowers may not
repay the Loan Document Obligations of such Lender and the Parent may not
terminate its Commitments or Additional Commitments, if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Parent to require such assignment and delegation cease to apply. Each Lender
agrees that if it is replaced pursuant to this Section 2.19, it shall execute
and deliver to the Administrative Agent an Assignment and Assumption to evidence
such sale and purchase and shall deliver to the Administrative Agent any
Promissory Note (if the assigning Lender’s Loans are evidenced by one or more
Promissory Notes) subject to such Assignment and Assumption (provided that the
failure of any Lender replaced pursuant to this Section 2.19 to execute an
Assignment and Assumption or deliver any such Promissory Note shall not render
such sale and purchase (and the corresponding assignment) invalid), such
assignment shall be recorded in the Register and any such Promissory Note shall
be deemed cancelled. Each Lender hereby irrevocably appoints the Administrative
Agent (such appointment being coupled with an interest) as such Lender’s
attorney-in-fact, with full authority in the place and stead of such Lender and
in the name of such Lender, from time to time in the Administrative Agent’s
discretion, with prior written notice to such Lender, to take any action and to
execute any such Assignment and Assumption or other instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of this clause (b). To the extent that any Lender is replaced pursuant to
Section 2.19(b)(iv) in connection with a Repricing Transaction requiring payment
of a fee pursuant to Section 2.12(f), VPI shall pay to each Lender being
replaced as a result of such Repricing Transaction the fee set forth in
Section 2.12(f).

Section 2.20.      Illegality. If any Lender reasonably determines that any
Change in Law has made it unlawful, or that any Governmental Authority has
asserted after the Closing Date that it is unlawful, for such Lender or its
applicable lending office to make, maintain or fund Loans whose interest is
determined by reference to the Eurocurrency Rate or BA Rate (whether denominated
in Dollars or an Alternate Currency), or to determine or charge interest rates
based upon the Eurocurrency Rate or the BA Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars or an Alternate Currency in the applicable
interbank market, then, on notice thereof by such Lender to the Parent through
the Administrative Agent, (i) any obligation of such Lender to (A) make or
continue Eurocurrency Rate Loans or BA Rate Loans in Dollars or such Alternate
Currency, (B) in the case of Dollars, to convert ABR Loans to Eurocurrency Rate
Loans or (C) in the case of Canadian Dollars, to convert Canadian Prime Rate
Loans to BA Rate Loans, shall be suspended and (ii) if such notice asserts the
illegality of such Lender making or maintaining ABR Loans denominated in Dollars
the interest rate on which is determined by reference to the Eurocurrency Rate
component of the Alternate Base Rate, the interest rate on which ABR Loans of
such Lender, shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Alternate Base Rate, in each case until such Lender notifies the Administrative
Agent and the Parent that the circumstances giving rise to such determination no
longer exist (which notice such Lender agrees to give promptly). Upon receipt of
such notice, (x) the applicable Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or (A) if applicable and such
Loans are denominated in Dollars, convert all of such Lender’s Eurocurrency Rate
Loans to ABR Loans (the interest rate on which ABR Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Alternate Base
Rate), (B) if applicable and such Loans are denominated in Canadian Dollars,
convert all of such Lender’s BA Rate Loans to Canadian Prime Rate Loans

 

113



--------------------------------------------------------------------------------

or (C) if applicable and such Loans are denominated in an Alternate Currency
other than Canadian Dollars, convert such Loans to Loans bearing interest at an
alternative rate that is mutually acceptable to the applicable Borrowers and
such Lender, in each case, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans or BA Rate Loans, as applicable, to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans or BA
Rate Loans, as applicable (in which case the applicable Borrowers shall not be
required to make payments pursuant to Section 2.16 in connection with such
payment) and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the Eurocurrency Rate, the
Administrative Agent shall during the period of such suspension compute the
Alternate Base Rate applicable to such Lender without reference to the
Eurocurrency Rate component thereof until the Administrative Agent is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurocurrency Rate. Upon any such
prepayment or conversion, the applicable Borrowers shall also pay accrued
interest on the amount so prepaid or converted. Each Lender agrees to designate
a different lending office if such designation will avoid the need for such
notice and will not, in the determination of such Lender, otherwise be
materially disadvantageous to such Lender.

Section 2.21.      Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a)      Fees shall cease to accrue on the unfunded portion of any Commitment of
such Defaulting Lender pursuant to Section 2.12(a) and, subject to clause
(d)(iv) below, on the participation of such Defaulting Lender in Letters of
Credit pursuant to Section 2.12(b) and pursuant to any other provisions of this
Agreement or other Loan Document.

(b)      The Commitments, Loans and LC Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders, each affected Lender, the
Required Lenders, the Required Revolving Lenders or such other number of Lenders
as may be required hereby or under any other Loan Document have taken or may
take any action hereunder (including any consent to any waiver, amendment or
modification pursuant to Section 10.02); provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender disproportionately and adversely relative to
other affected Lenders shall require the consent of such Defaulting Lender.

(c)      Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of any Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 2.11, Section 2.15,
Section 2.16, Section 2.17, Section 2.18, Article 8, Section 10.05 or otherwise,
and including any amounts made available to the Administrative Agent by such
Defaulting Lender pursuant to Section 10.09), shall be applied at such time or
times as may be determined by the Administrative Agent and, where relevant, the
Parent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to any applicable
Issuing Bank and/or Swingline Lender hereunder; third, if so reasonably
determined by the Administrative Agent or reasonably requested by the applicable
Issuing Bank, to be held as Cash collateral for future funding obligations of
such Defaulting Lender in respect of any participation in any Letter of Credit;
fourth, so long as no Default or Event of Default exists, as the Parent may

 

114



--------------------------------------------------------------------------------

request, to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement; fifth, if
so determined by the Administrative Agent or the Parent, to be held in a deposit
account and released in order to satisfy obligations of such Defaulting Lender
to fund Loans under this Agreement; sixth, to the payment of any amounts owing
to the non-Defaulting Lenders, Issuing Banks or Swingline Lenders as a result of
any judgment of a court of competent jurisdiction obtained by any non-Defaulting
Lender, any Issuing Bank or the Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, to the payment of any amounts owing to any Borrower as a
result of any judgment of a court of competent jurisdiction obtained by any
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loan or LC
Exposure in respect of which such Defaulting Lender has not fully funded its
appropriate share and (y) such Loan or LC Exposure was made or created, as
applicable, at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Exposure owed to, all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or LC Exposure owed to, such
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
any Defaulting Lender that are applied (or held) to pay amounts owed by any
Defaulting Lender or to post Cash collateral pursuant to this Section 2.21(c)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

(d)      If any Swingline Loans or LC Exposure exists at the time any Lender
becomes a Defaulting Lender then:

(i)      all or any part of such Swingline Loans and LC Exposure shall be
reallocated among the non-Defaulting Revolving Lenders in accordance with their
respective Applicable Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures does not exceed the total of
all non-Defaulting Revolving Lenders’ Revolving Credit Commitments; provided
that no reallocation hereunder shall constitute a waiver or release of any claim
of any party hereunder against a Defaulting Lender arising from such Lender
having become a Defaulting Lender, including any claim of a non-Defaulting
Lender as a result of such non-Defaulting Lender’s increased exposure following
such reallocation;

(ii)      if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the applicable Borrower shall, without prejudice to any
other right or remedy available to it hereunder or under applicable Requirements
of Law, within two Business Days following notice by the Administrative Agent,
Cash collateralize 100% of such Defaulting Lender’s LC Exposure and any
obligations of such Defaulting Lender to fund participations in any Swingline
Loan (after giving effect to any partial reallocation pursuant to paragraph
(i) above and any Cash collateral provided by such Defaulting Lender or pursuant
to Section 2.21(c) above) or make other arrangements reasonably satisfactory to
the Administrative Agent and to the applicable Issuing Bank and/or Swingline
Lender with respect to such LC Exposure and/or Swingline Loans and obligations
to fund participations. Cash collateral (or the appropriate portion thereof)
provided to reduce LC Exposure or other obligations shall be released promptly
following (A) the elimination of the applicable LC Exposure or other obligations
giving

 

115



--------------------------------------------------------------------------------

rise thereto (including by the termination of the Defaulting Lender status of
the applicable Lender (or, as appropriate, its assignee following compliance
with Section 2.19)) or (B) the Administrative Agent’s good faith determination
that there exists excess Cash collateral (including as a result of any
subsequent reallocation of Swingline Loans and LC Exposure among non-Defaulting
Lenders described in clause (i) above);

(iii)      (A) if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to this Section 2.21(d), then the fees payable to the Revolving Lenders
pursuant to Section 2.12(a) and (b), as the case may be, shall be adjusted to
give effect to such reallocation and (B) if the LC Exposure of any Defaulting
Lender is Cash collateralized pursuant to this Section 2.21(d), then, without
prejudice to any rights or remedies of the applicable Issuing Bank, any Lender
or the Borrowers hereunder, no letter of credit fees shall be payable under
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure; and

(iv)      if any Defaulting Lender’s LC Exposure is not Cash collateralized,
prepaid or reallocated pursuant to this Section 2.21(d), then, without prejudice
to any rights or remedies of the applicable Issuing Bank or any Revolving Lender
hereunder, all letter of credit fees payable under Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the applicable
Issuing Bank until such Defaulting Lender’s LC Exposure is Cash collateralized
or reallocated.

(e)      So long as any Revolving Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan, and no Issuing Bank
shall be required to issue, extend, create, incur, amend or increase any Letter
of Credit unless it is reasonably satisfied that the related exposure will be
100% covered by the Revolving Credit Commitments of the non-Defaulting Lenders,
Cash collateral provided pursuant to Section 2.21(c) and/or Cash collateral
provided by the applicable Borrower in accordance with Section 2.21(d), and
participating interests in any such or newly issued, extended or created Letter
of Credit or newly made Swingline Loan shall be allocated among non-Defaulting
Revolving Lenders in a manner consistent with Section 2.21(d)(i) (it being
understood that Defaulting Lenders shall not participate therein).

(f)      In the event that the Administrative Agent and the Parent agree that
any Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then the Applicable Percentage of Swingline
Loans and LC Exposure of the Revolving Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Credit Commitment, and on such date
such Revolving Lender shall purchase at par such of the Revolving Loans of the
other Revolving Lenders (other than Swingline Loans) or participations in
Revolving Loans as the Administrative Agent shall determine as are necessary in
order for such Revolving Lender to hold such Revolving Loans or participations
in accordance with its Applicable Percentage of the applicable Class.
Notwithstanding the fact that any Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, (x) no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while such Lender was a Defaulting Lender and
(y) except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

 

116



--------------------------------------------------------------------------------

Section 2.22.      Incremental Credit Extensions.

(a)      One or more Borrowers (or Subsidiary Guarantors that will become
Borrowers) may, at any time, on one or more occasions pursuant to an Incremental
Facility Amendment (i) add one or more new Classes of term facilities and/or
increase the principal amount of the Term Loans of any existing Class by
requesting new term loan commitments to be added to such Loans (any such new
Class or increase, an “Incremental Term Facility” and any loans made pursuant to
an Incremental Term Facility, “Incremental Term Loans”) and/or (ii) add one or
more new Classes of revolving commitments and/or increase the aggregate amount
of the Revolving Credit Commitments of any existing Class (any such new Class or
increase, an “Incremental Revolving Facility” and, together with any Incremental
Term Facility, “Incremental Facilities”, or either or any thereof, an
“Incremental Facility”; and the loans thereunder, “Incremental Revolving Loans”
and, together with any Incremental Term Loans, “Incremental Loans”) in an
aggregate outstanding principal amount not to exceed the Incremental Cap;
provided that:

(i)      no Incremental Commitment in respect of any Incremental Term Facility
may be in an amount that is less than $5,000,000 (or such lesser amount to which
the Administrative Agent may reasonably agree),

(ii)      except as separately agreed from time to time between a Borrower and
any Lender, no Lender shall be obligated to provide any Incremental Commitment,
and the determination to provide such commitments shall be within the sole and
absolute discretion of such Lender (it being agreed that no Borrower shall be
obligated to offer the opportunity to any Lender to participate in any
Incremental Facility),

(iii)      no Incremental Facility or Incremental Loan (nor the creation,
provision or implementation thereof) shall require the approval of any existing
Lender other than in its capacity, if any, as a lender providing all or part of
such Incremental Facility or Incremental Loan,

(iv)      any such Incremental Revolving Facility shall either (A) be subject to
the same terms and conditions as any then-existing Revolving Facility (and be
deemed added to, and made a part of, such Revolving Facility) (it being
understood that, if required to consummate an Incremental Revolving Facility,
the Parent may increase the pricing, interest rate margins, rate floors and
undrawn fees on the applicable Revolving Facility being increased for all
lenders under such Revolving Facility, but additional upfront or similar fees
may be payable to the lenders participating in such Incremental Revolving
Facility without any requirement to pay such amounts to any existing Revolving
Lenders) or (B) mature no earlier than, and require no scheduled mandatory
commitment reduction prior to, the Initial Revolving Credit Maturity Date and
all other material terms (other than pricing, maturity, upfront, arrangement,
structuring, underwriting, ticking, consent, amendment and other fees,
participation in mandatory prepayments or commitment reductions and immaterial
terms, which shall be determined by the Parent) shall be substantially
consistent with the Initial Revolving Loans or shall be reasonably satisfactory
to the Administrative Agent (it being understood that if any financial
maintenance covenant or other more favorable provision is added for the benefit
of any Incremental Revolving Facility, no consent shall be required from the
Administrative Agent or any Lender to the extent that such financial maintenance
covenant or other

 

117



--------------------------------------------------------------------------------

provision is (1) also added for the benefit of any then-existing Revolving
Facility or (2) only applicable after the applicable Latest Revolving Loan
Maturity Date),

(v)      the Effective Yield (and the components thereof) applicable to any
Incremental Facility may be determined by the Parent and the lender or lenders
providing such Incremental Facility; provided that, in the case of any broadly
syndicated Dollar-denominated Incremental Term Facility, the Effective Yield
applicable thereto may not be more than 0.50% higher than the Effective Yield
applicable to the Initial Term Loans or the First Incremental Term Loans (each
as applicable) unless the Applicable Rate (and/or, as provided in the proviso
below, the Alternate Base Rate floor or Eurocurrency Rate floor) with respect to
the Initial Term Loans and/or the First Incremental Term Loans, as applicable,
is adjusted such that the Effective Yield on the Initial Term Loans and the
First Incremental Term Loans (each, as applicable) is not more than 0.50% per
annum less than the Effective Yield with respect to such Incremental Facility
(this proviso, the “MFN Provision”); provided further that any increase in
Effective Yield applicable to any Initial Term Loan and/or First Incremental
Term Loan (as applicable) due to the application or imposition of an Alternate
Base Rate floor or Eurocurrency Rate floor on any Incremental Term Loan may, at
the election of the Parent, be effected through an increase in (or
implementation of, as applicable) any Alternate Base Rate floor or Eurocurrency
Rate floor applicable to such Initial Term Loans or First Incremental Term
Loans, as applicable, or an increase in the interest rate margin applicable to
such Incremental Loans; provided further that the MFN Provision shall not apply
to (1) Incremental Term Facilities having an aggregate principal amount not
exceeding $750,000,000 (as selected by the Parent), (2) Incremental Term
Facilities scheduled to mature on or after the date that is one year after the
Initial Term Loan Maturity Date or (3) Incremental Term Facilities incurred more
than 12 months after the Closing Date,

(vi)      subject to the Permitted Earlier Maturity Indebtedness Exception, the
final maturity date with respect to any Incremental Term Loans shall be no
earlier than the Initial Term Loan Maturity Date at the time of the incurrence
thereof; provided, that the foregoing limitation shall not apply to customary
bridge loans with a maturity date not longer than one year; provided, that any
loans, notes, securities or other Indebtedness which are exchanged for or
otherwise replace such bridge loans shall be subject to the requirements of this
clause (vi),

(vii)      subject to the Permitted Earlier Maturity Indebtedness Exception, the
Weighted Average Life to Maturity of any Incremental Term Facility shall be no
shorter than the remaining Weighted Average Life to Maturity of the Initial Term
Loans; provided, that the foregoing limitation shall not apply to customary
bridge loans with a maturity date of not longer than one year; provided, that
any loans, notes, securities or other Indebtedness which are exchanged for or
otherwise replace such bridge loans shall be subject to the requirements of this
clause (vii),

(viii)      subject to clauses (vi) and (vii) above, any Incremental Term
Facility may otherwise have an amortization schedule as determined by the Parent
and the lenders providing such Incremental Term Facility,

 

118



--------------------------------------------------------------------------------

(ix)      subject to clause (v) above, to the extent applicable, any fees
payable in connection with any Incremental Facility shall be determined by the
Parent and the arrangers and/or lenders providing such Incremental Facility,

(x)      (A) each Incremental Facility shall rank pari passu with the Initial
Term Loans (in the case of any Incremental Term Facility) and pari passu with
the Initial Revolving Loans (in the case of Incremental Revolving Loans), in
each case in right of payment and security and (B) no Incremental Facility may
be (x) guaranteed by any Person which is not a Loan Party or (y) secured by
Liens on any assets other than the Collateral,

(xi)      any Incremental Term Facility may provide for the ability to
participate (A) on a pro rata basis or non-pro rata basis in any voluntary
prepayment of Term Loans made pursuant to Section 2.11(a) and (B) on a pro rata
or less than pro rata basis (but not on a greater than pro rata basis, other
than in the case of prepayment with proceeds of Indebtedness refinancing such
Incremental Term Loans) in any mandatory prepayment of Term Loans required
pursuant to Section 2.11(b),

(xii)      no Specified Event of Default shall exist immediately prior to or
after giving effect to the effectiveness of such Incremental Facility (except in
connection with any acquisition or other Investment or irrevocable repayment or
redemption of Indebtedness, where no such Specified Event of Default shall exist
at the time as elected by the Parent pursuant to Section 1.04(e)),

(xiii)      except as otherwise required or permitted in clauses (iv) through
(xi) above, all other terms of any Incremental Term Facility shall be as agreed
between the Parent and the lenders providing such Incremental Term Facility,

(xiv)      the proceeds of any Incremental Facility may be used for working
capital, Capital Expenditures and other general corporate purposes of the
applicable Borrowers and their subsidiaries (including permitted Restricted
Payments, Investments, Permitted Acquisitions, Restricted Debt Payments and any
other purpose not prohibited by the terms of the Loan Documents), and

(xv)      on the date of the making of any Incremental Term Loans that will be
added to any Class of then existing Term Loans, and notwithstanding anything to
the contrary set forth in Sections 2.08 or 2.13, such Incremental Term Loans
shall be added to (and constitute a part of, be of the same Type as and, at the
election of the Parent, have the same Interest Period as) each Borrowing of
outstanding Term Loans of such Class on a pro rata basis (based on the relative
sizes of such Borrowings), so that each Term Lender providing such Incremental
Term Loans will participate proportionately in each then-outstanding Borrowing
of Term Loans of such Class; it being acknowledged that the application of this
clause may result in new Incremental Term Loans having Interest Periods (the
duration of which may be less than one month) that begin during an Interest
Period then applicable to outstanding Eurocurrency Rate Loans or BA Rate Loans
of the relevant Class and which end on the last day of such Interest Period.

 

119



--------------------------------------------------------------------------------

(b)      Incremental Commitments may be provided by any existing Lender or by
any other Eligible Assignee (any such other Eligible Assignee being called an
“Additional Lender”); provided that the Administrative Agent (and, in the case
of any Incremental Revolving Facility, the Swingline Lender and any Issuing
Bank) shall have consented (such consent not to be unreasonably withheld,
conditioned or delayed) to the relevant Additional Lender’s provision of
Incremental Commitments if such consent would be required under Section 10.05(b)
for an assignment of Loans to such Additional Lender; provided further, that any
Additional Lender that is an Affiliated Lender shall be subject to the
provisions of Section 10.05(g), mutatis mutandis, to the same extent as if the
relevant Incremental Commitments and related Loan Document Obligations had been
obtained by such Lender by way of assignment.

(c)      Each Lender or Additional Lender providing a portion of any Incremental
Commitment shall execute and deliver to the Administrative Agent and the Parent
all such documentation (including the relevant Incremental Facility Amendment)
as may be reasonably required by the Administrative Agent to evidence and
effectuate such Incremental Commitment. On the effective date of such
Incremental Commitment, each Additional Lender shall become a Lender for all
purposes in connection with this Agreement.

(d)      As a condition precedent to the effectiveness of any Incremental
Facility or the making of any Incremental Loans, (i) upon its request, the
Administrative Agent shall have received customary written opinions of counsel,
as well as such reaffirmation agreements, supplements and/or amendments as it
shall reasonably require, (ii) the Administrative Agent shall have received,
from each Additional Lender, an administrative questionnaire in the form
provided to such Additional Lender by the Administrative Agent (the
“Administrative Questionnaire”) and such other documents as it shall reasonably
require from such Additional Lender, (iii) the Administrative Agent and
applicable Additional Lenders shall have received all fees required to be paid
in respect of such Incremental Facility or Incremental Loans and (iv) upon its
request, the Administrative Agent shall have received a certificate of Parent
signed by a Responsible Officer thereof:

(A)      certifying and attaching a copy of the resolutions adopted by the
governing body of the applicable Borrowers approving or consenting to such
Incremental Facility or Incremental Loans, and

(B)      to the extent applicable, certifying that the condition set forth in
clause (a)(xii) above has been satisfied.

(e)      Upon the implementation of any Incremental Revolving Facility pursuant
to this Section 2.22:

(i)      if such Incremental Revolving Facility establishes Revolving Credit
Commitments of the same Class as any then-existing Class of Revolving Credit
Commitments, (i) each Revolving Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each
relevant Incremental Revolving Facility Lender, and each relevant Incremental
Revolving Facility Lender will automatically and without further act be deemed
to have assumed a portion of such Revolving Lender’s participations hereunder in
outstanding Letters of Credit and Swingline Loans such that, after giving effect
to each deemed assignment and assumption of participations, all of the Revolving
Lenders’ (including each Incremental Revolving

 

120



--------------------------------------------------------------------------------

Facility Lender’s) (A) participations hereunder in Letters of Credit and
(B) participations hereunder in Swingline Loans shall be held on a pro rata
basis on the basis of their respective Revolving Credit Commitments (after
giving effect to any increase in the Revolving Credit Commitment pursuant to
this Section 2.22) and (ii) the existing Revolving Lenders of the applicable
Class shall assign Revolving Loans to certain other Revolving Lenders of such
Class (including the Revolving Lenders providing the relevant Incremental
Revolving Facility), and such other Revolving Lenders (including the Revolving
Lenders providing the relevant Incremental Revolving Facility) shall purchase
such Revolving Loans, in each case to the extent necessary so that all of the
Revolving Lenders of such Class participate in each outstanding borrowing of
Revolving Loans pro rata on the basis of their respective Revolving Credit
Commitments of such Class (after giving effect to any increase in the Revolving
Credit Commitment pursuant to this Section 2.22); it being understood and agreed
that the minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to this clause (i); and

(ii)      if such Incremental Revolving Facility establishes Revolving Credit
Commitments of a new Class, (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on any Revolving Facility,
(B) repayments required upon the Maturity Date of any Revolving Facility and
(C) repayments made in connection with any permanent repayment and termination
of any Revolving Credit Commitments (subject to clause (3) below)) of
Incremental Revolving Loans after the effective date of such Incremental
Revolving Facility Commitments shall be made on a pro rata basis with any
then-existing Revolving Facility, (2) all swingline loans and/or letters of
credit made or issued, as applicable, under such Incremental Revolving Facility
shall be participated on a pro rata basis by all Revolving Lenders and (3) any
permanent repayment of Revolving Loans with respect to, and reduction or
termination of Revolving Credit Commitments under, any Revolving Facility after
the effective date of any Incremental Revolving Facility shall be made on a pro
rata basis or less than pro rata basis with all other Revolving Facilities,
except that the applicable Borrowers shall be permitted to permanently repay
Revolving Loans and terminate Revolving Credit Commitments of any Revolving
Facility on a greater than pro rata basis (I) as compared to any other Revolving
Facilities with a later Maturity Date than such Revolving Facility or (II) to
the extent refinanced or replaced with a Replacement Revolving Facility or
Replacement Debt.

(f)      On the date of effectiveness of any Incremental Revolving Facility, the
maximum amount of LC Exposure and/or Swingline Loans, as applicable, permitted
hereunder shall increase by an amount, if any, agreed upon by the Administrative
Agent, the Parent and the relevant Issuing Bank and/or the Swingline Lender, as
applicable.

(g)      The Lenders hereby irrevocably authorize the Administrative Agent to
enter into any Incremental Facility Amendment and/or any amendment to any other
Loan Document with the Parent and/or the applicable Borrowers as may be
necessary in order to establish new or any increase in any Classes or
sub-Classes in respect of Loans or commitments pursuant to this Section 2.22 and
such technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Parent in connection with the
establishment or increase, as applicable,

 

121



--------------------------------------------------------------------------------

of such Classes or sub-Classes, in each case on terms consistent with this
Section 2.22 (including with respect to the appointment of a Subsidiary
Guarantor as a Borrower in respect of such Incremental Facility).

(h)      Notwithstanding anything to the contrary in this Section 2.22
(including Section 2.22(d)) or in any other provision of any Loan Document, if
the proceeds of any Incremental Facility are intended to be applied to finance
an acquisition or other Investment and the lenders providing such Incremental
Facility so agree, the availability thereof shall be subject to customary
“SunGard” or “certain funds” conditionality (including the making and accuracy
of customary specified representations in connection with such acquisition or
other Investment).

(i)      This Section 2.22 shall supersede any provision in Section 2.18 or
10.02 to the contrary.

Section 2.23.      Extensions of Loans and Revolving Credit Commitments.

(a)      Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Parent to all Lenders holding Loans of any Class or Commitments of any Class, in
each case on a pro rata basis (based on the aggregate outstanding principal
amount of the respective Loans or Commitments of such Class) and on the same
terms to each such Lender, the Parent and/or the applicable Borrowers are hereby
permitted from time to time to consummate transactions with any individual
Lender who accepts the terms contained in the relevant Extension Offer to extend
the Maturity Date of all or a portion of such Lender’s Loans and/or Commitments
of such Class and otherwise modify the terms of all or a portion of such Loans
and/or Commitments pursuant to the terms of the relevant Extension Offer
(including by increasing the interest rate or fees payable in respect of such
Loans and/or Commitments (and related outstandings) and/or modifying the
amortization schedule, if any, in respect of such Loans) (each, an “Extension”);
it being understood that any Extended Term Loans shall constitute a separate
Class of Loans from the Class of Loans from which they were converted and any
Extended Revolving Credit Commitments shall constitute a separate Class of
Revolving Credit Commitments from the Class of Revolving Credit Commitments from
which they were converted, so long as the following terms are satisfied:

(i)      except as to (x) interest rates, fees and final maturity (which shall,
subject to clause (iii)(y) below, be determined by the Parent and set forth in
the relevant Extension Offer), (y) terms applicable to such Extended Revolving
Credit Commitments or Extended Revolving Loans that are more favorable to the
lenders or the agent of such Extended Revolving Credit Commitments or Extended
Revolving Loans than those contained in the Loan Documents and are then
conformed (or added) to the Loan Documents on or prior to the effectiveness of
such Extension for the benefit of the Revolving Lenders or, as applicable, the
Administrative Agent pursuant to the applicable Extension Amendment and (z) any
terms or other provisions applicable only to periods after the Latest Revolving
Loan Maturity Date (in each case, as of the date of such Extension), the
commitment of any Revolving Lender that agrees to an Extension (an “Extended
Revolving Credit Commitment”; and the Loans thereunder, “Extended Revolving
Loans”), and the related outstandings, shall be a revolving commitment (or
related outstandings, as the case may be) with substantially consistent terms
(or terms not less favorable to existing Revolving Lenders) as the Class of
Revolving Credit

 

122



--------------------------------------------------------------------------------

Commitments subject to the relevant Extension Offer (and related outstandings)
provided hereunder; provided that to the extent more than one Revolving Facility
exists after giving effect to any such Extension, (1) the borrowing and
repayment (except for (A) payments of interest and fees at different rates on
any Revolving Facility (and related outstandings), (B) repayments required upon
the Maturity Date of any Revolving Facility and (C) repayments made in
connection with any permanent repayment and termination of any Revolving Credit
Commitments (subject to clause (3) below)) of Extended Revolving Loans after the
effective date of such Extended Revolving Credit Commitments shall be made on a
pro rata basis with all other Revolving Facilities, (2) all swingline loans
and/or letters of credit made or issued, as applicable, under any Extended
Revolving Credit Commitment shall be participated on a pro rata basis by all
Revolving Lenders of the applicable Class and (3) any permanent repayment of
Revolving Loans with respect to, and reduction or termination of Revolving
Credit Commitments under, any Revolving Facility after the effective date of
such Extended Revolving Credit Commitments shall be made on a pro rata basis or
less than pro rata basis with all other Revolving Facilities, except that the
applicable Borrowers shall be permitted to permanently repay Revolving Loans and
terminate Revolving Credit Commitments of any Revolving Facility on a greater
than pro rata basis (I) as compared to any other Revolving Facilities with a
later Maturity Date than such Revolving Facility or (II) to the extent
refinanced or replaced with a Replacement Revolving Facility or Replacement
Debt;

(ii)      except as to (x) interest rates, fees, amortization, final maturity
date, premiums, required prepayment dates and participation in prepayments
(which shall, subject to immediately succeeding clauses (iii)(x), (iv) and (v),
be determined by the Parent and set forth in the relevant Extension Offer),
(y) terms applicable to such Extended Term Loans that are more favorable to the
lenders or the agent of such Extended Term Loans than those contained in the
Loan Documents and are then conformed (or added) to the Loan Documents on or
prior to the effectiveness of such Extension for the benefit of the Term Lenders
or, as applicable, the Administrative Agent pursuant to the applicable Extension
Amendment and (z) any terms or other provisions applicable only to periods after
the Latest Term Loan Maturity Date (in each case, as of the date of such
Extension), the Term Loans of any Lender extended pursuant to any Extension (any
such extended Term Loans, the “Extended Term Loans”) shall have substantially
consistent terms (or terms not less favorable to existing Lenders) as the
tranche of Term Loans subject to the relevant Extension Offer;

(iii)      (x) the final maturity date of any Extended Term Loans shall be no
earlier than the then applicable Latest Term Loan Maturity Date at the time of
extension and (y) no Extended Revolving Credit Commitments or Extended Revolving
Loans shall have a final maturity date earlier than (or require commitment
reductions prior to) the then applicable Latest Revolving Loan Maturity Date;

(iv)      the Weighted Average Life to Maturity of any Extended Term Loans shall
be no shorter than the remaining Weighted Average Life to Maturity of any
then-existing Term Loans;

 

123



--------------------------------------------------------------------------------

(v)      subject to clauses (iii) and (iv) above, any Extended Term Loans may
otherwise have an amortization schedule as determined by the Parent and the
Lenders providing such Extended Term Loans;

(vi)      any Extended Term Loans may provide for the ability to participate
(A) on a pro rata basis or non-pro rata basis in any voluntary prepayment of
Term Loans made pursuant to Section 2.11(a) and (B) on a pro rata or less than
pro rata basis (but not on a greater than pro rata basis other than in the case
of prepayment with proceeds of Indebtedness refinancing such Extended Term
Loans) in any mandatory prepayment of Term Loans required pursuant to
Section 2.11(b);

(vii)      if the aggregate principal amount of Loans or commitments, as the
case may be, in respect of which Lenders shall have accepted the relevant
Extension Offer exceeds the maximum aggregate principal amount of Loans or
commitments, as the case may be, offered to be extended by the Parent pursuant
to such Extension Offer, then the Loans or commitments, as the case may be, of
such Lenders shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) held
by Lenders that have accepted such Extension Offer;

(viii)      unless the Administrative Agent otherwise agrees, each Extension
shall be in a minimum amount of $5,000,000;

(ix)      any applicable Minimum Extension Condition shall be satisfied or
waived by the Parent; and

(x)      all documentation in respect of such Extension shall be consistent with
the foregoing.

(b)        With respect to any Extension consummated pursuant to this
Section 2.23, (i) no such Extension shall constitute a voluntary or mandatory
prepayment for purposes of Section 2.11, (ii) the scheduled amortization
payments (in so far as such schedule affects payments due to Lenders
participating in the relevant Class) set forth in Section 2.10 shall be adjusted
to give effect to such Extension of the relevant Class and (iii) except as set
forth in clause (a)(viii) above, no Extension Offer is required to be in any
minimum amount or any minimum increment; provided that the Parent may, at its
election, specify as a condition (a “Minimum Extension Condition”) to
consummating such Extension that a minimum amount (to be determined and
specified in the relevant Extension Offer in the Parent’s sole discretion and
which may be waived by the Parent in its sole discretion) of Loans or
commitments (as applicable) of any or all applicable Classes be tendered. The
Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section 2.23 (including, for the avoidance of doubt, any
payment of any interest, fees or premium in respect of any tranche of Extended
Term Loans and/or Extended Revolving Credit Commitments on such terms as may be
set forth in the relevant Extension Offer) and hereby waive the requirements of
any provision of this Agreement (including Sections 2.10, 2.11 or 2.18) or any
other Loan Document that may otherwise prohibit any Extension or any other
transaction contemplated by this Section.

(c)        No consent of any Lender or the Administrative Agent shall be
required to effectuate any Extension, other than (A) the consent of each Lender
agreeing to such Extension with respect to one or more of its Loans and/or
commitments under any Class (or a portion thereof), (B) with respect

 

124



--------------------------------------------------------------------------------

to any Extension of the Revolving Credit Commitments, the consent of each
Issuing Bank to the extent the commitment to provide Letters of Credit is to be
extended and (C) with respect to any Extension of the Revolving Credit
Commitments, the consent of the Swingline Lender to the extent the swingline
facility is to be extended (in each case which consent shall not be unreasonably
withheld or delayed). All Extended Term Loans and Extended Revolving Credit
Commitments and all obligations in respect thereof shall constitute Obligations
under this Agreement and the other Loan Documents that are secured by the
Collateral and guaranteed on a pari passu basis with all other Obligations under
this Agreement and the other Loan Documents. The Lenders hereby irrevocably
authorize the Administrative Agent to enter into any Extension Amendment and
such other amendments to this Agreement and the other Loan Documents with the
Parent and/or the applicable Borrowers as may be necessary in order to establish
new Classes or sub-Classes in respect of Loans or commitments so extended and
such technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Parent in connection with the
establishment of such new Classes or sub-Classes, in each case on terms
consistent with this Section 2.23.

(d)      In connection with any Extension, the Parent shall provide the
Administrative Agent at least five Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.23.

Section 2.24.      LIBOR Replacement. If at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 2.14 have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in Section 2.14 have not arisen but the supervisor for the administrator of the
Eurocurrency Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the Eurocurrency Rate shall no longer be used for determining
interest rates for loans, then the Administrative Agent and the Parent shall
endeavor to establish an alternate rate of interest to the Eurocurrency Rate
that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable; provided that, if such alternate rate of interest shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Notwithstanding anything to the contrary in Section 10.02, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, written notice from the Required
Lenders stating that such Required Lenders object to such amendment.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

On the dates and to the extent required pursuant to Section 4.01 or
Section 4.02, as applicable, each Borrower and each other Loan Party hereby
represent and warrant to the Lenders that:

 

125



--------------------------------------------------------------------------------

Section 3.01.      Organization; Powers. Each Borrower and each of their
Restricted Subsidiaries (a) is (i) duly organized and validly existing and
(ii) in good standing (to the extent such concept exists in the relevant
jurisdiction) under the laws of its jurisdiction of organization, (b) has all
requisite organizational power and authority to own its property and assets and
to carry on its business as now conducted and (c) is qualified to do business
in, and is in good standing (to the extent such concept exists in the relevant
jurisdiction) in, every jurisdiction where its ownership, lease or operation of
properties or conduct of its business requires such qualification; except, in
each case referred to in this Section 3.01 (other than clause (a)(i) and (b), in
each case with respect to each Borrower) where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

Section 3.02.      Authorization; Enforceability. The execution, delivery and
performance by each Loan Party of each Loan Document to which it is a party are
within such Loan Party’s corporate or other organizational power and have been
duly authorized by all necessary corporate or other organizational action of
such Loan Party. Each Loan Document to which any Loan Party is a party has been
duly executed and delivered by such Loan Party and is a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to the Legal Reservations.

Section 3.03.      Governmental Approvals; No Conflicts. The execution and
delivery of each Loan Document by each Loan Party party thereto and the
performance by such Loan Party thereof (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect (except to the extent not required to be obtained or made
pursuant to the Collateral and Guarantee Requirement), (ii) in connection with
the Perfection Requirements and (iii) such consents, approvals, registrations,
filings or other actions the failure to obtain or make which would not be
reasonably expected to have a Material Adverse Effect, (b) will not violate any
(i) of such Loan Party’s Organizational Documents or (ii) Requirements of Law
applicable to such Loan Party which, in the case of this clause (b)(ii), would
reasonably be expected to have a Material Adverse Effect and (c) will not
violate or result in a default under any material Contractual Obligation in
respect of Indebtedness having an aggregate principal amount exceeding the
Threshold Amount to which such Loan Party is a party which, in the case of this
clause (c), would reasonably be expected to result in a Material Adverse Effect.

Section 3.04.      Financial Condition; No Material Adverse Effect.

(a)      After the Closing Date, the financial statements most recently provided
pursuant to Section 5.01(a) or (b), as applicable, present fairly, in all
material respects, the financial position, results of operations and cash flows
of the Parent on a consolidated basis as of such dates and for such periods in
accordance with GAAP, (w) except as otherwise expressly noted therein,
(x) subject, in the case of quarterly financial statements, to the absence of
footnotes and normal year-end audit adjustments and (y) except as may be
necessary to reflect any differing entity and/or organizational structure prior
to giving effect to the Transactions.

(b)      Since the Closing Date, there have been no events, developments or
circumstances that have had, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

126



--------------------------------------------------------------------------------

Section 3.05.      Properties.

(a)      As of the Closing Date, Schedule 3.05 sets forth the address of each
Material Real Estate Asset that is owned in fee simple by any Loan Party.

(b)      Each Borrower and each of their Restricted Subsidiaries have good and
valid fee simple title to or rights to purchase, or valid leasehold interests
in, or easements or other limited property interests in, all of their respective
Real Estate Assets and have good title to their personal property and assets, in
each case material to the business, except (i) for Permitted Liens, (ii) for
defects in title that do not materially interfere with their ability to conduct
their business as currently conducted or to utilize such properties and assets
for their intended purposes, or (iii) where the failure to have such title or
interest would not reasonably be expected to have a Material Adverse Effect.

(c)      Each Borrower and each of their Restricted Subsidiaries owns or
otherwise has a license or right to use all Patents, Trademarks, Copyrights, and
other intellectual property rights (“IP Rights”) necessary for the conduct of
its respective business as presently conducted, and, to the knowledge of the
applicable Borrower, such IP Rights do not infringe or violate the IP Rights of
any third party, except to the extent such failure to own or license or have
rights to use would not, or where such infringement or violations would not,
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 3.06.      Litigation and Environmental Matters. Except as set forth on
Schedule 3.06:

(a)      there are no actions, suits or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of the Borrowers,
threatened in writing against the Parent or any of its Restricted Subsidiaries
which would reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect;

(b)      except for any matters that, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, (i) neither
the Borrowers nor any of their Restricted Subsidiaries has received any
Environmental Claim nor, to the knowledge of the Borrowers, is any Environmental
Claim threatened and (ii) neither the Borrowers nor any of their Restricted
Subsidiaries is in violation of any Environmental Law or knows of any basis for
any liability under Environmental Laws; and

(c)      neither the Borrowers nor any of their Restricted Subsidiaries have
treated, stored, transported, Released or disposed of any Hazardous Material at
or from any currently or formerly owned, leased or operated real estate or
facility in a manner that would reasonably be expected to have a Material
Adverse Effect.

Section 3.07.      Compliance with Laws. Each Borrower and each of their
Restricted Subsidiaries are in compliance with all Requirements of Law
applicable to it or its property, except, in each case where the failure to do
so, individually or in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect, it being understood and agreed that this
Section 3.07 shall not apply to any law specifically referenced in Section 3.17.

Section 3.08.      Investment Company Status. No Loan Party is required to be
registered as an “investment company” under the Investment Company Act of 1940.

 

127



--------------------------------------------------------------------------------

Section 3.09.      Taxes. Each Borrower and each of their Restricted
Subsidiaries have timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it that are due and payable, except (a) Taxes (or any
requirement to file Tax returns with respect thereto) that are being contested
in good faith by appropriate proceedings and for which the applicable Borrower
or such Restricted Subsidiary, as applicable, has set aside on its books
adequate reserves in accordance with GAAP or (b) to the extent that the failure
to pay Taxes or file Tax returns would not reasonably be expected to result in a
Material Adverse Effect.

Section 3.10.      ERISA.

(a)      Each Employee Benefit Plan is in compliance with its terms and with
ERISA and the Code and all other applicable laws and regulations, except where
any failure to comply would not reasonably be expected to result in a Material
Adverse Effect.

(b)      In the five-year period prior to the date on which this representation
is made or deemed made, no ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.

Section 3.11.      Disclosure.

(a)      As of the Closing Date, to the knowledge of the Borrowers, all written
factual information (other than forward-looking or projected information, pro
forma information and information of a general economic or general industry
nature (including any reports or memoranda prepared by third party consultants))
concerning the Parent and its Restricted Subsidiaries and the Transactions and
that was prepared by or on behalf of the Parent or its Restricted Subsidiaries
or their respective representatives and made available to any Initial Lender or
the Administrative Agent in connection with the Transactions on or before the
Closing Date (the “Information”), when taken as a whole, did not, when
furnished, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made (after giving effect to all supplements and updates thereto from time
to time).

(b)      The Projections have been prepared in good faith based upon assumptions
believed by the Borrowers to be reasonable at the time furnished (it being
recognized that such Projections are not to be viewed as a guarantee of
financial performance or as facts and are subject to significant uncertainties
and contingencies many of which are beyond the Borrowers’ control, that no
assurance can be given that any particular financial projections (including the
Projections) will be realized, that actual results may differ from projected
results and that such differences may be material).

(c)      As of the Closing Date, the information included in the Beneficial
Ownership Certification is true and correct in all respects.

Section 3.12.      Solvency. As of the Closing Date, immediately after the
consummation of the Transactions to occur on the Closing Date and the incurrence
of indebtedness and obligations on the Closing Date in connection with this
Agreement and the Transactions, (i) the sum of the debt (including contingent
liabilities) of the Parent and its Restricted Subsidiaries, taken as a whole,
does not exceed the fair value of the assets of the Parent and its Restricted
Subsidiaries,

 

128



--------------------------------------------------------------------------------

taken as a whole, (ii) the capital of the Parent and its Restricted
Subsidiaries, taken as a whole, is not unreasonably small in relation to the
business of the Parent and its Restricted Subsidiaries, taken as a whole,
contemplated as of the Closing Date and (iii) the Parent and its Restricted
Subsidiaries, taken as a whole, do not intend to incur, or believe that they
will incur, debts (including current obligations and contingent liabilities)
beyond their ability to pay such debts (taking into account any refinancing
thereof) as they mature in the ordinary course of business. For the purposes
hereof, the amount of any contingent liability at any time shall be computed as
the amount that, in light of all of the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability (irrespective of whether such contingent liability meets
the criteria for accrual under Statement of Financial Accounting Standards
No. 5).

Section 3.13.      Capitalization and Subsidiaries. The Perfection Certificate
sets forth, in each case as of the Closing Date, (a) a correct and complete list
of the name of each subsidiary of the Parent and the ownership interest therein
held by the Parent or its applicable subsidiaries and (b) the type of entity of
each Borrower and each of their subsidiaries.

Section 3.14.      Security Interest in Collateral. Subject to the Legal
Reservations and the Perfection Requirements (including the Agreed Security
Principles), the provisions, limitations and/or exceptions set forth in this
Agreement and/or the other relevant Loan Documents (including any Acceptable
Intercreditor Agreement), the Collateral Documents create legal, valid and
enforceable Liens on all of the Collateral described therein in favor of the
Administrative Agent, for the benefit of itself and the other Secured Parties,
and upon the satisfaction of the applicable Perfection Requirements (as limited
by the Agreed Security Principles), such Liens constitute perfected Liens (with
the priority such Liens are expressed to have within the relevant Collateral
Documents) on the Collateral (to the extent such Liens are required to be
perfected under the terms of the Loan Documents) securing the Obligations, in
each case as and to the extent set forth therein. For the avoidance of doubt,
notwithstanding anything herein or in any other Loan Document to the contrary,
no Borrower nor any other Loan Party makes any representation or warranty (other
than any representation or warranty expressly made in such Loan Document) as to
(A) the effects of perfection or non-perfection, the priority or the
enforceability of any pledge of or security interest in any Capital Stock of any
Subsidiary, or as to the rights and remedies of the Administrative Agent or any
Lender with respect thereto, under foreign Requirements of Law (except to the
extent a pledge of Capital Stock has been duly executed under the laws of the
jurisdiction of the issuer thereof), (B) the enforcement of any security
interest or right or remedy with respect to any Collateral that may be limited
or restricted by, or require any consent, authorization, approval or license
under, any Requirement of Law, (C) on the Closing Date and until required
pursuant to Section 5.12, as applicable, the pledge or creation of any security
interest, or the effects of perfection or non-perfection, the priority or
enforceability of any pledge or security interest to the extent the same is not
required on the Closing Date pursuant to Section 4.01 or (D) any Excluded Asset.

Section 3.15.      Labor Disputes. As of the Closing Date, except as
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect: (a) there are no strikes, lockouts or slowdowns against
any Borrower or any of their Restricted Subsidiaries pending or, to the
knowledge of the Borrowers or any of their Restricted Subsidiaries, threatened
in writing and (b) the hours worked by and payments made to employees of the
Borrowers and

 

129



--------------------------------------------------------------------------------

their Restricted Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable federal, state, local or foreign law
dealing with such matters.

Section 3.16.      Federal Reserve Regulations. No part of the proceeds of any
Loan or any Letter of Credit will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, for any purpose that results in
a violation of the provisions of Regulation U and Regulation X.

Section 3.17.      Sanctions and Anti-Corruption Laws.

(a)      (i) Neither the Borrowers nor any of their Subsidiaries, nor, to the
knowledge of the Borrowers, any director or officer of any of the Borrowers or
any of their Subsidiaries, or any agent or employee of the Borrowers or any of
their Subsidiaries that will act in any capacity in connection with this
Agreement, is a Sanctioned Person; and (ii) the Borrowers will not directly or,
to their knowledge, indirectly, use the proceeds of the Loans or otherwise make
available such proceeds to any Sanctioned Person, for the purpose of financing
the activities of any Sanctioned Person, or in any Sanctioned Country, in each
case in any manner that would result in the violation of applicable Sanctions by
any Person party to this Agreement.

(b)      Each Loan Party is in compliance with applicable Sanctions and
anti-corruption laws in all material respects.

(c)      No part of the proceeds of any Loan or any Letter of Credit will be
used, directly or, to the knowledge of the Borrowers, indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or any other person or
entity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the U.S. Foreign Corrupt Practices Act of 1977 or any
other applicable anti-corruption law.

The representations and warranties set forth in this Section made by or on
behalf of any Foreign Subsidiary are subject to and limited by any Requirements
of Law applicable to such Foreign Subsidiary; it being understood and agreed
that to the extent that any Foreign Subsidiary is unable to make any
representation or warranty set forth in this Section as a result of the
application of this sentence, such Foreign Subsidiary shall be deemed to have
represented and warranted that it is in compliance, in all material respects,
with any equivalent Requirements of Law relating to anti-terrorism,
anti-corruption, sanctions or anti-money laundering that is applicable to such
Foreign Subsidiary in its relevant local jurisdiction of organization. Without
limiting the foregoing sentence, the representations and warranties set forth in
this Section made by any Subsidiary resident in Germany (Inländer) within the
meaning of section 2 paragraph 15 of the German Foreign Trade Act
(Außenwirtschaftsgesetz) are only made to the extent such representation and/or
warranty does not result in a violation of or conflict with section 7 of the
German Foreign Trade Ordinance (Außenwirtschaftsverordnung).

Section 3.18.      Canadian Employee Benefit Plans.

(a)      Except as could not reasonably be expected to have a Material Adverse
Effect and except as set forth on Schedule 3.18, the Canadian Employee Benefit
Plans are, and have been, established, registered, amended, funded, invested and
administered in compliance with the terms of such Canadian Employee Benefit
Plans (including the terms of any documents in respect of such Canadian Employee
Benefit Plans), all Applicable Laws and any applicable collective agreements.

 

130



--------------------------------------------------------------------------------

There is no investigation by a Governmental Authority or claim (other than
routine claims for payment of benefits) pending or, to the knowledge of a
Canadian Loan Party, threatened involving any Canadian Employee Benefit Plan or
its assets, and no facts exist which could reasonably be expected to give rise
to any such investigation or claim (other than routine claims for payment of
benefits) which if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

(b)      All employer and employee payments, contributions and premiums required
to be remitted, paid to or in respect of each Canadian Pension Plan have been
paid or remitted in accordance with its terms and all applicable laws.

(c)      No Canadian Pension Plan Termination Events have occurred that
individually or in the aggregate, would result in a Canadian Loan Party owing an
amount that could reasonably be expected to have a Material Adverse Effect.

(d)      Except as set forth on Schedule 3.18, no Loan Party has any liability
(contingent, matured or otherwise) in respect of a Defined Benefit Plan.

None of the Canadian Employee Benefit Plans, other than the Canadian Pension
Plans, provide benefits beyond retirement or other termination of service to
employees or former employees of a Canadian Loan Party, or to the beneficiaries
or dependents of such employees.

ARTICLE 4

CONDITIONS

Section 4.01.      Closing Date. The obligations of (i) each Lender to make
Loans and (ii) any Issuing Bank to issue Letters of Credit shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.02):

(a)      Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received from each Loan Party party thereto (i) a
counterpart signed by each such Loan Party (or written evidence reasonably
satisfactory to the Administrative Agent (which may include a copy transmitted
by facsimile or other electronic method) that such party has signed a
counterpart) of (A) each Closing Date Collateral Document and (B) any Promissory
Note requested by a Lender at least three Business Days prior to the Closing
Date and (ii) a Borrowing Request as required by Section 2.03.

(b)      Legal Opinions. The Administrative Agent (or its counsel) shall have
received, on behalf of itself, the Lenders and each Issuing Bank on the Closing
Date, a customary written opinion of (i) Davis Polk & Wardwell LLP, in its
capacity as special New York counsel to the Loan Parties and (ii) each other
special counsel to the Loan Parties listed on Schedule 1.01(c), in each case,
dated the Closing Date and addressed to the Administrative Agent, the Lenders
and each Issuing Bank.

(c)      Solvency. The Administrative Agent shall have received a solvency
certificate, in the form attached hereto as Exhibit I, dated as of the Closing
Date from the chief financial officer (or other officer with reasonably
equivalent responsibilities) of the Parent in the form attached as Exhibit I
hereto.

(d)      Secretary’s Certificates; Certified Charters; Good Standing
Certificates. The Administrative Agent (or its counsel) shall have received
(i) a certificate of each Loan Party, dated

 

131



--------------------------------------------------------------------------------

the Closing Date and executed by a secretary, assistant secretary, director or
other senior officer (as the case may be) thereof, which shall (A) certify that
attached thereto is a true and complete copy of the resolutions or written
consents of its shareholders, board of directors, board of managers, members or
other governing body authorizing the execution, delivery and performance of the
Loan Documents to which it is a party and, in the case of the Borrowers, the
borrowings and issuance of Promissory Notes (if any) hereunder, and that such
resolutions or written consents have not been modified, rescinded or amended
(other than as attached thereto) and are in full force and effect (provided that
if the Organizational Documents of a Loan Party authorize the execution,
delivery and performance of the Loan Documents to which it is a party without
any such resolution or written consent, such resolution or written consent need
not be attached to such certificate), (B) identify by name and title and bear
the signatures of (x) the officers, managers, directors or authorized
signatories of such Loan Party authorized to sign the Loan Documents to which it
is a party on the Closing Date or (y) the individuals to whom such officers,
managers, directors or authorized signatories of such Loan Party have granted
powers of attorney to sign the Loan Documents to which such Loan Party is a
party and (C) certify (x) that attached thereto is a true and complete copy of
the certificate or articles of incorporation or organization (or memorandum of
association, constitution or other equivalent thereof) of such Loan Party
certified by the relevant authority of the jurisdiction of organization of such
Loan Party and a true and correct copy of its by-laws or operating, management,
partnership or similar agreement and (y) that such documents or agreements have
not been amended (except as otherwise attached to such certificate and certified
therein as being the only amendments thereto as of such date), (ii) a good
standing (or equivalent) certificate (if applicable) as of a recent date for
such Loan Party from the relevant authority of its jurisdiction of organization
and (iii) such other documents as the Administrative Agent may reasonably
request, including without limitation (A) current SRL licenses in respect of
each Loan Party organized in Barbados, (B) negative certificates and excerpts
from the Luxembourg Trade and Companies Register in respect of each Loan Party
organized in Luxembourg and (C) excerpts from the applicable commercial register
in respect of each Loan Party organized in Switzerland.

(e)      Closing Certificate. The Administrative Agent (or its counsel) shall
have received a certificate of each Loan Party (or by the Parent on behalf of
each Loan Party), dated the Closing Date and executed by a secretary, assistant
secretary or other senior officer (as the case may be) thereof, which shall
certify the matters set forth in Sections 4.02(b) and (c).

(f)      Fees. Prior to or substantially concurrently with the funding of the
Initial Term Loans hereunder, the Administrative Agent shall have received
(i) all fees required to be paid by the Parent (for itself or on behalf of VPI,
as appropriate) on the Closing Date pursuant to the Fee Letter and (ii) all
expenses required to be paid by the Parent (for itself or on behalf of VPI, as
appropriate) for which invoices have been presented at least three Business Days
prior to the Closing Date (including the reasonable fees and expenses of legal
counsel for the Administrative Agent that are payable under the engagement
letter entered into between the Arrangers and the Parent with respect to the
Credit Facilities), in each case on or before the Closing Date, which amounts
may be offset against the proceeds of the Loans or may be paid from the proceeds
of the Initial Term Loans.

(g)      Perfection Certificate. The Administrative Agent (or its counsel) shall
have received a completed Perfection Certificate dated the Closing Date and
signed by a Responsible Officer of each Loan Party (or by the Parent on behalf
of each Loan Party), together with all attachments contemplated thereby.

 

132



--------------------------------------------------------------------------------

(h)      Filings, Registrations and Recordings. Each document (including any UCC
financing statement, PPSA financing statements, application for registration at
the applicable Quebec Register or equivalent filings) required by any Closing
Date Collateral Document or under law to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a perfected Lien on the Collateral required to be delivered
pursuant to such Closing Date Collateral Document, shall be in proper form for
filing, registration or recordation.

(i)      USA PATRIOT Act. (i) No later than three Business Days in advance of
the Closing Date, the Administrative Agent shall have received all documentation
and other information reasonably requested in writing by the Administrative
Agent with respect to any Loan Party at least ten Business Days in advance of
the Closing Date, which documentation or other information is required by U.S.
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act and (ii) at
least three days prior to the Closing Date, if a Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, it shall deliver a
Beneficial Ownership Certification.

(j)      Refinancing. The Refinancing shall occur substantially concurrently
with the Closing Date.

For purposes of determining whether the conditions specified in this
Section 4.01 have been satisfied on the Closing Date, by funding the Loans
hereunder, the Administrative Agent and each Lender that has executed the
Restatement Agreement (or an Assignment and Assumption on the Closing Date)
shall be deemed to have consented to, approved or accepted, or to be satisfied
with, each document or other matter required hereunder to be consented to or
approved by or acceptable or satisfactory to the Administrative Agent or such
Lender, as the case may be.

Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents, the parties hereto acknowledge and agree that (i) the
delivery of any document or instrument, and the taking of any action, set forth
on Schedule 5.17 hereto shall not be a condition precedent to the Closing Date
but shall be required to be satisfied after the Closing Date in accordance with
Section 5.17 hereto, and (ii) all conditions precedent and representations,
warranties, covenants, Events of Default and other provisions contained in this
Agreement and the other Loan Documents shall be deemed modified as set forth on
Schedule 5.17 hereto (and to permit the taking of the actions described therein
within the time periods required therein, rather than as elsewhere provided in
the Loan Documents).

Section 4.02.      Each Credit Extension. The obligation of each Lender to make
a Credit Extension (which, for the avoidance of doubt (including for purposes of
the last paragraph of this Section 4.02 but not clause (a) of this
Section 4.02), shall not include (A) any Incremental Loans advanced in
connection with any acquisition, other Investment or irrevocable repayment or
redemption of Indebtedness and/or (B) any Credit Extension under any Incremental
Facility Amendment, Refinancing Amendment and/or Extension Amendment, in each
case to the extent not otherwise required by the lenders in respect of thereof)
is subject solely to the satisfaction of the following conditions:

(a)      (i) In the case of a Borrowing, the Administrative Agent shall have
received a Borrowing Request as required by Section 2.03, (ii) in the case of
the issuance of a Letter of Credit, the applicable Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit as required by Section 2.05(b) or (iii) in the case of a
Borrowing of

 

133



--------------------------------------------------------------------------------

Swingline Loans, the Swingline Lender and the Administrative Agent shall have
received a request as required by Section 2.04(a).

(b)      The representations and warranties of the Loan Parties set forth in
this Agreement and the other Loan Documents shall be true and correct in all
material respects on and as of the date of any such Credit Extension with the
same effect as though such representations and warranties had been made on and
as of the date of such Credit Extension and excluding, after the Closing Date,
the representations and warranties set forth in Section 3.11(b); provided that
to the extent that any representation and warranty specifically refers to a
given date or period, it shall be true and correct in all material respects as
of such date or for such period.

(c)      At the time of and immediately after giving effect to the applicable
Credit Extension, no Event of Default or Default shall have occurred and be
continuing.

Each Credit Extension shall be deemed to constitute a representation and
warranty by the Borrowers on the date thereof as to the matters specified in
paragraphs (b) and (c) of this Section.

ARTICLE 5

AFFIRMATIVE COVENANTS

From the Closing Date until the date on which all Commitments have expired or
terminated and the principal of and interest on each Loan and all fees, expenses
and other Loan Document Obligations payable under any Loan Document (other than
contingent indemnification obligations for which no claim or demand has been
made) have been paid in full in Cash and all Letters of Credit have expired or
have been terminated (or have been (x) collateralized or back-stopped by a
letter of credit or otherwise in a manner reasonably satisfactory to the
Administrative Agent and the relevant Issuing Bank or (y) deemed reissued under
another agreement in a manner reasonably satisfactory to the Administrative
Agent and the relevant Issuing Bank) and all LC Disbursements have been
reimbursed (such date, the “Termination Date”), each Borrower and each other
Loan Party hereby covenant and agree with the Lenders that:

Section 5.01.      Financial Statements and Other Reports. The Parent will
deliver to the Administrative Agent, for delivery by the Administrative Agent to
each Lender:

(a)      Quarterly Financial Statements. Within 45 days after the end of each of
the first three Fiscal Quarters of each Fiscal Year, commencing with the Fiscal
Quarter ending June 30, 2018, (i) the unaudited consolidated balance sheet of
the Parent as at the end of such Fiscal Quarter and the related unaudited
consolidated statements of income and cash flows of the Parent for such Fiscal
Quarter and for the period from the beginning of the then current Fiscal Year to
the end of such Fiscal Quarter, and setting forth, in reasonable detail, in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year, all in reasonable detail, together with a Responsible
Officer Certification (which may be included in the applicable Compliance
Certificate) with respect thereto and (ii) a Narrative Report;

(b)      Annual Financial Statements. Within 90 days after the end of each
Fiscal Year ending after the Closing Date, (i) the consolidated balance sheet of
the Parent as at the end of such Fiscal Year and the related consolidated
statements of income, stockholders’ equity and cash flows of the Parent for such
Fiscal Year and setting forth, in reasonable detail, in comparative form the
corresponding figures for the previous Fiscal Year and (ii) with respect to such
consolidated financial

 

134



--------------------------------------------------------------------------------

statements, (A) a report thereon of an independent certified public accountant
(or accountants) of recognized national standing or another accounting firm
reasonably acceptable to the Administrative Agent (which report shall not be
subject to a “going concern” or scope of audit qualification (except for any
such qualification pertaining to, or disclosure of an exception or qualification
resulting from, the maturity (or impending maturity) of any Indebtedness under
this Agreement occurring within one year of the date of delivery of the relevant
audit opinion or any anticipated breach of the Financial Covenant), and shall
state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of the Parent as at the
dates indicated and its income and cash flows for the periods indicated in
conformity with GAAP and (B) a Narrative Report;

(c)      Compliance Certificate; Unrestricted Subsidiaries. (i) Within 5
Business Days after the delivery of financial statements pursuant to
Section 5.01(a) or 5.01(b) with respect to any Fiscal Quarter or Fiscal Year, as
applicable, a duly executed and completed Compliance Certificate and (ii) within
5 Business Days after the delivery of financial statements of the Parent
pursuant to Section 5.01(b), (A) a summary (which may be in footnote form) of
the pro forma adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such financial statements and (B) a list identifying
each subsidiary of the Parent as a Restricted Subsidiary or an Unrestricted
Subsidiary as of the date of delivery of such financial statements or confirming
that there is no change in such information since the later of the Closing Date
and the most recent prior delivery of such information;

(d)      Financial Plan. As soon as practicable and in any event no later than
90 days subsequent to the beginning of each Fiscal Year (beginning with the
Fiscal Year ending December 31, 2019), a consolidated plan and financial
forecast for such Fiscal Year, including forecasted consolidated statements of
income of Parent for each Fiscal Quarter of such Fiscal Year (it being
understood that the forecasted financial information is not to be viewed as
facts and that actual results during the period or periods covered by the
Financial Plan may differ from such forecasted financial information and that
such differences may be material).

(e)      Notice of Default or Event of Default. Promptly upon any Responsible
Officer of the Parent obtaining knowledge of (i) any Default or Event of Default
or (ii) the occurrence of any event or change that has caused or evidences or
would reasonably be expected to cause or evidence, either individually or in the
aggregate, a Material Adverse Effect, a reasonably detailed notice specifying
the nature and period of existence of such condition, event or change and what
action the Parent has taken, is taking and proposes to take with respect
thereto;

(f)      Notice of Litigation. Promptly upon any Responsible Officer of the
Parent obtaining knowledge of (i) the institution of any Adverse Proceeding not
previously disclosed in writing by the Borrowers to the Administrative Agent or
(ii) any material development in any Adverse Proceeding that, in the case of
either clauses (i) or (ii), would reasonably be expected to have a Material
Adverse Effect, written notice thereof by the Parent together with such other
non-privileged information as may be reasonably available to the Loan Parties to
enable the Lenders to evaluate such matters;

(g)      ERISA. Promptly upon any Responsible Officer of the Parent becoming
aware of the occurrence of any ERISA Event that would reasonably be expected to
have a Material Adverse Effect, a written notice specifying the nature thereof;

(h)      [Reserved];

 

135



--------------------------------------------------------------------------------

(i)      Information Regarding Collateral. Promptly (and, in any event, within
90 days of the relevant change or such later date as the Administrative Agent
may agree) written notice of any change (i) in any Loan Party’s legal name,
(ii) in any Loan Party’s type of organization, (iii) in any Loan Party’s
jurisdiction of organization or (iv) in any Loan Party’s organizational
identification number, in each case to the extent such information is necessary
to enable the Administrative Agent to perfect or maintain the perfection and
priority of its security interest in the Collateral of the relevant Loan Party;

(j)      Certain Reports. Promptly upon their becoming publicly available and
without duplication of any obligations with respect to any such information that
is otherwise required to be delivered under the provisions of any Loan Document,
copies of (i) all financial statements, material reports, material notices and
proxy statements sent or made available generally by the Parent to its security
holders acting in such capacity and (ii) all material regular and periodic
reports and all material registration statements and prospectuses, if any, filed
by the Parent or any of its Restricted Subsidiaries with any securities exchange
or with the SEC or any analogous governmental or private regulatory authority
with jurisdiction over matters relating to securities (other than amendments to
any registration statement (to the extent such registration statement, in the
form it became effective, is delivered), exhibits to any registration statement
and, if applicable, any registration statement on Form S-8 or a similar form);
provided that no such delivery shall be required hereunder with respect to any
of the foregoing to the extent that such are publicly available via EDGAR; and

(k)      Canadian Employee Benefit Plans. Promptly upon any Responsible Officer
of the Parent obtaining knowledge of: (1) a Canadian Pension Plan Termination
Event; (2) the failure to make a required contribution to or payment under any
Canadian Pension Plan when due; (3) the occurrence of any event which is
reasonably likely to result in a Canadian Loan Party incurring any liability,
fine or penalty with respect to any Canadian Employee Benefit Plan that could
reasonably be expected to result in a Material Adverse Effect; (4) the
establishment of any material new Canadian Employee Benefit Plans or (5) any
change to an existing Canadian Employee Benefit Plan that could reasonably be
expected to result in a Material Adverse Effect; in the notice to the
Administrative Agent of the foregoing, copies of all documentation relating
thereto as Administrative Agent shall reasonably request shall be provided; and

(l)      Other Information. Such other certificates, reports and information
(financial or otherwise) as the Administrative Agent may reasonably request from
time to time regarding the financial condition or business of the Parent and its
Restricted Subsidiaries or compliance with applicable “know your customer”
requirements under the PATRIOT Act or other applicable anti-money laundering
laws; provided, however, that neither the Parent nor any Restricted Subsidiary
shall be required to disclose or provide any information (i) that constitutes
non-financial trade secrets or non-financial proprietary information of the
Parent or any of its subsidiaries or any of their respective customers and/or
suppliers, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or any of their respective representatives) is prohibited by any
applicable Requirement of Law, (iii) that is subject to attorney-client or
similar privilege or constitutes attorney work product or (iv) in respect of
which the Parent or any Restricted Subsidiary owes confidentiality obligations
to any third party (provided such confidentiality obligations were not entered
into solely in contemplation of the requirements of this Section 5.01(l));
provided, further, that in the event the Parent does not provide any
certificate, report or information requested pursuant to this Section 5.01(l) in
reliance on the preceding proviso, the Parent shall provide notice to the
Administrative Agent that such certificate, report or information is being
withheld and the Parent shall use commercially reasonable efforts to describe,
to the extent both feasible and permitted under

 

136



--------------------------------------------------------------------------------

applicable Requirements of Law or confidentiality obligations, or without
waiving such privilege, as applicable, the applicable certificate, report or
information.

Documents required to be delivered pursuant to this Section 5.01 may be
delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date (v) on which the Parent (or a representative thereof)
(x) posts such documents or (y) provides a link thereto at the website address
listed on Schedule 10.01 (as updated from time to time); provided that, other
than with respect to items required to be delivered pursuant to Section 5.01(j)
above, the Parent shall promptly notify (which notice may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
or a link thereto on such website and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents;
(vi) on which such documents are delivered by the Parent to the Administrative
Agent for posting on behalf of the Parent on IntraLinks, SyndTrak or another
relevant secure website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); (vii) on which such documents are faxed
to the Administrative Agent (or electronically mailed to an address provided by
the Administrative Agent); or (viii) in respect of the items required to be
delivered pursuant to Section 5.01(j) above in respect of information filed by
the Parent or any of its Restricted Subsidiaries with any securities exchange or
with the SEC or any analogous governmental or private regulatory authority with
jurisdiction over matters relating to securities (other than Form 10-Q Reports
and Form 10-K Reports), on which such items have been made available on the SEC
website or the website of the relevant analogous governmental or private
regulatory authority or securities exchange.

Notwithstanding the foregoing, the obligations in paragraphs (a), (b) and (h) of
this Section 5.01 may be satisfied with respect to any financial statements of
the Parent (including with respect to delivery of a Narrative Report) by
furnishing Form 10-K or 10-Q, as applicable, filed with the SEC or any
securities exchange, in each case, within the time periods specified in such
paragraphs.

No financial statement required to be delivered pursuant to Section 5.01(a) or
(b) shall be required to include acquisition accounting adjustments relating to
any Permitted Acquisition or other Investment to the extent it is not
practicable to include any such adjustments in such financial statement.

Section 5.02.      Existence. Except as otherwise permitted under Section 6.07
or as a result of the consummation of a Permitted Reorganization, the Parent
will, and the Parent will cause each of its Restricted Subsidiaries to, at all
times preserve and keep in full force and effect their existence and all rights,
franchises, licenses and permits material to their business except, other than
with respect to the preservation of the existence of the Borrowers, to the
extent that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect; provided that neither the Parent nor any of the
Parent’s Restricted Subsidiaries shall be required to preserve any such
existence (other than with respect to the preservation of existence of the
Borrowers, except as otherwise permitted under Section 6.07 or as a result of
the consummation of a Permitted Reorganization), right, franchise, license or
permit if a Responsible Officer of such Person or such Person’s board of
directors (or similar governing body) determines that the preservation thereof
is no longer desirable in the conduct of the business of such Person, and that
the loss thereof is not disadvantageous in any material respect to such Person
or to the Lenders.

Section 5.03.      Payment of Taxes. The Parent will, and the Parent will cause
each of its Restricted Subsidiaries to, pay all Taxes imposed upon it or any of
its properties or assets or in respect of any of its income or businesses or
franchises before any penalty or fine accrues

 

137



--------------------------------------------------------------------------------

thereon; provided that no such Tax need be paid if (a) it is being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted, so long as (i) adequate reserves or other appropriate provisions, as
are required in conformity with GAAP, have been made therefor and (ii) in the
case of a Tax which has or may become a Lien against a material portion of the
Collateral, such contest proceedings conclusively operate to stay the sale of
such portion of the Collateral to satisfy such Tax or (b) failure to pay or
discharge the same would not reasonably be expected to result in a Material
Adverse Effect.

Section 5.04.      Maintenance of Properties. The Parent will, and the Parent
will cause each of its Restricted Subsidiaries to, maintain or cause to be
maintained in good repair, working order and condition, ordinary wear and tear
and casualty and condemnation excepted, all material tangible property
reasonably necessary to the normal conduct of business of the Parent and its
Restricted Subsidiaries and from time to time will make or cause to be made all
needed and appropriate repairs, renewals and replacements thereof and use
commercially reasonable efforts to prosecute, renew and maintain in full force
and effect all material IP Rights, in each case, except as expressly permitted
by this Agreement or where the failure to maintain such tangible properties,
make such repairs, renewals or replacements or prosecute, renew and maintain
such material IP Rights would not reasonably be expected to have a Material
Adverse Effect.

Section 5.05.      Insurance. Except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, the Borrowers will
maintain or cause to be maintained, in each case, as determined by the Parent in
good faith, with financially sound and reputable insurers, such insurance
coverage with respect to liabilities, losses or damage in respect of the assets,
properties and businesses of the Parent and its Restricted Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons, including, but only if required by applicable law or regulation, flood
insurance with respect to each Flood Hazard Property, in each case in compliance
with applicable Flood Insurance Laws. Each such policy of insurance shall
(i) name the Administrative Agent on behalf of the Secured Parties as a loss
payee, mortgagee and/or an additional insured, as applicable, thereunder as its
interests may appear and (ii) to the extent available from the relevant
insurance carrier, in the case of each casualty insurance policy (excluding any
business interruption insurance policy), contain a loss payable clause or
endorsement that names the Administrative Agent, on behalf of the Secured
Parties, as the loss payee thereunder and, to the extent available, provide for
at least 30 days’ prior written notice to the Administrative Agent of any
modification or cancellation of such policy (or 10 days’ prior written notice in
the case of the failure to pay any premiums thereunder); provided that the
Borrowers shall have 120 days after the Closing Date (or such later date as
agreed by the Administrative Agent) to comply with the requirements of the
foregoing clauses (i) and (ii) with respect to policies in effect on the Closing
Date.

Section 5.06.      Inspections. The Parent will, and will cause each of its
Restricted Subsidiaries to, permit any authorized representative designated by
the Administrative Agent to visit and inspect any of the properties of the
Parent and any of its Restricted Subsidiaries at which the principal financial
records and executive officers of the applicable Person are located,

 

138



--------------------------------------------------------------------------------

to inspect, copy and take extracts from its and their respective financial and
accounting records, and to discuss its and their respective affairs, finances
and accounts with its and their Responsible Officers and independent public
accountants (subject to such accountants’ customary policies and procedures)
(provided that the Parent (or any of its subsidiaries) may, if it so chooses, be
present at or participate in any such discussion), all upon reasonable notice
and at reasonable times during normal business hours; provided that (x) only the
Administrative Agent on behalf of the Lenders may exercise the rights of the
Administrative Agent and the Lenders under this Section 5.06, (y) the
Administrative Agent shall not exercise such rights more often than one time
during any calendar year and (z) only one such time per calendar year shall be
at the expense of the Parent; provided, further, that when an Event of Default
exists, the Administrative Agent (or any of its representatives or independent
contractors) may do any of the foregoing at the expense of the Parent at any
time during normal business hours and upon reasonable advance notice; provided,
further that notwithstanding anything to the contrary herein, neither the Parent
nor any Restricted Subsidiary shall be required to disclose, permit the
inspection, examination or making of copies of or taking abstracts from, or
discuss any document, information or other matter (i) that constitutes
non-financial trade secrets or non-financial proprietary information of the
Parent and its subsidiaries and/or any of its customers and/or suppliers,
(ii) in respect of which disclosure to the Administrative Agent or any Lender
(or any of their respective representatives or contractors) is prohibited by
applicable law, (iii) that is subject to attorney-client or similar privilege or
constitutes attorney work product or (iv) in respect of which the Parent or any
Restricted Subsidiary owes confidentiality obligations to any third party
(provided such confidentiality obligations were not entered into solely in
contemplation of the requirements of this Section 5.06); provided, further, that
in the event any of the circumstances described in the preceding proviso exist,
the Parent shall provide notice to the Administrative Agent thereof and shall
use commercially reasonable efforts to describe, to the extent both feasible and
permitted under applicable Requirements of Law or confidentiality obligations,
or without waiving such privilege, as applicable, the applicable document,
information or other matter.

Section 5.07.      Maintenance of Book and Records. The Parent will, and will
cause its Restricted Subsidiaries to, maintain proper books of record and
account containing entries of all material financial transactions and matters
involving the assets and business of the Parent and its Restricted Subsidiaries
that are full, true and correct in all material respects and permit the
preparation of consolidated financial statements in accordance with GAAP.

Section 5.08.      Compliance with Laws. The Parent will comply, and will cause
each of its Restricted Subsidiaries to comply, with the requirements of all
applicable laws, rules, regulations and orders of any Governmental Authority
(including ERISA and all Environmental Laws), except to the extent the failure
of the Parent or the relevant Restricted Subsidiary to comply would not
reasonably be expected to have a Material Adverse Effect; provided that the
requirements set forth in this Section 5.08, as they pertain to compliance by
any Foreign Subsidiary with Sanctions and anti-corruption Laws are subject to
and limited by any Requirement of Law applicable to such Foreign Subsidiary in
its relevant local jurisdiction.

Section 5.09.       Hazardous Materials Activity.

(a)      The Parent will deliver to the Administrative Agent:

 

139



--------------------------------------------------------------------------------

(i)      reasonably promptly following Parent becoming aware of the occurrence
thereof, written notice describing in reasonable detail (A) any Release required
to be reported by the Parent or any of its Restricted Subsidiaries to any
federal, state or local governmental or regulatory agency under any applicable
Environmental Law, (B) any remedial action taken by or on behalf of the Parent
or any of its Restricted Subsidiaries in response to any Hazardous Materials
Activity or Environmental Claim, or (C) any pending or threatened Environmental
Claim, that in the case of each of clauses (A), (B) and (C) above, would
reasonably be expected to have a Material Adverse Effect; and

(ii)      reasonably promptly following the sending or receipt thereof by the
Parent or any of its Restricted Subsidiaries, a copy of any and all written
communications with respect to any Release required to be reported by the Parent
or any of its Restricted Subsidiaries to any federal, state or local
governmental or regulatory agency or any Release required to be remediated
pursuant to any Environmental Law, that in each case would reasonably be
expected to have a Material Adverse Effect.

(b)      The Parent shall reasonably promptly take, and shall cause each of its
Restricted Subsidiaries reasonably promptly to take, any and all actions
reasonably necessary to (i) cure any violation of Environmental Law by the
Parent or any of its Restricted Subsidiaries, and, to the extent required by
Environmental Law, address with appropriate corrective or remedial action any
Release or threatened Release of any Hazardous Material at or from any Facility,
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect and (ii) make an appropriate response to any
Environmental Claim against the Parent or any of its Restricted Subsidiaries and
discharge any obligations it may have to any Person thereunder, where failure to
do so could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect; provided that it shall not be deemed to be a violation
of this Section 5.09 if the Parent or its Restricted Subsidiaries are in good
faith contesting such violation, liability for such Release or threatened
Release or such Environmental Claim in accordance with applicable Environmental
Law.

Section 5.10.      Designation of Subsidiaries. The Parent may at any time after
the Closing Date designate (or re-designate) any subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that as of the date of designation (or re-designation) of any subsidiary as an
Unrestricted Subsidiary (a) no Event of Default shall have occurred and be
continuing, (b) the Parent shall be compliant, on a Pro Forma Basis, with the
Financial Covenant or (c) no Unrestricted Subsidiary shall own any Capital Stock
in any Restricted Subsidiary of the Parent (unless such Restricted Subsidiary is
also designated as an Unrestricted Subsidiary simultaneously with the
aforementioned designation in accordance with the terms of this Section 5.10) or
hold any Indebtedness of or any Lien on any property of the Parent or its
Restricted Subsidiaries (unless the Parent or such Restricted Subsidiary is
permitted hereunder to incur such Indebtedness or grant such Lien in favor of
such Unrestricted Subsidiary). The designation of any subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by the Parent therein at
the date of designation in an amount equal to the portion of the fair market
value of the net assets of such subsidiary attributable to the Parent’s equity
interest therein as estimated by the Parent in good faith (and such designation
shall only be permitted to the extent such Investment is permitted under
Section 6.06). The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the incurrence or making, as applicable, at the time
of designation of any then-existing Investment, Indebtedness or Lien of

 

140



--------------------------------------------------------------------------------

such subsidiary, as applicable; provided that upon a re-designation of any
Unrestricted Subsidiary as a Restricted Subsidiary, the Parent shall be deemed
to continue to have an Investment in the resulting Restricted Subsidiary in an
amount (if positive) equal to (a) the Parent’s “Investment” in such Restricted
Subsidiary at the time of such re-designation less (b) the portion of the fair
market value of the net assets of such Restricted Subsidiary attributable to the
Parent’s equity therein at the time of such re-designation. As of the Closing
Date, the subsidiaries listed on Schedule 5.10 hereto have been designated as
Unrestricted Subsidiaries.

Section 5.11.      Use of Proceeds. The Borrowers shall use the proceeds of the
Revolving Loans on and after the Closing Date, to finance the working capital
needs and other general corporate purposes of the Borrowers and their
subsidiaries (including to consummate the Refinancing and for capital
expenditures, acquisitions, working capital and/or purchase price adjustments,
the payment of transaction fees and expenses, other Investments, Restricted
Payments, Restricted Debt Payments and any other purpose not prohibited by the
terms of the Loan Documents). The Borrowers shall use the proceeds of the
Swingline Loans made after the Closing Date to finance the working capital needs
and other general corporate purposes of the Borrowers and its subsidiaries and
any other purpose not prohibited by the terms of the Loan Documents. VPI shall
use the proceeds of the Initial Term Loans (i) to effect all or a portion of the
Refinancing, (ii) to finance all or a portion of the Transactions (including the
payment of Transaction Costs) and (iii) for general corporate purposes. No part
of the proceeds of any Loan will be used, whether directly or indirectly, for
any purpose that would entail a violation of Regulation U. The applicable
Borrower shall use the proceeds of the Incremental Term Loans for working
capital, capital expenditures and other general corporate purposes of the Parent
and its subsidiaries (including for Restricted Payments, Investments, Permitted
Acquisitions and any other purpose not prohibited by the terms of the Loan
Documents).

Section 5.12.      Covenant to Guarantee Loan Document Obligations and Give
Security. Subject in all respects to the Agreed Security Principles:

(a)      Upon (i) the formation or acquisition after the Closing Date of any
Restricted Subsidiary (subject to Section 6.06(hh)) that is not an Excluded
Subsidiary, (ii) the designation of any Unrestricted Subsidiary as a Restricted
Subsidiary that is not an Excluded Subsidiary or (iii) any Restricted Subsidiary
(including any Immaterial Subsidiary) ceasing to be an Excluded Subsidiary,
(x) if the event giving rise to the obligation under this Section 5.12(a) occurs
during the first three Fiscal Quarters of any Fiscal Year, on or before the
later of (I) 60 days following the relevant formation, acquisition, designation
or cessation and (II) the date on which financial statements are required to be
delivered pursuant to Section 5.01(a) for the Fiscal Quarter in which such
formation, acquisition, designation or cessation occurred or (y) if the event
giving rise to the obligation under this Section 5.12(a) occurs during the
fourth Fiscal Quarter of any Fiscal Year, on or before the date that is 90 days
after the end of such Fiscal Quarter (or, in the cases of clauses (x) and (y),
such longer period as the Administrative Agent may reasonably agree), the Parent
shall (A) cause such Restricted Subsidiary (other than any Excluded Subsidiary)
to comply with the requirements set forth in clause (a) of the definition of
“Collateral and Guarantee Requirement” and (B) upon the reasonable request of
the Administrative Agent, cause the relevant Restricted Subsidiary (other than
any Excluded Subsidiary) to deliver to the Administrative Agent a signed copy of
a customary opinion of counsel for such Restricted Subsidiary, addressed to the
Administrative Agent and the other relevant Secured Parties.

 

141



--------------------------------------------------------------------------------

(b)      Within 120 days (or such longer period as the Administrative Agent may
reasonably agree) after the acquisition by any Loan Party of any Material Real
Estate Asset other than any Excluded Asset, the Parent shall cause such Loan
Party to comply with the requirements set forth in clause (b) of the definition
of “Collateral and Guarantee Requirement”; it being understood and agreed that,
with respect to any Material Real Estate Asset (other than any Excluded Asset)
owned by any Restricted Subsidiary at the time such Restricted Subsidiary is
required to become a Loan Party under Section 5.12(a) above, such Material Real
Estate Asset shall be deemed to have been acquired by such Restricted Subsidiary
on the first day of the time period within which such Restricted Subsidiary is
required to become a Loan Party under Section 5.12(a).

(c)      Upon the formation or acquisition by any Loan Party of any new
directly-held Restricted Subsidiary after the Closing Date (other than any
Restricted Subsidiary that is an Immaterial Subsidiary or to the extent the
Capital Stock of such Restricted Subsidiary constitutes Excluded Securities),
subject to the Agreed Security Principles, (x) if the event giving rise to the
obligation under this Section 5.12(c) occurs during the first three Fiscal
Quarters of any Fiscal Year, on or before the later of (I) 60 days following the
relevant formation or acquisition and (II) the date on which financial
statements are required to be delivered pursuant to Section 5.01(a) for the
Fiscal Quarter in which such formation or acquisition occurred or (y) if the
event giving rise to the obligation under this Section 5.12(c) occurs during the
fourth Fiscal Quarter of any Fiscal Year, on or before the date that is 90 days
after the end of such Fiscal Quarter (or, in the cases of clauses (x) and (y),
such longer period as the Administrative Agent may reasonably agree), the Parent
shall (A) cause such Loan Party to execute and deliver to the Administrative
Agent such Collateral Documents as the Administrative Agent deems reasonably
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected First Priority security interest in the Capital
Stock of such new Restricted Subsidiary that is owned by any such Loan Party
(provided that in no event shall more than 65% of the issued and outstanding
voting Capital Stock of any Specified Foreign Subsidiary or Disregarded U.S.
Subsidiary be required to be so pledged) and (B) deliver to the Administrative
Agent the certificates representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the relevant Loan Party, as the case may be, and take such other action as may
be reasonably necessary or, in the opinion of the Administrative Agent,
desirable to perfect the Administrative Agent’s security interest therein.

Notwithstanding anything to the contrary herein or in any other Loan Document,
(i) the Administrative Agent may grant extensions of time (including after the
expiration of any relevant period, which apply retroactively) for the creation
and perfection of security interests in, or obtaining of title insurance, legal
opinions, surveys or other deliverables with respect to, particular assets or
the provision of any Loan Guarantee by any Restricted Subsidiary, and each
Lender hereby consents to any such extension of time, (ii) any Lien required to
be granted from time to time pursuant to the definition of “Collateral and
Guarantee Requirement” shall be subject to the exceptions and limitations set
forth in the Collateral Documents and the Agreed Security Principles,
(iii) perfection by control shall not be required with respect to assets
requiring perfection through control agreements or other control arrangements,
including deposit accounts, securities accounts and commodities accounts (other
than control of pledged Capital Stock and/or Material Debt Instruments, in each
case, that constitute Collateral) and no blocked account agreement, account
control agreement or similar agreement shall be required, in each case unless
otherwise required pursuant to the applicable Collateral Documents (subject to
the Agreed Security Principles to the extent applicable), (iv) no Loan Party
shall be required to seek any landlord waiver, bailee letter, estoppel,
warehouseman waiver or other collateral access or

 

142



--------------------------------------------------------------------------------

similar letter or agreement, (v) no Loan Party will be required to (1) take any
action or grant or perfect any security interest in any asset located outside of
its jurisdiction of organization (other than with respect to Capital Stock or
intellectual property filings in the United States or Canada), (2) execute any
guarantee, security agreement, pledge agreement, mortgage, deed or charge or
governed under laws other than the laws of its jurisdiction of organization
(other than with respect to Capital Stock or intellectual property filings in
the United States or Canada) or (3) make any foreign or multinational
intellectual property filing, conduct any foreign or multinational intellectual
property search or prepare any foreign or multinational schedule with respect to
any assets of any Loan Party (in each case outside of its jurisdiction of
organization, other than with respect to intellectual property filings in Canada
or the United States) or enter into any source code escrow arrangement or
register any intellectual property, (vi) in no event will the Collateral include
any Excluded Assets (unless the relevant Loan Party shall agree in its
discretion to pledge such asset in favor of the Secured Parties), (vii) no
action shall be required to perfect any Lien with respect to (viii) any vehicle
or other asset subject to a certificate of title, or any retention of title,
extended retention of title rights, or similar rights and/or
(y) Letter-of-Credit Rights, in each case to the extent that a security interest
therein cannot be perfected by filing a financing statement under the UCC or
PPSA (or similar filings in foreign jurisdictions) without the requirement to
list any VIN, serial or other number and (ix) the Administrative Agent shall not
require the taking of a Lien on, or require the perfection of any Lien granted
in, those assets as to which the cost, burden, difficulty or consequence
(including any effect on the ability of the relevant Loan Party to conduct its
operations and business in the ordinary course of business) of obtaining or
perfecting such Lien (including any mortgage, stamp, intangibles or other tax or
expenses relating to such Lien) outweighs the benefit to the Lenders of the
security afforded thereby as determined in good faith by the Parent and the
Administrative Agent.

Additionally, (i) no action shall be required to create or perfect a Lien in any
asset in respect of which the creation or perfection of a security interest
therein would (1) be prohibited by enforceable anti-assignment provisions set
forth in any contract directly relating to such asset (at the time of
acquisition thereof and not incurred in contemplation thereof (except if
contemplated in connection with any licensing arrangement permitted hereunder))
that is permitted or otherwise not prohibited by the terms of this Agreement,
(2) violate the terms of any contract directly relating to such asset (at the
time of acquisition thereof and not incurred in contemplation thereof (except if
contemplated in connection with any licensing arrangement permitted hereunder))
that is permitted or otherwise not prohibited by the terms of this Agreement, in
each case, after giving effect to the applicable anti-assignment provisions of
the UCC or other applicable law or (3) trigger termination of any contract
directly relating to such asset (at the time of acquisition thereof and not
incurred in contemplation thereof (except if contemplated in connection with any
licensing arrangement permitted hereunder)) that is permitted or otherwise not
prohibited by the terms of this Agreement pursuant to any “change of control” or
similar provision (in each case after giving effect to any applicable
anti-assignment provisions of the UCC, the PPSA or other applicable law), it
being understood that the Collateral shall include any proceeds and/or
receivables arising out of any contract described in this clause (other than
Excluded Assets) to the extent the assignment of such proceeds or receivables is
expressly deemed effective under the UCC, the PPSA or other applicable
Requirements of Law notwithstanding the relevant prohibition, violation or
termination right, (ii) no Loan Party shall be required to create or perfect a
security interest in any asset to the extent the creation or perfection of a
security interest in such asset would (A) be prohibited under any applicable

 

143



--------------------------------------------------------------------------------

Requirement of Law, after giving effect to any applicable anti-assignment
provision of the UCC or other applicable law and other than proceeds thereof to
the extent that the assignment of such proceeds is effective under the UCC, the
PPSA or other applicable Requirements of Law notwithstanding such Requirement of
Law, (B) require any governmental consent, approval, license or authorization
(unless such consent, approval, license or authorization has been obtained),
after giving effect to any applicable anti-assignment provision of the UCC, the
PPSA or other applicable law and other than proceeds thereof to the extent that
the assignment of such proceeds is effective under the UCC, the PPSA or other
applicable Requirements of Law notwithstanding such consent or restriction
and/or (C) result in material adverse tax consequences or adverse regulatory
consequences to any Loan Party or any of its subsidiaries or the Borrowers as
determined by the Parent in good faith following consultation with the
Administrative Agent, provided that this clause (C) shall not apply to any asset
or property that is owned by the Parent or any of its Subsidiaries on the
Closing Date and that is not an Excluded Asset on the Closing Date (determined
without regard to this clause (C) and the clause (12) of the Excluded Assets),
(iii) any joinder or supplement to any Loan Guarantee, any Collateral Document
and/or any other Loan Document executed by any Restricted Subsidiary that is
required to become a Loan Party pursuant to Section 5.12(a) above may, with the
consent of the Administrative Agent (not to be unreasonably withheld or
delayed), include such schedules (or updates to schedules) as may be necessary
to qualify any representation or warranty set forth in any Loan Document to the
extent necessary to ensure that such representation or warranty is true and
correct to the extent required thereby or by the terms of any other Loan
Document and (iv) (A) no Loan Party will be required to take any action required
under the Federal Assignment of Claims Act or any similar law and (B) no Secured
Party will be permitted to exercise any right of setoff in respect of any
account maintained solely for the purpose of receiving and holding government
receivables.

Section 5.13.      Maintenance of Ratings. TheParentThe Parent shall use
commercially reasonable efforts to maintain public corporate credit facility
ratings in respect of the Credit Facilities and public corporate family ratings
in respect of the Parent from S&P and Moody’s; provided that in no event shall
the Parent be required to maintain any specific rating with any such agency.

Section 5.14.      [Reserved].

Section 5.15.      Further Assurances. Promptly upon the reasonable request of
the Administrative Agent and subject to the limitations described in
Section 5.12 (but only to the extent required pursuant to the Collateral and
Guarantee Requirement, and in all cases subject to the Agreed Security
Principles):

(a)      the Borrowers will, and will cause each other Loan Party to, execute
any and all further documents, financing statements, agreements, instruments,
certificates, notices and acknowledgments and take all such further actions
(including the filing and recordation of financing statements, fixture filings,
Mortgages and/or amendments thereto and other documents), that may be required
under any applicable law and which the Administrative Agent may reasonably
request to ensure the perfection and priority of the Liens created or intended
to be created under the Collateral Documents, all at the expense of the relevant
Loan Parties.

 

144



--------------------------------------------------------------------------------

(b)      the Borrowers will, and will cause each other Loan Party to,
(i) correct any material defect or error that may be discovered in the
execution, acknowledgment, filing or recordation of any Collateral Document or
other document or instrument relating to any Collateral and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts (including notices to third parties), deeds,
certificates, assurances and other instruments as the Administrative Agent may
reasonably request from time to time in order to ensure the creation and
perfection of the Liens created under the Collateral Documents.

Section 5.16.      Conduct of Business. The Parent and its Restricted
Subsidiaries shall engage only in those material lines of business that consist
of (a) the businesses engaged (or proposed to be engaged) in by the Parent or
any Restricted Subsidiary on the Closing Date, reasonably related, similar,
incidental, complementary, ancillary, corollary, synergistic or related
businesses, and/or a reasonable extension, development or expansion of such
businesses and (b) such other lines of business to which the Administrative
Agent may consent.

Section 5.17.      Post-Closing Actions. The Borrowers shall take the actions
set forth on Schedule 5.17 within the applicable time periods specified thereon
(or by such later time as the Administrative Agent may reasonably agree). It is
understood and agreed that this Section, and the actions required to be taken
pursuant hereto, shall supersede and replace the requirements of Section 7 of
that certain Amendment No. 17 to the Existing Credit Agreement dated as of
April 19, 2018. Each Secured Party authorizes the Administrative Agent to enter
into amendments to (or, if necessary, replacements of) the Collateral Documents
(as defined in the Existing Credit Agreement) in effect immediately prior to the
Closing Date, to make amendments of the kind contemplated by clause (b) of
Schedule 5.17.

Section 5.18.      Annual Lender Call. Upon the request of the Administrative
Agent following each delivery of financial statements pursuant to
Section 5.01(b) (commencing with respect to the financial statements delivered
for the Fiscal Year ending on December 31, 2018), the Parent shall participate
in a conference call with Lenders arranged by the Administrative Agent to
provide discussion and analysis with respect to the financial condition and
results of operations of the Parent and its Restricted Subsidiaries at a time at
which the Parent and the Administrative Agent mutually agree (it being agreed
that the Parent’s quarterly and annual “earnings” calls are deemed to satisfy
this requirement).

Section 5.19.      Canadian Employee Benefit Plan. Each Canadian Loan Party
shall:

(a)      with respect to each Canadian Pension Plan, pay all contributions,
premiums and payments when due in accordance with its terms and applicable law;
and

(b)      promptly deliver to the Administrative Agent copies of: (A) annual
information returns, actuarial valuations and any other reports which have been
filed with a Governmental Authority with respect to each Canadian Pension Plan;
and (B) any direction, order, notice, ruling, or opinion that a Canadian Loan
Party may receive from a Governmental Authority with respect to any Canadian
Employee Benefit Plan.

 

145



--------------------------------------------------------------------------------

ARTICLE 6

NEGATIVE COVENANTS

From the Closing Date and until the Termination Date has occurred, the Parent
and each other Loan Party covenant and agree with the Lenders that:

Section 6.01. Indebtedness. The Parent and each other Loan Party shall not, nor
shall it permit any Restricted Subsidiary to, directly or indirectly, create,
incur, assume or otherwise become or remain liable with respect to any
Indebtedness, except:

(a)      the Obligations (including any Additional Term Loans and any Additional
Revolving Loans);

(b)      Indebtedness of any Borrower or any Restricted Subsidiary to any
Borrower or any other Restricted Subsidiary; provided that all such Indebtedness
of any Loan Party to any Restricted Subsidiary that is not a Loan Party must be
expressly subordinated to the Loan Document Obligations of such Loan Party
pursuant to the Intercompany Note (which, with respect to such Indebtedness in
existence on the Closing Date or incurred within 120 days thereafter, may be
delivered within 120 days of the Closing Date) or on other terms that are
reasonably acceptable to the Administrative Agent;

(c)      Indebtedness of any Joint Venture or Indebtedness of any Borrower or
any Restricted Subsidiary incurred on behalf of any Joint Venture or any
guarantees by any Borrower or any Restricted Subsidiary of Indebtedness of any
Joint Venture in an aggregate outstanding principal amount for all such
Indebtedness not to exceed at any time the greater of $350,000,000 and 10% of
Consolidated Adjusted EBITDA as of the last day of the most recently ended Test
Period;

(d)      Indebtedness arising from any agreement providing for indemnification,
adjustment of purchase price or similar obligations (including contingent
earn-out or similar obligations), or payment obligations in respect of any
non-compete, consulting or similar arrangements, in each case incurred in
connection with any Disposition permitted hereunder, any acquisition or other
Investment permitted hereunder or consummated prior to the Closing Date or any
other purchase of assets or Capital Stock, and Indebtedness arising from
guaranties, letters of credit, bank guaranties, surety bonds, performance bonds
or similar instruments securing the performance of any Borrower or any such
Restricted Subsidiary pursuant to any such agreement;

(e)      Indebtedness of any Borrower and/or any Restricted Subsidiary
(i) pursuant to tenders, statutory obligations (including health, safety and
environmental obligations), bids, leases, governmental contracts, trade
contracts, surety, indemnity, stay, customs, judgment, appeal, performance,
completion and/or return of money bonds or guaranties or other similar
obligations incurred in the ordinary course of business (which shall be deemed
to include any judgments, awards, attachments and/or decrees and notices of lis
pendens and associated rights relating to litigation being contested in good
faith and not constituting an Event of Default under Section 8.01(h)) and
(ii) in respect of letters of credit, bank guaranties, surety bonds, performance
bonds or similar instruments to support any of the foregoing items;

(f)      Indebtedness in respect of Permitted Treasury Arrangements and all
other netting services, overdraft protections, treasury, depository, pooling and
other cash management arrangements, including, in all cases, in connection with
deposit accounts;

 

146



--------------------------------------------------------------------------------

(g)      (i) Guarantees by the any Borrower and/or any Restricted Subsidiary of
the obligations of suppliers, customers, franchisees, licensees, sublicensees
and cross-licensees in the ordinary course of business, (ii) Indebtedness
(A) incurred in the ordinary course of business in respect of obligations of any
Borrower and/or any Restricted Subsidiary to pay the deferred purchase price of
property or services or progress payments in connection with such property and
services or (B) consisting of obligations under deferred purchase price or other
similar arrangements incurred in connection with Permitted Acquisitions or any
other Investment expressly permitted hereunder and (iii) Indebtedness in respect
of letters of credit, bankers’ acceptances, bank guaranties or similar
instruments supporting trade payables, warehouse receipts or similar facilities
entered into in the ordinary course of business;

(h)      Guarantees (including any co-issuance) by any Borrower and/or any
Restricted Subsidiary of Indebtedness or other obligations of any Borrower,
and/or any Restricted Subsidiary with respect to Indebtedness otherwise
permitted to be incurred pursuant to this Section 6.01 or other obligations not
prohibited by this Agreement; provided that in the case of any such Guarantee by
any Loan Party of the obligations of any non-Loan Party, the related Investment
is permitted under Section 6.06;

(i)      Indebtedness of any Borrower and/or any Restricted Subsidiary existing,
or pursuant to commitments existing (or anticipated), on the Closing Date and,
with respect to any such item of Indebtedness in an aggregate committed or
principal amount in excess of $5,000,000, described on Schedule 6.01;

(j)      Indebtedness of Restricted Subsidiaries that are not Loan Parties;
provided that the aggregate outstanding principal amount of such Indebtedness
shall not exceed the greater of $600,000,000 and 17.5% of Consolidated Adjusted
EBITDA as of the last day of the most recently ended Test Period;

(k)      Indebtedness of any Borrower and/or any Restricted Subsidiary
consisting of obligations owing under incentive, supply, license or similar
agreements entered into in the ordinary course of business;

(l)      Indebtedness of any Borrower and/or any Restricted Subsidiary
consisting of (i) the financing of insurance premiums, (ii) take-or-pay
obligations contained in supply arrangements in the ordinary course of business
and/or (iii) obligations to reacquire assets or inventory in connection with
customer financing arrangements in the ordinary course of business;

(m)      Indebtedness of any Borrower and/or any Restricted Subsidiary with
respect to Capital Leases and purchase money Indebtedness (including mortgage
financing, industrial revenue bond, industrial development bond or similar
financings) or Indebtedness to finance the construction, purchase, repair,
replacement or improvement of any fixed or capital asset, in an aggregate
outstanding principal amount not to exceed the greater of $375,000,000 and 10.7%
of Consolidated Adjusted EBITDA as of the last day of the most recently ended
Test Period;

(n)      Indebtedness of any Person that becomes a Restricted Subsidiary or
Indebtedness assumed in connection with an acquisition or other Investment
permitted hereunder after the Closing Date; provided that (i) such Indebtedness
(A) existed at the time such Person became a Restricted Subsidiary or the assets
subject to such Indebtedness were acquired and (B) was not created or incurred
in anticipation thereof and (ii) either (A) the Parent is in compliance with the
applicable

 

147



--------------------------------------------------------------------------------

ratio set forth in clause (e) of the definition of Incremental Cap based on
whether such Indebtedness is secured by a Lien or a junior Lien on the
Collateral or is unsecured or secured by Liens on assets not constituting
Collateral (and for such purpose, such Indebtedness shall be deemed to have been
incurred to finance an acquisition or other Investment permitted hereunder),
calculated on a Pro Forma Basis as of the last day of the most recently ended
Test Period or (B) the aggregate outstanding principal amount of such
Indebtedness does not exceed the greater of $200,000,000 and 5.7% of
Consolidated Adjusted EBITDA as of the last day of the most recently ended Test
Period;

(o)      [Reserved];

(p)      the Parent and its Restricted Subsidiaries may become and remain liable
for any Indebtedness extending, refinancing, refunding or replacing any
Indebtedness permitted under clauses (a), (c), (i), (j), (m), (n), (r), (u),
(v), (y), (z) and (ll) of this Section 6.01 (in any case, including any
extending, refinancing, refunding or replacing Indebtedness incurred in respect
thereof, “Refinancing Indebtedness”) and any subsequent Refinancing Indebtedness
in respect thereof; provided that (i) the principal amount of such Refinancing
Indebtedness does not exceed the principal amount of the Indebtedness being
extended, refinanced, refunded or replaced, except by (A) an amount equal to
unpaid accrued interest, penalties and premiums (including tender premiums)
thereon plus underwriting discounts and other customary fees, commissions and
expenses (including upfront fees, original issue discount or initial yield
payments) incurred in connection with the relevant extension, refinancing,
refunding or replacement and (B) additional amounts permitted to be incurred
pursuant to this Section 6.01 (provided that (1) any additional Indebtedness
referred to in this clause (B) satisfies the other applicable requirements of
this Section 6.01(p) (with additional amounts incurred in reliance on this
clause (B) constituting a utilization of the relevant basket or exception
pursuant to which such additional amount is permitted) and (2) if such
additional Indebtedness is secured, the Liens securing such Indebtedness
satisfies the applicable requirements of Section 6.02), (ii) in the case of
Refinancing Indebtedness with respect to clauses (a) and (z) (subject to the
Permitted Earlier Maturity Indebtedness Exception and other than customary
bridge loans with a maturity date of not longer than one year; provided that any
loans, notes, securities or other Indebtedness which are exchanged for or
otherwise replace such bridge loans shall be subject to the requirements of this
clause (ii)), such Refinancing Indebtedness has (A) a final maturity on or later
than (and, in the case of revolving Indebtedness, does not require mandatory
commitment reductions, if any, prior to) the earlier of (x) the Latest Term Loan
Maturity Date at the time of the incurrence of such Refinancing Indebtedness and
(y) the final maturity of the Indebtedness being extended, refinanced, refunded
or replaced and (B) other than with respect to revolving Indebtedness, a
Weighted Average Life to Maturity equal to or greater than (x) the Weighted
Average Life to Maturity of the Indebtedness being extended, refinanced,
refunded or replaced or (y) the Weighted Average Life to Maturity of the
outstanding Term Loans at the time of the incurrence of such Refinancing
Indebtedness, (iii) the terms thereof (excluding pricing, fees, premiums, rate
floors, optional prepayment or redemption terms (and, if applicable,
subordination terms) and, with respect to Refinancing Indebtedness incurred in
respect of Indebtedness permitted under clause (a) above and clause (z) below,
security) are not, taken as a whole (as determined by the Parent in good faith),
more favorable to the lenders providing such Indebtedness than those applicable
to the Indebtedness being extended, refinanced, refunded or replaced (other than
any covenants or any other terms or provisions (X) applicable only to periods
after the maturity date of the Indebtedness being extended, refinanced, refunded
or replaced at the time of the incurrence of such Refinancing Indebtedness,
(Y) that are then-current market terms (as determined by the Parent in good
faith at the time of incurrence or issuance (or the obtaining of a commitment
with respect thereto)) for the applicable type of Indebtedness or (Z) solely in
the case of Refinancing Indebtedness in respect of Indebtedness

 

148



--------------------------------------------------------------------------------

incurred in reliance on clauses (a) and/or (z) of this Section 6.01, terms or
other provisions which are conformed (or added) to the Loan Documents for the
benefit of the Lenders or, as applicable, the Administrative Agent, pursuant to
an amendment to this Agreement effectuated in reliance on Section 10.02(d)(ii)),
(iv) the incurrence thereof shall be without duplication of any amounts
outstanding in reliance on the relevant clause of this Section 6.01 pursuant to
which the Indebtedness being extended, refinanced, refunded or replaced was
incurred (i.e., the incurrence of such Refinancing Indebtedness shall not create
availability under such relevant clause), (v) except in the case of Refinancing
Indebtedness incurred in respect of Indebtedness permitted under clause (a) of
this Section 6.01, (A) such Indebtedness, if secured, is secured only by
Permitted Liens at the time of such extension, refinancing, refunding or
replacement (it being understood that secured Indebtedness may be refinanced
with unsecured Indebtedness), (B) such Indebtedness is incurred by the obligor
or obligors in respect of the Indebtedness being extended, refinanced, refunded
or replaced, except to the extent otherwise permitted pursuant to Section 6.01
and (C) if the Indebtedness being extended, refinanced, refunded or replaced was
contractually subordinated to the Loan Document Obligations in right of payment
(or the Liens securing such Indebtedness were contractually subordinated to the
Liens on the Collateral securing the Obligations), such Indebtedness is
contractually subordinated to the Loan Document Obligations in right of payment
(or the Liens securing such Indebtedness are subordinated to the Liens on the
relevant Collateral securing the Obligations) either (x) on terms not materially
less favorable, taken as a whole, to the Lenders than those applicable to the
Indebtedness (or Liens, as applicable) being extended, refinanced, refunded or
replaced, taken as a whole (as determined by the Parent in good faith) or
(y) pursuant to an Acceptable Intercreditor Agreement, (vi) except in the case
of Refinancing Indebtedness with respect to clause (a) of this Section 6.01, as
of the date of the incurrence of such Indebtedness and after giving effect
thereto, there shall exist no Specified Event of Default and (vii) in the case
of Refinancing Indebtedness incurred in respect of Indebtedness permitted under
clause (a) of this Section 6.01, (A) such Refinancing Indebtedness is pari passu
or junior in right of payment and secured by the Collateral on a pari passu or
junior basis with respect to the remaining Loan Document Obligations hereunder,
or is unsecured; provided that any such Refinancing Indebtedness that is pari
passu or junior with respect to the Collateral shall be subject to an Acceptable
Intercreditor Agreement, (B) if such Refinancing Indebtedness is secured, it is
not secured by any assets other than the Collateral, (C) if such Refinancing
Indebtedness is guaranteed, it shall not be guaranteed by any Person other than
a Loan Party and (D) such Refinancing Indebtedness shall be incurred under (and
pursuant to) documentation other than this Agreement;

(q)      endorsement of instruments or other payment items for collection or
deposit in the ordinary course of business;

(r)      Indebtedness in respect of any Additional Letter of Credit Facility in
an aggregate principal or face amount at any time outstanding not to exceed the
greater of $150,000,000 and 4.3% of Consolidated Adjusted EBITDA as of the last
day of the most recently ended Test Period;

(s)      Indebtedness of any Borrower and/or any Restricted Subsidiary under any
Derivative Transaction not entered into for speculative purposes;

(t)      [reserved];

(u)      Indebtedness of any Borrower and/or any Restricted Subsidiary in an
aggregate outstanding principal amount at any time outstanding not to exceed the
greater of $1,000,000,000 and 28.5% of Consolidated Adjusted EBITDA as of the
last day of the most recently ended Test Period;

 

149



--------------------------------------------------------------------------------

(v)      Indebtedness of any Borrower and/or any Restricted Subsidiary in an
aggregate outstanding principal amount not to exceed 100% of the amount of any
capital contributions or other proceeds received by any Borrower or any
Restricted Subsidiary (i) from the issuance or sale of its Qualified Capital
Stock or (ii) in the form of any cash contribution, plus the fair market value,
as determined by the Parent in good faith, of Cash Equivalents, marketable
securities or other property received by any Borrower or any Restricted
Subsidiary from the issuance and sale of its Qualified Capital Stock or a
contribution to the Qualified Capital Stock of the Parent or any Restricted
Subsidiary (including through consolidation, amalgamation or merger), in each
case after the Closing Date, and in each case other than (A) any proceeds
received from the sale of Capital Stock to, or contributions from, the Parent or
any of its Restricted Subsidiaries, (B) to the extent the relevant proceeds have
otherwise been applied to make Investments, Restricted Payments or Restricted
Debt Payments hereunder and (C) any Available Excluded Contribution Amount;

(w)      [reserved];

(x)      [reserved];

(y)      Indebtedness of any Borrower and/or any Restricted Subsidiary incurred
in connection with Sale and Lease-Back Transactions permitted pursuant to
Section 6.08;

(z)      Incremental Equivalent Debt; provided that no Specified Event of
Default shall exist immediately prior to or after giving effect to such
Incremental Equivalent Debt (except in connection with any acquisition or other
Investment or irrevocable repayment or redemption of Indebtedness, where no such
Specified Event of Default shall exist at the time as elected by the Parent
pursuant to Section 1.04(e)); provided, further, that the aggregate principal
amount of Incremental Equivalent Debt outstanding in respect of any Restricted
Subsidiaries that are not Loan Parties shall not exceed the greater of
$750,000,000 and 21.5% of Consolidated Adjusted EBITDA as of the last day of the
most recently ended Test Period;

(aa)      Indebtedness (including obligations in respect of letters of credit,
bank guaranties, surety bonds, performance bonds or similar instruments with
respect to such Indebtedness) incurred by any Borrower and/or any Restricted
Subsidiary in respect of workers’ compensation claims (or other Indebtedness in
respect of reimbursement type obligations regarding workers’ compensation
claims), unemployment insurance (including premiums related thereto), other
types of social security, pension obligations, vacation pay, health, disability
or other employee benefits or property, casualty or liability insurance or
self-insurance;

(bb)      Indebtedness of any Borrower and/or any Restricted Subsidiary
representing (i) deferred compensation to Permitted Payees in the ordinary
course of business and (ii) deferred compensation or other similar arrangements
in connection with any Permitted Acquisition or any other Investment permitted
hereby;

(cc)      Indebtedness of any Borrower and/or any Restricted Subsidiary in
respect of any letter of credit or bank guarantee issued in favor of any issuing
bank or swingline lender to support any defaulting lender’s participation in
letters of credit issued, or swingline loans made, hereunder;

(dd)      Indebtedness of any Borrower or any Restricted Subsidiary supported by
any letter of credit issued hereunder or under any Additional Letter of Credit
Facility or any other letters of credit or bank guarantees permitted hereunder;

 

150



--------------------------------------------------------------------------------

(ee)      unfunded pension fund and other employee benefit plan obligations and
liabilities incurred by any Borrower and/or any Restricted Subsidiary in the
ordinary course of business to the extent that the unfunded amounts would not
otherwise cause an Event of Default under Section 8.01(i) or Section 8.01(m);

(ff)      without duplication of any other Indebtedness, all premiums (if any),
interest (including post-petition interest and payment in kind interest),
accretion or amortization of original issue discount, fees, expenses and charges
with respect to Indebtedness of any Borrower and/or any Restricted Subsidiary
hereunder;

(gg)      [reserved];

(hh)      customer deposits and advance payments received in the ordinary course
of business from customers for goods and services purchased in the ordinary
course of business;

(ii)      [reserved];

(jj)      [reserved];

(kk)      (i) Indebtedness in connection with bankers’ acceptances, discounted
bills of exchange or the discounting or factoring of receivables for credit
management purposes, in each case incurred or undertaken in the ordinary course
of business on arm’s-length commercial terms and (ii) the incurrence of
Indebtedness attributable to the exercise of appraisal rights or the settlement
of any claims or actions (whether actual, contingent or potential) with respect
to any acquisition (by merger, consolidation or amalgamation or otherwise) in
accordance with the terms hereof; and

(ll)      obligations in respect of letters of support, guarantees or similar
obligations issued, made or incurred for the benefit of any subsidiary of any
Borrower to the extent required by law or in connection with any statutory
filing or the delivery of audit opinions performed in jurisdictions other than
within the United States.

Section 6.02. Liens. The Parent and each other Loan Party shall not, nor shall
it permit any Restricted Subsidiary to, create, incur, assume or permit or
suffer to exist any Lien on or with respect to any property of any kind owned by
it, whether now owned or hereafter acquired, or any income or profits therefrom,
except:

(a)      Liens created pursuant to the Loan Documents securing the Obligations
(including Cash collateralization of Letters of Credit as set forth in
Section 2.05);

(b)      Liens for Taxes or other governmental charges which are not overdue for
a period of more than 60 days or, if more than 60 days overdue (i) are being
contested in accordance with Section 5.03 or (ii) with respect to which the
failure to make payment would not reasonably be expected to have a Material
Adverse Effect;

(c)      statutory or common law Liens (and rights of set-off) of landlords, sub
landlords, construction contractors, banks, carriers, warehousemen, mechanics,
repairmen, workmen and materialmen, and other Liens imposed by applicable
Requirements of Law, in each case incurred in the ordinary course of business
(i) for amounts not yet overdue by more than 60 days, (ii) for amounts that are
overdue by more than 60 days (A) that are being contested in good faith by

 

151



--------------------------------------------------------------------------------

appropriate proceedings, so long as any reserves or other appropriate provisions
required by GAAP have been made for any such contested amounts or (B) with
respect to which no filing or other action has been taken to enforce such Lien
or (iii) with respect to which the failure to make payment would not reasonably
be expected to have a Material Adverse Effect;

(d)      Liens incurred (i) in the ordinary course of business in connection
with workers’ compensation, unemployment insurance, health, disability or
employee benefits and other types of social security laws and regulations,
(ii) in the ordinary course of business to secure the performance of tenders,
statutory obligations, warranties, surety, stay, customs and appeal bonds, bids,
leases, government contracts, trade contracts (including customer contracts),
indemnitees, performance, completion and return-of-money bonds and other similar
obligations (including (x) those to secure health, safety and environmental
obligations and (y) letters of credit and bank guarantees required or requested
by any Governmental Authority in connection with any contract or Requirement of
Law) (exclusive of obligations for the payment of borrowed money),
(iii) pursuant to pledges and deposits of Cash or Cash Equivalents in the
ordinary course of business securing (x) any liability for reimbursement
(including in respect of deductibles, self-insurance retention amounts and
premiums and adjustments related thereto) or indemnification (including
obligations in respect of letters of credit, bank guarantees or similar
documents or instruments for the benefit of) obligations of insurance brokers or
carriers providing property, casualty, liability or other insurance or
self-insurance to the Parent and its subsidiaries (including deductibles,
self-insurance, co-payment, co-insurance and retentions) or (y) leases or
licenses of property otherwise permitted by this Agreement and (iv) to secure
obligations in respect of letters of credit, bank guaranties, surety bonds,
performance bonds or similar instruments posted with respect to the items
described in clauses (i) through (iii) above;

(e)      Liens consisting of easements, covenants, conditions, site plan
agreements, development agreements, operating agreements, cross-easement
agreements, reciprocal easement agreements and encumbrances, applicable laws and
municipal ordinances, rights-of-way, rights, waivers, reservations,
restrictions, encroachments, servitudes for railways, sewers, drains, gas and
oil and other pipelines, gas and water mains, electric light and power and
telecommunication, telephone or telegraph or cable television conduits, poles,
wires and cables and other similar protrusions or encumbrances, agreements and
other similar matters of fact or record and matters that would be disclosed by a
survey or inspection of any real property and other minor defects or
irregularities in title, in each case (x) which do not, in the aggregate,
materially interfere with the ordinary conduct of the business of the Parent
and/or its Restricted Subsidiaries, taken as a whole, or materially interfere
with the use of the affected property for its intended purpose or (y) where the
failure to have such title would not reasonably be expected to have a Material
Adverse Effect;

(f)      Liens consisting of any (i) interest or title of a lessor, sub-lessor,
licensor or sub-licensor under any lease, license or similar arrangement of real
estate or other property (including intellectual property) permitted hereunder,
(ii) landlord lien arising by law or permitted by the terms of any lease,
sub-lease, license, sub-license or similar arrangement, (iii) restriction or
encumbrance to which the interest or title of such lessor, sub-lessor, licensor
or sub-licensor may be subject, (iv) subordination of the interest of the
lessee, sub-lessee, licensee or sub-licensee under such lease, sub-lease,
license, sub-license or similar arrangement to any restriction or encumbrance
referred to in the preceding clause (iii) or (v) deposit of cash with the owner
or lessor of premises leased and operated by any Borrower or any Restricted
Subsidiary in the ordinary course of business to secure the performance of
obligations under the terms of the lease for such premises;

 

152



--------------------------------------------------------------------------------

(g)      Liens (i) solely on any Cash (or Cash Equivalent) earnest money
deposits (including as part of any escrow arrangement) made by the Parent and/or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement with respect to any Investment permitted hereunder (or to
secure letters of credit, bank guarantees or similar instruments posted in
respect thereof), (ii) on advances of Cash or Cash Equivalents in favor of the
seller of any property to be acquired in an Investment permitted pursuant to
Section 6.06(b), (c), (e), (f), (n), (q), (r), (x), (y) or (kk) to be applied
against the purchase price for such Investment or (iii) consisting of (A) an
agreement to Dispose of any property in a Disposition permitted under
Section 6.07 and/or (B) the pledge of Cash or Cash Equivalents as part of an
escrow or similar arrangement required in any Disposition permitted under
Section 6.07;

(h)      precautionary or purported Liens evidenced by the filing of UCC
financing statements, PPSA financing statements, applications for registration
at the applicable Quebec Register or similar financing statements under
applicable Requirements of Law relating solely to (i) operating leases or
consignment or bailee arrangements entered into in the ordinary course of
business and/or (ii) the sale of accounts receivable in the ordinary course of
business for which a UCC financing statement, PPSA financing statement, hypothec
registration form at the applicable Quebec Register or similar financing
statement under applicable Requirements of Law is required;

(i)      Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;

(j)      Liens in connection with any zoning, building or similar Requirement of
Law or right reserved to or vested in any Governmental Authority to control or
regulate the use of any dimensions of real property or any structure thereon,
including Liens in connection with any condemnation, expropriation or eminent
domain proceeding or compulsory purchase order;

(k)      Liens securing Indebtedness permitted pursuant to Section 6.01(p)
(solely with respect to the permitted extension, refinancing, refunding or
replacement of Indebtedness permitted pursuant to Sections 6.01(a), (c), (f),
(i), (j), (m), (n), (r), (u), (v), (y), (z) and (dd)); provided that (i) no such
Lien extends to any asset not covered by the Lien securing the Indebtedness that
is being refinanced other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien and (B) proceeds and
products thereof, replacements, accessions or additions thereto and improvements
thereon (it being understood that such extensions, refinancings, refundings or
replacements of individual financings of the type permitted under
Section 6.01(m) provided by any lender may be cross-collateralized to other
financings of such type provided by such lender or its affiliates) and (ii) if
the Indebtedness being refinanced was subject to intercreditor arrangements in
respect of Liens on Collateral, then any refinancing Indebtedness in respect
thereof secured by Liens on Collateral shall be subject to intercreditor
arrangements not materially less favorable to the Secured Parties, taken as a
whole, than the intercreditor arrangements governing the Indebtedness that is
refinanced or the intercreditor arrangements governing the relevant refinancing
Indebtedness shall be set forth in an Acceptable Intercreditor Agreement;

(l)      Liens existing on, or contractually committed or contemplated as of,
the Closing Date and, with respect to each such Lien securing Indebtedness in an
aggregate committed or principal amount in excess of $5,000,000, described on
Schedule 6.02 and any modification, replacement, refinancing, renewal or
extension thereof; provided that (i) no such Lien extends to any additional
property other than (A) after-acquired property that is affixed or incorporated
into the property covered by such Lien and (B) proceeds and products thereof,
replacements, accessions or additions

 

153



--------------------------------------------------------------------------------

thereto and improvements thereon (it being understood that individual financings
of the type permitted under Section 6.01(m) provided by any lender may be
cross-collateralized to other financings of such type provided by such lender or
its affiliates) and (ii) any such modification, replacement, refinancing,
renewal or extension of the obligations secured or benefited by such Liens, if
constituting Indebtedness, is permitted by Section 6.01;

(m)      Liens arising out of Sale and Lease-Back Transactions permitted under
Section 6.08;

(n)      Liens securing Indebtedness permitted pursuant to Section 6.01(m);
provided that any such Lien shall encumber only the asset acquired, constructed,
repaired, replaced or improved with the proceeds of such Indebtedness and
proceeds and products thereof, replacements, accessions or additions thereto and
improvements thereon and customary security deposits with respect thereto (it
being understood that individual financings of the type permitted under
Section 6.01(m) provided by any lender may be cross-collateralized to other
financings of such type provided by such lender or its affiliates);

(o)      Liens securing Indebtedness permitted pursuant to Section 6.01(n) on
the relevant acquired assets or on the Capital Stock and assets of the relevant
Restricted Subsidiary; provided that no such Lien (x) extends to or covers any
other assets (other than the proceeds or products thereof, replacements,
accessions or additions thereto and improvements thereon, it being understood
that individual financings of the type permitted under Section 6.01(m) provided
by any lender may be cross-collateralized to other financings of such type
provided by such lender or its affiliates) or (y) was created in contemplation
of the applicable acquisition of assets or Capital Stock;

(p)      (i) Liens that are contractual rights of set-off or netting or pledge
relating to (A) the establishment of depositary relations with banks or other
financial institutions not granted in connection with the issuance of
Indebtedness, (B) pooled deposit or sweep accounts of any Borrower and/or any
Restricted Subsidiary to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of any Borrower and/or any
Restricted Subsidiary, (C) purchase orders and other agreements entered into
with customers of any Borrower and/or any Restricted Subsidiary in the ordinary
course of business and (D) commodity trading or other brokerage accounts
incurred in the ordinary course of business, (ii) Liens encumbering reasonable
customary initial deposits and margin deposits, (iii) bankers Liens and rights
and remedies as to Deposit Accounts or similar accounts, (iv) Liens of a
collection bank arising under Section 4-208 or Section 4-210 of the UCC (or any
similar Requirement of Law of any jurisdiction) on items in the ordinary course
of business, (v) Liens (including rights of set-off) in favor of banking or
other financial institutions arising as a matter of Law or under customary
general terms and conditions encumbering deposits or other funds maintained with
a financial institution and that are within the general parameters customary in
the banking industry or arising pursuant to such banking institution’s general
terms and conditions and (vi) Liens on the proceeds of any Indebtedness
permitted hereunder incurred in connection with any transaction permitted
hereunder, which proceeds have been deposited into an escrow account on
customary terms to secure such Indebtedness pending the application of such
proceeds to finance such transaction or on Cash or Cash Equivalents set aside at
the time of the incurrence of such Indebtedness to the extent such Cash or Cash
Equivalents prefund the payment of interest or fees on such Indebtedness and are
held in escrow pending application for such purpose;

(q)      Liens on assets and Capital Stock of Restricted Subsidiaries that are
not Loan Parties (including Capital Stock owned by such Persons) securing
Indebtedness or other obligations of

 

154



--------------------------------------------------------------------------------

Restricted Subsidiaries that are not Loan Parties permitted pursuant to
Section 6.01 (or not prohibited under this Agreement);

(r)      Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of any Borrower
and/or their Restricted Subsidiaries;

(s)      Liens disclosed in any Mortgage Policy delivered pursuant to Sections
5.12, 5.15 or 5.17 (as applicable) with respect to any Material Real Estate
Asset, and any replacement, extension or renewal of any such Lien; provided that
no such replacement, extension or renewal Lien shall cover any property other
than the property that was subject to such Lien prior to such replacement,
extension or renewal (and additions thereto, improvements thereon and the
proceeds thereof);

(t)      Liens securing Indebtedness incurred pursuant to Section 6.01(z);
provided that if any such Lien is on Collateral, the holders of such
Indebtedness (or a representative thereof) shall be party to an Acceptable
Intercreditor Agreement;

(u)      other Liens on assets securing Indebtedness or other obligations in an
aggregate principal amount at the time of incurrence not to exceed the greater
of $350,000,000 and 10% of Consolidated Adjusted EBITDA as of the last day of
the most recently ended Test Period; provided that, at the election of the
Parent with respect to any such Liens on Collateral, the holders of such
Indebtedness (or a representative thereof) shall be party to an Acceptable
Intercreditor Agreement;

(v)      (i) Liens on assets securing judgments, awards, attachments and/or
decrees and notices of lis pendens and associated rights relating to litigation
(including appeal bonds) being contested in good faith not constituting an Event
of Default under Section 8.01(h) and (ii) any cash deposits securing any
settlement of litigation;

(w)      (i) leases, licenses, subleases, sublicenses or cross-licenses granted
to others, (ii) assignments of IP Rights granted to a customer of any Borrower
or any Restricted Subsidiary in the ordinary course of business which do not
secure any Indebtedness or (iii) the rights reserved or vested in any Person
(including any Governmental Authority) by the terms of any lease, license,
franchise, grant or permit held by any Borrower or any of the Restricted
Subsidiaries or by a statutory provision, to terminate any such lease, license,
franchise, grant or permit, or to require annual or periodic payments as a
condition to the continuance thereof;

(x)      Liens on Securities or other assets that are the subject of repurchase
agreements constituting Investments permitted under Section 6.06 arising out of
such repurchase transaction;

(y)      Liens securing obligations in respect of letters of credit, bank
guaranties, surety bonds, performance bonds or similar instruments permitted
under Sections 6.01(d), (e), (g), (aa), (cc) and (dd);

(z)      Liens arising (i) out of conditional sale, title retention, consignment
or similar arrangements for the sale of any assets or property and bailee
arrangements in the ordinary course of business and permitted by this Agreement
or (ii) by operation of law under Article 2 of the UCC (or any similar
Requirement of Law of any jurisdiction);

 

155



--------------------------------------------------------------------------------

(aa)      Liens (i) in favor of any Loan Party and/or (ii) granted by any
non-Loan Party in favor of any Restricted Subsidiary that is not a Loan Party,
in the case of each of clauses (i) and (ii), securing intercompany Indebtedness
permitted under Section 6.01 or Section 6.06 or securing other intercompany
obligations not prohibited hereunder;

(bb)      Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

(cc)      Liens on specific items of inventory or other goods and the proceeds
thereof securing the relevant Person’s obligations in respect of documentary
letters of credit or banker’s acceptances issued or created for the account of
such Person to facilitate the purchase, shipment or storage of such inventory or
goods;

(dd)      Liens securing (i) obligations under Hedge Agreements in connection
with any Derivative Transaction of the type described in Section 6.01(s) and/or
(ii) obligations of the type described in Section 6.01(r), which Liens (A) in
each case under this Section 6.02(dd), may be (but are not required to be)
secured by all of the Collateral so long as the Lien on the Collateral is
subject to an Acceptable Intercreditor Agreement and (B) in the case of clause
(ii) (to the extent not secured as provided in clause (A)), may consist of
pledges of Cash collateral in an amount not to exceed the greater of
$150,000,000 and 4.3% of Consolidated Adjusted EBITDA as of the last day of the
most recently ended Test Period;

(ee)      (i) Liens on Capital Stock of Joint Ventures or Unrestricted
Subsidiaries securing capital contributions to, or obligations of, such Persons
and (ii) customary rights of first refusal and tag, drag and similar rights in
joint venture agreements and agreements with respect to non-Wholly-Owned
Subsidiaries;

(ff)      Liens on cash or Cash Equivalents arising in connection with the
defeasance, discharge or redemption of Indebtedness;

(gg)      [reserved];

(hh)      Liens on assets not constituting Collateral (x) securing obligations
in an aggregate outstanding principal amount not to exceed the greater of
$600,000,000 and 17.1% of Consolidated Adjusted EBITDA as of the last day of the
most recently ended Test Period or (y) so long as the Loan Document Obligations
in respect of the Credit Facilities are secured on a ratable basis (without
regard to the control of remedies) with or are secured prior to the obligations
so secured for so long as such obligations are so secured (which Liens, in the
case of this clause (y), shall be subject to an Acceptable Intercreditor
Agreement);

(ii)      [reserved];

(jj)      undetermined or inchoate Liens, rights of distress and charges
incidental to current operations that have not at such time been filed or
exercised, or which relate to obligations not due or payable or, if due, the
validity of such Liens are being contested in good faith by appropriate actions
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of such Person in accordance with GAAP;

 

156



--------------------------------------------------------------------------------

(kk)      with respect to any Foreign Subsidiary, Liens and privileges arising
mandatorily by any Requirement of Law; provided such Liens and privileges extend
only to the assets or Capital Stock of such Foreign Subsidiary and do not secure
Indebtedness;

(ll)      ground leases or subleases in respect of real property on which
facilities owned or leased by any Borrower or any of their Restricted
Subsidiaries are located;

(mm)      Liens that are customary in the business of the Borrowers and their
Restricted Subsidiaries and that do not secure debt for borrowed money;

(nn)      security given to a public or private utility or any Governmental
Authority as required in the ordinary course of business;

(oo)      receipt of progress payments and advances from customers in the
ordinary course of business to the extent the same creates a Lien on the related
inventory and proceeds;

(pp)      Liens arising pursuant to Section 107(l) of the Comprehensive
Environmental Response, Compensation and Liability Act or similar provision of
any applicable law;

(qq)      Liens in the nature of the right of setoff in favor of counterparties
to contractual agreements with any Borrower or any Restricted Subsidiary in the
ordinary course of business;

(rr)      [reserved];

(ss)      Liens arising solely in connection with rights of dissenting equity
holders pursuant to any Requirement of Law in respect of any Permitted
Acquisition or other similar Investment;

(tt)      Liens granted by any Loan Party organized under the laws of Canada or
a province thereof to a landlord to secure the payment of rent and other
obligations under a lease with such landlord for premises situated in the
Province of Québec; provided that such Lien (i) is limited to the tangible
assets located at or about such leased premises and (ii) is incurred in the
ordinary course of business (a) for amounts not yet overdue or (b) for amounts
that are overdue and that (in the case of any such amounts overdue for a period
in excess of five days) are being contested in good faith by appropriate
proceedings, so long as such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made for any such contested
amounts; and

(uu)      Liens in connection with Permitted Treasury Arrangements.

Section 6.03. No Further Negative Pledges. The Parent and each other Loan Party
shall not, nor shall it permit any Restricted Subsidiary that is a Loan Party
to, enter into any agreement prohibiting in any material respect the creation or
assumption of any Lien upon any of its properties (other than Excluded Assets),
whether now owned or hereafter acquired, for the benefit of the Secured Parties
with respect to the Loan Document Obligations, except with respect to:

(a)      restrictions relating to any asset (or all of the assets) of and/or the
Capital Stock of any Borrower and/or any Restricted Subsidiary which are imposed
pursuant to an agreement entered into in connection with any Disposition or
other transfer, lease or license of such asset (or assets) and/or all or a
portion of the Capital Stock of the relevant Person that is permitted by this
Agreement;

 

157



--------------------------------------------------------------------------------

(b)      restrictions contained in the Loan Documents, any Incremental
Equivalent Debt or any Additional Letter of Credit Facility (and in any
Indebtedness permitted under Section 6.01(p) to the extent relating to any
extension, refinancing, refunding or replacement of any of the foregoing);

(c)      restrictions contained in any documentation governing any Indebtedness
permitted by Section 6.01 (or related Lien permitted under Section 6.02) to the
extent such restrictions (x) are, taken as a whole, in the good-faith judgment
of the Parent, not materially more restrictive as concerning any Borrower or any
Restricted Subsidiary than customary market terms for Indebtedness of such type,
(y) are not materially more restrictive, taken as a whole, than the restrictions
contained in this Agreement (as determined by the Parent in good faith) or
(z) will not materially impair any Borrower’s obligation or ability to make any
payments required hereunder (as determined by the Parent in good faith);

(d)      restrictions by reason of customary provisions restricting assignments,
subletting, licensing, sublicensing or other transfers (including the granting
of any Lien) contained in leases, subleases, licenses, sublicenses, joint
venture agreements, asset sale agreements, trading, netting, operating,
construction, service, supply, purchase, sale or other agreements entered into
in the ordinary course of business (each of the foregoing, a “Covered
Agreement”) (provided that such restrictions are limited to the relevant Covered
Agreement and/or the property or assets secured by such Liens or the property or
assets subject to such Covered Agreement);

(e)      Permitted Liens and restrictions in the agreements relating thereto
that limit the right of the Parent or any of their Restricted Subsidiaries to
Dispose of or encumber the assets subject to such Liens;

(f)      provisions limiting the Disposition, distribution or encumbrance of
assets or property in joint venture agreements, sale and lease-back agreements,
stock sale agreements and other similar agreements, which limitation is
applicable only to the assets that are the subject of such agreements (or the
Persons the Capital Stock of which is the subject of such agreement (or any
“shell company” parent with respect thereto));

(g)      any encumbrance or restriction assumed in connection with an
acquisition of the property or Capital Stock of any Person, so long as such
encumbrance or restriction relates solely to the Person and its subsidiaries
(including the Capital Stock of the relevant Person or Persons) and/or property
so acquired (or to the Person or Persons (and its or their subsidiaries) bound
thereby) and was not created in contemplation of such acquisition;

(h)      restrictions imposed by customary provisions in partnership agreements,
limited liability company organizational governance documents, joint venture
agreements and other similar agreements (i) relating to the transfer of the
assets of, or ownership interests in, the relevant partnership, limited
liability company, joint venture or any similar Person (or any “shell company”
parent with respect thereto), (ii) relating to such joint venture or its members
and/or (iii) otherwise entered into in the ordinary course of business;

(i)      restrictions on Cash or other deposits permitted under Section 6.02
and/or 6.06 and any net worth or similar requirements, including such
restrictions or requirements imposed by Persons under contracts entered into in
the ordinary course of business or for whose benefit such Cash or other deposits
or net worth requirements exist;

 

158



--------------------------------------------------------------------------------

(j)      restrictions (i) set forth in documents which exist on the Closing Date
or (ii) which are contemplated as of the Closing Date and, in the case of this
clause (ii), set forth on Schedule 6.03;

(k)      restrictions contained in documents governing Indebtedness of any
Restricted Subsidiary that is not a Loan Party permitted hereunder (solely to
the extent relating to the assets or Capital Stock of such Restricted
Subsidiary);

(l)       [reserved];

(m)      provisions restricting the granting of a security interest in IP Rights
contained in licenses, sublicenses or cross-licenses by the Borrowers and their
Restricted Subsidiaries of such IP Rights, which licenses, sublicenses and
cross-licenses were entered into in the ordinary course of business (in which
case such restriction shall relate only to such IP Rights);

(n)      restrictions arising under or as a result of applicable Requirements of
Law or the terms of any license, authorization, concession or permit issued or
granted by a Governmental Authority;

(o)      restrictions with respect to a Restricted Subsidiary that was
previously an Unrestricted Subsidiary, pursuant to or by reason of an agreement
that such Restricted Subsidiary is a party to or entered into before the date on
which such Subsidiary became a Restricted Subsidiary; provided that such
agreement was not entered into in anticipation of an Unrestricted Subsidiary
becoming a Restricted Subsidiary and any such restriction does not extend to any
assets or property of any Borrower or any other Restricted Subsidiary other than
the assets and property of such Subsidiary;

(p)      [reserved];

(q)      restrictions in any Hedge Agreement, any agreement relating to Banking
Services and/or any agreement relating to Permitted Treasury Arrangements; and

(r)      other restrictions or encumbrances imposed by any amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing of the contracts, instruments or obligations referred to in the
preceding clauses of this Section; provided that no such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing is, in the good faith judgment of the Parent, materially more
restrictive with respect to such encumbrances and other restrictions, taken as a
whole, than those in effect prior to the relevant amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.

Section 6.04. Restricted Payments; Restricted Debt Payments.

(a)      The Parent shall not pay or make, directly or indirectly, any
Restricted Payment, except that:

(i)      [reserved];

 

159



--------------------------------------------------------------------------------

(ii)      the Parent may pay for the repurchase, redemption, retirement or other
acquisition or retirement for value of Capital Stock of any subsidiary held by
any Permitted Payee:

(A) with Cash and Cash Equivalents (and including, to the extent constituting
Restricted Payments, amounts paid in respect of promissory notes issued pursuant
to Section 6.01(o)), in an aggregate amount not to exceed (1) the greater of
$120,000,000 and 3.4% of Consolidated Adjusted EBITDA as of the last day of the
most recently ended Test Period in any Fiscal Year, which, if not used in any
Fiscal Year, may be carried forward to the immediately succeeding Fiscal Year
(and deemed first applied in such subsequent Fiscal Year) minus (2) any
utilization of the Shared RP Amount in reliance on unused capacity under the
immediately preceding clause (1); plus

(B) with the proceeds of any sale or issuance of, or of any capital contribution
in respect of, the Capital Stock of the Parent (to the extent such proceeds are
contributed to the Parent or any Restricted Subsidiary in respect of Qualified
Capital Stock issued by the Parent or such Restricted Subsidiary) (other than
amounts constituting an Available Excluded Contribution Amount); plus

(C) with the net proceeds of any key-man life insurance policies; plus

(D) with the amount of any Cash bonuses otherwise payable to any Permitted Payee
that are foregone in exchange for the receipt of Capital Stock of the Parent
pursuant to any compensation arrangement, including any deferred compensation
plan;

(iii)      the Parent may make additional Restricted Payments in an amount not
to exceed (A) the portion, if any, of the Available Amount on such date that the
Parent elects to apply to this clause (iii)(A) plus (B) the portion, if any, of
the Available Excluded Contribution Amount on such date that the Parent elects
to apply to this clause (iii)(B) (plus, without duplication of amounts referred
to in this clause (B), in an amount equal to the Net Proceeds from a Disposition
of property or assets acquired after the Closing Date, if the acquisition of
such property or assets was financed with Available Excluded Contribution
Amounts up to the amount of such Available Excluded Contribution Amount, less
any application thereof under Section 6.04(b)(vi) or Section 6.06(r));

(iv)      the Parent may (A) make Cash payments in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Capital Stock of the Parent, or
in connection with dividends, share splits, reverse share splits (or any
combination thereof) and mergers,

 

160



--------------------------------------------------------------------------------

consolidations, amalgamations or other business combinations, and acquisitions
and other Investments permitted hereunder, (B) honor any conversion request by a
holder of convertible Indebtedness, make any cash payments in lieu of fractional
shares in connection with any conversion and make payments on convertible
Indebtedness in accordance with its terms and (C) make Restricted
Payments consisting of (x) payments made or expected to be made in respect of
withholding or similar Taxes payable by any Permitted Payee and/or
(y) repurchases of Capital Stock in consideration of the payments described in
sub clause (x) above, including demand repurchases in connection with the
exercise of stock options and the issuance of restricted stock units or similar
stock based awards;

(v)      the Parent may repurchase, redeem, acquire or retire Capital Stock upon
(or make provisions for withholdings in connection with) (or make provisions for
withholdings in connection with), the exercise of warrants, options or other
securities convertible into or exchangeable for Capital Stock if such Capital
Stock represents all or a portion of the exercise price of, or tax withholdings
with respect to, such warrants, options or other securities convertible into or
exchangeable for Capital Stock as part of a “cashless” exercise;

(vi)      [reserved];

(vii)      the Parent may make Restricted Payments with respect to any Capital
Stock in an amount not to exceed (A) an amount equal to 6.00% per annum of the
net Cash proceeds received by or contributed to the Parent from any public
offering after the Closing Date minus (B) any utilization of the Shared RP
Amount in reliance on unused capacity under immediately preceding clause (A);

(viii)      the Parent may make Restricted Payments to (i) redeem, repurchase,
defease, discharge, retire or otherwise acquire any Capital Stock (“Treasury
Capital Stock”) of the Parent and/or any Restricted Subsidiary in exchange for,
or out of the proceeds of the substantially concurrent sale (other than to the
Parent and/or any Restricted Subsidiary) of, Qualified Capital Stock of the
Parent to the extent any such proceeds are contributed to the capital of the
Parent and/or any Restricted Subsidiary in respect of Qualified Capital Stock
(“Refunding Capital Stock”) and (ii) declare and pay dividends on any Treasury
Capital Stock out of the proceeds of the substantially concurrent sale or
issuance (other than to the Parent or a Restricted Subsidiary) of any Refunding
Capital Stock;

(ix)      to the extent constituting a Restricted Payment, the Parent may
consummate any transaction permitted by Section 6.06 (other than Sections
6.06(j) and (t)), Section 6.07 (other than Section 6.07(g)) and Section 6.09
(other than Section 6.09(d));

(x)      the Parent may make additional Restricted Payments in an aggregate
amount not to exceed (A) the greater of $750,000,000 and 21.5% of Consolidated
Adjusted EBITDA as of the last day of the most recently ended Test Period minus
(B)

 

161



--------------------------------------------------------------------------------

any utilization of the Shared RP Amount in reliance on unused capacity under
immediately preceding clause (A);

(xi)      the Parent may pay any dividend or other distribution or consummate
any redemption within 60 days after the date of the declaration thereof or the
provision of a redemption notice with respect thereto, as the case may be, if at
the date of such declaration or notice, the dividend, distribution or redemption
contemplated by such declaration or redemption notice would have complied with
the provisions of this Section 6.04(a);

(xii)      [reserved];

(xiii)      [reserved];

(xiv)      [reserved];

(xv)      [reserved];

(xvi)      the Parent may make additional Restricted Payments constituting any
part of a Permitted Reorganization;

(xvii)      the Parent may make a distribution, by dividend or otherwise, of the
Capital Stock of, or debt owed to any Loan Party or any Restricted Subsidiary
by, any Unrestricted Subsidiary (or a Restricted Subsidiary that owns one or
more Unrestricted Subsidiaries, provided that such Restricted Subsidiary owns no
assets other than Capital Stock of one or more Unrestricted Subsidiaries and
immaterial assets incidental to the ownership thereof); provided that any such
Capital Stock or debt that represents an Investment by the Parent or any
Restricted Subsidiary shall be deemed to continue to charge (as utilization) the
respective clause under Section 6.06 pursuant to which such Investment was made;

(xviii)      the Parent may make payments and distributions to satisfy
dissenters’ rights (including in connection with, or as a result of, the
exercise of appraisal rights and the settlement of any claims or actions
(whether actual, contingent or potential)), pursuant to or in connection with
any acquisition, merger, consolidation, amalgamation or Disposition that
complies with Section 6.07 or any other transaction permitted hereunder;

(xix)      the Parent may make a Restricted Payment in respect of payments made
for the benefit of the Parent or any Restricted Subsidiary to the extent such
payments could have been made by the Parent or any Restricted Subsidiary because
such payments (A) would not otherwise be Restricted Payments and (B) would be
permitted by Section 6.09;

(xx)      the Parent may make a Restricted Payment in respect of any payments or
deliveries in connection with (a) a Permitted Bond Hedge Transaction or
(b) Permitted Warrant Transaction or Packaged Rights (i) by delivery of shares
of the Parent’s Qualified Capital Stock or (ii) otherwise, to the extent of a
payment or delivery received

 

162



--------------------------------------------------------------------------------

from a Permitted Bond Hedge Transaction (whether such payment or delivery on the
Permitted Warrant Transaction is effected by netting, set-off or otherwise); and

(xxi)      the Parent may make a Restricted Payment in respect of required
withholding or similar non-U.S. Taxes with respect to any Permitted Payee and
any repurchases of Capital Stock in consideration of such payments, including
deemed repurchases in connection with the exercise of stock options or the
issuance of restricted stock units or similar stock based awards.

(b)      The Parent shall not, nor shall it permit any Restricted Subsidiary to,
make any voluntary prepayment in Cash on or in respect of principal of or
interest on any Restricted Debt, including any sinking fund or similar deposit,
on account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Restricted Debt more than one year prior to the scheduled
maturity date thereof (collectively, “Restricted Debt Payments”), except:

(i)      any refinancing, purchase, defeasance, redemption, repurchase,
repayment or other acquisition or retirement of any Restricted Debt made by
exchange for, or out of the proceeds of, Refinancing Indebtedness permitted by
Section 6.01;

(ii)      payments as part of, or to enable another Person to make, an
“applicable high yield discount obligation” catch-up payment;

(iii)      payments of regularly scheduled principal and interest (including any
penalty interest, if applicable) and payments of fees, expenses and
indemnification obligations as and when due (other than payments with respect to
Restricted Debt that are prohibited by the subordination provisions thereof);

(iv)      additional Restricted Debt Payments in an aggregate amount not to
exceed the Shared RP Amount at such time;

(v)      (A) Restricted Debt Payments in exchange for, or with proceeds of any
issuance of, Qualified Capital Stock of the Parent and/or any Restricted
Subsidiary and/or any capital contribution in respect of Qualified Capital Stock
of the Parent or any Restricted Subsidiary, (B) Restricted Debt Payments as a
result of the conversion of all or any portion of any Restricted Debt into
Qualified Capital Stock of the Parent and/or any Restricted Subsidiary and
(C) to the extent constituting a Restricted Debt Payment, payment-in-kind
interest with respect to any Restricted Debt that is permitted under
Section 6.01;

(vi)      Restricted Debt Payments in an aggregate amount not to exceed (A) the
portion, if any, of the Available Amount on such date that the Parent elects to
apply to this clause (vi)(A) plus (B) the portion, if any, of the Available
Excluded Contribution Amount on such date that the Parent elects to apply to
this clause (vi)(B) (plus, without duplication of amounts previously referred to
in this clause (B), in an amount equal to the Net Proceeds from a Disposition of
property or assets acquired after the Closing Date, if the acquisition of such
property or assets was financed with Available Excluded Contribution Amounts up
to the amount of such Available Excluded Contribution Amount, less any
application thereof under Section 6.04(a)(iii) or 6.06(r));

 

163



--------------------------------------------------------------------------------

(vii)      [reserved];

(viii)      (A) Restricted Debt Payments in exchange for, or with proceeds of
any issuance of, Disqualified Capital Stock of the Parent and/or any Restricted
Subsidiary and/or any capital contribution in respect of Disqualified Capital
Stock of the Parent or any Restricted Subsidiary and/or (B) Restricted Debt
Payments as a result of the conversion of all or any portion of any Restricted
Debt into Disqualified Capital Stock of the Parent and/or any Restricted
Subsidiary;

(ix)      [reserved]; and

(x)      Restricted Debt Payments in respect of Restricted Debt permitted to be
assumed pursuant to Section 6.01(n); provided that any such Restricted Debt
Payment shall be deemed an Investment and shall only be permitted to the extent
there exists the ability to make such Investment pursuant to Section 6.06 at
such time.

Section 6.05. [Reserved].

Section 6.06. Investments. The Parent and each other Loan Party shall not, nor
shall it permit any Restricted Subsidiary to, make or own any Investment in any
other Person except:

(a)      Investments in assets that are Cash or Cash Equivalents, or investments
that were Cash or Cash Equivalents at the time made;

(b)      (i) Investments existing on the Closing Date in any Borrower, any
Subsidiary and/or any Joint Venture and any modification, replacement, renewal
or extension thereof so long as no such modification, replacement, renewal or
extension thereof increases the amount of such Investment except by the terms
thereof (including as a result of the accrual or accretion of interest or
original issue discount or the issuance of payment-in-kind securities) or as
otherwise permitted by this Section 6.06 and (ii) Investments made after the
Closing Date among any Borrower and/or one or more Restricted Subsidiaries or in
any Person that will, upon such Investment, become a Restricted Subsidiary;

(c)      Investments (i) constituting deposits, prepayments and/or other credits
to suppliers or other trade counterparties, (ii) made in connection with
obtaining, maintaining or renewing client and customer contracts and/or (iii) in
the form of advances made to distributors, suppliers, licensors and licensees,
in each case, in the ordinary course of business or, in the case of clause
(iii), to the extent necessary to maintain the ordinary course of supplies to
any Borrower or any Restricted Subsidiary;

(d)      Investments in (i) any Unrestricted Subsidiary (including any Joint
Venture that is an Unrestricted Subsidiary) or (ii) any Similar Business
(including any Joint Venture engaged in a Similar Business), in an outstanding
amount in the aggregate for clauses (i) and (ii) not to exceed the greater of
$300,000,000 and 8.6% of Consolidated Adjusted EBITDA as of the last day of the
most recently ended Test Period;

(e)      (i) Permitted Acquisitions and (ii) any Investment in any Restricted
Subsidiary that is not a Loan Party in an amount required to permit such
Restricted Subsidiary to consummate a Permitted Acquisition;

 

164



--------------------------------------------------------------------------------

(f)      (i) Investments existing on, or contractually committed to or
contemplated as of, the Closing Date and, with respect to any such Investment in
excess of $5,000,000, described on Schedule 6.06 and (ii) any modification,
replacement, renewal or extension of any Investment described in clause
(i) above so long as no such modification, renewal or extension thereof
increases the amount of such Investment except by the terms thereof (including
as a result of the accrual or accretion of interest or original issue discount
or the issuance of payment-in-kind securities) or as otherwise permitted by this
Section 6.06;

(g)      Investments received in lieu of Cash in connection with any Disposition
permitted by Section 6.07 or any other disposition of assets not constituting a
Disposition;

(h)      loans or advances to Permitted Payees to the extent permitted by
Requirements of Law, either (i) in an aggregate principal amount not to exceed
the greater of $25,000,000 and 0.7% of Consolidated Adjusted EBITDA as of the
last day of the most recently ended Test Period at any one time outstanding,
(ii) so long as the proceeds of such loan or advance are substantially
contemporaneously contributed to any Borrower for the purchase of such Capital
Stock or (iii) so long as no Cash or Cash Equivalents are advanced in connection
with such loan or advance;

(i)      Investments consisting of rebates and extensions of credit in the
nature of accounts receivable or notes receivable arising from the grant of
trade credit in the ordinary course of business;

(j)      Investments consisting of (or resulting from) Indebtedness permitted
under Section 6.01 (including guarantees thereof) (other than Indebtedness
permitted under Sections 6.01(b) and (h)), Permitted Liens, Restricted Payments
permitted under Section 6.04 (other than Section 6.04(a)(ix)), Restricted Debt
Payments permitted by Section 6.04 and mergers, consolidations, amalgamations,
liquidations, windings up, dissolutions or Dispositions permitted by
Section 6.07 (other than Section 6.07(a) (if made in reliance on sub-clause
(ii)(y) of the proviso thereto), Section 6.07(b) (if made in reliance on clause
(ii) of the proviso thereto), Section 6.07(c)(ii) (if made in reliance on clause
(B) therein) and Section 6.07(g) and transactions permitted by Section 6.09
(other than Section 6.09(d));

(k)      Investments in the ordinary course of business consisting of
endorsements for collection or deposit and customary trade arrangements with
customers, vendors, suppliers, licensors, sublicensors, licensees and
sublicensees;

(l)      Investments (including debt obligations and Capital Stock) received
(i) in connection with the bankruptcy, work-out, reorganization or
recapitalization of any Person, (ii) in settlement or compromise of delinquent
obligations of, or other disputes with or judgments against, customers,
trade-creditors, suppliers, licensees and other account debtors arising in the
ordinary course of business, including pursuant to any plan of reorganization or
similar arrangement upon bankruptcy or insolvency of any customer, trade
creditor, supplier, licensee or other account debtor, (iii) in satisfaction of
judgments against other Persons, (iv) as a result of foreclosure with respect to
any secured Investment or other transfer of title with respect to any secured
Investment and/or (v) in settlement, compromise or resolution of litigation,
arbitration or other disputes;

(m)      loans and advances of payroll payments or other compensation to present
or former employees, directors, members of management, officers, managers or
consultants of the Parent and/or any subsidiary in the ordinary course of
business;

 

165



--------------------------------------------------------------------------------

(n)      Investments to the extent that payment therefor is made solely with
Qualified Capital Stock of the Parent or any Restricted Subsidiary, in each
case, to the extent not resulting in a Change of Control;

(o)      (i) Investments of any Restricted Subsidiary acquired after the Closing
Date, or of any Person acquired by, or merged into or consolidated or
amalgamated with, the Parent or any Restricted Subsidiary after the Closing
Date, in each case as part of an Investment otherwise permitted by this
Section 6.06 to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger, amalgamation or consolidation
and were in existence on the date of the relevant acquisition, merger,
amalgamation or consolidation and (ii) any modification, replacement, renewal or
extension of any Investment permitted under clause (i) of this Section 6.06(o)
so long as no such modification, replacement, renewal or extension thereof
increases the amount of such Investment except as otherwise permitted by this
Section 6.06;

(p)      [reserved];

(q)      Investments made after the Closing Date by the Parent and/or any of its
Restricted Subsidiaries in an aggregate amount at any time outstanding not to
exceed:

(i)      the greater of $1,000,000,000 and 28.5% of Consolidated Adjusted EBITDA
as of the last day of the most recently ended Test Period, plus

(ii)      the Shared RP Amount, plus

(iii)      in the event that (A) the Parent or any of its Restricted
Subsidiaries makes any Investment after the Closing Date in any Person that is
not a Restricted Subsidiary and (B) such Person subsequently becomes a
Restricted Subsidiary, an amount equal to 100% of the fair market value of such
Investment as of the date on which such Person becomes a Restricted Subsidiary;

(r)      Investments made after the Closing Date by the Parent and/or any of its
Restricted Subsidiaries in an aggregate outstanding amount not to exceed (i) the
portion, if any, of the Available Amount on such date that the Parent elects to
apply to this clause (r)(i) plus (ii) the portion, if any, of the Available
Excluded Contribution Amount on such date that the Parent elects to apply to
this clause (r)(ii) (plus, without duplication of amounts referred to in this
clause (ii), in an amount equal to the Net Proceeds from a Disposition of
property or assets acquired after the Closing Date, if the acquisition of such
property or assets was financed with Available Excluded Contribution Amounts up
to the amount of such Available Excluded Contribution Amount, less any
application thereof under Section 6.04(a)(iii) or Section 6.04(b)(vi));

(s)      (i) Guarantees of leases or subleases (in each case other than Capital
Leases) or of other obligations not constituting Indebtedness, (ii) Guarantees
of the lease obligations of suppliers, customers, franchisees and licensees of
the Parent and/or its Restricted Subsidiaries, in each case, in the ordinary
course of business and (iii) Investments consisting of Guarantees of any
supplier’s obligations in respect of commodity contracts, including Derivative
Transactions, solely to the extent such commodities related to the materials or
products to be purchased by any Borrower or any Restricted Subsidiary;

 

166



--------------------------------------------------------------------------------

(t)      Investments in any Person in amounts and for purposes for which
Restricted Payments to such Person are permitted under Section 6.04(a); provided
that any Investment made as provided above in lieu of any such Restricted
Payment shall reduce availability under the applicable Restricted Payment basket
under Section 6.04(a);

(u)      [reserved];

(v)      Investments in subsidiaries and Joint Ventures in connection with
reorganizations and/or restructurings, including any Permitted Reorganization
and/or activities related to tax planning (including Investments in non-Cash or
non-Cash Equivalents); provided that, after giving effect to any such
reorganization, restructuring and/or related activity, the security interest of
the Administrative Agent in the Collateral, taken as a whole, is not materially
impaired (including by a material portion of the assets that constitute
Collateral immediately prior to such reorganization, restructuring or tax
planning activities no longer constituting Collateral) as a result of such
reorganization, restructuring or tax planning activities;

(w)      Investments arising under or in connection with any Derivative
Transaction of the type permitted under Section 6.01(s);

(x)      Investments made (A) in Joint Ventures or Unrestricted Subsidiaries,
(B) in connection with the creation, formation and/or acquisition of any Joint
Venture or (C) in any Restricted Subsidiary to enable such Restricted Subsidiary
to create, form and/or acquire any Joint Venture, in an aggregate outstanding
amount under this clause (x) not to exceed in any Fiscal Year the greater of
$600,000,000 and 1.50% of Consolidated Total Assets as of the last day of the
most recently ended Test Period (with unused amounts, if not used in any Fiscal
Year, carried forward to the immediately succeeding Fiscal Year and deemed first
applied in such Fiscal Year);

(y)      Investments made in joint ventures as required by, or made pursuant to,
buy/sell arrangements between the joint venture parties set forth in joint
venture agreements and similar binding arrangements in effect on the Closing
Date or entered into after the Closing Date in the ordinary course of business;

(z)      unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent that they are permitted to remain unfunded under
applicable Requirements of Law;

(aa)      Investments in connection with Permitted Treasury Arrangements;

(bb)      Investments made in connection with any nonqualified deferred
compensation plan or arrangement for any Permitted Payee;

(cc)      [reserved];

(dd)      [reserved];

(ee)      Investments consisting of the licensing, sublicensing or contribution
of any intellectual property or other IP Rights pursuant to joint marketing,
collaboration or other similar arrangements with other Persons;

(ff)      [reserved];

 

167



--------------------------------------------------------------------------------

(gg)      the conversion to Qualified Capital Stock of any Indebtedness owed by
any Borrower or any Restricted Subsidiary and permitted by Section 6.01;

(hh)      Restricted Subsidiaries of any Borrower may be established or created
if such Borrower and such Restricted Subsidiary comply with the requirements of
Section 5.12, if applicable; provided that, in each case, to the extent such new
Restricted Subsidiary is created solely for the purpose of consummating a
transaction pursuant to an acquisition or other Investment permitted by this
Section 6.06, and such new Restricted Subsidiary at no time holds any assets or
liabilities other than any acquisition or Investment consideration contributed
to it contemporaneously with the closing of such transaction, such new
Restricted Subsidiary shall not be required to take the actions set forth in
Section 5.12 until the respective acquisition is consummated (at which time the
surviving entity of the respective transaction shall be required to so comply in
accordance with the provisions thereof);

(ii)     contributions in connection with compensation arrangements to a “rabbi”
trust for the benefit of employees, directors, partners, members, consultants,
independent contractors or other service providers or other grantor trust
subject to claims of creditors in the case of a bankruptcy of any Borrower or
any of their Restricted Subsidiaries;

(jj)    [reserved];

(kk)      Investments consisting of earnest money deposits required in
connection with purchase agreements or other acquisitions or Investments
otherwise permitted under this Section 6.06 and any other pledges or deposits
permitted by Section 6.02;

(ll)      Term Loans repurchased by any Borrower or a Restricted Subsidiary
pursuant to and subject to immediate cancellation in accordance with this
Agreement and, to the extent permitted (or not prohibited) by Section 6.04(b),
loans repurchased by any Borrower or a Restricted Subsidiary pursuant to and
subject to immediate cancellation in accordance with the terms of any other
Indebtedness;

(mm)      Guarantee obligations of any Borrower or any Restricted Subsidiary in
respect of letters of support, guarantees or similar obligations issued, made or
incurred for the benefit of any Restricted Subsidiary of any Borrower to the
extent required by law or in connection with any statutory filing or the
delivery of audit opinions performed in jurisdictions other than within the
United States;

(nn)      Permitted Bond Hedge Transactions;

(oo)      purchases and acquisitions of inventory, supplies, materials,
services, equipment or similar assets in the ordinary course of business; and

(pp)      any customary upfront milestone, marketing or other funding payment in
the ordinary course of business to another Person in connection with obtaining a
right to receive royalty or other payments in the future.

Section 6.07. Fundamental Changes; Disposition of Assets. The Parent and each
other Loan Party shall not, nor shall it permit any Restricted Subsidiary to,
enter into any transaction of merger, consolidation or amalgamation, or
liquidate, wind up or dissolve themselves (or suffer

 

168



--------------------------------------------------------------------------------

any liquidation or dissolution), or make any Disposition of assets having a
Disposition Consideration in excess of $10,000,000 in a single transaction or in
a series of related transactions, except:

(a)      any Restricted Subsidiary may be merged, consolidated or amalgamated
with or into any Borrower or any other Restricted Subsidiary; provided that
(i) in the case of any such merger, consolidation or amalgamation with or into
the Parent or a Borrower, (A) the Parent or such Borrower shall be the
continuing or surviving Person or a Person that continues as an amalgamated
corporation or (B) if the Person formed by or surviving any such merger,
consolidation or amalgamation (including any immediate and successive mergers,
consolidations or amalgamations of entities) is not the Parent or such Borrower
(any such Person succeeding the Parent after giving effect to such transaction
or transactions, the “Successor Parent” and any such Person succeeding a
Borrower other than the Parent after giving effect to such transaction or
transactions, a “Successor Borrower”), (w) any Successor Parent shall be an
entity organized or existing under the law of the U.S., any state thereof, the
District of Columbia or Canada or a political subdivision thereof, (x) any
Successor Borrower shall be an entity organized or existing under the law of the
U.S., any state thereof, the District of Columbia, Canada or a political
subdivision thereof or the jurisdiction of organization of any Borrower or a
political subdivision thereof, (y) any Successor Parent or Successor Borrower
shall expressly assume the Loan Document Obligations of the Parent or the
applicable Borrower, as applicable, in a manner reasonably satisfactory to the
Administrative Agent and (z) except as the Administrative Agent may otherwise
agree, each Guarantor, unless it is the other party to such merger,
consolidation or amalgamation, shall have executed and delivered a reaffirmation
agreement with respect to its obligations under the Loan Guarantee and the other
Loan Documents; it being understood and agreed that if the foregoing conditions
under clauses (x) through (z) are satisfied, a Successor Parent will succeed to,
and be substituted for, the Parent under this Agreement and the other Loan
Documents and a Successor Borrower will succeed to, and be substituted for, the
applicable Borrower under this Agreement and the other Loan Documents and
(ii) in the case of any such merger, consolidation or amalgamation with or into
any Subsidiary Guarantor, either (x) a Subsidiary Guarantor shall be the
continuing or surviving Person or the continuing or surviving Person shall
expressly assume the guarantee obligations of the Subsidiary Guarantor in a
manner reasonably satisfactory to the Administrative Agent or (y) the relevant
transaction shall be treated as an Investment and otherwise be made in
compliance with Section 6.06;

(b)      Dispositions (including of Capital Stock) among the Borrowers and/or
any Restricted Subsidiary (upon voluntary liquidation or otherwise); provided
that any such Disposition by any Loan Party to any Person that is not a Loan
Party shall be (i) for fair market value (as determined by such Person in good
faith) or (ii) treated as an Investment and otherwise be made in compliance with
Section 6.06 (other than on reliance of clause (j) thereof);

(c)      (i) the liquidation or dissolution of any Restricted Subsidiary if the
Parent determines in good faith that such liquidation or dissolution is in the
best interests of the Parent, is not materially disadvantageous to the Lenders,
and the Parent or any Restricted Subsidiary receives any assets of the relevant
dissolved or liquidated Restricted Subsidiary; (ii) any merger, amalgamation,
dissolution, liquidation or consolidation, the purpose of which is to effect
(A) any Disposition otherwise permitted under this Section 6.07 (other than
clause (a), clause (b) or this clause (c)) or (B) any Investment permitted under
Section 6.06 (other than clause (j) thereof); and (iii) any Borrower or any
Restricted Subsidiary may be converted into another form of entity, in each
case, so long as such conversion does not adversely affect the value of the Loan
Guarantee or the Collateral, taken as a whole;

 

169



--------------------------------------------------------------------------------

(d)      (x) Dispositions of inventory or goods held for sale, equipment or
other assets in the ordinary course of business (including on an intercompany
basis) and (y) the leasing or subleasing of real property in the ordinary course
of business;

(e)      Dispositions of surplus, obsolete, used or worn out property or other
property that, in the good faith judgment of the Parent, is (A) no longer useful
in its business (or in the business of any Restricted Subsidiary of the Parent)
or (B) otherwise economically impracticable or not commercially reasonable to
maintain;

(f)      Dispositions of Cash and/or Cash Equivalents or other assets that were
Cash and/or Cash Equivalents when the relevant original Investment was made;

(g)      Dispositions, mergers, amalgamations, consolidations or conveyances
that constitute (or are made in order to effectuate) Investments permitted
pursuant to Section 6.06 (other than Section 6.06(j)), Permitted Liens,
Restricted Payments permitted by Section 6.04(a) (other than
Section 6.04(a)(ix)) and Sale and Lease-Back Transactions permitted by
Section 6.08;

(h)      Dispositions for fair market value; provided that with respect to any
single Disposition transaction or a series of related transactions with respect
to assets having Disposition Consideration in excess of the greater of
$75,000,000 and 2.14% of Consolidated Adjusted EBITDA as of the last day of the
most recently ended Test Period, at least 75% of the consideration for such
Disposition, shall consist of Cash or Cash Equivalents (provided that for
purposes of the 75% Cash consideration requirement, (u) the amount of any
Indebtedness or other liabilities (other than Indebtedness or other liabilities
that are expressly subordinated in right of payment to the Loan Document
Obligations or that are owed to any Borrower or any Restricted Subsidiary) of
any Borrower or any Restricted Subsidiary (as shown on such Person’s most recent
balance sheet (or in the notes thereto), or if the incurrence of such
Indebtedness or other liability took place after the date of such balance sheet,
that would have been shown on such balance sheet or in the notes thereto, as
determined in good faith by the Parent) that are (i) assumed by the transferee
of any such assets and for which the applicable Borrower and/or its applicable
Restricted Subsidiary have been validly released by all relevant creditors in
writing or (ii) otherwise cancelled or terminated in connection with such
Disposition, (v) the amount of any trade-in value applied to the purchase price
of any replacement assets acquired in connection with such Disposition,
(w) future payments to be made in cash or Cash Equivalents owed to any Borrower
or a Restricted Subsidiary in the form of licensing, royalty, earnout or
milestone payment (or similar deferred cash payments), (x) any Securities or
other obligations or assets received by any Borrower or any Restricted
Subsidiary from such transferee (including earn-outs or similar obligations)
that are converted by such Person into Cash or Cash Equivalents, or by their
terms are required to be satisfied for Cash or Cash Equivalents (to the extent
of the Cash or Cash Equivalents received) within 180 days following the closing
of the applicable Disposition and (y) any Designated Non-Cash Consideration
received in respect of such Disposition having an aggregate fair market value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (y) and clause (B)(1) of the proviso to Section 6.08
that is at that time outstanding, not in excess of the greater of $375,000,000
and 10.7% of Consolidated Adjusted EBITDA as of the last day of the most
recently ended Test Period, in each case shall be deemed to be Cash); provided,
further, that the Net Proceeds of such Disposition shall be applied and/or
reinvested as (and to the extent) required by Section 2.11(b)(ii);

 

170



--------------------------------------------------------------------------------

(i)      to the extent that (i) the relevant property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of the relevant Disposition are promptly applied to the purchase price of such
replacement property;

(j)      Dispositions of Investments in Joint Ventures to the extent required
by, or made pursuant to, buy/sell arrangements between joint venture or similar
parties set forth in the relevant joint venture arrangements and/or similar
binding arrangements;

(k)      Dispositions of notes receivable or accounts receivable in the ordinary
course of business (including any discount and/or forgiveness thereof) or in
connection with the collection or compromise thereof, or as part of any
bankruptcy or similar proceeding;

(l)      Dispositions and/or terminations of, or constituting, leases,
subleases, licenses, sublicenses or cross-licenses (including the provision of
software under any open source license), the Dispositions or terminations of
which (i) do not materially interfere with the business of the Borrowers and
their Restricted Subsidiaries, (ii) relate to closed facilities or the
discontinuation of any Product Line or (iii) are made in the ordinary course of
business;

(m)      (i) any termination of any lease, sublease, license or sub-license in
the ordinary course of business (and any related Disposition of improvements
made to leased real property resulting therefrom), (ii) any expiration of any
option agreement in respect of real or personal property and (iii) any surrender
or waiver of contractual rights or the settlement, release or surrender of
contractual rights or litigation claims (including in tort) in the ordinary
course of business;

(n)      Dispositions of property subject to foreclosure, expropriation, forced
disposition, casualty, eminent domain, expropriation or condemnation proceedings
(including in lieu thereof or any similar proceeding);

(o)      Dispositions or consignments of equipment, inventory or other assets
(including leasehold or licensed interests in real property) with respect to
facilities that are temporarily not in use, held for sale or closed;

(p)      [reserved];

(q)      Dispositions of non-core assets and sales of Real Estate Assets, in
each case acquired in any acquisition or other Investment permitted hereunder,
including such Dispositions (x) made in order to obtain the approval of any
anti-trust authority or otherwise necessary or advisable in the good faith
determination of the Parent to consummate any acquisition or other Investment
permitted hereunder or (y) which, within 90 days of the date of such acquisition
or Investment, are designated in writing to the Administrative Agent as being
held for sale and not for the continued operation of any Borrower or any of
their Restricted Subsidiaries or any of their respective businesses;

(r)      exchanges or swaps, including transactions covered by Section 1031 of
the Code (or any comparable provision of any foreign jurisdiction), of property
or assets so long as any such exchange or swap is made for fair value (as
determined by the Parent in good faith) for like property or assets or property,
assets or services of greater value or usefulness to the business of the
Borrowers and their Restricted Subsidiaries as a whole, as determined in good
faith by the Parent; provided that upon the consummation of any such exchange or
swap by any Loan Party, to the extent the property received does not constitute
an Excluded Asset, the Administrative Agent has a

 

171



--------------------------------------------------------------------------------

perfected Lien with the same priority as the Lien held on the property or assets
so exchanged or swapped;

(s)      Dispositions of assets that do not constitute Collateral having a fair
market value of not more than, in any Fiscal Year, the greater of $150,000,000
and 4.3% of Consolidated Adjusted EBITDA as of the last day of the most recently
ended Test Period, which amounts if not used in any Fiscal Year may be carried
forward to subsequent Fiscal Years (until so applied);

(t)      (i) licensing and cross-licensing (including sub-licensing)
arrangements involving any technology, intellectual property or other IP Rights
of any Borrower or any Restricted Subsidiary in the ordinary course of business,
(ii) Dispositions, abandonments, cancellations or lapses of intellectual
property of other IP Rights, including issuances or registrations thereof, or
applications for issuances or registrations thereof, in the ordinary course of
business or which, in the good faith determination of the Parent, are not
necessary to the conduct of the business of any Borrower or their Restricted
Subsidiaries or are obsolete or no longer economical to maintain in light of
their use and (iii) Dispositions of any technology, intellectual property or
other IP Rights of the Parent or any Restricted Subsidiary involving their
customers in the ordinary course of business, in each case that do not
constitute Exclusive Licenses;

(u)      terminations or unwinds of Derivative Transactions;

(v)      Dispositions of Capital Stock of, or sales of Indebtedness or other
Securities of, Unrestricted Subsidiaries;

(w)      Dispositions of Real Estate Assets and related assets in the ordinary
course of business in connection with relocation activities for directors,
officers, employees, members of management, managers or consultants, any
Borrower and/or any Restricted Subsidiary;

(x)      Dispositions made to comply with any order or other directive of any
Governmental Authority or any applicable Requirement of Law;

(y)      any merger, consolidation, amalgamation, Disposition or conveyance the
sole purpose of which is to reincorporate or reorganize (provided that if such
Restricted Subsidiary is a Loan Party it must satisfy the Collateral and
Guarantee Requirement in such other jurisdiction to the extent otherwise
required hereunder);

(z)      Dispositions constituting any part of a Permitted Reorganization;

(aa)      any sale of motor vehicles and information technology equipment
purchased at the end of an operating lease and resold thereafter;

(bb)      other Dispositions with a Disposition Consideration of not more than,
in the aggregate, the greater of $100,000,000 and 2.85% of Consolidated Adjusted
EBITDA as of the last day of the most recently ended Test Period;

(cc)      Dispositions contemplated on the Closing Date and described on
Schedule 6.07 hereto;

(dd)      [reserved];

 

172



--------------------------------------------------------------------------------

(ee)      any issuance, sale or Disposition of Capital Stock to directors,
officers, managers or employees for purposes of satisfying requirements with
respect to directors’ qualifying shares and shares issued to foreign nationals,
in each case as required by applicable Requirements of Law;

(ff)      any netting arrangement of accounts receivable between or among the
any Borrower and their Restricted Subsidiaries or among Restricted Subsidiaries
of any Borrower made in the ordinary course of business; and

(gg)      Dispositions in connection with any Permitted Bond Hedge Transaction,
any Permitted Warrant Transaction or any Packaged Right.

To the extent that any Collateral is Disposed of as expressly permitted by this
Section 6.07 to any Person other than a Loan Party, such Collateral shall
automatically be sold free and clear of the Liens created by the Loan Documents
(which Liens shall be automatically released upon the consummation of such
Disposition) and the Administrative Agent shall be authorized to take, and shall
take, any actions reasonably requested by any Borrower or otherwise deemed
appropriate in order to effect the foregoing.

Section 6.08. Sale and Lease-Back Transactions. The Parent and each other Loan
Party shall not, nor shall it permit any Restricted Subsidiary to, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease of any property (whether real, personal or mixed),
whether now owned or hereafter acquired, which any Borrower or the relevant Loan
Party or Restricted Subsidiary (a) has sold or transferred or is to sell or to
transfer to any other Person (other than any Borrower or any of their Restricted
Subsidiaries) and (b) intends to use for substantially the same purpose as the
property which has been or is to be sold or transferred by any Borrower or such
Loan Party or Restricted Subsidiary to any Person (other than any Borrower or
any of their Restricted Subsidiaries) in connection with such lease (such a
transaction described herein, a “Sale and Lease-Back Transaction”); provided
that any Sale and Lease-Back Transaction shall be permitted so long as either
(A) the resulting Indebtedness, if any, is permitted by Section 6.01(m) or
Section 6.01(z) or (B) (1) such Sale and Lease-Back Transaction is made in
exchange for Cash consideration (provided that the Cash consideration
requirements set forth in Section 6.07(h) shall apply in determining whether or
not the Cash consideration requirements in this clause are satisfied; it being
understood that any Designated Non-Cash Consideration received in respect of the
relevant Sale and Lease-Back Transaction having an aggregate fair market value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (1) and clause (y) of the proviso to Section 6.07(h)
that is at that time outstanding, not in excess of the greater of $375,000,000
and 10.7% of Consolidated Adjusted EBITDA as of the last day of the most
recently ended Test Period, in each case, shall be deemed to be Cash), (2) any
Borrower or Loan Party or its applicable Restricted Subsidiary would otherwise
be permitted to enter into, and remain liable under, the applicable underlying
lease and (3) the aggregate fair market value of the assets sold subject to all
Sale and Lease-Back Transactions under this clause (B) shall not exceed (i) the
greater of $50,000,000 and 1.4% of Consolidated Adjusted EBITDA as of the last
day of the most recently ended Test Period plus (ii) an unlimited amount
provided that all Cash proceeds received in connection therewith are applied to
prepay the Loan Document Obligations hereunder as set forth in Section 2.11(b).

Section 6.09. Transactions with Affiliates. The Parent and each other Loan Party
shall not, nor shall it permit any Restricted Subsidiary to, enter into any
transaction (including the

 

173



--------------------------------------------------------------------------------

purchase, sale, lease or exchange of any property or the rendering of any
service) involving payment in excess of the greater of $100,000,000 and 2.85% of
Consolidated Adjusted EBITDA as of the last day of the most recently ended Test
Period in any individual transaction with any of their respective Affiliates on
terms that are substantially less favorable to such Borrower or such Loan Party
or Restricted Subsidiary, as the case may be (as determined by the Parent in
good faith), than those that might be obtained at the time in a comparable
arm’s-length transaction from a Person who is not an Affiliate; provided that
the foregoing restriction shall not apply to:

(a)      any transaction between or among the Borrowers and/or one or more
Restricted Subsidiaries and/or Joint Ventures (or any entity that becomes a
Restricted Subsidiary or Joint Venture as a result of such transaction) to the
extent permitted or not restricted by this Agreement;

(b)      any issuance, sale or grant of securities or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment arrangements, stock options and stock ownership plans approved by the
board of directors (or equivalent governing body) of any Borrower or any
Restricted Subsidiary;

(c)      (i) any collective bargaining, employment, indemnification, expense
reimbursement or severance agreement or compensatory (including profit sharing)
arrangement entered into by any Borrower or any of their Restricted Subsidiaries
with any Permitted Payee, (ii) any subscription agreement or similar agreement
pertaining to the repurchase of Capital Stock pursuant to put/call rights or
similar rights with any Permitted Payee and (iii) payments or other transactions
pursuant to any management equity plan, employee compensation, benefit plan,
stock option plan or arrangement, equity holder arrangement, supplemental
executive retirement benefit plan, any health, disability or similar insurance
plan, or any employment contract or arrangement which covers any Permitted Payee
and payments pursuant thereto;

(d)      any transaction specifically permitted under this Agreement, including:
(i) transactions permitted by Sections 6.01(d), (o), (bb) and (ee), 6.03, 6.04,
6.06(h), (m), (o), (t), (v), (x), (y), (z), (aa), (bb), (gg), (hh), (ii), (jj),
(kk), (ll) and (mm) and 6.07, (ii) any Permitted Reorganization and
(iii) issuances of Capital Stock and issuances and incurrences of Indebtedness
not restricted by this Agreement and payments pursuant thereto;

(e)      the existence of, or performance by any Borrower or any Restricted
Subsidiary of its obligations under the terms of, any transaction or agreement
in existence on the Closing Date and any amendment, modification or extension
thereof to the extent such amendment, modification or extension, taken as a
whole, is not materially (i) adverse to the Lenders or (ii) more disadvantageous
to the Lenders than the relevant transaction in existence on the Closing Date;

(f)      [reserved];

(g)      [reserved];

(h)      (i) transactions with a Person that is an Affiliate of any Borrower
(other than an Unrestricted Subsidiary) solely because any Borrower or any
Restricted Subsidiary owns Capital Stock in such Person and (ii) transactions
with any Person that is an Affiliate solely because a director or officer of
such Person is a director or officer of the Parent or any Restricted Subsidiary;

 

174



--------------------------------------------------------------------------------

(i)      any transaction or transactions approved by a majority of the
disinterested members of the board of directors (or similar governing body) of
any Borrower at such time;

(j)      Guarantees permitted by Section 6.01 or Section 6.06;

(k)      loans and other transactions among the Loan Parties and their
Subsidiaries, in each case to the extent permitted or not restricted under this
Article 6;

(l)      the payment of customary fees and reasonable out-of-pocket costs to,
and indemnities provided on behalf of, members of the board of directors (or
similar governing body), officers, employees, members of management, managers,
consultants and independent contractors of any Borrower and/or any of their
Restricted Subsidiaries in the ordinary course of business;

(m)      transactions with customers, clients, suppliers, licensees, Joint
Ventures, purchasers or sellers of goods or services or providers of employees
or other labor entered into in the ordinary course of business, which are
(i) fair to the Parent and/or its applicable Restricted Subsidiary in the good
faith determination of the board of directors (or similar governing body) of the
Parent or the senior management thereof or (ii) on terms not substantially less
favorable to the Parent and/or its applicable Restricted Subsidiary as might
reasonably be obtained from a Person other than an Affiliate;

(n)      the payment of reasonable out-of-pocket costs and expenses related to
registration rights and indemnities provided to shareholders under any
shareholder agreement and the existence or performance by any Borrower or any
Restricted Subsidiary of its obligations under any such registration rights or
shareholder agreement;

(o)      [reserved];

(p)      any transaction in respect of which any Borrower delivers to the
Administrative Agent a letter addressed to the board of directors (or equivalent
governing body) of the applicable Borrower from an accounting, appraisal or
investment banking firm of nationally recognized standing stating that such
transaction is fair to such Borrower or such Restricted Subsidiary from a
financial point of view or stating that the terms, when taken as a whole, are
not substantially less favorable to such Borrower or the applicable Restricted
Subsidiary than might be obtained at the time in a comparable arm’s length
transaction from a Person who is not an Affiliate;

(q)      [reserved];

(r)      payments to or from, and transactions with, an Unrestricted Subsidiary
in the ordinary course of business (including, any cash management or
administrative activities related thereto);

(s)      any lease entered into between any Borrower or any Restricted
Subsidiary, as lessee, and any Affiliate of any Borrower, as lessor, and any
transaction(s) pursuant to that lease, which lease is approved by the board of
directors or senior management of the applicable Borrower in good faith;

(t)      transactions undertaken in the ordinary course of business pursuant to
membership in a purchasing consortium; and

 

175



--------------------------------------------------------------------------------

(u)      transactions set forth on Schedule 6.09 and any renewals or extensions
thereof.

Section 6.10. Amendments or Waivers of Organizational Documents. No Loan Party
shall, nor shall it permit any of its Restricted Subsidiaries to, agree to any
amendment, restatement, supplement or other modification to, or waiver of, any
of its Organizational Documents after the Closing Date that is materially
adverse to such Restricted Subsidiary or any Loan Party, as applicable, and to
the Lenders.

Section 6.11. Fiscal Year. No Loan Party shall, nor shall it permit any of its
Restricted Subsidiaries to, change its Fiscal Year end from December 31, except
with the consent of the Administrative Agent, not to be unreasonably withheld or
delayed (in which case the Parent and the Administrative Agent will, and are
hereby authorized to (without requiring the consent of any other Person,
including any Lender), make any adjustments to this Agreement that are necessary
to reflect such change in Fiscal Year), it being understood and agreed that
notwithstanding the foregoing a Restricted Subsidiary may, without restriction,
change its Fiscal Year to the Fiscal Year of the Parent.

Section 6.12. Amendments of or Waivers with Respect to Restricted Debt. The
Parent and each other Loan Party shall not, nor permit any Restricted Subsidiary
to, amend or otherwise modify the terms of any Restricted Debt (or the
documentation governing any Restricted Debt) if the effect of such amendment or
modification, together with all other amendments or modifications made, is
materially adverse to the interests of the Lenders (in their capacities as
such); provided that, for purposes of clarity, it is understood and agreed that
the foregoing limitation shall not otherwise prohibit any Refinancing
Indebtedness or any other replacement, refinancing, amendment, supplement,
modification, extension, renewal, restatement or refunding of any Restricted
Debt, in each case, that is permitted under this Agreement in respect thereof.

Section 6.13. [Reserved].

Section 6.14. [Reserved].

Section 6.15. First Lien Leverage Ratio. On the last day of any Test Period
ending on or after the last day of the first full Fiscal Quarter ending after
the Closing Date, the Parent shall not permit the First Lien Leverage Ratio to
be greater than 4.00:1.00.

Section 6.16. Establishment of Defined Benefit Plan. No Loan Party shall
(a) sponsor, administer, maintain, contribute to, participate in or assume or
incur any liability in respect of, any Defined Benefit Plan, or (b) acquire an
interest in any Person if such Person sponsors, administers, maintains,
contributes to, participates in or has any liability in respect of, any Defined
Benefit Plan, other than, with respect to clauses (a) and (b), Defined Benefit
Plans that do not, in the aggregate, have a solvency deficit in excess of
$10,000,000 at any time.

ARTICLE 7

LOAN GUARANTEE

Section 7.01. Guarantee of the Loan Document Obligations. Subject to
Section 7.02 and the terms of each Counterpart Agreement, the Guarantors jointly
and severally hereby irrevocably and unconditionally guarantee to Administrative
Agent for the ratable benefit of the

 

176



--------------------------------------------------------------------------------

Secured Parties the due and punctual payment in full of all Obligations (other
than Excluded Swap Obligations) when the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code or other Debtor
Relief Laws) (collectively, the “Guaranteed Obligations”).

Section 7.02. Contribution by Guarantors; Indemnification; Subordination.

(a)      The Guarantors desire to allocate among themselves (collectively, the
“Contributing Guarantors”), in a fair and equitable manner, their obligations
arising under the Loan Guarantee. Accordingly, in the event any payment or
distribution (including the sale of any assets) is made on any date by a
Guarantor (a “Funding Guarantor”) under the Loan Guarantee or any other Loan
Document such that its Aggregate Payments exceeds its Fair Share as of such
date, such Funding Guarantor shall be entitled to a contribution from each of
the other Contributing Guarantors in an amount sufficient to cause each
Contributing Guarantor’s Aggregate Payments to equal its Fair Share as of such
date. The allocation among Contributing Guarantors of their obligations as set
forth in this Agreement shall not be construed in any way to limit the liability
of any Contributing Guarantor hereunder or under any other Loan Document. Any
Contributing Guarantor making a payment under this Section 7.02(a) shall be
subrogated to the rights of the Funding Guarantor under Section 7.02(b) below to
the extent of such payment.

(b)      In addition to all such rights of indemnity and subrogation as the
Guarantors may have under applicable law, each Borrower agrees that (i) in the
event a payment in respect of any Obligation of such Borrower shall be made by
any Guarantor under the Loan Guarantee, such Borrower shall indemnify such
Guarantor for the full amount of such payment and such Guarantor shall be
subrogated to the rights of the Person to whom such payment shall have been made
to the extent of such payment and (ii) in the event any assets of any Guarantor
shall be sold pursuant to any Loan Document to satisfy in whole or in part an
Obligation owed to any Secured Party by such Borrower, such Borrower shall
indemnify such Guarantor in an amount equal to the greater of the book value or
the fair market value of the assets so sold.

(c)      Notwithstanding any provision of this Agreement to the contrary, all
rights of the Guarantors under Sections 7.02(a) and (b) hereof and all other
rights of the Guarantors of indemnity, contribution or subrogation under
applicable law or otherwise shall be fully subordinated to the payment in full
in cash of the Loan Document Obligations. No failure on the part of any Borrower
or any Guarantor to make the payments required by Sections 7.02(a) and (b) (or
any other payments required under Requirements of Law or otherwise) shall in any
respect limit the obligations and liabilities of any Guarantor with respect to
its obligations hereunder, and each Guarantor shall remain liable for the full
amount of the obligations of such Guarantor hereunder.

(d)      This Section 7.02 supersedes the Contribution Agreement (as defined in
the Existing Credit Agreement) in its entirety and the Contribution Agreement
(as defined in the Existing Credit Agreement) shall be of no further force or
effect.

Section 7.03. Payment by Subsidiary Guarantors. Subject to Section 7.02 and the
terms of each Counterpart Agreement, the Subsidiary Guarantors hereby jointly
and severally agree, in furtherance of the foregoing and not in limitation of
any other right which any Secured Party may have at law or in equity against any
Subsidiary Guarantor by virtue hereof, that upon the failure of any Borrower to
pay any of the Guaranteed Obligations when and as the same shall

 

177



--------------------------------------------------------------------------------

become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code or analogous provisions of other Debtor Relief Laws), the Subsidiary
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the benefit of the Secured Parties, an amount equal to the sum of the
unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for any Borrower’s becoming the subject of a case or proceeding under
any Debtor Relief Law, would have accrued on such Guaranteed Obligations,
whether or not a claim is allowed against any Borrower for such interest in the
related bankruptcy case) and all other Guaranteed Obligations then owed to
Secured Parties as aforesaid.

Section 7.04. Liability of Guarantors Absolute. To the extent permitted under
applicable law, each Guarantor agrees that its obligations hereunder are
irrevocable, absolute, independent and unconditional and shall not be affected
by any circumstance which constitutes a legal or equitable discharge of a
guarantor or surety other than satisfaction in full of the Guaranteed
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees as follows:

(a)      this Loan Guarantee is a guarantee of payment and performance when due
and not of collectability. This Loan Guarantee is a primary obligation of each
Guarantor and not merely a contract of surety;

(b)      to the extent permitted under Requirements of Law, the Administrative
Agent may enforce this Loan Guarantee upon the occurrence of an Event of Default
notwithstanding the existence of any dispute between any Borrower and any
Secured Party with respect to the existence of such Event of Default;

(c)      the obligations of each Guarantor hereunder are independent of the
obligations of any Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of any Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against any Borrower or any of such other
guarantors and whether or not any Borrower is joined in any such action or
actions;

(d)      payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if the Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(e)      any Secured Party, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,

 

178



--------------------------------------------------------------------------------

place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Secured Party in respect hereof or the Guaranteed
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that such Secured Party may have against any such
security, in each case as such Secured Party in its discretion may determine
consistent herewith or the applicable Hedge Agreement or agreement relating to
Banking Services Obligations and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
any Borrower or any security for the Guaranteed Obligations; and (vi) exercise
any other rights available to it under the Loan Documents or any agreement
relating to Derivative Transactions or Banking Services Obligations; and

(f)      this Loan Guarantee and the obligations of the Guarantors hereunder
shall be valid and enforceable and shall not be subject to any reduction,
limitation, impairment, discharge or termination for any reason (other than
payment in full of the Guaranteed Obligations), including the occurrence of any
of the following, whether or not any Guarantor shall have had notice or
knowledge of any of them: (i) any failure or omission to assert or enforce or
agreement or election not to assert or enforce, or the stay or enjoining, by
order of court, by operation of law or otherwise, of the exercise or enforcement
of, any claim or demand or any right, power or remedy (whether arising under the
Loan Documents or any agreements relating to Derivative Transactions or Banking
Services, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guarantee of or security for the payment or performance of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, any of the other Loan Documents, any
agreements relating to Derivative Transactions or Banking Services or any
agreement or instrument executed pursuant thereto, or of any other guarantee or
security for the Guaranteed Obligations, in each case whether or not in
accordance with the terms hereof or such Loan Document, such agreement relating
to Derivatives Transactions or Banking Services or any agreement relating to
such other guarantee or security; (iii) to the extent permitted by applicable
law, the Guaranteed Obligations, or any agreement relating thereto, at any time
being found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source (other than payments received
pursuant to the other Loan Documents, any agreements relating to Derivative
Transactions or Banking Services or from the proceeds of any security for the
Guaranteed Obligations, except to the extent such security also serves as
collateral for indebtedness other than the Guaranteed Obligations) to the
payment of indebtedness other than the Guaranteed Obligations, even though any
Secured Party might have elected to apply such payment to any part or all of the
Guaranteed Obligations; (v) any Secured Party’s consent to the change,
reorganization or termination of the corporate structure or existence of any
Borrower or any of its Subsidiaries and to any corresponding restructuring of
the Guaranteed Obligations; (vi) any failure to perfect or continue perfection
of a security interest in any collateral

 

179



--------------------------------------------------------------------------------

which secures any of the Guaranteed Obligations; (vii) to the extent permitted
by applicable law, any defenses, set-offs or counterclaims which any Borrower
may allege or assert against any Secured Party in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.

Section 7.05. Waivers by Guarantors. To the extent permitted by applicable law,
each Guarantor hereby waives, for the benefit of the Secured Parties: (a) any
right to require any Secured Party, as a condition of payment or performance by
such Guarantor, to (i) proceed against any Borrower, any other guarantor
(including any other Guarantor) of the Guaranteed Obligations or any other
Person, (ii) proceed against or exhaust any security held from any Borrower, any
such other guarantor or any other Person, (iii) proceed against or have resort
to any balance of any Deposit Account or credit on the books of any Secured
Party in favor of any Borrower or any other Person, or (iv) pursue any other
remedy in the power of any Secured Party whatsoever; (b) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense
of any Borrower or any other Guarantor including any defense based on or arising
out of the lack of validity or the unenforceability of the Guaranteed
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of any Borrower or any other Guarantor from any cause
other than satisfaction in full of the Guaranteed Obligations; (c) any defense
based upon any statute or rule of law which provides that the obligation of a
surety must be neither larger in amount nor in other respects more burdensome
than that of the principal; (d) any defense based upon any Secured Party’s
errors or omissions in the administration of the Guaranteed Obligations, except
behavior which amounts to gross negligence, willful misconduct or bad faith;
(e) (i) any principles or provisions of law, statutory or otherwise, which are
or might be in conflict with the terms hereof and any legal or equitable
discharge of such Guarantor’s obligations hereunder, (ii) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder or the
enforcement hereof, (iii) any rights to set-offs, recoupments and counterclaims,
and (iv) promptness, diligence and any requirement that any Secured Party
protect, secure, perfect or insure any security interest or lien or any property
subject thereto; (f) notices, demands, presentments, protests, notices of
protest, notices of dishonor and notices of any action or inaction, including
acceptance hereof, notices of default hereunder, agreements relating to
Derivative Transactions or Banking Services or any agreement or instrument
related thereto, notices of any renewal, extension or modification of the
Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to any Borrower and notices of any of the matters referred
to in Section 7.04 and any right to consent to any thereof; and (g) any defenses
or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties, or which may conflict with the
terms hereof.

Section 7.06. Guarantors’ Rights of Subrogation, Contribution, etc. Until the
Termination Date, each Guarantor hereby waives, to the extent permitted by
applicable law, any claim, right or remedy, direct or indirect, that such
Guarantor now has or may hereafter have against any Borrower or any other
Guarantor or any of its assets in connection with this Loan Guarantee or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common

 

180



--------------------------------------------------------------------------------

law or otherwise and including (a) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against any
Borrower with respect to the Guaranteed Obligations, (b) any right to enforce,
or to participate in, any claim, right or remedy that any Secured Party now has
or may hereafter have against any Borrower, and (c) any benefit of, and any
right to participate in, any collateral or security now or hereafter held by any
Secured Party. In addition, until the Termination Date, each Guarantor shall
withhold exercise of any right of contribution such Guarantor may have against
any other guarantor (including any other Guarantor) of the Guaranteed
Obligations, including any such right of contribution set forth in Section 7.02
hereof. Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
any other Guarantor or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Secured Party may have against any
Borrower, to all right, title and interest any Secured Party may have in any
such collateral or security, and to any right any Secured Party may have against
such other guarantor. If any amount shall be paid to any Guarantor on account of
any such subrogation, reimbursement, indemnification or contribution rights at
any time prior to the Termination Date, such amount shall be held in trust for
Administrative Agent on behalf of the Secured Parties and shall forthwith be
paid over to Administrative Agent for the benefit of the Secured Parties to be
credited and applied against the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms hereof.

Section 7.07. Subordination of Other Obligations. Any Indebtedness of any
Borrower or any Subsidiary Guarantor now or hereafter owed to any Guarantor (the
“Obligee Guarantor”) is hereby subordinated in right of payment to the
Guaranteed Obligations, and any such Indebtedness collected or received by the
Obligee Guarantor after an Event of Default has occurred and is continuing shall
be held in trust for Administrative Agent on behalf of the Secured Parties and
shall forthwith be paid over to Administrative Agent for the benefit of the
Secured Parties to be credited and applied against the Guaranteed Obligations
but without affecting, impairing or limiting in any manner the liability of the
Obligee Guarantor under any other provision hereof.

Section 7.08. Continuing Guarantee. This Loan Guarantee is a continuing
guarantee and shall remain in effect until the Termination Date. Each Guarantor
hereby irrevocably waives any right to revoke this Loan Guarantee as to future
transactions giving rise to any Guaranteed Obligations.

Section 7.09. Authority of Subsidiary Guarantors or Borrowers. It is not
necessary for any Secured Party to inquire into the capacity or powers of any
Subsidiary Guarantor or any Borrower or the officers, directors or any Agents
acting or purporting to act on behalf of any of them.

Section 7.10. Financial Condition of Borrowers. Any Credit Extension may be made
to any Borrower or continued from time to time, and any agreements relating to
Derivative Transactions or Banking Services may be entered into from time to
time, in each case without notice to or authorization from any Guarantor
regardless of the financial or other condition of

 

181



--------------------------------------------------------------------------------

any Borrower at the time of any such grant or continuation or at the time such
agreement relating to Derivatives Transactions or Banking Services is entered
into, as the case may be. No Secured Party shall have any obligation to disclose
or discuss with any Subsidiary Guarantor its assessment, or any Subsidiary
Guarantor’s assessment, of the financial condition of any Borrower. Each
Subsidiary Guarantor has adequate means to obtain information from the
applicable Borrower on a continuing basis concerning the financial condition of
such Borrower and its ability to perform its obligations under the Loan
Documents and agreements relating to Derivative Transactions and Banking
Services, and each Subsidiary Guarantor assumes the responsibility for being and
keeping informed of the financial condition of such Borrower and of all
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations.
Each Subsidiary Guarantor hereby waives and relinquishes any duty on the part of
any Secured Party to disclose any matter, fact or thing relating to the
business, operations or conditions of any Borrower now known or hereafter known
by any Secured Party.

Section 7.11. Bankruptcy, etc.

(a)      Until the Termination Date, no Subsidiary Guarantor shall, without the
prior written consent of Administrative Agent acting pursuant to the
instructions of the Required Lenders, commence or join with any other Person in
commencing any bankruptcy, reorganization or insolvency case, application or
proceeding of or against any Borrower or any other Subsidiary Guarantor. The
obligations of the Subsidiary Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case,
application or proceeding, voluntary or involuntary, involving the bankruptcy,
insolvency, receivership, reorganization, liquidation or arrangement of any
Borrower or any other Subsidiary Guarantor or by any defense which any Borrower
or any other Subsidiary Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.

(b)      Each Guarantor acknowledges and agrees that any interest on any portion
of the Guaranteed Obligations which accrues after the commencement of any case,
application or proceeding referred to in clause (a) above (or, if interest on
any portion of the Guaranteed Obligations ceases to accrue by operation of law
by reason of the commencement of such case, application or proceeding, such
interest as would have accrued on such portion of the Guaranteed Obligations if
such case, application or proceeding had not been commenced) shall be included
in the Guaranteed Obligations because it is the intention of the Guarantors and
the Secured Parties that the Guaranteed Obligations which are guaranteed by
Guarantors pursuant hereto should be determined without regard to any rule of
law or order which may relieve any Borrower of any portion of such Guaranteed
Obligations. The Guarantors will permit any trustee in bankruptcy, receiver,
debtor in possession, assignee for the benefit of creditors or similar Person to
pay Administrative Agent, or allow the claim of Administrative Agent in respect
of, any such interest accruing after the date on which such case, application or
proceeding is commenced.

(c)      In the event that all or any portion of the Guaranteed Obligations are
paid by any Borrower, the obligations of the Subsidiary Guarantors hereunder
shall continue and remain in full force and effect or be reinstated, as the case
may be, in the event that all or any part of such payment(s) are rescinded or
recovered directly or indirectly from any Secured Party as a preference,
fraudulent transfer or otherwise, and any such payments which are so rescinded
or recovered shall constitute Guaranteed Obligations for all purposes hereunder.

 

182



--------------------------------------------------------------------------------

Section 7.12. Discharge of Loan Guarantee upon Sale of Subsidiary Guarantor. If
all of the Capital Stock of any Subsidiary Guarantor or any of its successors in
interest hereunder shall be sold or otherwise Disposed of (including by merger,
amalgamation or consolidation) in accordance with the terms and conditions
hereof, the Loan Guarantee of such Subsidiary Guarantor or such successor in
interest, as the case may be, hereunder shall automatically be discharged and
released without any further action by any Secured Party or any other Person
effective as of the time of such sale or other Disposition.

Section 7.13. Guarantee Limitations. Notwithstanding anything herein or in any
other Loan Document to the contrary, the application of this Agreement to
(including the Loan Guarantee and any obligation to contribute and indemnify
pursuant to Section 7.02 of) each Subsidiary Guarantor organized outside of the
United States and Canada shall be (a) subject to the terms of Schedule 7.13 and
(b) limited in the manner set forth in any Counterpart Agreement with respect to
such Subsidiary Guarantor, including, for the avoidance of doubt, any
Counterpart Agreement entered into prior to the Closing Date in connection with
the Existing Credit Agreement. Schedule 7.13 may be amended by the
Administrative Agent and the Parent, without the consent of any other Lender,
Issuing Bank, the Swingline Lender or other Secured Party, in order to
(i) incorporate additional provisions to address the accession of any Loan Party
in an additional jurisdiction after the date hereof, (ii) cure omissions or
defects or make changes of a technical nature or (iii) accommodate any Change in
Law.

ARTICLE 8

EVENTS OF DEFAULT

Section 8.01. Events of Default. If any of the following events (each, an “Event
of Default”) shall occur:

(a)      Failure To Make Payments When Due. Failure by any Borrower to pay
(i) any installment of principal of any Loan when due, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise, (ii) when due any amount payable to any Issuing Bank in
reimbursement of any drawing under a Letter of Credit or (iii) any interest on
any Loan, any fee or other non-principal amount due hereunder within five
Business Days after the date due; or

(b)      Default in Other Agreements. (i) Failure by any Borrower or any of
their Restricted Subsidiaries to pay when due any principal of or interest on or
any other amount payable in respect of one or more items of Indebtedness (other
than Indebtedness referred to in clause (a) above) with an aggregate outstanding
principal amount exceeding the Threshold Amount, in each case beyond the
applicable notice period and grace period, if any, provided therefor; or
(ii) breach or default by any Borrower or any of their Restricted Subsidiaries
with respect to any other term of (A) one or more items of Indebtedness with an
aggregate outstanding principal amount exceeding the Threshold Amount or (B) any
loan agreement, mortgage, indenture or other agreement relating to such item(s)
of Indebtedness (other than, for the avoidance of doubt, with respect to
Indebtedness consisting of Hedging Obligations, termination events or equivalent
events pursuant to the terms of the relevant Hedge Agreement which are not the
result of any default thereunder by any Loan Party or any Restricted
Subsidiary), in each case beyond the applicable notice period and grace period,
if any, provided therefor, if the effect of such breach or default is to cause,
or to permit the holder or holders of such Indebtedness (or a trustee or agent
on behalf of such holder or holders) to cause, such

 

183



--------------------------------------------------------------------------------

Indebtedness to become or be declared due and payable (or redeemable) prior to
its stated maturity or the stated maturity of any underlying obligation, as the
case may be; provided that clause (ii) of this paragraph (b) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property securing such Indebtedness if such sale or transfer is
permitted hereunder; provided, further, that (x) with respect to any breach or
default referred to in clause (ii) above with respect to a financial covenant in
any such Indebtedness, such breach or default shall only constitute an Event of
Default hereunder if such breach or default has resulted in the acceleration of
such Indebtedness and the termination of commitments thereunder, (y) any
failure, breach or default described under clauses (i) or (ii) above is
unremedied and is not waived by the holders of such Indebtedness prior to any
termination of the Commitments or acceleration of the Loans pursuant to this
Article 8 and (z) for the avoidance of doubt, any failure, breach or default
described under clauses (i) or (ii) above shall not result in a Default or Event
of Default hereunder while any notice period or grace period, if applicable to
such failure, breach or default, remains in effect; or

(c)      Breach of Certain Covenants. Failure of any Loan Party, as required by
the relevant provision, to perform or comply with any term or condition
contained in Section 5.01(e)(i), Section 5.02 (as it applies to the preservation
of the existence of the Parent) or Article 6; provided that, notwithstanding
this clause (c), no breach or default by any Loan Party under Section 6.15 will
constitute an Event of Default with respect to any Term Loans unless and until
the Required Revolving Lenders have accelerated the Revolving Loans, terminated
the commitments under the Revolving Facility and demanded repayment of, or
otherwise accelerated, the Indebtedness or other obligations under the Revolving
Facility and have not rescinded such demand or acceleration (the “Financial
Covenant Standstill”); or

(d)      Breach of Representations, Etc. Any representation, warranty or
certification made or deemed made by any Loan Party in any Loan Document or in
any certificate required to be delivered in connection herewith or therewith
(including, for the avoidance of doubt, any Perfection Certificate) shall be
untrue in any material respect as of the date made or deemed made and such
untrue representation, warranty or certification shall remain untrue for a
period of 30 days after notice from the Administrative Agent to the Parent; or

(e)      Other Defaults Under Loan Documents. Default by any Loan Party in the
performance of or compliance with any term contained herein or in any of the
other Loan Documents, other than any such term referred to in any other Section
of this Article 7, which default has not been remedied or waived within 30 days
after receipt by the Parent of any written notice thereof from the
Administrative Agent; or

(f)      Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) The entry by
a court of competent jurisdiction of a decree or order for relief in respect of
any Borrower or any of their Restricted Subsidiaries (other than any Immaterial
Subsidiary) (any such Person, a “Specified Person”) in an involuntary case under
any Debtor Relief Law now or hereafter in effect, which decree or order is not
stayed; or any other similar relief shall be granted under any applicable
federal, state or local law, which relief is not stayed; or (ii) the
commencement of an involuntary case against any Specified Person under any
Debtor Relief Law; the entry by a court having jurisdiction in the premises of a
decree or order for the appointment of a receiver, receiver and manager
(preliminary) insolvency receiver, liquidator, sequestrator, trustee, custodian
or other officer having similar powers over any Specified Person, or over all or
a substantial part of its property; or the involuntary appointment of an interim
receiver, trustee or other custodian of any Specified Person for all or a

 

184



--------------------------------------------------------------------------------

substantial part of its property, which remains, in any case under this clause
(f), undismissed, unvacated, unbonded and unstayed pending appeal for 60
consecutive days; or

(g)      Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) The entry
against any Specified Person of an order for relief, the commencement by any
Specified Person of a voluntary case under any Debtor Relief Law, or the consent
by any Specified Person to the entry of an order for relief in an involuntary
case or to the conversion of an involuntary case to a voluntary case, under any
Debtor Relief Law, or the consent by any Specified Person to the appointment of
or taking possession by a receiver, receiver and manager, trustee or other
custodian for all or a substantial part of its property; (ii) the making by any
Specified Person of a general assignment for the benefit of creditors; or
(iii) the admission by any Specified Person in writing of its inability to pay
its debts as such debts become due; or

(h)      Judgments and Attachments. The entry or filing of one or more final
money judgments, writs or warrants of attachment or similar process against any
Specified Person or any of its assets involving in the aggregate at any time an
amount in excess of the Threshold Amount (in either case to the extent not
adequately covered by indemnity from a third party as to which the indemnifying
party has been notified and not denied its indemnification obligations,
self-insurance (if applicable) or insurance as to which the relevant third party
insurance company has been notified and not denied coverage), which judgment,
writs or warrants of attachment or similar process remains unpaid, undischarged,
unvacated, unbonded and unstayed pending appeal for a period of 60 consecutive
days; or

(i)      Employee Benefit Plans. The occurrence of one or more ERISA Events,
which individually or in the aggregate result in liability of any Borrower or
any of their Restricted Subsidiaries in an aggregate amount which would
reasonably be expected to result in a Material Adverse Effect; or

(j)      Change of Control. The occurrence of a Change of Control; or

(k)      Guaranties, Collateral Documents and Other Loan Documents. At any time
after the execution and delivery thereof (i) any material Loan Guarantee for any
reason ceasing to be in full force and effect (other than in accordance with its
terms or as a result of the occurrence of the Termination Date) or being
declared by a court of competent jurisdiction to be null and void or the
repudiation in writing by any Loan Party of its obligations thereunder (in each
case other than as a result of the discharge of such Loan Party in accordance
with the terms thereof), (ii) this Agreement or any material Collateral Document
or any Lien on a material portion of the Collateral ceasing to be in full force
and effect (other than by reason of a release of Collateral in accordance with
the terms hereof or thereof, the occurrence of the Termination Date, any other
termination of such Collateral Document in accordance with the terms thereof or
as a result of the Refinancing prior to the taking of post-Closing Date actions
with respect to the Collateral Documents) or being declared by a court of
competent jurisdiction to be null and void or (iii) other than in any bona fide,
good faith dispute as to the scope of Collateral or whether any Lien has been,
or is required to be, released, the contesting by any Loan Party in writing of
the validity or enforceability of any material provision of any Loan Document
(or any Lien on a material portion of the Collateral purported to be created by
the Collateral Documents) or denial by any Loan Party in writing that it has any
further liability (other than by reason of the occurrence of the Termination
Date or any other termination of any Loan Document in accordance with the terms
thereof), including with respect to future advances by the Lenders, under any
Loan Document to which it is a party; it being understood and agreed that the

 

185



--------------------------------------------------------------------------------

failure of the Administrative Agent to maintain possession of any Collateral
actually delivered to it or file any UCC (or equivalent) continuation statement
or any failure by the Administrative Agent or any Secured Party to take action
within its control shall not result in an Event of Default under this
clause (k); or

(l)      Subordination. The Loan Document Obligations ceasing or the assertion
in writing by any Loan Party that the Loan Document Obligations cease to
constitute senior indebtedness under the subordination provisions of any
document or instrument evidencing any permitted subordinated Junior Indebtedness
in excess of the Threshold Amount (in each case, to the extent required by such
subordination provision) or any such subordination provision being invalidated
by a court of competent jurisdiction in a final non-appealable order or
otherwise ceasing, for any reason, to be valid, binding and enforceable
obligations of the parties thereto; or

(m)      Canadian Employee Benefit Plans. (x) There shall occur one or more
Canadian Pension Plan Termination Events that have had or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(y) a Canadian Loan Party fails to make a required contribution to or payment
under any Canadian Pension Plan when due and such failure has had or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;

then, and in every such Event of Default (other than (x) an Event of Default
with respect to any Borrower described in clause (f) or (g) of this Article or
(y) any Event of Default arising under Section 6.15), and at any time thereafter
during the continuance of such Event of Default, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Parent, take
any of the following actions, at the same or different times: (i) terminate the
Revolving Credit Commitments, and thereupon such Commitments shall terminate
immediately along with the obligation of Issuing Banks to issue any Letter of
Credit, (ii) declare the Loans then outstanding to be due and payable in whole
(or in part, in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), and thereupon the principal
of the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers and
(iii) require that the applicable Borrower deposit in the LC Collateral Account
an additional amount in Cash as reasonably requested by the Issuing Banks (not
to exceed 100% of the relevant face amount) of the then outstanding LC Exposure
(minus the amount then on deposit in the LC Collateral Account); provided that
(A) upon the occurrence of an Event of Default with respect to any Borrower
described in clause (f) or (g) of this Article, any such Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers, and the obligation of the Borrowers to Cash
collateralize the outstanding Letters of Credit as aforesaid shall automatically
become effective, in each case without further action of the Administrative
Agent or any Lender and (B) during the continuance of any Event of Default
arising under Section 6.15, after giving effect to the proviso to
Section 8.01(c) (X) solely upon the request of the Required Revolving Lenders
(but not the Required Lenders or any other Lender or group of Lenders), the
Administrative Agent shall, by notice to the Parent, (1) terminate the Revolving
Credit Commitments, and thereupon such Revolving Credit Commitments shall
terminate immediately, (2) declare the Revolving Loans then outstanding to

 

186



--------------------------------------------------------------------------------

be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Revolving Loans so declared to be
due and payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder in respect of the Revolving
Loans, shall become due and payable immediately, without presentment, demand,
protest or other notice in respect thereof of any kind, all of which are hereby
waived by the Borrowers and (3) require that applicable Borrower deposit in the
LC Collateral Account an additional amount in Cash as reasonably requested by
the Issuing Banks (not to exceed 100% of the relevant face amount) of the then
outstanding LC Exposure (minus the amount then on deposit in the LC Collateral
Account) and (Y) subject to the Financial Covenant Standstill, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Borrowers, declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrowers
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers. Upon the occurrence and during the continuance
of an Event of Default, subject to any applicable intercreditor agreement, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.

ARTICLE 9

THE ADMINISTRATIVE AGENT

Section 9.01. Appointment. Each of the Lenders and the Issuing Banks, on behalf
of itself and its applicable Affiliates and in their respective capacities as
such and as Secured Parties in respect of any Secured Hedging Obligations or
Banking Services Obligations, as applicable, hereby irrevocably appoints
Barclays (or any successor appointed pursuant hereto) as Administrative Agent
and authorizes the Administrative Agent to take such actions on its behalf,
including execution of the other Loan Documents and any other documents with
respect to the rights of the Secured Parties and the Collateral as contemplated
by this Agreement and the other Loan Documents, and to exercise such powers as
are delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

Subject to Section 9.13, each of the Secured Parties hereby irrevocably appoints
and authorizes the Administrative Agent (as collateral agent) to act as the
agent of (and to hold any security interest, other than any security interest
governed by French law, created by the Loan Documents for and on behalf of or on
trust for) such Secured Party for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. Each Secured Party agrees that any such actions by the
Administrative Agent shall bind such Secured Party.

Any Person serving as Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent, and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, unless the context
otherwise requires or unless such Person is in fact not a

 

187



--------------------------------------------------------------------------------

Lender, include each Person serving as Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Loan Party or any
subsidiary of any Loan Party or other Affiliate thereof as if it were not the
Administrative Agent hereunder. The Lenders acknowledge that, pursuant to such
activities, the Administrative Agent or its Affiliates may receive information
regarding any Loan Party or any of its Affiliates (including information that
may be subject to confidentiality obligations in favor of such Loan Party or
such Affiliate) and acknowledge that the Administrative Agent shall not be under
any obligation to provide such information to them.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default exists, and the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Requirements of Law; it being understood that such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary power, except discretionary
rights and powers that are expressly contemplated by the Loan Documents and
which the Administrative Agent is required to exercise in writing as directed by
the Required Lenders or Required Revolving Lenders (or such other number or
percentage of the Lenders as shall be necessary under the relevant circumstances
as provided in Section 10.02); provided that the Administrative Agent shall not
be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Administrative Agent to liability or that is contrary to
any Loan Document or applicable Requirements of Law and (c) except as expressly
set forth in the Loan Documents, the Administrative Agent shall not have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrowers or any of their Restricted Subsidiaries
that is communicated to or obtained by the Person serving as Administrative
Agent or any of its Affiliates in any capacity. The Administrative Agent shall
not be liable to the Lenders or any other Secured Party for any action taken or
not taken by it with the consent or at the request of the Required Lenders or
Required Revolving Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the relevant circumstances as provided in
Section 10.02) or in the absence of its own gross negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction, in connection with its duties expressly set forth herein. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof is given to the
Administrative Agent by the Parent or any Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any covenant, agreement or other term or condition
set forth in any Loan Document or the occurrence of any Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of any Lien on the Collateral or the existence, value or
sufficiency of the Collateral, (vi) the satisfaction of any condition set forth
in Article 4 or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent or
(vii) any property, book or record of any Loan Party or any Affiliate thereof;
provided, further, that the foregoing paragraph is solely for the benefit of the
Administrative Agent and not any Lender.

 

188



--------------------------------------------------------------------------------

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including in its capacities as a potential
provider of Secured Hedging Obligations or Banking Services Obligations) and the
Swingline Lender and each Issuing Bank hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender,
Swingline Lender and Issuing Bank Issuer for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article 9 and Article 10 (as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents) as if set forth in full herein with respect thereto.

Section 9.02. Enforcement. Each Lender agrees that, except with the written
consent of the Administrative Agent, it will not take any enforcement action
hereunder or under any other Loan Document, accelerate the Loan Document
Obligations under any Loan Document, or exercise any right that it might
otherwise have under applicable law or otherwise to credit bid at any
foreclosure sale, UCC sale, any sale under Section 363 of the Bankruptcy Code or
other similar Dispositions of Collateral. Notwithstanding the foregoing,
however, except as otherwise expressly limited herein, a Lender may take action
to preserve or enforce its rights against a Loan Party where a deadline or
limitation period is applicable that would, absent such action, bar enforcement
of the Loan Document Obligations held by such Lender, including the filing of a
proof of claim in a case under the Bankruptcy Code.

Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, the Borrowers, the Administrative Agent and each Secured Party
agree that (i) no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Loan Guarantee; it being understood
and agreed that all powers, rights and remedies hereunder may be exercised
solely by the Administrative Agent on behalf of the Secured Parties in
accordance with the terms hereof and all powers, rights and remedies under the
other Loan Documents may be exercised solely by the Administrative Agent and
(ii) in the event of a foreclosure by the Administrative Agent on any of the
Collateral pursuant to a public or private sale or in the event of any other
Disposition (including pursuant to Section 363 of the Bankruptcy Code), (A) the
Administrative Agent, as agent for and representative of the Secured Parties,
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
sale, to use and apply all or any portion of the Loan Document Obligations as a
credit on account of the purchase price for any Collateral payable by the
Administrative Agent at such Disposition and (B) the Administrative Agent or any
Lender may be the purchaser or licensor of all or any portion of such Collateral
at any such Disposition.

No holder of any Secured Hedging Obligation or Banking Services Obligation in
its respective capacity as such shall have any rights in connection with the
management or release of any Collateral or of the obligations of any Loan Party
under this Agreement.

Each of the Lenders hereby irrevocably authorizes (and by entering into a Hedge
Agreement with respect to any Secured Hedging Obligation and/or by entering into
documentation in connection with any Banking Services Obligation, each of the
other Secured Parties hereby authorizes and shall be deemed to authorize) the
Administrative Agent, on behalf

 

189



--------------------------------------------------------------------------------

of all Secured Parties, to take any of the following actions upon the
instruction of the Required Lenders:

(a)      consent to the Disposition of all or any portion of the Collateral free
and clear of the Liens securing the Obligations in connection with any
Disposition pursuant to the applicable provisions of the Bankruptcy Code (or
other applicable Debtor Relief Law), including Section 363 thereof;

(b)      credit bid all or any portion of the Obligations, or purchase all or
any portion of the Collateral (in each case, either directly or through one or
more acquisition vehicles), in connection with any Disposition of all or any
portion of the Collateral pursuant to the applicable provisions of the
Bankruptcy Code (or other applicable Debtor Relief Law), including under
Section 363 thereof;

(c)      credit bid all or any portion of the Obligations, or purchase all or
any portion of the Collateral (in each case, either directly or through one or
more acquisition vehicles), in connection with any Disposition of all or any
portion of the Collateral pursuant to the applicable provisions of the UCC (or
other applicable Debtor Relief Law), including pursuant to Sections 9-610 or
9-620 of the UCC;

(d)      credit bid all or any portion of the Obligations, or purchase all or
any portion of the Collateral (in each case, either directly or through one or
more acquisition vehicles), in connection with any foreclosure or other
Disposition conducted in accordance with applicable law following the occurrence
of an Event of Default, including by power of sale, judicial action or
otherwise; and/or

(e)      estimate the amount of any contingent or unliquidated Obligations of
such Lender or other Secured Party;

it being understood that no Lender shall be required to fund any new amount in
connection with any purchase of all or any portion of the Collateral by the
Administrative Agent pursuant to the foregoing clause (b), (c) or (d) without
its prior written consent.

Each Secured Party agrees that the Administrative Agent is under no obligation
to credit bid any part of the Obligations or to purchase or retain or acquire
any portion of the Collateral; provided that, in connection with any credit bid
or purchase described under clause (b), (c) or (d) of the preceding paragraph,
the Obligations owed to all of the Secured Parties (other than with respect to
contingent or unliquidated liabilities as set forth in the next succeeding
paragraph) may be, and shall be, credit bid by the Administrative Agent on a
ratable basis. For the avoidance of doubt, nothing in this Article 9 shall limit
any rights of any of the Borrowers or their Subsidiaries under Section 363(k) of
the Bankruptcy Code (or the corresponding provisions of any other applicable
Debtor Relief Law).

With respect to any contingent or unliquidated claim that is a Secured
Obligation, the Administrative Agent is hereby authorized by the Secured
Parties, but is not required, to estimate the amount thereof for purposes of any
credit bid or purchase described in the second preceding paragraph so long as
the estimation of the amount or liquidation of such claim would not unduly delay
the ability of the Administrative Agent to credit bid the Obligations or
purchase the Collateral in the relevant Disposition. In the event that the
Administrative Agent, in its sole and absolute discretion, elects not to
estimate any such contingent or unliquidated claim or any such claim cannot be
estimated without unduly delaying the ability of the Administrative Agent to
consummate any credit bid or purchase in accordance with the second preceding
paragraph, then any contingent or unliquidated claims not so estimated shall be
disregarded, shall not be credit

 

190



--------------------------------------------------------------------------------

bid, and shall not be entitled to any interest in the portion or the entirety of
the Collateral purchased by means of such credit bid.

Each Secured Party whose Obligations are credit bid under clause (b), (c) or
(d) of the third preceding paragraph shall be entitled to receive interests in
the Collateral or any other asset acquired in connection with such credit bid
(or in the Capital Stock of the acquisition vehicle or vehicles that are used to
consummate such acquisition) on a ratable basis in accordance with the
percentage obtained by dividing (x) the amount of the Obligations of such
Secured Party that were credit bid in such credit bid or other Disposition by
(y) the aggregate amount of all Obligations that were credit bid in such credit
bid or other Disposition.

Section 9.03. Bankruptcy. In case of the pendency of any proceeding under any
Debtor Relief Law or any other judicial proceeding relative to any Loan Party,
each Secured Party agrees that the Administrative Agent (irrespective of whether
the principal of any Loan or LC Exposure is then due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(i)      to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans or LC Exposure and all other
Loan Document Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Banks and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Banks and the Administrative Agent and their respective
agents and counsel and all other amounts to the extent due to the Lenders and
the Administrative Agent under Sections 2.12 and 10.03) allowed in such judicial
proceeding; and

(ii)      to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.

Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and each Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent consents to the making of such
payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amount due to the Administrative Agent under Sections
2.12 and 10.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Loan Document Obligations or the rights of any Lender or any
Issuing Bank or to authorize the Administrative Agent to vote in respect of the
claim of any Lender or any Issuing Bank in any such proceeding.

Section 9.04. Reliance. The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person and shall not incur any liability for
relying thereon. In determining compliance

 

191



--------------------------------------------------------------------------------

with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the applicable Issuing Bank, the Administrative Agent may presume that
such condition is satisfactory to such Lender or such Issuing Bank unless the
Administrative Agent has received notice to the contrary from such Lender or
Issuing Bank prior to the making of such Loan or the issuance of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Parent), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

Section 9.05. Delegation. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers by or through any one or more
sub-Agents appointed by it. The Administrative Agent and any such sub-agent may
perform any and all of their respective duties and exercise their respective
rights and powers through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Administrative
Agent.

Section 9.06. Resignation. The Administrative Agent may resign at any time by
giving thirty days’ written notice to the Lenders, the Issuing Banks and the
Parent. If the Administrative Agent is a Defaulting Lender or an Affiliate of a
Defaulting Lender, either the Required Lenders or the Parent may, upon thirty
days’ notice, remove the Administrative Agent. Upon receipt of any such notice
of resignation or delivery of any such notice of removal, the Required Lenders
shall have the right, with the consent of the Parent (not to be unreasonably
withheld or delayed), to appoint a successor Administrative Agent which shall be
a commercial bank, trust company or other Person reasonably acceptable to the
Parent with offices in the U.S.; provided that during the existence and
continuation of a Specified Event of Default, no consent of the Parent shall be
required. If no successor shall have been appointed as provided above and
accepted such appointment within thirty days after the retiring Administrative
Agent gives notice of its resignation or the Administrative Agent receives
notice of removal, then (a) in the case of a retirement, the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent meeting
the qualifications set forth above (including, for the avoidance of doubt,
consent of the Parent) or (b) in the case of a removal, the Parent may, after
consulting with the Required Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above; provided that (x) in the case of a
retirement, if the Administrative Agent notifies the Parent, the Lenders and the
Issuing Banks that no qualifying Person has accepted such appointment or (y) in
the case of a removal, the Parent notifies the Required Lenders that no
qualifying Person has accepted such appointment, then, in each case, such
resignation or removal shall nonetheless become effective in accordance with
such notice and (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent in its capacity as collateral agent for the Secured Parties
for perfection purposes, the retiring Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) all payments, communications and determinations
required to be made by, to or through the Administrative Agent shall instead be
made by or to

 

192



--------------------------------------------------------------------------------

each Lender and each Issuing Bank directly (and each Lender and each Issuing
Bank will cooperate with the Parent to enable the Parent to take such actions),
until such time as the Required Lenders or the Parent, as applicable, appoint a
successor Administrative Agent, as provided for above in this Article 9. Upon
the acceptance of its appointment as a successor Administrative Agent, such
successor Administrative Agent shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than any rights to indemnity payments owed to the retiring
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder (other than its obligations
under Section 10.13 hereof). The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor Administrative
Agent. After the Administrative Agent’s resignation or removal hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-Agents and
their respective Related Parties in respect of any action taken or omitted to be
taken by any of them while the relevant Person was acting as Administrative
Agent (including for this purpose holding any collateral security following the
retirement or removal of the Administrative Agent).

Any resignation or removal of the Administrative Agent hereunder shall also
constitute its resignation as the Swingline Lender effective as of the date of
effectiveness of its removal or resignation as Administrative Agent as provided
above. In the event of any such resignation as Swingline Lender, the Parent
shall be entitled to appoint any Revolving Lender that is willing to accept such
appointment as successor Swingline Lender hereunder. Upon the acceptance of any
appointment as Swingline Lender hereunder by a successor Swingline Lender, such
successor Swingline Lender shall thereupon succeed to and become vested with all
the rights, powers, privileges and duties of the resigning Swingline Lender and
the resigning Swingline Lender shall be discharged from its duties and
obligations in such capacity hereunder. In the event the Swingline Lender
resigns, the applicable Borrowers shall promptly repay all outstanding Swingline
Loans on the effective date of such resignation (which repayment may be
effectuated with the proceeds of a Borrowing).

Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their respective Related Parties and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder. Except for notices, reports and other
documents expressly required to be furnished to the Lenders and the Issuing
Banks by the Administrative Agent herein, the Administrative Agent shall not
have any duty or responsibility to provide any Lender or any Issuing Bank with
any credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Loan
Parties or any of their respective Affiliates which may come into the possession
of the Administrative Agent or any of its Related Parties.

Section 9.07. Arrangers. Notwithstanding anything to the contrary herein, the
Arrangers shall not have any right, power, obligation, liability, responsibility
or duty under this Agreement, except in their respective capacities, as
applicable, as the Administrative Agent, an Issuing Bank or a Lender hereunder.

 

193



--------------------------------------------------------------------------------

Section 9.08. Release of Loan Guarantees; Collateral. Each Secured Party
irrevocably authorizes and instructs the Administrative Agent to, and the
Administrative Agent shall:

(a)      without limiting Section 10.22, release any Lien on any property
granted to or held by the Administrative Agent under any Loan Document (i) upon
the occurrence of the Termination Date, (ii) that is sold or to be sold or
transferred as part of or in connection with any Disposition permitted under the
Loan Documents (or other disposition not restricted hereby) to a Person that is
not a Loan Party, (iii) that does not constitute (or ceases to constitute)
Collateral (including by becoming an Excluded Asset), (iv) if the property
subject to such Lien is owned by a Subsidiary Guarantor, upon the release of
such Subsidiary Guarantor from its Loan Guarantee otherwise in accordance with
the Loan Documents, (v) as required under clause (d) below or (vi) if approved,
authorized or ratified in writing by the Required Lenders (or such other number
or percentage of Lenders as shall be necessary under the relevant circumstances
as provided in Section 10.02) in accordance with Section 10.02;

(b)      without limiting Section 10.22, release any Subsidiary Guarantor from
its obligations under the Loan Guarantee (i) if such Person ceases to be a
Restricted Subsidiary (or becomes an Excluded Subsidiary as a result of a single
transaction or series of related transactions or any event or other circumstance
permitted hereunder) and/or (ii) upon the occurrence of the Termination Date;

(c)      subordinate (and, in the case of Section 6.02(uu), release) any Lien on
any property granted to or held by the Administrative Agent under any Loan
Document to the holder of any Lien on such property that is permitted by
Sections 6.02(c), 6.02(d), 6.02(e), 6.02(f), 6.02(g), 6.02(l), 6.02(k) 6.02(m),
6.02(n), 6.02(o), 6.02(q), 6.02(r), 6.02(v)(ii), 6.02(x), 6.02(y), 6.02(z)(i),
6.02(bb), 6.02(cc), 6.02(dd), 6.02(ee), 6.02(ff), 6.02(gg), 6.02(ii), 6.02(ll)
and 6.02(uu) (and any Refinancing Indebtedness in respect of any thereof to the
extent such Refinancing Indebtedness is permitted to be secured under
Section 6.02(k)); and

(d)      enter into subordination, intercreditor, collateral trust and/or
similar agreements (and any amendments thereto) with respect to Indebtedness
(including any Acceptable Intercreditor Agreement and any amendment thereto)
that is (i) required or permitted to be subordinated hereunder or pari passu
with the Liens securing the Loan Document Obligations and/or (ii) secured by
Liens, and with respect to which Indebtedness and/or Liens, this Agreement
contemplates an intercreditor, subordination, collateral trust or similar
agreement.

Upon the request of the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Loan Party from its obligations under the Loan Guarantee or its Lien on any
Collateral pursuant to this Article 9. In each case as specified in this Article
9, the Administrative Agent will (and each Lender and each Issuing Bank hereby
authorizes the Administrative Agent to), at the Parent’s expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, to
subordinate its interest therein, or to release such Loan Party from its
obligations under the Loan Guarantee, in each case in accordance with the terms
of the Loan Documents and this Article 9. The parties hereto acknowledge and
agree that the Administrative Agent may rely conclusively as to any of the
matters described in this Section 9.08 and Section 10.22 (including as to its
authority hereunder and thereunder) on a certificate or similar instrument
provided to it by any Loan Party without further inquiry or investigation, which
certificate shall be delivered to the Administrative Agent by the Loan Parties
upon request.

 

194



--------------------------------------------------------------------------------

Section 9.09. Intercreditor Agreements. The Administrative Agent is authorized
to enter into any Acceptable Intercreditor Agreement and any other
intercreditor, subordination, collateral trust or similar agreement contemplated
hereby with respect to any (a) Indebtedness (i) that is (A) required or
permitted to be subordinated hereunder or pari passu with or senior to the Liens
securing the Loan Document Obligations and/or (B) secured by Liens and (ii) with
respect to which Indebtedness and/or Liens, this Agreement contemplates an
intercreditor, subordination, collateral trust or similar agreement (any such
other intercreditor, subordination, collateral trust and/or similar agreement,
an “Additional Agreement”) and/or (b) Secured Hedging Obligations and/or Banking
Services Obligations, whether or not constituting Indebtedness, and each Secured
Party acknowledges that any Acceptable Intercreditor Agreement and any
Additional Agreement is binding upon them. Each Secured Party hereby
(a) acknowledges that it has received a copy of the First Lien Intercreditor
Agreement and consents to its terms, (b) agrees that it will be bound by, and
will not take any action contrary to, the provisions of any Acceptable
Intercreditor Agreement or any Additional Agreement and (c) authorizes and
instructs the Administrative Agent to enter into any Additional Agreement
(including any Acceptable Intercreditor Agreement) and to subject the Liens on
the Collateral securing the Obligations to the provisions thereof. The foregoing
provisions are intended as an inducement to the Secured Parties to extend credit
to the Borrowers, and the Secured Parties are intended third-party beneficiaries
of such provisions and the provisions of any Acceptable Intercreditor Agreement
and/or any other Additional Agreement.

Section 9.10. Indemnification by Lenders. To the extent that the Administrative
Agent (or any Affiliate thereof) is not reimbursed and indemnified by the
Borrowers in accordance with the terms of this Agreement, the Lenders will
reimburse and indemnify the Administrative Agent (and any Affiliate thereof) in
proportion to their respective Applicable Percentages (determined as if there
were no Defaulting Lenders) for and against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements of whatsoever kind or nature which may be imposed on,
asserted against or incurred by the Administrative Agent (or any Affiliate
thereof) in performing its duties hereunder or under any other Loan Document or
in any way relating to or arising out of this Agreement or any other Loan
Document; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s (or such Affiliate’s) gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

Section 9.11. Withholding Taxes. To the extent required by any applicable
Requirements of Law, the Administrative Agent may withhold from any payment to
any Lender (which term shall include any Issuing Bank for purposes of this
Section 9.11) an amount equivalent to any applicable withholding tax. If the
Internal Revenue Service or any other Governmental Authority asserts a claim
that Administrative Agent did not properly withhold Tax from amounts paid to or
for the account of any Lender for any reason (including because the appropriate
form was not delivered or was not properly executed or because such Lender
failed to notify Administrative Agent of a change in circumstance which rendered
the exemption from, or reduction of, withholding tax ineffective), such Lender
shall indemnify fully and hold harmless Administrative Agent (to the extent that
the Administrative Agent has not already been reimbursed by a Loan Party
pursuant to Section 2.17 and without limiting or expanding the

 

195



--------------------------------------------------------------------------------

obligation of any Loan Party to do so) for all amounts paid, directly or
indirectly, by the Administrative Agent as Taxes or otherwise, together with all
expenses incurred, including legal expenses and any other out-of-pocket
expenses, whether or not such Tax was correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. The agreements in this Section 9.11 shall
survive the resignation and/or replacement of the Administrative Agent, any
assignment of rights by, or the replacement of, a Lender, the termination of
this Agreement and the repayment, satisfaction or discharge of all other Loan
Document Obligations.

Section 9.12. Quebec. For the purposes of any security granted at any time by
any Canadian Loan Party pursuant to the laws of the Province of Quebec, each
Lender hereby irrevocably authorizes and appoints the Administrative Agent (and,
for the purposes of any existing security, confirms the appointment of the
Administrative Agent in its capacity as collateral agent) to act as the
hypothecary representative (fondé de pouvoir) (within the meaning of Article
2692 of the Civil Code of Quebec) for the Secured Parties (including for the
holder of any debenture, bond or other title of indebtedness issued by any
Canadian Loan Party pursuant to the terms of any deed of hypothec) in order to
hold any hypothec granted under the laws of the Province of Quebec (including as
security for any such debenture, bond or other title of indebtedness issued by
any Canadian Loan Party (or as security in respect of any Obligations)) and to
exercise such rights and duties as are conferred upon a hypothecary
representative (fondé de pouvoir) under the relevant deed of hypothec and
applicable laws (with the power to delegate any such rights or duties).
Moreover, in respect of any pledge by any such Canadian Loan Party of any such
debenture, bond or other title of indebtedness as security in respect of any
Obligations, the Administrative Agent (in its capacity as collateral agent)
shall also be authorized to hold such debenture, bond or other title of
indebtedness as agent, mandatary, custodian and pledgee for the benefit of the
Secured Parties, the whole notwithstanding the provisions of Section 32 of the
An Act respecting the Special Powers of Legal Persons (Quebec). The execution
prior to the date hereof by the Administrative Agent (or its predecessor in the
capacity as collateral agent) of any deed of hypothec or other security
documents made pursuant to the laws of the Province of Quebec, is hereby
ratified and confirmed. Any person who becomes a Secured Party shall be deemed
to have consented to and ratified the foregoing appointment of the
Administrative Agent as hypothecary representative (fondé de pouvoir), agent,
mandatary and custodian on behalf of all Secured Parties (including for any
holder of any such debenture, bond or other title of indebtedness issued by any
Canadian Loan Party), including such person. For greater certainty, the
Administrative Agent, when acting as the hypothecary representative (fondé de
pouvoir), shall have the same rights, powers, immunities, indemnities and
exclusions from liability as are prescribed in favor of the Administrative Agent
in this Agreement, which shall apply mutatis mutandis. In the event of the
resignation and appointment of a successor Administrative Agent, such successor
of the Administrative Agent shall also act as the hypothecary representative
(fondé de pouvoir) without any further action or formality, other than the
filing of a notice of replacement in the applicable Quebec Register in
accordance with Article 2692 of the Civil Code of Quebec, and as agent,
mandatary and custodian for the purposes set forth above. Without limiting the
foregoing, no Lender or Issuing Bank shall have or be deemed to have a fiduciary
relationship with any other Lender or Issuing Bank. The Lenders and Issuing
Banks are not partners or co-venturers, and no Lender or Issuing Bank shall be
liable for the acts

 

196



--------------------------------------------------------------------------------

or omissions of, or (except as otherwise set forth herein in case of the
Administrative Agent) authorized to act for, any other Lender or Issuing Bank.

Section 9.13. Certain Foreign Collateral Matters. Notwithstanding anything
herein or in any other Loan Document to the contrary, the Collateral Documents
and the Liens (and the relative rights of the Secured Parties and the
Administrative Agent) granted by a Subsidiary Guarantor organized outside of the
United States and Canada shall be subject to the terms of Schedule 9.13.
Schedule 9.13 may be amended by the Administrative Agent and the Parent, without
the consent of any other Lender, Issuing Bank, the Swingline Lender or other
Secured Party, in order to (i) incorporate additional provisions to address the
accession of any Loan Party in an additional jurisdiction after the date hereof,
(ii) cure omissions or defects or make changes of a technical nature or
(iii) accommodate any Change in Law.

ARTICLE 10

MISCELLANEOUS

Section 10.01. Notices.

(a)      Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or email, as follows:

(i)      if to any Loan Party, to such Loan Party in the care of the Parent at:

Valeant Pharmaceuticals International

c/o Valeant Pharmaceuticals International, Inc.

400 Somerset Corporate Boulevard

Bridgewater, NJ 08807

Attention: Corporate Secretary

Facsimile No.: (949) 461-6661

Email: William.Woodfield@valeant.com and Judah.Bareli@valeant.com

with a copy to (which shall not constitute notice to any Loan Party):

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attention: Jason Kyrwood and Michael Kaplan

Facsimile No.: (212) 701-5800

Email: jason.kyrwood@davispolk.com and michael.kaplan@davispolk.com

(ii)      if to the Administrative Agent, at:

Barclays Bank PLC

Bank Debt Management

745 7th Avenue

New York, New York 10019

Telephone: (212) 526-6047

Attention: Robert Walsh

 

197



--------------------------------------------------------------------------------

Email: robert.xa.walsh@barclays.com and ltmny@barclays.com

with a copy, in the case of any borrowing or continuation request, to:

Barclays Bank PLC

700 Prides Crossing

Newark, Delaware 19713

Telephone: (302) 286-1920

Attention: Samuel Cohen

Email: samuel.cohen@barclays.com and 12145455230@tls.ldsprod.com

(iii)      if to the Swingline Lender, at:

Barclays Bank PLC

700 Prides Crossing

Newark, Delaware 19713

Telephone: (302) 286-1920

Attention: Samuel Cohen

Email: samuel.cohen@barclays.com and 12145455230@tls.ldsprod.com

(iv)      if to any Lender, to it at its address, facsimile number or email
address set forth in its Administrative Questionnaire.

All such notices and other communications (A) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when delivered in person or by courier service and signed for against
receipt thereof or three Business Days after dispatch if sent by certified or
registered mail, in each case, delivered, sent or mailed (properly addressed) to
the relevant party as provided in this Section 10.01 or in accordance with the
latest unrevoked direction from such party given in accordance with this
Section 10.01 or (B) sent by facsimile shall be deemed to have been given when
sent and when receipt has been confirmed by telephone; provided that notices and
other communications sent by telecopier shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
such notices or other communications shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in clause (b) below shall be effective as provided in such clause (b).

(b)      Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
Internet or Intranet websites) pursuant to procedures set forth herein or
otherwise approved by the Administrative Agent. The Administrative Agent or the
Parent (on behalf of any Loan Party) may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures set forth herein or otherwise approved by it; provided
that approval of such procedures may be limited to particular notices or
communications. All such notices and other communications (i) sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided that if
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient and (ii) posted to an Internet or
Intranet website shall be deemed received upon the deemed receipt by the
intended

 

198



--------------------------------------------------------------------------------

recipient at its e-mail address as described in the foregoing clause (b)(i) of
notification that such notice or communication is available and identifying the
website address therefor.

(c)      Any party hereto may change its address or facsimile number or other
notice information hereunder by notice to the other parties hereto; it being
understood and agreed that the Parent may provide any such notice to the
Administrative Agent as recipient on behalf of itself, the Swingline Lender,
each Issuing Bank and each Lender.

Section 10.02. Waivers; Amendments.

(a)      No failure or delay by the Administrative Agent, any Issuing Bank or
any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any party thereto therefrom shall in any
event be effective unless the same is permitted by this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which it is given. Without limiting the generality of the foregoing,
to the extent permitted by law, the making of a Loan or the issuance of any
Letter of Credit shall not be construed as a waiver of any Default or Event of
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default or Event of
Default at the time.

(b)      Subject to clauses (A), (B), (C), (D) and (E) of this Section 10.02(b)
and Sections 10.02(c) and (d) below and to Section 10.05(f), neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended or modified, except (i) in the case of this Agreement, pursuant
to an agreement or agreements in writing entered into by the Parent and the
Required Lenders (or the Administrative Agent with the consent of the Required
Lenders) or (ii) in the case of any other Loan Document (other than any waiver,
amendment or modification to effectuate any modification thereto expressly
contemplated by the terms of such other Loan Document), pursuant to an agreement
or agreements in writing entered into by the Administrative Agent and each Loan
Party that is party thereto, with the consent of the Required Lenders; provided
that, notwithstanding the foregoing:

(A)      except with the consent of each Lender directly and adversely affected
thereby (but without requiring the consent of the Required Lenders), no such
agreement shall;

(1)      increase the Commitment of such Lender (other than with respect to any
Incremental Facility pursuant to Section 2.22 in respect of which such Lender
has agreed to be an Additional Lender); it being understood that no amendment,
modification or waiver of, or consent to departure from, any condition
precedent, representation, warranty, covenant, Default, Event of Default,
mandatory prepayment or mandatory reduction of the Commitments shall constitute
an increase of any Commitment of such Lender;

 

199



--------------------------------------------------------------------------------

(2)      reduce or forgive the principal amount of any Loan owed to such Lender
or any amount due to such Lender on any Loan Installment Date (other than, in
each case, any waiver of, or consent to or departure from, any Default or Event
of Default or any mandatory prepayment; it being understood that no change in
(i) the definition of “First Lien Leverage Ratio” or any other ratio used in the
calculation of any mandatory prepayment (including any component definition
thereof) or (ii) the MFN Provision shall constitute a reduction or forgiveness
of any principal amount due hereunder);

(3)      (x) extend the scheduled final maturity of any Loan or (y) postpone any
Loan Installment Date, any Interest Payment Date or the date of any scheduled
payment of any fee, in each case payable to such Lender hereunder (in each case,
other than any extension for administrative reasons agreed by the Administrative
Agent) (other than, in each case, any waiver of, or consent or departure from,
any Default or Event of Default or any mandatory prepayment; it being understood
that no change in the definition of “First Lien Leverage Ratio” or any other
ratio used in the calculation of any mandatory prepayment (including any
component definition thereof) shall constitute such an extension or
postponement);

(4)      reduce the rate of interest (other than to waive any Default or Event
of Default or obligation of the Borrowers to pay interest at the default rate of
interest under Section 2.13(d), which shall only require the consent of the
Required Lenders, or to waive adjustments in interest rate or fees on account of
late delivery of financial statements or a determination with respect to
financial statements pursuant to the final paragraphs of the definitions of
“Applicable Rate” and “Commitment Fee Rate”, which shall only require the
consent of the Required Lenders with respect to the Initial Term Loans or the
Required Revolving Lenders, as applicable) or the amount of any fee owed to such
Lender; it being understood that no change in (i) the definition of “First Lien
Leverage Ratio” or any other ratio used in the calculation of the Applicable
Rate or the Commitment Fee Rate, or in the calculation of any other interest or
fee due hereunder (including any component definition thereof) or (ii) the MFN
Provision shall constitute a reduction in any rate of interest or fee hereunder;

(5)      extend the expiry date of such Lender’s Commitment; it being understood
that no amendment, modification or waiver of, or consent to departure from, any
condition precedent, representation, warranty, covenant, Default, Event of
Default, mandatory prepayment or mandatory reduction of any Commitment shall
constitute an extension of any Commitment of any Lender; and

(6)      waive, amend or modify the provisions of Section 2.18(b) of this
Agreement in a manner that would by its terms alter the pro rata sharing of
payments required thereby (except in connection with any transaction permitted
under Sections 2.22, 2.23, 10.02(c) and/or 10.05(g) or as otherwise provided in
this Section 10.02); and

 

200



--------------------------------------------------------------------------------

(B)      no such agreement shall:

(1)      change (x) any of the provisions of Section 10.02(a) or
Section 10.02(b) or the definition of “Required Lenders” to reduce any voting
percentage required to waive, amend or modify any right thereunder or make any
determination or grant any consent thereunder, without the prior written consent
of each Lender or (y) the definition of “Required Revolving Lenders” without the
prior written consent of each Revolving Lender (it being understood that neither
the consent of the Required Lenders nor the consent of any other Lender shall be
required in connection with any change to the definition of “Required Revolving
Lenders”);

(2)      release all or substantially all of the Collateral from the Lien
granted pursuant to the Loan Documents (except as otherwise permitted herein or
in the other Loan Documents, including pursuant to Article 9 or Section 10.22
hereof or pursuant to any Acceptable Intercreditor Agreement), without the prior
written consent of each Lender; or

(3)      release all or substantially all of the value of the Guarantees under
the Loan Guarantee (except as otherwise permitted herein or in the other Loan
Documents, including pursuant to Article 9 or Section 10.22 hereof), without the
prior written consent of each Lender;

(C)      solely with the consent of the Required Revolving Lenders (but without
the consent of the Required Lenders or any other Lender), any such agreement may
(x) waive, amend or modify Section 6.15 (or the definition of “First Lien
Leverage Ratio” or any component definition thereof, in each case, as any such
definition is used solely for purposes of Section 6.15) or waive any Default or
Event of Default in respect of Section 6.15 (other than as permitted under
clause (y)), (y) waive, amend or modify any condition precedent set forth in
Section 4.02 hereof as it pertains to any Revolving Loan and/or Additional
Revolving Loan and/or (z) waive any Default or Event of Default that results
from any representation made or deemed made by any Loan Party in any Loan
Document in connection with any Credit Extension under the Revolving Facility
being untrue in any material respect as of the date made or deemed made;

(D)      solely with the consent of the relevant Issuing Bank and, in the case
of clause (x), the Administrative Agent, any such agreement may (x) increase or
decrease the Letter of Credit Sublimit or (y) waive, amend or modify any
condition precedent set forth in Section 4.02 hereof as it pertains to the
issuance of any Letter of Credit; and

 

201



--------------------------------------------------------------------------------

(E)      solely with the consent of the Parent and applicable Class or Classes
of Revolving Lenders and/or, if applicable, Issuing Banks, subject to the
provisions of Section 1.10, this Agreement may be amended or otherwise modified
to permit the availability of Revolving Loans and/or Letters of Credit
denominated in a currency other than Dollars and to make technical changes to
this Agreement and any other Loan Document to accommodate the inclusion of any
such new currency;

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be. The Administrative Agent may also amend the Commitment Schedule to reflect
assignments entered into pursuant to Section 10.05, Commitment reductions or
terminations pursuant to Section 2.09, incurrences of Additional Commitments or
Additional Loans pursuant to Sections 2.22, 2.23 or 10.02(c) and reductions or
terminations of any such Additional Commitments or Additional Loans.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of any Defaulting Lender may not be increased without
the consent of such Defaulting Lender (it being understood that any Commitment
or Loan held or deemed held by any Defaulting Lender shall be excluded from any
vote hereunder that requires the consent of any Lender, except as expressly
provided in Section 2.21(b)). Notwithstanding the foregoing, but without
limiting the provisions of Section 2.22(g), this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Parent (i) to add one or more additional credit
facilities to this Agreement and to permit any extension of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the relevant benefits of this Agreement and the other Loan
Documents and (ii) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders on substantially the
same basis as the Lenders prior to such inclusion.

(c)      Notwithstanding the foregoing, this Agreement may be amended:

(i)      with the written consent of the Parent and the Lenders providing the
relevant Replacement Term Loans to permit the refinancing or replacement of all
or any portion of the outstanding Term Loans under any applicable Class (any
such loans being refinanced or replaced, the “Replaced Term Loans”) with one or
more replacement term loans hereunder (“Replacement Term Loans”) pursuant to a
Refinancing Amendment; provided that

(A) the aggregate principal amount of any Replacement Term Loans shall not
exceed the aggregate principal amount of the Replaced

 

202



--------------------------------------------------------------------------------

Term Loans (plus (1) any additional amounts permitted to be incurred under
Section 6.01 and, to the extent any such additional amounts are secured, the
related Liens are permitted under Section 6.02 and plus (2) the amount of
accrued interest, penalties and premium (including any tender premium) thereon,
any committed but undrawn amount and underwriting discounts, fees (including
upfront fees, original issue discount or initial yield payments), commissions
and expenses associated therewith),

(B)      subject to the Permitted Earlier Maturity Indebtedness Exception, any
Replacement Term Loans (other than customary bridge loans with a maturity date
of not longer than one year; provided that any loans, notes, securities or other
Indebtedness which are exchanged for or otherwise replace such bridge loans
shall be subject to the requirements of this clause (B)) must have a final
maturity date that is equal to or later than the final maturity date of, and
have a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of, the Replaced Term Loans at the time of the relevant
refinancing,

(C)      any Replacement Term Loans may be pari passu or junior in right of
payment and pari passu (without regard to the control of remedies) or junior
with respect to the Collateral with the remaining portion of the Initial Term
Loans or Additional Term Loans (provided that if pari passu or junior as to
Collateral, such Replacement Term Loans shall be subject to an Acceptable
Intercreditor Agreement and may, at the option of the Parent, be documented in a
separate agreement or agreements), or be unsecured,

(D)      if any Replacement Term Loans are secured, such Replacement Term Loans
may not be secured by any assets other than the Collateral,

(E)      if any Replacement Term Loans are guaranteed, such Replacement Term
Loans may not be guaranteed by any Person other than one or more Loan Parties,

(F)      any Replacement Term Loans that are pari passu with the Initial Term
Loans in right of payment and security may participate (A) in any voluntary
prepayment of Term Loans as set forth in Section 2.11(a)(i) and (B) in any
mandatory prepayment of Term Loans as set forth in Section 2.11(b)(vi),

(G)      any Replacement Term Loans shall have pricing (including interest, fees
and premiums) and, subject to preceding clause

 

203



--------------------------------------------------------------------------------

(F), optional prepayment and redemption terms and, subject to preceding clause
(B), an amortization schedule, as the Parent and the lenders providing such
Replacement Term Loans may agree,

(H)      the covenants and events of default of any Replacement Term Loans
(excluding pricing, interest, fees, rate floors, premiums, optional prepayment
or redemption terms, security and maturity, subject to preceding clauses
(B) through (G)) shall be (i) substantially identical to, or (taken as a whole)
no more favorable (as determined by the Parent in good faith) to the lenders
providing such Replacement Term Loans than, those applicable to the Replaced
Term Loans (other than covenants or other provisions applicable only to periods
after the latest Maturity Date of such Replaced Term Loans (in each case, as of
the date of incurrence of such Replacement Term Loans)), (ii) then-current
market terms (as determined by the Parent in good faith at the time of
incurrence or issuance (or the obtaining of a commitment with respect thereto))
for the applicable type of Indebtedness or (iii) reasonably acceptable to the
Administrative Agent (it being agreed that covenants and events of default of
any Replacement Term Loans that are more favorable to the lenders or the agent
of such Replacement Term Loans than those contained in the Loan Documents and
are then conformed (or added) to the Loan Documents pursuant to the applicable
Refinancing Amendment shall thereafter be deemed acceptable to the
Administrative Agent), and

(ii)      with the written consent of the Parent and the Lenders providing the
relevant Replacement Revolving Facility to permit the refinancing or replacement
of all or any portion of any Revolving Credit Commitment under the applicable
Class (any such Revolving Credit Commitment being refinanced or replaced, a
“Replaced Revolving Facility”) with a replacement revolving facility hereunder
(a “Replacement Revolving Facility”) pursuant to a Refinancing Amendment;
provided that:

(A)      the aggregate principal amount of any Replacement Revolving Facility
shall not exceed the aggregate principal amount of the Replaced Revolving
Facility (plus (x) any additional amounts permitted to be incurred under
Section 6.01 and, to the extent any such additional amounts are secured, the
related Liens are permitted under Section 6.02 and (y) the amount of accrued
interest, penalties and premium thereon, any committed but undrawn amounts and
underwriting discounts, fees (including upfront fees and original issue
discount), commissions and expenses associated therewith),

(B)      no Replacement Revolving Facility (other than customary bridge loans
with a maturity date of not longer than one year; provided

 

204



--------------------------------------------------------------------------------

that any loans, notes, securities or other Indebtedness which are exchanged for
or otherwise replace such bridge loans shall be subject to the requirements of
this clause (B)) may have a final maturity date (or require commitment
reductions) prior to the final maturity date of the relevant Replaced Revolving
Facility at the time of such refinancing,

(C)      any Replacement Revolving Facility may be pari passu or junior in right
of payment and pari passu (without regard to the control of remedies) or junior
with respect to the Collateral with the remaining portion of any Revolving
Credit Commitments (provided that if pari passu or junior as to Collateral, such
Replacement Revolving Facility shall be subject to an Acceptable Intercreditor
Agreement and may, at the option of the Parent, be documented in a separate
agreement or agreements), or be unsecured,

(D)      if any Replacement Revolving Facility is secured, it may not be secured
by any assets other than the Collateral,

(E)      if any Replacement Revolving Facility is guaranteed, it may not be
guaranteed by any Person other than one or more Loan Parties,

(F)      any Replacement Revolving Facility shall be subject to the “ratability”
provisions applicable to Extended Revolving Credit Commitments and Extended
Revolving Loans set forth in the proviso to Section 2.23(a)(i), mutatis
mutandis, to the same extent as if fully set forth in this Section 10.02(c)(ii),

(G)      any Replacement Revolving Facility shall have pricing (including
interest, fees and premiums) and, subject to the preceding clause (F), optional
prepayment and redemption terms as the Parent and the lenders providing such
Replacement Revolving Facility may agree,

(H)      the covenants and events of default of any Replacement Revolving
Facility (excluding pricing, interest, fees, rate floors, premiums, optional
prepayment or redemption terms, security and maturity, subject to preceding
clauses (B) through (G)) shall be (i) substantially identical to, or (taken as a
whole) no more favorable (as determined by the Parent in good faith) to the
lenders providing such Replacement Revolving Facility than, those applicable to
the Replaced Revolving Facility (other than covenants or other provisions
applicable only to periods after the latest Maturity Date of such Replaced
Revolving Facility (in each case, as of the date of incurrence of the relevant
Replacement Revolving Facility)), (ii) then-current market terms (as

 

205



--------------------------------------------------------------------------------

determined by the Parent in good faith at the time of incurrence or issuance (or
the obtaining of a commitment with respect thereto)) for the applicable type of
Indebtedness or (iii) reasonably acceptable to the Administrative Agent (it
being agreed that covenants and events of default of any Replacement Revolving
Facility that are more favorable to the lenders or the agent of such Replacement
Revolving Facility than those contained in the Loan Documents and are then
conformed (or added) to the Loan Documents pursuant to the applicable
Refinancing Amendment shall be deemed acceptable to the Administrative Agent),
and

(I)      the commitments in respect of the Replaced Revolving Facility shall be
terminated, and all loans outstanding thereunder and all fees then due and
payable in connection therewith shall be paid in full, in each case on the date
such Replacement Revolving Facility is implemented.

Each party hereto hereby agrees that, upon the effectiveness of any Refinancing
Amendment, this Agreement shall be amended by the Parent, the Administrative
Agent and the lenders providing the relevant Replacement Term Loans or the
Replacement Revolving Facility, as applicable, to the extent (but only to the
extent) necessary to reflect the existence and terms of such Replacement Term
Loans or Replacement Revolving Facility, as applicable, incurred or implemented
pursuant thereto (including any amendment necessary to treat the loans and
commitments subject thereto as a separate “tranche” and “Class” of Loans and/or
commitments hereunder). It is understood that any Lender approached to provide
all or a portion of any Replacement Term Loans or any Replacement Revolving
Facility may elect or decline, in its sole discretion, to provide such
Replacement Term Loans or Replacement Revolving Facility.

(d)      Notwithstanding anything to the contrary contained in this
Section 10.02 or any other provision of this Agreement or any provision of any
other Loan Document, (i) the Parent and the Administrative Agent may, without
the input or consent of any Lender, amend, supplement and/or waive any
guarantee, collateral security agreement, pledge agreement and/or related
document (if any) executed in connection with this Agreement to (x) comply with
any Requirements of Law or (y) cause any such guarantee, collateral security
agreement, pledge agreement or other document to be consistent with this
Agreement and/or the relevant other Loan Documents, (ii) the Parent and the
Administrative Agent may, without the input or consent of any other Lender
(other than the relevant Lenders (including Additional Lenders) providing Loans
under such Sections), effect amendments to this Agreement and the other Loan
Documents as may be necessary in the reasonable opinion of the Parent and the
Administrative Agent to (A) effect the provisions of Sections 2.22, 2.23, 5.12,
5.14, 5.15, 5.16, 6.11, 7.13, 9.13, 10.02(c) or 11.09, or any other provision
specifying that any waiver, amendment or modification may be made with the
consent or approval of the Administrative Agent and/or (B) add terms (including
representations and warranties, conditions, prepayments, covenants or events of
default), in connection with the addition of any Loan or Commitment hereunder or
the incurrence of any Incremental Equivalent Debt, any Replacement Term Loans,
any Replacement Revolving Facility, any Replacement Debt and/or any Refinancing
Indebtedness incurred in reliance on Section 6.01(p) with respect to
Indebtedness originally incurred in reliance on Section 6.01(z) that

 

206



--------------------------------------------------------------------------------

are favorable to the then-existing Lenders, as reasonably determined by the
Administrative Agent (it being understood that, where applicable, any such
amendment may be effectuated as part of an Incremental Facility Amendment and/or
a Refinancing Amendment), (iii) if the Administrative Agent and the Parent have
jointly identified any ambiguity, mistake, defect, inconsistency, obvious error
or any error or omission of a technical or administrative nature or any
necessary or desirable technical change, in each case, in any provision of any
Loan Document, then the Administrative Agent and the Parent shall be permitted
to amend such provision solely to address such matter as reasonably determined
by them acting jointly without the input or consent of any Lender, (iv) the
Administrative Agent and the Parent may amend, restate, amend and restate or
otherwise modify any Acceptable Intercreditor Agreement as provided therein or
to give effect thereto or to carry out the purpose thereof without the input or
consent of any Lender and (v) any amendment, waiver or modification of any term
or provision that directly affects Lenders under one or more Classes and does
not directly affect Lenders under one or more other Classes may be effected with
the consent of Lenders owning 50% of the aggregate commitments or Loans of such
directly affected Class in lieu of the consent of the Required Lenders.

Section 10.03. Expenses; Indemnity.

(a)      Subject to Section 10.05(f), the Borrowers shall pay (i) all reasonable
and documented out-of-pocket expenses incurred by each Arranger, the
Administrative Agent and their respective Affiliates (but limited, in the case
of legal fees and expenses, to the actual reasonable and documented
out-of-pocket fees, disbursements and other charges of one firm of outside
counsel to all such Persons taken as a whole and, if necessary, of one local
counsel in any relevant jurisdiction to all such Persons, taken as a whole) in
connection with the syndication and distribution (including via the Internet or
through a service such as Intralinks) of the Credit Facilities, the preparation,
execution, delivery and administration of the Loan Documents and any related
documentation, including in connection with any amendment, modification or
waiver of any provision of any Loan Document (whether or not the transactions
contemplated thereby are consummated, but only to the extent the preparation of
any such amendment, modification or waiver was requested by the Borrowers) and
(ii) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Arrangers, the Issuing Banks or the Lenders or any of
their respective Affiliates (but limited, in the case of legal fees and
expenses, to the actual reasonable and documented out-of-pocket fees,
disbursements and other charges of one firm of outside counsel to all such
Persons taken as a whole and, if necessary, of one local counsel in any relevant
jurisdiction to all such Persons, taken as a whole) in connection with the
enforcement, collection or protection of their respective rights in connection
with the Loan Documents, including their respective rights under this Section,
or in connection with the Loans made and/or Letters of Credit issued hereunder.
Except to the extent required to be paid on the Closing Date, all amounts due
under this paragraph (a) shall be payable by the Borrowers within 30 days of
receipt by the Parent of an invoice setting forth such expenses in reasonable
detail, together with backup documentation supporting the relevant reimbursement
request.

(b)      The Borrowers shall indemnify each Arranger, the Administrative Agent,
each Issuing Bank, each Lender and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages and liabilities
(but limited, in the case of legal fees and expenses, to the actual reasonable
and documented out-of-pocket fees, disbursements and other charges of one
counsel to all Indemnitees taken as a whole and, if reasonably necessary, one
local counsel in any relevant jurisdiction to all Indemnitees taken as a whole
and, solely in the case of an actual or perceived

 

207



--------------------------------------------------------------------------------

conflict of interest after the affected Person notifies the Parent of such
conflict, (x) one additional counsel to all similarly situated affected
Indemnitees taken as a whole and (y) one additional local counsel in any
relevant jurisdiction to all similarly situated affected Indemnitees taken as a
whole), incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of the Loan
Documents or any agreement or instrument contemplated thereby, the performance
by the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby
or thereby, (ii) the use of the proceeds of the Loans or any Letter of Credit or
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto (and
regardless of whether such matter is initiated by a third party or by any
Borrower, any other Loan Party or any of their respective Affiliates); provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that any such loss, claim, damage or liability (i) is determined by a final and
non-appealable judgment of a court of competent jurisdiction (or documented in
any settlement agreement referred to below) to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or its Related
Party or, to the extent such judgment finds (or any such settlement agreement
acknowledges) that any such loss, claim, damage or liability has resulted from
such Person’s or a Related Party of such Person’s material breach of the Loan
Documents or (ii) arises out of any claim, litigation, investigation or
proceeding brought by such Indemnitee against another Indemnitee (other than any
claim, litigation, investigation or proceeding that is brought by or against the
Administrative Agent, any Issuing Bank or any Arranger, acting in its capacity
as the Administrative Agent, as an Issuing Bank or as an Arranger) that does not
involve any act or omission of any Borrower or any of its subsidiaries. Each
Indemnitee shall be obligated to refund or return any and all amounts paid by
the Borrowers pursuant to this Section 10.03(b) to such Indemnitee for any fees,
expenses or damages to the extent such Indemnitee is not entitled to payment
thereof in accordance with the terms hereof. All amounts due under this
paragraph (b) shall be payable by the Borrowers within 30 days (x) after receipt
by the Parent of a written demand therefor, in the case of any indemnification
obligations and (y) in the case of reimbursement of costs and expenses, after
receipt by the Parent of an invoice, setting forth such costs and expenses in
reasonable detail, together with backup documentation supporting the relevant
reimbursement request. This Section 10.03(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages or liabilities
arising from any non-Tax claim.

(c)      The Borrowers shall not be liable for any settlement or compromise of,
or the consent to the entry of any judgment with respect to, any proceeding
effected without its consent (which consent shall not be unreasonably withheld,
delayed or conditioned), but if any proceeding is so settled, compromised or
consented to with the Parent’s written consent, or if there is a final judgment
entered against any Indemnitee in any such proceeding, the Borrowers agree to
indemnify and hold harmless each Indemnitee to the extent and in the manner set
forth above. The Borrowers shall not, without the prior written consent of the
affected Indemnitee (which consent shall not be unreasonably withheld,
conditioned or delayed), effect any settlement of any pending or threatened
proceeding in respect of which indemnity has been sought hereunder by such
Indemnitee unless (i) such settlement includes an unconditional release of such
Indemnitee from all liability or claims that are the subject matter of such
proceeding and (ii) such settlement does not include any statement as to any
admission of fault or culpability.

Section 10.04. Waiver of Claim. To the extent permitted by applicable law, no
party to this Agreement shall assert, and each hereby waives, any claim against
any other party hereto, any other Loan Party and/or any Related Party of any
thereof, on any theory of liability, for

 

208



--------------------------------------------------------------------------------

special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or any Letter of Credit or the use of the proceeds thereof, except, in
the case of any claim by any Indemnitee against any Borrower, to the extent such
damages would otherwise be subject to indemnification pursuant to the terms of
Section 10.03.

Section 10.05. Successors and Assigns.

(a)      The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns; provided that (i) except as provided under Section 6.07 and/or pursuant
to any Permitted Reorganization, the Borrowers may not assign or otherwise
transfer any of their rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by a Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
the terms of this Section (any attempted assignment or transfer not complying
with the terms of this Section shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and permitted
assigns, Participants (to the extent provided in paragraph (c) of this Section)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Arrangers, the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
Any Successor Parent or Successor Borrower permitted pursuant to a transaction
referred to in clause (i) of the proviso above, shall thereafter be deemed to be
and become the “Parent” or a “Borrower”, as applicable, for all purposes
hereunder, and such initial Parent or initial Borrower, as applicable, shall be
released from its Loan Document Obligations in respect of this Agreement and the
other Loan Documents.

(b)      (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of any
Loan or Additional Commitment added pursuant to Sections 2.22, 2.23 or 10.02(c)
at the time owing to it) with the prior written consent (not to be unreasonably
withheld or delayed) of:

(A)      the Parent; provided that the Parent shall be deemed to have consented
to any assignment of Term Loans if it has not responded to a written request for
its consent from the Administrative Agent within 10 Business Days after
receiving such written request; provided, further, that no consent of the Parent
shall be required (x) for any assignment of Term Loans or Term Commitments to
another Lender, an Affiliate of any Lender or an Approved Fund or (y) for any
assignment during the continuance of a Specified Event of Default;

(B)      the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for any assignment to another Lender, any
Affiliate of a Lender or any Approved Fund, or for any assignment to the Parent
and/or its Affiliates, which otherwise complies with the terms of this
Section 10.05; and

 

209



--------------------------------------------------------------------------------

(C)      in the case of any Revolving Facility, each Issuing Bank and the
Swingline Lender.

(ii)      Assignments shall be subject to the following additional conditions:

(A)      except in the case of any assignment to another Lender, any Affiliate
of any Lender or any Approved Fund or any assignment of the entire remaining
amount of the relevant assigning Lender’s Loans or commitments of any Class, the
principal amount of Loans or commitments of the assigning Lender subject to the
relevant assignment (determined as of the date on which the Assignment Agreement
with respect to such assignment is delivered to the Administrative Agent and
determined on an aggregate basis in the event of concurrent assignments to
Related Funds or by Related Funds) shall not be less than (x) $1,000,000, in the
case of Term Loans and Term Commitments and (y) $5,000,000 in the case of
Revolving Loans and Revolving Credit Commitments unless the Parent and the
Administrative Agent otherwise consent to a lesser amount, and in each case any
assigned amount may exceed such minimum amount in an integral multiple of
$1,000,000 in excess thereof;

(B)      any partial assignment shall be made as an assignment of a
proportionate part of all the relevant assigning Lender’s rights and obligations
under this Agreement;

(C)      the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment Agreement via an electronic settlement system
acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent and which fee shall not apply
for any assignment to an Affiliated Lender);

(D)      the relevant Eligible Assignee, if it is not a Lender, shall deliver on
or prior to the effective date of such assignment, to the Administrative Agent
and the Parent (irrespective of whether an Event of Default exists) (1) an
Administrative Questionnaire and (2) any form required under Section 2.17; and

(E)      the assigning Lender shall, concurrently with its delivery of the same
to the Administrative Agent, provide the Parent with a copy of its request for
such assignment, which shall include the name of the prospective assignee
(irrespective of whether an Event of Default exists).

 

210



--------------------------------------------------------------------------------

(iii)      Except as otherwise provided in Section 10.05(g), subject to the
acceptance and recording thereof pursuant to paragraph (b)(iv) of this Section,
from and after the effective date specified in any Assignment Agreement, the
Eligible Assignee thereunder shall be a party hereto and, to the extent of the
interest assigned pursuant to such Assignment Agreement, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment
Agreement, be released from its obligations under this Agreement (and, in the
case of an Assignment Agreement covering all of the assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be (A) entitled to the benefits of Sections 2.15,
2.16, 2.17 and 10.03 with respect to facts and circumstances occurring on or
prior to the effective date of such assignment and (B) subject to its
obligations thereunder and under Section 10.13). If any assignment by any Lender
holding any Promissory Note is made after the issuance of such Promissory Note,
the assigning Lender shall, upon the effectiveness of such assignment or as
promptly thereafter as practicable, surrender such Promissory Note to the
Administrative Agent for cancellation, and, following such cancellation, if
requested by either the assignee or the assigning Lender, the applicable
Borrower shall issue and deliver a new Promissory Note to such assignee and/or
to such assigning Lender, with appropriate insertions, to reflect the new
commitments and/or outstanding Loans of the assignee and/or the assigning
Lender.

(iv)      The Administrative Agent, acting solely for this purpose as an agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
Agreement delivered to it and a register for the recordation of the names and
addresses of the Lenders and their respective successors and assigns, and the
commitment of, and principal amount of and interest on the Loans and LC
Disbursements owing to, each Lender or Issuing Bank pursuant to the terms hereof
from time to time (the “Register”). Failure to make any such recordation, or any
error in such recordation, shall not affect the Borrowers’ obligations in
respect of such Loans and LC Disbursements. The entries in the Register shall be
conclusive, absent manifest error, and the Borrowers, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrowers, each Issuing Bank and each
Lender (but only as to its own holdings), at any reasonable time and from time
to time upon reasonable prior notice.

(v)      Upon its receipt of a duly completed Assignment Agreement executed by
an assigning Lender and an Eligible Assignee, the Eligible Assignee’s completed
Administrative Questionnaire and any tax certification required by paragraph
(b)(ii)(D)(2) of this Section, the processing and recordation fee referred to in
paragraph (b) of this Section, if applicable, and any written consent to the
relevant assignment required by paragraph (b) of this Section, the
Administrative Agent shall promptly accept such Assignment Agreement and record
the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

 

211



--------------------------------------------------------------------------------

(vi)      By executing and delivering an Assignment Agreement, the assigning
Lender and the Eligible Assignee thereunder shall be deemed to confirm and agree
with each other and the other parties hereto as follows: (A) such assigning
Lender warrants that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim and that the amount of its
commitments, and the outstanding balances of its Loans, in each case without
giving effect to any assignment thereof which has not become effective, are as
set forth in such Assignment Agreement, (B) except as set forth in clause
(A) above, such assigning Lender makes no representation or warranty and assumes
no responsibility with respect to any statement, warranty or representation made
in or in connection with this Agreement, or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, any other
Loan Document or any other instrument or document furnished pursuant hereto, or
the financial condition of the Parent or any Restricted Subsidiary or the
performance or observance by the Parent or any Restricted Subsidiary of any of
its obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (C) such assignee represents
and warrants that it is an Eligible Assignee, legally authorized to enter into
such Assignment Agreement; (D) such assignee confirms that it has received a
copy of this Agreement and each then-applicable Acceptable Intercreditor
Agreement, together with the most recent financial statements delivered pursuant
to Section 5.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment Agreement; (E) such assignee will independently and without reliance
upon the Administrative Agent, the assigning Lender or any other Lender and
based on such documents and information as it deems appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (F) such assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent, by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(G) such assignee agrees that it will perform in accordance with their terms all
the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.

(c)      (i) Any Lender may, without the consent of the Parent, the
Administrative Agent, any Issuing Bank, the Swingline Lender or any other
Lender, sell participations to any bank or other entity (other than to any
Defaulting Lender or any natural Person) (a “Participant”) in all or a portion
of such Lender’s rights and obligations under this Agreement (including all or a
portion of its commitments and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrowers, the Administrative Agent,
the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
any Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the relevant Participant, agree to any amendment, modification or
waiver described in (x) clause (A) of the first proviso to Section 10.02(b) that
directly and adversely affects the Loans or commitments in which such

 

212



--------------------------------------------------------------------------------

Participant has an interest and (y) clauses (B)(1), (2) or (3) of the first
proviso to Section 10.02(b). Subject to paragraph (c)(ii) of this Section, the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the limitations and requirements of
such Sections and Section 2.19) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section (it being understood that the documentation required under
Section 2.17(f) shall be delivered solely to the participating Lender, and if
additional amounts are required to be paid to the Participant pursuant to
Section 2.17(a) or Section 2.17(c), to the Parent). To the extent permitted by
applicable Requirements of Law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender; provided that such
Participant shall be subject to Section 2.18(c) as though it were a Lender.

(ii)      No Participant shall be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the participating Lender would have been
entitled to receive with respect to the participation sold to such Participant,
except to the extent such entitlement to a greater payment results from any
Change in Law occurring after the sale of the participation.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the applicable Borrower, maintain a register on which
it enters the name and address of each Participant and their respective
successors and assigns, and the principal amounts and stated interest of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to any Participant’s
interest in any Commitment, Loan, Letter of Credit or any other obligation under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and each Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(d)      Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (other than to any Defaulting
Lender or any natural person) to secure obligations of such Lender, including
without limitation any pledge or assignment to secure obligations to any Federal
Reserve Bank or other central bank having jurisdiction over such Lender, and
this Section 10.05 shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release any Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(e)      Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Parent, the option to provide to the applicable
Borrowers all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the applicable Borrowers pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPC to
make any Loan, (ii) if an SPC elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof and (iii) in no event
may any Lender grant any option to provide to a Borrower all or any part of any
Loan that such Granting Lender would have otherwise been obligated to make to a
Borrower pursuant to this Agreement to any Defaulting Lender. The making of any
Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender to
the same extent, and as if, such Loan were made by such

 

213



--------------------------------------------------------------------------------

Granting Lender. Each party hereto hereby agrees that (i) an SPC shall be
entitled to the benefits of Sections 2.15, Section 2.16 and Section 2.17
(subject to the limitations and requirements of such Sections and Section 2.19;
it being understood that any documentation required to be provided by SPC under
Section 2.17(e) shall be provided solely to the Granting Lender and if
additional amounts are required to be paid to the Participant pursuant to
Section 2.17(a) or Section 2.17(c), to the Parent) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section; (ii) neither the grant to any SPC nor the exercise by any
SPC of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrowers under this Agreement (including its
obligations under Section 2.15, 2.16 or 2.17) and no SPC shall be entitled to
any greater amount under Section 2.15, 2.16 or 2.17 or any other provision of
this Agreement or any other Loan Document that the Granting Lender would have
been entitled to receive, except to the extent such entitlement to any greater
amount results from any Change in Law occurring after the grant is made,
(iii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender) and (iv) the Granting Lender shall for all purposes including approval
of any amendment, waiver or other modification of any provision of the Loan
Documents, remain the Lender of record hereunder. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the Requirements of Law
of the U.S. or any State thereof; provided that (i) such SPC’s Granting Lender
is in compliance in all material respects with its obligations to the Borrowers
hereunder and (ii) each Lender designating any SPC hereby agrees to indemnify,
save and hold harmless each other party hereto for any loss, cost, damage or
expense arising out of its inability to institute such a proceeding against such
SPC during such period of forbearance. In addition, notwithstanding anything to
the contrary contained in this Section 10.05, any SPC may (i) with notice to,
but without the prior written consent of, the Parent or the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC.

(f)      Any assignment or participation by a Lender without the Parent’s
consent, to the extent the Parent’s consent is required under this
Section 10.05, to any other Person, shall be null and void, and the Parent
and/or any Borrower shall be entitled to seek specific performance to unwind any
such assignment or participation and/or specifically enforce this
Section 10.05(f) in addition to injunctive relief (without posting a bond or
presenting evidence of irreparable harm) or any other remedies available to the
Parent and/or any Borrower at law or in equity; it being understood and agreed
that the Parent and its subsidiaries will suffer irreparable harm if any Lender
breaches any obligation under this Section 10.05 as it relates to any
assignment, participation or pledge of any Loan or Commitment to any Person to
whom the Parent’s consent is required but not obtained. Nothing in this
Section 10.05(f) shall be deemed to prejudice any right or remedy that the
Parent or any Borrower may otherwise have at law or equity.

(g)      Notwithstanding anything to the contrary contained herein, any Lender
may, at any time, assign all or a portion of its rights and obligations under
this Agreement in respect of its Term

 

214



--------------------------------------------------------------------------------

Loans to an Affiliated Lender on a non-pro rata basis (A) through Dutch
Auctions, or similar transactions pursuant to procedures to be established by
the applicable “auction agent” that are consistent with this Section 10.05(g),
in each case open to all Lenders holding the relevant Term Loans on a pro rata
basis or (B) through open market purchases (which purchases may be effected at
any price as agreed between such Lender and such Affiliated Lender in their
respective sole discretion), in each case with respect to clauses (A) and (B),
without the consent of the Administrative Agent; provided that:

(i)      any Term Loans acquired by any Affiliated Lender shall, to the extent
permitted by applicable Requirements of Law, be retired and cancelled
immediately upon the acquisition thereof; provided that upon any such retirement
and cancellation, the aggregate outstanding principal amount of the Term Loans
shall be deemed reduced by the full par value of the aggregate principal amount
of the Term Loans so retired and cancelled, and each principal repayment
installment with respect to the Initial Term Loans and/or First Incremental Term
Loans (as applicable) pursuant to Section 2.10(a) shall be reduced on a pro rata
basis by the full par value of the aggregate principal amount of Initial Term
Loans and/or First Incremental Term Loans so cancelled;

(ii)      [reserved];

(iii)      the relevant Affiliated Lender and assigning Lender shall have
executed an Affiliated Lender Assignment and Assumption;

(iv)      [reserved];

(v)      in connection with any assignment effected pursuant to a Dutch Auction
and/or open market purchase conducted by the Parent or any of its Restricted
Subsidiaries, (A) the relevant Person may not use the proceeds of any Revolving
Loans to fund such assignment and (B) no Event of Default exists at the time of
acceptance of bids for the Dutch Auction or the confirmation of such open market
purchase, as applicable;

(vi)      [reserved];

(vii)      no Affiliated Lender shall be required to represent or warrant that
it is not in possession of material non-public information with respect to the
Parent and/or any subsidiary thereof and/or their respective securities in
connection with any assignment permitted by this Section 10.05(g).

Section 10.06. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loan and issuance of any
Letter of Credit regardless of any investigation made by any such other party or
on its behalf and notwithstanding that the Administrative Agent may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect until the Termination Date. The
provisions of Sections 2.15, 2.16, 2.17, 10.03 and 10.13 (with respect to
Section 10.13, only for a period of

 

215



--------------------------------------------------------------------------------

one year following such Termination Date) and Article 9 shall survive and remain
in full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit or any Commitment, the occurrence of the Termination
Date or the termination of this Agreement or any provision hereof but in each
case, subject to the limitations set forth in this Agreement.

Section 10.07. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and the Fee Letter and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
agreement among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. This Agreement shall become effective upon
satisfaction of the conditions set forth in the Restatement Agreement, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or by email as a
“.pdf” or “.tif” attachment shall be effective as delivery of a manually
executed counterpart of this Agreement.

Section 10.08. Severability. To the extent permitted by applicable Requirements
of Law, any provision of any Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 10.09. Right of Setoff. At any time when an Event of Default exists,
upon the written consent of the Administrative Agent and each Issuing Bank, each
Lender is hereby authorized at any time and from time to time, to the fullest
extent permitted by applicable Requirements of Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations (in any currency) at any time owing by the
Administrative Agent, such Issuing Bank or such Lender to or for the credit or
the account of the Parent or any other Loan Party against any of and all the
Obligations held by the Administrative Agent, such Issuing Bank or such Lender,
irrespective of whether or not the Administrative Agent, such Issuing Bank or
such Lender shall have made any demand under the Loan Documents and although
such obligations may be contingent or unmatured or are owed to a branch or
office of such Lender or Issuing Bank different than the branch or office
holding such deposit or obligation on such Indebtedness. Any applicable Lender
or Issuing Bank shall promptly notify the Parent and the Administrative Agent of
such set-off or application; provided that any failure to give or any delay in
giving such notice shall not affect the validity of any such set-off or
application under this Section. The rights of each Lender, each Issuing Bank and
the Administrative Agent under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender, such Issuing Bank
or the Administrative Agent may have.

Section 10.10. Governing Law; Jurisdiction; Consent to Service of Process.

 

216



--------------------------------------------------------------------------------

(a)      THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY
SET FORTH IN ANY OTHER LOAN DOCUMENT) AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN AS EXPRESSLY SET FORTH IN ANY OTHER LOAN DOCUMENT), WHETHER IN TORT,
CONTRACT (AT LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b)      EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR
NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, IN THE CITY OF NEW
YORK (OR ANY APPELLATE COURT THEREFROM) OVER ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT AND AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL (EXCEPT AS PERMITTED BELOW) BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY
APPLICABLE REQUIREMENTS OF LAW, FEDERAL COURT. EACH PARTY HERETO AGREES THAT
SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY REGISTERED MAIL ADDRESSED
TO SUCH PERSON SHALL BE EFFECTIVE SERVICE OF PROCESS AGAINST SUCH PERSON FOR ANY
SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT. EACH PARTY HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
APPLICABLE REQUIREMENTS OF LAW. EACH PARTY HERETO AGREES THAT THE ADMINISTRATIVE
AGENT RETAINS THE RIGHT TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE
COURTS OF ANY OTHER JURISDICTION SOLELY IN CONNECTION WITH THE EXERCISE OF ANY
RIGHTS UNDER ANY COLLATERAL DOCUMENT.

(c)      EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS
OF LAW, ANY CLAIM OR DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION, SUIT OR PROCEEDING IN ANY SUCH COURT.

(d)      TO THE EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT
AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL) DIRECTED TO IT AT ITS ADDRESS FOR
NOTICES AS PROVIDED FOR IN SECTION 10.01. EACH PARTY HERETO HEREBY WAIVES ANY
OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER
ANY LOAN DOCUMENT THAT SERVICE OF PROCESS WAS INVALID AND INEFFECTIVE. NOTHING
IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT

 

217



--------------------------------------------------------------------------------

WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE REQUIREMENTS OF LAW. EACH LOAN PARTY THAT
IS ORGANIZED UNDER THE LAWS OF A JURISDICTION OUTSIDE THE UNITED STATES HEREBY
APPOINTS VPI AS ITS AGENT FOR SERVICE OF PROCESS IN ANY MATTER RELATED TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS AND VPI HEREBY ACCEPTS SUCH APPOINTMENT.
EACH GERMAN GUARANTOR HEREBY RELEASES VPI FROM THE RESTRICTIONS IMPOSED BY
SECTION 181 GERMAN CIVIL CODE (BÜRGERLICHES GESETZBUCH) AND SIMILAR RESTRICTIONS
APPLICABLE TO IT PURSUANT TO ANY OTHER LAW, IN EACH CASE TO THE EXTENT LEGALLY
PERMISSIBLE.

Section 10.11. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY HERETO
(a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 10.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 10.13. Confidentiality. Each of the Administrative Agent, each Lender,
each Issuing Bank and each Arranger agrees (and each Lender agrees to cause its
SPC, if any) to maintain the confidentiality of the Confidential Information (as
defined below), except that Confidential Information may be disclosed (a) to its
and its Affiliates’ directors, officers, managers, employees, independent
auditors, or other experts and advisors, including accountants, legal counsel
and other advisors (collectively, the “Representatives”) on a confidential “need
to know” basis solely in connection with the transactions contemplated hereby
and who are informed of the confidential nature of the Confidential Information
and are or have been advised of their obligation to keep the Confidential
Information of this type confidential; provided that such Person shall be
responsible for its Affiliates’ and their Representatives’ compliance with this
paragraph, (b) upon the demand or request of any regulatory or governmental
authority having jurisdiction over such Person or its Affiliates (in which case
such Person shall, except with respect to any audit or examination conducted by
bank accountants or any Governmental Authority or regulatory authority
exercising examination or regulatory authority, to the extent permitted by
applicable Requirements of Law, (i) inform the Parent promptly in advance
thereof and (ii) ensure that any information so disclosed is accorded
confidential treatment), (c) to the extent compelled by legal process in, or
reasonably necessary

 

218



--------------------------------------------------------------------------------

to, the defense of such legal, judicial or administrative proceeding, in any
legal, judicial or administrative proceeding or otherwise as required by
applicable Requirements of Law (in which case such Person shall (i) to the
extent permitted by law, inform the Parent promptly in advance thereof,
(ii) ensure that any such information so disclosed is accorded confidential
treatment and (iii) allow the Parent a reasonable opportunity to object to such
disclosure in such proceeding), (d) to any other party to this Agreement,
(e) subject to an acknowledgment and agreement by the relevant recipient that
the Confidential Information is being disseminated on a confidential basis (on
substantially the terms set forth in this paragraph or as otherwise reasonably
acceptable to the Parent and the Administrative Agent) in accordance with the
standard syndication process of the Arrangers or market standards for
dissemination of the relevant type of information, which shall in any event
require “click through” or other affirmative action on the part of the recipient
to access the Confidential Information and acknowledge its confidentiality
obligations in respect thereof, to (i) any Eligible Assignee of or Participant
in, or any prospective Eligible Assignee of or prospective Participant in, any
of its rights or obligations under this Agreement, including any SPC, (ii) any
pledgee referred to in Section 10.05, (iii) any actual or prospective direct or
indirect contractual counterparty (or its advisors) to any Derivative
Transaction (including any credit default swap) or similar derivative product to
which any Loan Party is a party and (iv) subject to the Parent’s prior approval
of the information to be disclosed (not to be unreasonably withheld or delayed),
to Moody’s or S&P on a confidential basis in connection with obtaining or
maintaining ratings as required under Section 5.13, (f) with the prior written
consent of the Parent and (g) to the extent the Confidential Information becomes
publicly available other than as a result of a breach of this Section by such
Person, its Affiliates or their respective Representatives. In addition, the
Administrative Agent or any Lender may disclose the existence of this Agreement
and publicly available information about this Agreement to market data
collectors and similar service providers to the lending industry (including to
the CUSIP Service Bureau in connection with the issuance and monitoring of CUSIP
numbers with respect to the facilities). For purposes of this Section,
“Confidential Information” means all information relating to the Parent and/or
any of its subsidiaries and their respective businesses, the Transactions
(including any information obtained by the Administrative Agent, any Issuing
Bank, any Lender or any Arranger, or any of their respective Affiliates or
Representatives, based on a review of any books and records relating to the
Parent and/or any of its subsidiaries and their respective Affiliates from time
to time, including prior to the date hereof) other than any such information
that is publicly available to the Administrative Agent or any Arranger, Issuing
Bank, or Lender on a non-confidential basis prior to disclosure by the Parent or
any of its subsidiaries.

Section 10.14. No Fiduciary Duty. Each of the Administrative Agent, the
Arrangers, each Lender, each Issuing Bank and their respective Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Loan Parties, their
stockholders and/or their respective affiliates. Each Loan Party agrees that
nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and such Loan Party, its respective stockholders or its
respective affiliates, on the other. Each Loan Party acknowledges and agrees
that: (i) the transactions contemplated by the Loan Documents (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Loan
Parties, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Lender, in its capacity as such, has assumed an advisory
or fiduciary responsibility in favor of any Loan Party,

 

219



--------------------------------------------------------------------------------

its respective stockholders or its respective affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Loan Party, its
respective stockholders or its respective Affiliates on other matters) or any
other obligation to any Loan Party except the obligations expressly set forth in
the Loan Documents and (y) each Lender, in its capacity as such, is acting
solely as principal and not as the agent or fiduciary of such Loan Party, its
respective management, stockholders, creditors or any other Person. Each Loan
Party acknowledges and agrees that such Loan Party has consulted its own legal,
tax and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.

Section 10.15. Several Obligations.

(a)      The respective obligations of the Lenders hereunder are several and not
joint and the failure of any Lender to make any Loan, issue any Letter of Credit
or perform any of its obligations hereunder shall not relieve any other Lender
from any of its obligations hereunder.

(b)      The respective obligations of the Borrowers hereunder are several and
not joint. References herein to “Obligations of the Borrowers” or similar words
of import are used solely for administrative convenience and are not intended to
create liability that is joint and several.

Section 10.16. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies the Loan Parties that, pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the
name, address and tax identification number of such Loan Party and other
information that will allow such Lender to identify such Loan Party in
accordance with the USA PATRIOT Act.

Section 10.17. Disclosure. Each Loan Party, each Issuing Bank and each Lender
hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with any of the Loan Parties and their respective
Affiliates.

Section 10.18. Appointment for Perfection. Each Lender hereby appoints each
other Lender and each Issuing Bank as its agent for the purpose of perfecting
Liens for the benefit of the Administrative Agent, the Issuing Banks and the
Lenders, in assets which, in accordance with Article 10 of the UCC or any other
applicable Requirements of Law can be perfected only by possession. If any
Lender or Issuing Bank (other than the Administrative Agent) obtains possession
of any Collateral, such Lender or such Issuing Bank shall notify the
Administrative Agent thereof and, promptly upon the Administrative Agent’s
request therefor, shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

Section 10.19. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or Letter of
Credit, together with all fees, charges and other amounts which are treated as
interest on such Loan or Letter of Credit under applicable law (collectively,
the “Applicable Charges”), shall exceed the maximum lawful rate

 

220



--------------------------------------------------------------------------------

(the “Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by the Lender or Issuing Bank holding such Loan or Letter of Credit in
accordance with applicable Requirements of Law, the rate of interest payable in
respect of such Loan or Letter of Credit hereunder, together with all Applicable
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Applicable Charges that would have been
payable in respect of such Loan or Letter of Credit but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Applicable Charges payable to such Lender or Issuing Bank in respect of other
Loans or Letters of Credit or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender or Issuing Bank.

Section 10.20. Judgment Currency.

(a)      If, for the purpose of obtaining or enforcing judgment against any Loan
Party in any court in any jurisdiction, it becomes necessary to convert into any
other currency (such other currency being hereinafter in this Section 10.20
referred to as the “Judgment Currency”) an amount due under any Loan Document in
any currency (the “Obligation Currency”) other than the Judgment Currency, the
conversion shall be made at the rate of exchange prevailing on the Business Day
immediately preceding the date of actual payment of the amount due, in the case
of any proceeding in the courts of any jurisdiction that will give effect to
such conversion being made on such date, or the date on which the judgment is
given, in the case of any proceeding in the courts of any other jurisdiction
(the applicable date as of which such conversion is made pursuant to this
Section 10.20 being hereinafter in this Section 10.20 referred to as the
“Judgment Conversion Date”).

(b)      If, in the case of any proceeding in the court of any jurisdiction
referred to in Section 10.20(a), there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
for value of the amount due, then the applicable Loan Party or Loan Parties
shall pay such additional amount (if any, but in any event not a lesser amount)
as may be necessary to ensure that the amount actually received in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will provide the amount of the Obligation Currency which could have
been purchased with the amount of the Judgment Currency stipulated in the
judgment or judicial order at the rate of exchange prevailing on the Judgment
Conversion Date. Any amount due from any Loan Party under this Section 10.20(b)
shall be due as a separate debt and shall not be affected by judgment being
obtained for any other amounts due under or in respect of any of the Loan
Documents.

(c)      The term “rate of exchange” in this Section 10.20 means the rate of
exchange at which Administrative Agent, on the relevant date at or about 12:00
noon (New York time), would be prepared to sell, in accordance with
Administrative Agent’s normal course foreign currency exchange practices, the
Obligation Currency against the Judgment Currency.

Section 10.21. Conflicts. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, in the event of any conflict or
inconsistency between this Agreement and any other Loan Document, the terms of
this Agreement shall govern and control; provided that in the case of any
conflict or inconsistency between the First Lien Intercreditor Agreement

 

221



--------------------------------------------------------------------------------

and any other Loan Document (other than this Agreement, except with respect to
Lien priority), the terms of the First Lien Intercreditor Agreement shall govern
and control.

Section 10.22. Release of Guarantors. Notwithstanding anything in
Section 10.02(b) to the contrary, (a) any Subsidiary Guarantor shall
automatically be released from its obligations hereunder (and its Loan Guarantee
shall be automatically released) (i) upon the consummation of any permitted
transaction or series of related transactions or the occurrence of any other
permitted event or circumstance if as a result thereof such Subsidiary Guarantor
ceases to be a Restricted Subsidiary (including by merger, amalgamation or
dissolution) or becomes an Excluded Subsidiary as a result of a single
transaction or series of related transactions or other event or circumstance
permitted hereunder; or (ii) upon the occurrence of the Termination Date and/or
(b) any Subsidiary Guarantor that qualifies as an “Excluded Subsidiary” shall be
released from its obligations hereunder (and its Loan Guarantee shall be
automatically released) by the Administrative Agent promptly following the
request therefor by the Parent. In connection with any such release, the
Administrative Agent shall, subject to receipt of an officer’s certificate from
the Parent certifying that such transaction and release are permitted hereunder,
promptly execute and deliver to the relevant Loan Party, at such Loan Party’s
expense, all documents that such Loan Party shall reasonably request to evidence
termination or release. Any execution and delivery of any document pursuant to
the preceding sentence of this Section 10.22 shall be without recourse to or
warranty by the Administrative Agent.

Section 10.23. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and each party hereto agrees and consents to, and
acknowledges and agrees to be bound by:

(a)      the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)      the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)      a reduction in full or in part or cancellation of any such liability;

(ii)      a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)      the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 10.24. Certain ERISA Matters.

 

222



--------------------------------------------------------------------------------

(a)      Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and the Arrangers and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Parent or any other Loan Party, that at least one of the
following is and will be true:

(i)      such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii)      the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)      (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or

(iv)      such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)      In addition, unless the preceding clause (a)(i) is true with respect to
a Lender or such Lender has not provided another representation, warranty and
covenant as provided in the preceding clause (a)(iv), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Parent or any other Loan Party, that:

(i)      none of the Administrative Agent or any Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent

 

223



--------------------------------------------------------------------------------

under this Agreement, any Loan Document or any documents related to hereto or
thereto),

(ii)      the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)      the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Loan Document Obligations),

(iv)      the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v)      no fee or other compensation is being paid directly to the
Administrative Agent or any Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.

(c)      The Administrative Agent and the Arrangers hereby inform the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

Section 10.25. Amendment and Restatement. Each of the parties hereto agrees as
follows:

 

224



--------------------------------------------------------------------------------

(a)      this Agreement shall not constitute a novation of the obligations and
liabilities of the parties under the Existing Credit Agreement or the other Loan
Documents as in effect prior to the Closing Date and that remain outstanding as
of the Closing Date;

(b)      this Agreement (including all Exhibits and Schedules) shall amend,
restate and replace in its entirety the Existing Credit Agreement (including all
exhibits and schedules attached thereto) on the Closing Date and the Existing
Credit Agreement (including all exhibits and schedules attached thereto) shall
thereafter be of no further force and effect, except to evidence (i) the
incurrence by the Borrowers of the “Obligations” (under and as defined in the
Existing Credit Agreement), whether or not such “Obligations” are contingent as
of the Closing Date and (ii) the representations and warranties made by the Loan
Parties prior to the Closing Date (which representations and warranties shall
not be superseded or rendered ineffective by this Agreement as they pertain to
the period prior to the Closing Date);

(c)      from and after the Closing Date, all references to the “Credit
Agreement” contained in the Loan Documents shall be deemed to refer to this
Agreement and all references to any Article or Section (or subsection) of this
Agreement in any other Loan Document shall be amended to become references to
the corresponding provisions of this Agreement;

(d)      all Loan Document Obligations (as such Loan Document Obligations may be
amended, restated, supplemented or otherwise modified by this Agreement on the
Closing Date) shall continue to be valid, enforceable and in full force and
effect and not be impaired, in any respect, by the effectiveness of this
Agreement;

(e)      from and after the Closing Date, all references to the “Collateral
Agent” contained in any Collateral Document (as defined in the Existing Credit
Agreement) shall be deemed to be a reference to the Administrative Agent acting
its capacity as “collateral agent” for the benefit of the Secured Parties; and

(f)      this amendment and restatement shall be limited as written and not be a
consent to any other amendment, restatement, supplement, waiver or other
modification, whether or not similar and, except as expressly provided herein or
in any other Loan Document, all terms and conditions of the Loan Documents
remain in full force and effect unless otherwise specifically amended hereby.

ARTICLE 11

PARALLEL DEBT

Section 11.01. Purpose; Governing Law. This Article 11 is included in this
Agreement solely for the purpose of ensuring the validity and effect of certain
security rights governed by the laws of the Netherlands, Poland, Japan,
Slovenia, Lithuania, France, Hungary, Germany, Belarus, Belgium, Switzerland,
the United Arab Emirates and Serbia granted or to be granted pursuant to the
applicable Collateral Documents and, for the avoidance of doubt, shall not limit
the rights and remedies provided to the Administrative Agent by the other
provisions hereof and the provisions of the other Loan Documents.

Section 11.02. Parallel Debt (The Netherlands, Poland, Japan, Slovenia,
Lithuania).

(a)      Notwithstanding anything to the contrary contained in this Agreement or
the Collateral Documents and for the purpose of the security rights granted and
to be granted under or

 

225



--------------------------------------------------------------------------------

pursuant to the Collateral Documents governed by the laws of The Netherlands,
the laws of Poland, the laws of Japan, the laws of Slovenia and the laws of
Lithuania (the “Specified Collateral Documents”), the Borrowers and each Loan
Party that is a party to the Specified Collateral Documents undertake to pay to
the Administrative Agent, in its individual capacity as creditor in its own
right and not as agent, representative or trustee, as a separate independent
obligation to the Administrative Agent, the amount of its Parallel Debt.
Moreover, the security rights contemplated by the applicable Specified
Collateral Documents are granted in favor of the Administrative Agent in its
individual capacity and not as agent, representative or trustee for the Secured
Parties, as security for its claims under the Parallel Debt and consequently the
Administrative Agent is the sole security beneficiary of such security rights.

(b)      No person shall be obligated to pay any amount representing Parallel
Debt unless and until a corresponding amount of the Underlying Debt shall have
become due and payable.

(c)      To the extent any amount is paid to and received by the Administrative
Agent in payment of the Parallel Debt, the total amount due and payable in
respect of the Underlying Debt shall be decreased as if such amount were
received by the Secured Parties or any of them in payment of the corresponding
Underlying Debt.

Section 11.03. Parallel Debt (France). For the purpose of any Collateral
Document or Lien governed by the laws of France (the “French Collateral
Documents”) and all security interests created thereunder:

(a)      Notwithstanding any other provision of this Agreement, each Borrower
and each other Loan Party hereby irrevocably and unconditionally undertake to
pay to the Administrative Agent, as creditor in its own right and not as
representative of the other Secured Parties, sums equal to and in the currency
of each amount payable by such Borrower and each such Loan Party to each of the
Secured Parties under this Agreement and the other Loan Documents as and when
that amount falls due for payment under this Agreement or the relevant Loan
Document (the “French Parallel Debt”).

(b)      Each Borrower and each other Loan Party and the Administrative Agent
acknowledge that the obligations of the Borrowers and each other Loan Party
under clause (a) above are several and are separate and independent from, and
shall not in any way limit or affect, the corresponding obligations of the
Borrowers or such Loan Party, as applicable, to any Secured Party under this
Agreement or any other Loan Document (as used in this Section 11.03, its
“Corresponding Debt”) nor shall the amounts for which each Borrower and each
other Loan Party is liable under the French Parallel Debt be limited or affected
in any way by its Corresponding Debt; provided that:

(i)      the French Parallel Debt of each Borrower and each other Loan Party
shall be decreased to the extent that its Corresponding Debt has been
irrevocably paid or (in the case of guarantee obligations) discharged;

(ii)      the Corresponding Debt of each Borrower and each other Loan Party
shall be decreased to the extent that its French Parallel Debt has been
irrevocably paid or (in the case of guarantee obligations) discharged; and

 

226



--------------------------------------------------------------------------------

(iii)      the amount of the French Parallel Debt of each Borrower or any other
Loan Party shall at all times be equal to the amount of its Corresponding Debt.

(c)      For the purpose of this Section 11.03, the Administrative Agent acts in
its own name and not as a trustee, and its claims in respect of the French
Parallel Debt shall not be held on trust. The Collateral granted under the
French Collateral Documents to the Administrative Agent is granted to the
Administrative Agent in its capacity as creditor of the French Parallel Debt and
shall not be held on trust.

(d)      All moneys received or recovered by the Administrative Agent pursuant
to this Section 11.03, and all amounts received or recovered by the
Administrative Agent from or by the enforcement of any Collateral granted under
the French Collateral Documents, shall be applied in accordance with this
Agreement and the other Loan Documents.

(e)      For the purpose of any vote taken under this Agreement or any
Collateral Document, the Administrative Agent shall not be regarded as having
any participation or commitment other than those which it has, if any, in its
capacity as a Lender, Issuing Bank or the Swingline Lender.

Section 11.04. Parallel Debt (Hungary). Each Secured Party hereby authorizes and
appoints the Administrative Agent to accept, register in its name (but for the
benefit of each Secured Party), manage and enforce, as its collateral
representative (in Hungarian: “bizományos” or, after the entry into force within
the meaning of Act V of 2013 on the Hungarian civil code (the “Hungarian Civil
Code”), “zálogjogosulti bizományos”) any charge based Collateral granted to the
Administrative Agent in relation to this Agreement and the Collateral Documents
and to act and execute on its behalf in such capacity, subject to the terms of
the Loan Guarantee entered into by any Subsidiary Guarantor incorporated under
the laws of Hungary, amendments or releases of, accessions and alterations to,
and to carry out similar dealings with regard to this Agreement or any
Collateral Document governed by the laws of Hungary or entered into by a
Subsidiary Guarantor incorporated under the laws of Hungary. For the purposes of
the Hungarian Civil Code, (i) this provision constitutes the agreement of all
Secured Parties regarding the authorization and appointment of the
Administrative Agent as “zálogjogosulti bizományos” for enforcing, registering
in its name, managing and administering any charge based Collateral entered into
by a Subsidiary Guarantor incorporated under the laws of Hungary (for the
purposes of, and as envisaged by, Article 5:96.§ (1) of the Hungarian Civil
Code), (ii) in case there are discrepancies (including inter alia matters
pertaining to sharing, settlement, flow of funds and rights of the
Administrative Agent) not expressly regulated by Hungarian law between the
regulations of Article 5:96.§ (1) of the Hungarian Civil Code and this
Agreement, the terms of this Agreement shall prevail to the extent permitted by
law, (iii) the liability of each Secured Party for the actions of the
Administrative Agent acting as its collateral representative (“zálogjogosulti
bizományos”) shall be considered as limited for the purposes of 5:96. § (6) of
the Hungarian Civil Code, in accordance with the terms of this Agreement
governing such liability and (iv) as permitted by Regulation (EC) No 593/2008 of
17 June 2008, this Section 11.04 shall be governed by Hungarian law. The
Administrative Agent hereby accepts, and the Borrowers and the Subsidiary
Guarantors hereby acknowledge, such appointment as of the date hereof.

 

227



--------------------------------------------------------------------------------

Section 11.05. Parallel Debt (Germany). For the purposes of any Collateral
Document or Lien granted to a Secured Party (including the Administrative Agent)
and governed by the laws of the Federal Republic of Germany (“German Security”):

(a)      Each Borrower and each other Loan Party hereby irrevocably and
unconditionally undertake to pay to the Administrative Agent as creditor in its
own right and not as a representative of the other Secured Parties amounts equal
to the respective Underlying Debt.

(b)      Each Borrower and each other Loan Party and the Administrative Agent
acknowledge that the obligations of each Borrower and each other Loan Party
under clause (a) above are several and are separate and independent from, and
shall not in any way limit or affect, the Underlying Debt (as used in this
Section 11.05, its “Corresponding Debt”) nor shall the amounts for which each
Borrower and each other Loan Party are liable under clause (a) above (its
“German Parallel Debt”) be limited or affected in any way by its Corresponding
Debt; provided that:

(i)      The Administrative Agent shall not demand payment with regard to the
German Parallel Debt of a Borrower or another Loan Party to the extent that such
Borrower or such Loan Party’s Corresponding Debt has been irrevocably paid or
(in the case of guarantee obligations) discharged; and

(ii)      a Secured Party shall not demand payment with regard to the
Corresponding Debt of a Borrower or another Loan Party to the extent that such
Borrower or such Loan Party’s Parallel Debt has been irrevocably paid or (in the
case of guarantee obligations) discharged.

(c)      For the purpose of this Section 11.05(c), the Administrative Agent acts
in its own name and not as a trustee, and its claims in respect of the German
Parallel Debt shall not be held on trust. The Liens granted under this Agreement
and the Collateral Documents to the Administrative Agent to secure the German
Parallel Debt are granted to the Administrative Agent in its capacity as
creditor of the German Parallel Debt and shall not be held on trust.

(d)      All monies received or recovered by the Administrative Agent pursuant
to this Section 11.05, and all amounts received or recovered by the
Administrative Agent from or by the enforcement of any Lien granted to secure
the German Parallel Debt, shall be applied in accordance with this Agreement and
the other Loan Documents.

(e)      Without limiting or affecting the Administrative Agent’s rights against
the Borrowers and the other Loan Parties (whether under this Section 11.05 or
under any other provision of this Agreement or any Collateral Document), each
Borrower and each other Loan Party acknowledge that:

(i)      nothing in this Section 11.05 shall impose any obligation on the
Administrative Agent to advance any sum to any Borrower or any other Loan Party
or otherwise under this Agreement or any Collateral Document, except in its
capacity, if any, as a Lender, Issuing Bank and the Swingline Lender; and

(ii)      for the purpose of any vote taken under this Agreement or any
Collateral Document, the Administrative Agent shall not be regarded as having
any participation or

 

228



--------------------------------------------------------------------------------

commitment other than those which it has in its capacity, if any, as a Lender,
Issuing Bank and the Swingline Lender.

Section 11.06. Parallel Debt (Belarus).

(a)      For purposes of each Collateral Document governed by the laws of (or to
the extent affecting assets situated in) Belarus, notwithstanding anything to
the contrary contained herein or in any Collateral Document:

(i)      Each Borrower and each other Loan Party must pay the Administrative
Agent, as an independent and separate creditor, an amount equal to each Secured
Party Claim on its due date (each a “Belarus Parallel Debt Claim”). For the
purposes of Belarusian law, the Administrative Agent is the joint and several
creditor with each other Secured Party in respect of each Secured Party Claim,
having an independent right to demand and enforce payment of each Belarus
Parallel Debt Claim on the terms set out in clauses (v) to (xii) below.

(ii)      Unless expressly provided to the contrary in this Agreement or any
Collateral Document, the Administrative Agent holds:

(A) the benefit of any Belarus Parallel Debt Claims; and

(B) any proceeds of the enforcement of any Collateral Documents governed by
Belarusian law, for the benefit, and as the property, of, and on trust for, the
Secured Parties and so that they are not available to the personal creditors of
the Administrative Agent.

(iii)      The Administrative Agent will separately identify in its records the
property rights referred to in clause (i) above.

(iv)      The property rights under clause (i) above are located in the
jurisdiction where the Administrative Agent maintains its accounts in respect of
those property rights.

(v)      The Administrative Agent may enforce performance of any Belarus
Parallel Debt Claim in its own name as an independent and separate right. This
includes filing any suit, execution, enforcement of Collateral Documents
governed by Belarusian law in accordance with their respective terms, recovery
of guarantees and applications for and voting in respect of any kind of
insolvency proceeding.

(vi)      Each Secured Party must, at the request of the Administrative Agent,
perform any act required in connection with the enforcement of any Belarus
Parallel Debt Claim. This includes issuing a power of attorney to the
Administrative Agent and joining in any proceedings as co-claimant with the
Administrative Agent.

(vii)      Unless the Administrative Agent fails to enforce a Belarus Parallel
Debt Claim within a reasonable time after its due date, a Secured Party may not
take any action to enforce the corresponding Secured Party Claim unless it is
requested to do so by the Administrative Agent.

 

229



--------------------------------------------------------------------------------

(viii)      Each Borrower and each Loan Party irrevocably and unconditionally
waive any rights they may have to require a Secured Party to join in any
proceedings as co-claimant with the Administrative Agent in respect of any
Belarus Parallel Debt Claim.

(ix)      Discharge by a Borrower or a Loan Party of a Secured Party Claim will
discharge the corresponding Belarus Parallel Debt Claim in the same amount and
discharge by such Borrower or Loan Party of a Belarus Parallel Debt Claim will
discharge the corresponding Secured Party Claim in the same amount.

(x)      The aggregate amount of the Belarus Parallel Debt Claims will never
exceed the aggregate amount of Secured Party Claims.

(xi)      A defect affecting a Belarus Parallel Debt Claim against a Borrower or
another Loan Party will not affect any Secured Party Claim and a defect
affecting a Secured Party Claim against a Borrower or another Loan Party will
not affect any Belarus Parallel Debt Claim.

(xii)      If the Administrative Agent returns to a Borrower or any other Loan
Party, whether in any kind of insolvency proceedings or otherwise, any recovery
in respect of which it has made a payment to a Secured Party, that Secured Party
must repay an amount equal to that recovery to the Administrative Agent.

(b)      Each Secured Party:

(i)      confirms its approval of each Collateral Document governed by
Belarusian law and authorizes entry by the Administrative Agent into Collateral
Documents governed by Belarusian law in the future; and

(ii)      authorizes and directs the Administrative Agent to enter into and
enforce the Collateral Documents governed by Belarusian law in its own name as
the joint and several creditor with each Secured Party.

Section 11.07. Parallel Debt (Belgium).

(a)      For the purpose of this Section 11.07, “Corresponding Debt” means, with
respect to each Loan Party incorporated under the laws of Belgium (each, a
“Belgian Loan Party”), any Loan Party’s obligations and liabilities (whether
present or future, actual or contingent, and whether incurred jointly or
severally, and whether as principal, guarantor or in some other capacity) (or
any of their successors, transferees or assigns) to the Administrative Agent or
one or more Secured Parties (or any of their successors, transferees or assigns)
(i) under or in connection with this Agreement or the Loan Documents, the Hedge
Agreements or the Banking Services Obligations (but, for the avoidance of doubt,
excluding the Parallel Debt Undertaking (as defined below)), as the same may be
amended, supplemented, extended or restated from time to time (including by way
of novation), however fundamental any amendment, supplement, extension or
restatement may be, including (without affecting the generality of the
foregoing) a change of purpose of any facility or the addition or increase of
any facility, or (ii) in connection with any other Indebtedness as the
Administrative Agent (acting on instructions of all Secured Parties) and the
Parent may agree from time to time.

 

230



--------------------------------------------------------------------------------

(b)      Each of the Lenders and the Issuing Banks, on behalf of itself and its
applicable Affiliates and in their respective capacities as such and as Secured
Parties in respect of any Secured Hedging Obligations or Banking Services
Obligations, as applicable, hereby irrevocably appoints the Administrative Agent
(or any successor appointed pursuant hereto) as its agent
(vertegenwoordiger/représentant) within the meaning of Article 3 of Title XVII
of Book III of the Belgian Civil Code, as amended by the law of 11 July 2013
amending the Belgian Civil Code in respect of security on movable assets and
abolishing various relevant provisions and Article 5 of the Belgian Financial
Collateral Act of 15 December 2004 and authorizes the Administrative Agent to
execute each Collateral Document expressed to be executed by the Administrative
Agent on its behalf.

(c)      Each Belgian Loan Party irrevocably and unconditionally undertakes to
pay to the Administrative Agent amounts equal to the Corresponding Debt as they
may exist from time to time (each, a “Belgian Parallel Debt”). Each Belgian
Parallel Debt will become due and payable at the same time as the Corresponding
Debt becomes due and payable.

(d)      The rights of the Administrative Agent under this Section 11.07 are
several and independent from any right that a Secured Party may have under this
Agreement or the Collateral Documents. The Administrative Agent may therefore
enforce performance of the Belgian Parallel Debt in its own name as an
independent and separate right. This includes any suit, execution, enforcement
of security, recovery of guarantees and applications for and voting in respect
of any kind of insolvency proceeding.

(e)      An amount paid by a Belgian Loan Party to the Administrative Agent in
respect of the Belgian Parallel Debt will discharge the liability of such
Belgian Loan Party under the Corresponding Debt in an equal amount.

(f)      The aggregate amount outstanding under the Belgian Parallel Debt will
never exceed the aggregate amount of the Corresponding Debt.

(g)      The Administrative Agent acts under this Agreement and the Collateral
Documents as a creditor of the Belgian Parallel Debt.

(h)      A defect affecting a Belgian Parallel Debt against a Loan Party will
not affect any Corresponding Debt.

(i)      A defect affecting a Corresponding Debt against a Loan Party will not
affect any Belgian Parallel Debt.

Section 11.08. Parallel Debt (Switzerland). For the purpose of any Collateral
Document or Lien governed by the laws of Switzerland (the “Swiss Collateral
Documents”) and all security interests created thereunder:

(a)      Notwithstanding any other provision of this Agreement, each Borrower
and each other Loan Party hereby irrevocably and unconditionally undertakes to
pay to the Administrative Agent, as creditor in its own right and not as
representative of the other Secured Parties, amounts equal to and in the
currency of each Payable Amount as and when that Payable Amount falls due for
payment under this Agreement or any other Loan Document (the “Swiss Parallel
Debt”). For the purpose of this Section 11.08, “Payable Amount” means in
relation to a Borrower or a Loan Party,

 

231



--------------------------------------------------------------------------------

any amount payable by such Borrower or such Loan Party to each of the Secured
Parties under this Agreement and the other Loan Documents, but excluding any
amounts of parallel debt payable by such Borrower or such Loan Party pursuant to
this Article 11.

(b)      Each Borrower, each other Loan Party and the Administrative Agent
acknowledge that the obligations of each Borrower and each other Loan Party
under clause (a) above are several and are separate and independent from, and
shall not in any way limit or affect, the corresponding obligations of such
Borrower or such Loan Party, as applicable, to any Secured Party under this
Agreement or any Loan Document (as used in this Section 11.08, its
“Corresponding Debt”) nor shall the amounts for which the Borrowers or any other
Loan Party is liable under the Swiss Parallel Debt be limited or affected in any
way by its Corresponding Debt; provided that:

(i)      the Swiss Parallel Debt of each Borrower and of each other Loan Party
shall be decreased to the extent that its Corresponding Debt has been
irrevocably paid or (in the case of guarantee obligations) discharged;

(ii)      the Corresponding Debt of each Borrower and of each other Loan Party
shall be decreased to the extent that its Swiss Parallel Debt has been
irrevocably paid or (in the case of guarantee obligations) discharged; and

(iii)      the amount of the Swiss Parallel Debt of each Borrower or,
respectively, a Loan Party, shall at all times be equal to the amount of its
Corresponding Debt.

(c)      All monies received or recovered by the Administrative Agent pursuant
to this Section 11.08, and all amounts received or recovered by the
Administrative Agent from or by the enforcement of any Collateral granted under
the Swiss Collateral Documents, shall be applied in accordance with this
Agreement and the other Loan Documents.

(d)      For the purpose of any vote taken under this Agreement or any other
Loan Document, the Administrative Agent shall not be regarded as having any
participation or commitment other than those which it has, if any, in its
capacity as a Lender, Issuing Bank or the Swingline Lender.

Section 11.09. Parallel Debt (United Arab Emirates). For the purposes of each
Collateral Document governed by the laws of the United Arab Emirates:

(a)      Each Loan Party must pay the Administrative Agent, as an independent
and separate creditor, an amount equal to each of its Secured Party Claims on
its due date (each, a “UAE Parallel Debt Claim”).

(b)      Unless expressly provided to the contrary in any Loan Document, the
Administrative Agent holds:

(i)      any security created by a Collateral Document governed by the laws of
the United Arab Emirates;

(ii)      the benefit of any UAE Parallel Debt Claims; and

(iii)      any proceeds of any security created by a Collateral Document
governed by the laws of the United Arab Emirates,

 

232



--------------------------------------------------------------------------------

for the benefit, and as the property, of the Secured Parties and so that they
are not available to the personal creditors of the Administrative Agent.

(c)      The Administrative Agent will separately identify in its records the
property rights referred to in paragraph (b) above.

(d)      The property rights under paragraph (b) above are located in the
jurisdiction where the Administrative Agent maintains its accounts in respect of
those property rights.

(e)      The Administrative Agent may enforce performance of any UAE Parallel
Debt Claim in its own name as an independent and separate right. This includes
any suit, execution, enforcement of security, recovery of guarantees and
applications for and voting in respect of any kind of insolvency proceeding.

(f)      Each Secured Party must, at the request of the Administrative Agent,
perform any act required in connection with the enforcement of any UAE Parallel
Debt Claim. This includes joining in any proceedings as co-claimant with the
Administrative Agent.

(g)      Unless the Administrative Agent fails to enforce a UAE Parallel Debt
Claim within a reasonable time after its due date, a Secured Party may not take
any action to enforce the corresponding Secured Party Claim unless it is
requested to do so by the Administrative Agent.

(h)      Each Loan Party irrevocably and unconditionally waives any right it may
have to require a Secured Party to join in any proceedings as co-claimant with
the Administrative Agent in respect of any UAE Parallel Debt Claim.

(i)      Discharge by a Loan Party of a Secured Party Claim will discharge the
corresponding UAE Parallel Debt Claim in the same amount.

(j)      Discharge by a Loan Party of a UAE Parallel Debt Claim will discharge
the corresponding Secured Party Claim in the same amount.

(k)      The aggregate amount of the UAE Parallel Debt Claims will never exceed
the aggregate amount of Secured Party Claims.

(l)      A defect affecting a UAE Parallel Debt Claim against a Loan Party will
not affect any Secured Party Claim. A defect affecting a Secured Party Claim
against a Loan Party will not affect any UAE Parallel Debt Claim.

(m)      If the Administrative Agent returns to any Loan Party, whether in any
kind of insolvency proceedings or otherwise, any recovery in respect of which it
has made a payment to a Secured Party, that Secured Party must repay an amount
equal to that recovery to the Administrative Agent.

Section 11.10. Parallel Debt (Serbia). Notwithstanding anything to the contrary
herein or in any of the Loan Documents, for the purpose of taking and ensuring
the continuing validity of any Collateral Document or Lien governed by the laws
of Serbia (or to the extent affecting assets situated in Serbia), the Borrowers
and each other Loan Party agree that the Administrative Agent shall be the joint
and several creditor of each and every obligation of each Borrower and each
other Loan Party with each other Secured Party under the Loan Documents and
that, accordingly,

 

233



--------------------------------------------------------------------------------

the Administrative Agent will have its own independent right to demand
performance by the Borrowers and each other Loan Party of these obligations.
However, any discharge of any such obligation to one of the Secured Parties
shall, to that extent, discharge the corresponding obligation owing to the
Administrative Agent. Nothing in this Agreement or any Loan Document shall in
any way limit the Administrative Agent’s right to act in the protection or
preservation of rights under the Loan Documents.

Section 11.11. Additional Parallel Debt Provisions. In the case of any Loan
Party that becomes a Loan Party after the date hereof and is organized in a
jurisdiction where “parallel debt” provisions are customary or required, the
Parent and the Administrative Agent are hereby authorized to provide for
parallel debt, in customary form (as determined by the Parent in its sole
discretion) in the Counterpart Agreement with respect to such Loan Party. The
Administrative Agent and the Parent, without the consent of any other Lender,
Issuing Bank, the Swingline Lender or other Secured Party, may also
(i) incorporate into this Agreement additional “parallel debt” provisions as
necessary to address property acquired in any jurisdiction after the date hereof
where no assets are pledged by a Loan Party organized therein on the date hereof
or (ii) amend the “parallel debt” provisions set forth herein in order to
(A) cure omissions or defects or make changes of a technical nature or
(B) accommodate any Change in Law.

 

234



--------------------------------------------------------------------------------

ANNEX B

POST-CLOSING MATTERS

[See attached]



--------------------------------------------------------------------------------

ANNEX B

 

Jurisdiction

 

  

Documents/Actions1

 

  

Delivery Time Post-
Closing2

 

     

Australia

 

   None    N/A      

Barbados

 

   A copy of officer’s certificate of Hythe Property Incorporated   

November 30, 2018

     

Belgium

 

   None   

N/A

     

Bermuda

 

   A copy of secretary’s certificate of Valeant Pharmaceuticals Nominee Bermuda
  

November 30, 2018

     

Canada

 

   None   

N/A

      Colombia   

A copy of secretary’s certificate of Humax Pharmaceutical S.A.

 

   November 30, 2018 England and Wales   

 

A deed of confirmation to be entered into by Bausch & Lomb U.K. Limited (“B&L
UK”) and the Collateral Agent.

 

   60 Days   

 

A copy of a resolution signed by all the holders of the issued shares in B&L UK,
approving the terms of, and the transactions contemplated by, the deed of
confirmation (the “UK Shareholder Resolution”).

 

  

 

A copy of a resolution of the board of directors of B&L UK approving (amongst
other things) the terms of, and the transactions contemplated by, the deed of
confirmation (the “UK Board Resolution”).

 

  

 

A certificate of B&L UK (signed by a director):

 

a.  confirming, amongst other things, (i) the entry into the deed of
confirmation would not cause any borrowing, guarantee, security or similar limit
binding on B&L UK to be exceeded; and (ii) no authorisations other than the UK
Board Resolution and the UK Shareholder Resolution are required for entry into
the deed of confirmation by B&L UK; and

 

 

 

 

1         The list of documents may be amended by the Administrative Agent and
the Borrower, without requiring the consent of any other Lender to include
additional documents or actions. If not specified above, the inclusion of a
document in this column shall also be deemed inclusion of related steps to be
taken at the advice of counsel in connection with such document (for example,
delivery of a UCC-1 financing statement would be deemed to include the proper
filing of such UCC-1 financing statement).

2         Administrative Agent may extend in its reasonable discretion without
the consent of any other person.

 

236



--------------------------------------------------------------------------------

Jurisdiction

 

  

Documents/Actions1

 

  

Delivery Time
Post-Closing2

 

    

b.  certifying (i) that the UK Board Resolution and the UK Shareholder
Resolution are correct, complete and in full force and effect and have not been
amended or superseded as at a date no earlier than the date of the deed of
confirmation; (ii) that there have been no amendments to the constitutional
documents of B&L UK since the date on which they were last provided to the Agent
or Collateral Agent; and (iii) the specimen signatures of the directors
authorised to sign the deed of confirmation on behalf of B&L UK

 

    

France

  

 

Bausch & Lomb Luxembourg S.à r.l.

 

   On the Amendment Effective Date   

 

Securities account pledge agreement over the shares it holds in BCF (Convention
de nantissement de comptes de titres financiers)

 

  

•   statement of pledge (déclaration de nantissement de compte de titres
financiers)

 

  

•   certificate of pledge (attestation de nantissement)

 

  

•   certificate of cash account (attestation de nantissement de compte fruits et
produits)

 

  

•   Certified copy of the share transfer register and shareholder’s account of
BCF

 

  

 

BCF SAS

 

  

 

Securities account pledge agreement over the shares it holds in Bausch & Lomb
France (Convention de nantissement de comptes de titres financiers)

 

  

•   statement of pledge (déclaration de nantissement de compte de titres
financiers)

 

  

•   certificate of pledge (attestation de nantissement)

 

  

•   certificate of cash account (attestation de nantissement de compte fruits et
produits)

 

  

•   Certified copy of the share transfer register and shareholder’s account of
Bausch & Lomb France

 

 

237



--------------------------------------------------------------------------------

Jurisdiction

 

  

Documents/Actions1

 

  

Delivery Time
Post-Closing2

 

          

Bank Accounts Pledge Agreement (Convention de nantissement de comtpes bancaires)

 

               

Notice(s) of bank account pledge agreement

 

               

Valeant Pharmaceutical Lux S.à.r.l.

 

               

Intellectual Property Pledge Agreement over its intellectual IP rights
(Convention de nantissement de propriété industrielle)

 

               

•   Cerfa form No. 11602*03 (Online registration)

 

               

Bausch & Lomb France SAS

 

               

Securities account pledge agreement over the shares it holds in Laboratoire
Chauvin (Convention de nantissement de comptes de titres financiers)

 

               

 

•   statement of pledge (déclaration de nantissement de compte de titres
financiers)

 

               

•   certificate of pledge (attestation de nantissement)

 

               

•   certificate of cash account (attestation de nantissement de compte fruits et
produits)

 

               

•   Certified copy of the share transfer register and shareholder’s account of
Laboratoire Chauvin

 

               

Intellectual Property Pledge Agreement over its intellectual IP rights
(Convention de nantissement de propriété industrielle)

 

               

•   Cerfa form No. 11602*03 (Online registration)

 

               

Bank Accounts Pledge Agreement (Convention de nantissement de comtpes bancaires)

 

               

Notice(s) of bank account pledge agreement

 

               

Laboratoire Chauvin SAS

 

               

Bank Accounts Pledge Agreement (Convention de nantissement de comtpes bancaires)

 

    

 

238



--------------------------------------------------------------------------------

Jurisdiction

 

  

Documents/Actions1

 

  

Delivery Time
Post-Closing2

 

          

Notice(s) of bank account pledge agreement

 

               

Intellectual Property Pledge Agreement over its intellectual IP rights
(Convention de nantissement de propriété industrielle)

 

               

•   Cerfa form No. 11602*03 (Online registration)

 

          

Germany

  

 

Account Pledge Agreement executed by B&L Germany (and related notices to account
banks)

 

   60 Days   

 

Account Pledge Agreement executed by BLEP Holding (and related notices to
account banks)

 

  

 

Account Pledge executed by Gerhard (and related notices to account banks)

 

  

 

Account Pledge executed by TPV (and related notices to account banks)

 

  

 

Intellectual Property Rights Pledge Agreement executed by B&L Germany

 

  

 

Intellectual Property Rights Pledge Agreement executed by Gerhard

 

  

 

Intellectual Property Rights Pledge Agreement executed by TPV

 

  

 

Share Pledge in B&L Germany by Gerhard (and related powers of attorney)

 

  

 

Share Pledge in BLEP Holding by Bausch & Lomb Luxembourg S.à.r.l. (and related
powers of attorney)

 

  

 

Share Pledge in Gerhard by BLEP Holding (and related powers of attorney)

 

  

 

Share Pledge in TPV by Bausch & Lomb Luxembourg S.à.r.l. and Bausch & Lomb
Incorporated (and related powers of attorney)

 

  

 

Confirmation and Amendment regarding German law non-accessory security documents
(and related powers of attorney)

 

 

239



--------------------------------------------------------------------------------

Jurisdiction

 

  

Documents/Actions1

 

  

Delivery Time
Post-Closing2

 

     

Hungary

  

(i) Pledge on All Assets Agreement between Valeant Pharma Hungary LLC and
Barclays as Collateral Agent in a notarial deed; (ii) Registration of the
pledge.

 

   120 Days   

 

(i) Pledge on Trademarks Agreement between Valeant Pharma Hungary LLC and
Barclays as Collateral Agent in a notarial deed; (ii) Registration of the
pledge; and (iii) consent from TMF as noteholders local collateral agent to
Barclays in respect of registration of subsequent pledge

 

  

 

(i) Pledge on Bank Accounts Agreement between Valeant Pharma Hungary LLC and
Barclays as Collateral Agent in a notarial deed; (ii) Registration of the pledge
and perfection steps re: notice to account-holding banks

 

  

 

(i) Pledge on Quotas Agreement between Valeant Pharma Hungary LLC, its owners
(Jelfa, PharmaSwiss SA, Bausch Inc.,) and Barclays as Collateral Agent in a
notarial deed; (ii) Registration of the pledge and perfection steps re:
quotaholders’ register

 

  

 

PoAs and apostilled/notarized founding documents/extracts by owners of Valeant
Pharma Hungary LLC and Barclays, as relevant

 

     

Ireland

  

 

None

 

  

 

N/A

     

Italy

  

 

A confirmation agreement relating to a share pledge to be entered into between
Valeant Pharmaceuticals Ireland Limited and Barclays Bank PLC

 

   60 Days   

 

Perfection formalities (such as annotation on the share certificate and on the
shareholders ledger)

 

     

Japan

  

None

 

   N/A      

Lithuania

  

None

 

   N/A      

Luxembourg

  

If Valeant International Luxembourg S.à r.l. has not been liquidated and
released from its obligations under the Credit Agreement, a supplement to the
Amendment joining Valeant International Luxembourg S.à r.l. to the Amendment as
a Subsidiary Guarantor

 

  

45 Days

     

Mexico

  

A copy of secretary’s certificate of Bausch & Lomb México, S.A. DE C.V.

 

   November 30, 2018   

Unilateral Ratification of Pledge Agreement

 

  

60 Days

     

Netherlands

  

None

 

   N/A

 

240



--------------------------------------------------------------------------------

Jurisdiction

 

  

Documents/Actions1

 

  

Delivery Time
Post-Closing2

 

     

New Zealand

  

None

 

   N/A      

Poland

  

None

 

   N/A      

Russia

  

(i) A letter (addressed to the Administrative Agent) from PharmaSwiss SA and
Biovail International S.à r.l. as pledgors under the Pledge of Participation
Interest Agreement dated 24 July 2015 (as amended) with the Administrative Agent
as pledgee confirming that the pledge created thereunder shall continue to
secure the Obligations (as increased by the Incremental Amendment)

 

  

60 Days

  

(ii) A letter (addressed to the Administrative Agent) from VALEANT PHARMA
HUNGARY LLC as pledgor under the Pledge of Participation Interest Agreement in
respect of 2.0912% interest in LLC Valeant dated 14 June 2018 with the
Administrative Agent as pledgee confirming that the pledge created thereunder
shall continue to secure the Obligations (as increased by the Incremental
Amendment)

 

     

Serbia

  

Amendments to the existing Share Pledge Agreement to be entered into by
PharmaSwiss SA (Switzerland) and Barclays (as the Agent) before a Serbian notary
public. Registration of the amendments to the existing share pledge agreement
with the Serbian pledge registry

 

   90 Days   

 

Power of Attorney by PharmaSwiss SA (Switzerland)

 

  

 

Power of Attorney by Barclays (as the Agent)

 

     

Slovenia

  

A share pledge agreement in the form of a notarial deed to be entered into by
PharmaSwiss SA (Switzerland) and the Collateral Agent. Registration of the share
pledge agreement in the court/business register.

 

   45 Days   

 

A copy of a resolution of the board of directors of PharmaSwiss SA ratifying
(amongst other things) the terms of, and the transactions contemplated by, the
Share Pledge Agreement, and the entry into the Share Pledge Agreement by
PharmaSwiss SA

 

  

 

A copy of a resolution of the shareholders of PharmaSwiss SA ratifying (amongst
other things) the terms of, and the transactions contemplated by, the Share
Pledge Agreement, and the entry into the Share Pledge Agreement by PharmaSwiss
SA

 

  

 

Power of attorney by Pharmaswiss SA in favor of RPPP

 

  

 

Power of attorney by Administrative Agent in favor of Simon Gabrijelčič

 

     

Sweden

  

None

 

   N/A      

Switzerland

  

None

 

   N/A      

U.A.E

  

None

 

   N/A

 

241



--------------------------------------------------------------------------------

Jurisdiction

 

  

Documents/Actions1

 

  

Delivery Time
Post-Closing2

 

     

United States

  

None

 

   N/A

 

242